Exhibit 10

Execution Version

This AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 8, 2012, and
effective as of the Restatement Effective Date (as defined below) (this
“Amendment and Restatement Agreement”), to the Credit Agreement dated as of
June 30, 2010, by and among Willbros United States Holdings, Inc., as Borrower,
Willbros Group, Inc. and certain Subsidiaries thereof, as Guarantors, the
Lenders from time to time party thereto, Crédit Agricole Corporate and
Investment Bank, as Administrative Agent, Collateral Agent, and Issuing Bank,
UBS Securities, LLC, as Syndication Agent, and Natixis, The Bank of Nova Scotia
and Capital One, N.A., as Co-Documentation Agents, as amended by Amendment No. 1
to Credit Agreement, dated as of March 4, 2011, and Amendment No. 2 to Credit
Agreement, dated as of March 19, 2012 (as so amended, the “Existing Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein have
the meanings assigned to them in the Amended and Restated Credit Agreement (as
defined below) or, in the case of capitalized terms that are expressly used by
reference to the Existing Credit Agreement, the Existing Credit Agreement.

INTRODUCTION

A. The Borrower has requested each Revolving Lender under the Existing Credit
Agreement to extend the final maturity date that would otherwise apply to such
Revolving Lender’s Revolving Commitment and extensions of credit thereunder, and
each Revolving Lender under the Existing Credit Agreement whose name is set
forth on Schedule 2.01 to the Amended and Restated Credit Agreement under the
heading “Extending Revolving Lenders” (such Revolving Lenders under the Existing
Credit Agreement being collectively referred to as the “Extending Revolving
Lenders”) has agreed, subject to the terms and conditions set forth herein, so
to extend such final maturity date in respect of the principal amount of such
Revolving Lender’s Revolving Commitment set forth on such Schedule 2.01 opposite
the name of such Revolving Lender as its Extended Revolving Commitment (such
Revolving Commitments being collectively referred to as the “Extended Revolving
Commitments”);

B. The Borrower has requested the making of Incremental Term Loans in an
aggregate principal amount equal to $60,000,000, and each Person that is
indicated on Schedule 2.01 to the Amended and Restated Credit Agreement as
having an Incremental Term Commitment (such Persons being collectively referred
to as the “Incremental Term Lenders”) has agreed, subject to the terms and
conditions set forth herein and in the Amended and Restated Credit Agreement, to
make an Incremental Term Loan to the Borrower on the Restatement Effective Date
in an amount not to exceed the amount set forth on such Schedule 2.01 opposite
the name of such Incremental Term Lender as its Incremental Term Commitment; and

C. The Borrower desires and has requested, and the other parties hereto have
agreed, to amend and restate the Existing Credit Agreement in its entirety to be
in the form of Annex A hereto (the Existing Credit Agreement, as so amended and
restated, being referred to as the “Amended and Restated Credit Agreement”) and
further to modify certain Schedules and Exhibits to the Existing Credit
Agreement as set forth herein;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1. Extension of Revolving Commitments. (a) The Borrower and each
Extending Revolving Lender agree that, on the Restatement Effective Date, such
Extending Revolving Lender’s Revolving Commitment under the Existing Credit
Agreement shall be converted into an Extended Revolving Commitment under the
Amended and Restated Credit Agreement, in each case in the principal amount set
forth under the heading “Extended Revolving Commitments” on Schedule 2.01 to the
Amended and Restated Credit Agreement opposite the name of such Extending
Revolving Lender. The terms and conditions of the Extended Revolving Commitments
shall be as set forth in the Amended and Restated Credit Agreement. For all
purposes of the Amended and Restated Credit Agreement and the other Loan
Documents, (i) each Extending Revolving Lender shall have, as of the Restatement
Effective Date, an Extended Revolving Commitment (as defined in the Amended and
Restated Credit Agreement) in the amount set forth on Schedule 2.01 to the
Amended and Restated Credit Agreement opposite the name of such Extending
Revolving Lender and (ii) each Extending Revolving Lender shall, as of the
Restatement Effective Date, be an Extending Revolving Lender (as defined in the
Amended and Restated Credit Agreement) and shall have all the rights and
obligations of an Extending Revolving Lender under the Amended and Restated
Credit Agreement and the other Loan Documents.

(b) The Revolving Commitments (or any portion thereof) under the Existing Credit
Agreement of any Revolving Lender that are not converted into Extended Revolving
Commitments pursuant to Section 1(a) above (such Revolving Commitments being
collectively referred to as the “Non-Extended Revolving Commitments”, and such
Revolving Lenders under the Existing Credit Agreement being collectively
referred to as the “Non-Extending Revolving Lenders”) shall constitute
“Non-Extended Revolving Commitments” under the Amended and Restated Credit
Agreement. The terms and conditions of the Non-Extended Revolving Commitments
shall be as set forth in the Amended and Restated Credit Agreement. For all
purposes of the Amended and Restated Credit Agreement and the other Loan
Documents, (i) each Non-Extending Revolving Lender shall have, as of the
Restatement Effective Date, a Non-Extended Revolving Commitment (as defined in
the Amended and Restated Credit Agreement) in the amount set forth on Schedule
2.01 to the Amended and Restated Credit Agreement opposite the name of such
Non-Extending Revolving Lender and (ii) each Non-Extending Revolving Lender
shall, as of the Restatement Effective Date, be a Non-Extending Revolving Lender
(as defined in the Amended and Restated Credit Agreement) and shall have all the
rights and obligations of a Non-Extending Revolving Lender under the Amended and
Restated Credit Agreement and the other Loan Documents.

SECTION 2 Incremental Term Loans. Each Incremental Term Lender agrees that, for
all purposes of the Amended and Restated Credit Agreement and the other Loan
Documents, (a) such Incremental Term Lender shall have, as of the Restatement
Effective Date, an Incremental Term Commitment (as defined in the Amended and
Restated Credit Agreement) in the amount set forth on Schedule 2.01 to the
Amended and Restated Credit Agreement opposite the name of such Incremental Term
Lender and (b) each Incremental Term Lender shall, as of the Restatement
Effective Date, be an Incremental Term Lender (as defined in the Amended and
Restated Credit Agreement) and shall have all the rights and obligations of an
Incremental Term Lender under the Amended and Restated Credit Agreement and the
other Loan Documents.

 

2



--------------------------------------------------------------------------------

SECTION 3 Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Restatement Effective Date:

(a) the Existing Credit Agreement shall be amended and restated in its entirety
to be in the form attached as Annex A hereto;

(b) Exhibit B to the Existing Credit Agreement shall be amended and restated to
be in the form attached hereto as Exhibit B hereto, Exhibits C, H and I to the
Existing Credit Agreement shall be deemed to be deleted in their entirety from
the Amended and Restated Credit Agreement and each of the other Exhibits to the
Amended and Restated Credit Agreement shall be deemed to be in the form attached
as the corresponding Exhibit to the Existing Credit Agreement; and

(c) Schedules 1.01(a), 2.01, 4.08, 4.11, 4.13, 4.14, 6.01, 6.02, 6.05, 6.08 and
10.02 to the Existing Credit Agreement shall be amended and restated to be in
the form attached as such Schedules to the Amended and Restated Credit
Agreement, and each of the other Schedules to the Amended and Restated Credit
Agreement shall be deemed to be in the form attached as the corresponding
Schedule to the Existing Credit Agreement.

SECTION 4. Representations and Warranties. Each Loan Party jointly and severally
represents and warrants, as of the Restatement Effective Date, that:

(a) after giving effect to this Amendment and Restatement Agreement and the
transactions contemplated hereby, no Default or Event of Default has occurred
and is continuing;

(b) (i) the execution, delivery and performance by each Loan Party of this
Amendment and Restatement Agreement have been duly authorized by all necessary
corporate action and do not and will not require any registration with, consent
or approval of, notice to or action by, any Person (including any Governmental
Authority) in order for this Amendment and Restatement Agreement to be effective
and enforceable against such Loan Party and (ii) this Amendment and Restatement
Agreement constitutes the legal, valid and binding obligation of each Loan
Party, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, concepts of reasonableness and general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

(c) after giving effect to this Amendment and Restatement Agreement and the
transactions contemplated hereby, the representations and warranties of the Loan
Parties set forth in Article IV of the Amended and Restated Credit Agreement and
the other Loan Documents are true and correct in all material respects (provided
that to the extent any representation and warranty is qualified as to “Material
Adverse Effect” or otherwise as to “materiality”, such representation and
warranty is true and correct in all respects) on and as of the Restatement
Effective Date as though made on and as of each such date, except to the extent
that any such representation or warranty relates to an earlier date, in which
case such representation and warranty is true and correct in all material
respects (provided that to the extent any representation and warranty is
qualified as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty is true and correct in all respects) as of such
earlier date.

 

3



--------------------------------------------------------------------------------

SECTION 5. Effectiveness of this Amendment and Restatement Agreement and the
Amended and Restated Credit Agreement. The effectiveness of this Amendment and
Restatement Agreement, including the amendment and restatement of the Existing
Credit Agreement to be in the form of the Amended and Restated Credit Agreement,
shall be subject to the satisfaction (or waiver in accordance with Section 10.01
of the Existing Credit Agreement) of the following conditions precedent (the
date on which all of such conditions shall first be satisfied being referred to
as the “Restatement Effective Date”):

(a) Documentation. The Administrative Agent shall have executed a counterpart of
this Amendment and Restatement Agreement and shall have received the following:

(i) executed counterparts of this Amendment and Restatement Agreement from
(A) the Parent, the Borrower and each other Loan Party, (B) Lenders representing
at least the Majority Lenders under the Existing Credit Agreement, (C) Lenders
representing at least the Majority Revolving Lenders under the Existing Credit
Agreement, (D) Lenders representing at least the Majority Term Lenders under the
Existing Credit Agreement, (E) each Extending Revolving Lender, (F) each
Incremental Term Lender and (G) each Issuing Bank;

(ii) a certificate dated the Restatement Effective Date from a Responsible
Officer of the Parent stating that all representations and warranties of the
Loan Parties set forth in Section 4 of this Amendment and Restatement Agreement
are true and correct as of the Restatement Effective Date;

(iii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Restatement Effective Date and certifying (A) that attached thereto is
a true and complete copy of the Organizational Documents of such Loan Party,
including all amendments thereto, as in effect on the Restatement Effective Date
and at all times since a date prior to the date of the resolutions described in
clause (B) below, certified by the Secretary of State (or equivalent
Governmental Authority) of the state of its organization, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or Persons performing similar functions) of such Loan Party
authorizing the Transactions to be entered into by such Loan Party and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or Notices of Borrowing;

(iv) a certificate of another officer of each Loan Party dated the Restatement
Effective Date and certifying as to the incumbency and specimen signature of the
Secretary or Assistant Secretary executing the certificate pursuant to clause
(iii) above;

 

4



--------------------------------------------------------------------------------

(v) certificates from the appropriate Governmental Authority certifying as to
the good standing, existence and authority of each Loan Party in the
jurisdiction of its incorporation or formation;

(vi) a certificate from a Financial Officer of the Parent dated the Restatement
Effective Date and addressed to the Administrative Agent and each of the Lenders
party hereto, which shall be in form and in substance reasonably satisfactory to
the Administrative Agent, certifying that each of the Parent, the Borrower, and
the Parent and its Subsidiaries, taken as a whole, in each case after giving
effect to the Incremental Term Loans contemplated to be made under the Amended
and Restated Credit Agreement on the Restatement Effective Date and the other
transactions contemplated hereby and thereby, is or are Solvent;

(vii) an opinion reasonably acceptable to the Administrative Agent, dated the
Restatement Effective Date, of Cravath, Swaine & Moore LLP, special counsel to
the Loan Parties;

(viii) opinions reasonably acceptable to the Administrative Agent, in each case
dated the Restatement Effective Date, from local counsel located in each of
Delaware, Texas, Oklahoma and Pennsylvania;

(ix) the Perfection Certificate, dated as of the Restatement Effective Date and
executed by a Responsible Officer of the Parent;

(x) a certification from the American Flood Research, Inc., or any successor
agency thereto, regarding each Mortgaged Property and, if any such Mortgaged
Property is located in a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
flood insurance in such total amount as required by Regulation H of the Federal
Reserve Board; provided that to the extent such certifications are not provided
as of the Restatement Effective Date, the Borrower shall provide evidence of
flood insurance for each Mortgaged Property as if such property were determined
to be in a flood zone; and

(xi) a certificate of the Secretary or Assistant Secretary of the Parent dated
as of the date hereof certifying that attached thereto is a true and complete
copy of the Fourth Supplemental Indenture and Fifth Supplemental Indenture to
the 6.5% Indenture and that such agreements have not been modified, rescinded,
revoked or amended and are in full force and effect.

(b) Financial Statements. The Administrative Agent shall have received true and
correct copies of (i) the Audited Financial Statements, (ii) the Interim
Financial Statements and (iii) the Projections.

(c) Patriot Act Disclosures. No later than five (5) Business Days prior to the
Restatement Effective Date, the Administrative Agent, on behalf of itself and
the Lenders party hereto, shall have received all documentation and other
information that the Administrative

 

5



--------------------------------------------------------------------------------

Agent or any such Lender shall have requested in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, in each case to the extent
such documentation and other information shall have been requested ten
(10) Business Days in advance of such date.

(d) Payment of Fees and Expenses. The Borrower shall have paid in immediately
available funds (i) to Crédit Agricole CIB, all fees and expenses required to be
paid to it for its own account pursuant to the Engagement Letter dated
September 27, 2012, by and among the Parent, the Borrower and Crédit Agricole
CIB, (ii) to the Administrative Agent, for the account of each Lender under the
Existing Credit Agreement that executes and delivers a counterpart of this
Amendment and Restatement Agreement to the Administrative Agent prior to 12:00
p.m., New York City time, on November 8, 2012, a cash consent fee equal to 0.25%
of the aggregate principal amount of the Term Loans and the Revolving Commitment
(whether used or unused) of such Lender, in each case, outstanding or in effect
under the Existing Credit Agreement as of the Restatement Effective Date (but
prior to giving effect to the transactions contemplated hereby), (iii) to the
Administrative Agent, for the account of each Extending Revolving Lender that
executes and delivers a counterpart of this Amendment and Restatement Agreement
to the Administrative Agent prior to 12:00 p.m., New York City time, on
November 8, 2012, a cash extension fee equal to 2.00% of the Extended Revolving
Commitment of such Extending Revolving Lender as of the Restatement Effective
Date and (iv) to the Administrative Agent, for its own account, all expenses of
the Administrative Agent required to be reimbursed pursuant to Section 10.04 of
the Amended and Restated Credit Agreement for which invoices have been presented
to the Borrower prior to such date.

SECTION 6. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended and Restated Credit Agreement, this Amendment and Restatement
Agreement shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in any Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect (it being agreed and understood that, for the avoidance of
doubt, as of the Restatement Effective Date all the obligations of the Loan
Parties under the Existing Credit Agreement shall be superseded in their
entirety by their obligations under the Amended and Restated Credit Agreement
and no term or condition of the Existing Credit Agreement shall affect any term
or condition of, or give rise to any Default or Event of Default under, the
Amended and Restated Credit Agreement). The amendment and restatement of the
Existing Credit Agreement shall not constitute a novation of any of the Loan
Documents.

(b) Each Loan Party acknowledges that on and as of the Restatement Effective
Date all monetary obligations under the Loan Documents in effect on such date
are payable without defense, offset, counterclaim or recoupment. Each Loan Party
reaffirms its monetary obligations under the Existing Credit Agreement, as
amended and restated hereby, and acknowledges and agrees that such obligations
are not impaired in any respect by this Amendment and Restatement Agreement.
Each Loan Party hereby agrees that all liens and security interests securing
payment of the Obligations under the Existing Credit Agreement are hereby
collectively renewed, ratified and brought forward as security for the payment
and performance of the Obligations under the Amended and Restated Credit
Agreement.

 

6



--------------------------------------------------------------------------------

(c) On and after the Restatement Effective Date, each reference to the “Credit
Agreement” or words of like import in any Loan Document shall be deemed a
reference to the Amended and Restated Credit Agreement. This Amendment and
Restatement Agreement shall constitute a “Loan Document” for all purposes of the
Amended and Restated Credit Agreement and the other Loan Documents.

SECTION 7. Governing Law; Counterparts; Successors and Assigns.

(a) THIS AMENDMENT AND RESTATEMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT AND RESTATEMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) This Amendment and Restatement Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment and Restatement Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.
Headings in this Amendment and Restatement Agreement are included herein for
convenience of reference only and shall not constitute a part of this Amendment
and Restatement Agreement for any other purpose or be given any substantive
effect.

(c) This Amendment and Restatement Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Amended and Restated Credit Agreement.

[Remainder of page intentionally blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment and
Restatement Agreement as of the date first written above.

 

PARENT: WILLBROS GROUP, INC. By:   /s/ Richard W. Russler Name:   Richard W.
Russler Title:   Vice President and Treasurer

 

BORROWER: WILLBROS UNITED STATES HOLDINGS, INC. By:   /s/ Richard W. Russler
Name:   Richard W. Russler Title:   Treasurer

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

GUARANTORS:

 

CONSTRUCTION & TURNAROUND SERVICES, L.L.C., CONSTRUCTION & TURNAROUND SERVICES
OF CALIFORNIA, INC., WILLBROS DOWNSTREAM, LLC, WILLBROS DOWNSTREAM OF OKLAHOMA,
INC., WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC., WILLBROS CONSTRUCTION
(U.S.), LLC, WILLBROS ENERGY SERVICES COMPANY, WILLBROS ENGINEERS (U.S.), LLC,
WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., WILLBROS GOVERNMENT SERVICES
(U.S.), LLC, WILLBROS MIDSTREAM SERVICES (U.S.), LLC, WILLBROS PROJECT SERVICES
(U.S.), LLC, WILLBROS REFINERY AND MAINTENANCE SERVICES (U.S.), LLC, WILLBROS
T&D SERVICES, LLC, WILLBROS ENGINEERS, LLC, WILLBROS UTILITY T&D HOLDINGS, LLC,
CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., CHAPMAN HOLDING CO., INC., CHAPMAN
CONSTRUCTION CO., L.P., WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC, BEMIS,
LLC, HALPIN LINE CONSTRUCTION LLC, HAWKEYE, LLC, PREMIER UTILITY SERVICES, LLC,
LINEAL INDUSTRIES, INC., SKIBECK PIPELINE COMPANY, INC., TRAFFORD CORPORATION,
UTILX CORPORATION, UTILX OVERSEAS HOLDINGS, INC.,

 

By:   /s/ Richard W. Russler Name:   Richard W. Russler Title:   Treasurer;
Authorized Representative

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as the Administrative

Agent, the Collateral Agent, an Issuing Bank and a Lender,

By:   /s/ David Gurghigian Name:   David Gurghigian Title:   Managing Director
By:   /s/ Michael D. Willis Name:   Michael D. Willis Title:   Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  NATIXIS By:  

/s/ Carlos Quinteros

Name:  

Carlos Quinteros

Title:  

Managing Director

For any Lender requiring a second signature block:

 

By:  

/s/ Kenyatta Gibbs

Name:  

Kenyatta Gibbs

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  THE BANK OF NOVA SCOTIA By:  

/s/ John Frazell

Name:  

John Frazell

Title:  

Director

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

CREDIT SUISSE AG, Cayman Islands Branch, as a lender

By:

  

/s/ James Morn

Name:

  

James Morn

Title:

  

Managing Director

For any Lender requiring a second signature block:

 

By:

  

/s/ Tyler R. Smith

Name:

  

Tyler R. Smith

Title:

  

Associate

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  UBS LOAN FINANCE LLC By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

For any Lender requiring a second signature block:

 

By:  

/s/ Joselin Fernandes

Name:  

Joselin Fernandes

Title:  

Associate Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  Capital One, N.A. By:  

/s/ Bobby Hamilton

Name:  

Bobby Hamilton

Title:  

Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  LANDMARK VI CDO LTD  

By:    Aladdin Capital Management LLC, as Lender

By:  

/s/ William Lowry

Name:  

William Lowry

Title:  

Designated Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  LANDMARK V CDO LIMITED  

By:    Aladdin Capital Management LLC, as Lender

By:  

/s/ William Lowry

Name:  

William Lowry

Title:  

Designated Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  LANDMARK VII CDO LTD  

By:    Aladdin Capital Management LLC, as Lender

By:  

/s/ William Lowry

Name:  

William Lowry

Title:  

Designated Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  GREYROCK CDO LTD.  

By:    Aladdin Capital Management LLC, as Lender

By:  

/s/ William Lowry

Name:  

William Lowry

Title:  

Designated Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  Valcour Floating Rate Fund By:  

/s/ Todd Murray

Name:  

Todd Murray

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  ABCLO 2007-1, Ltd.  

By:   AllianceBernstein L.P.

By:  

/s/ Michael Sohr

Name:  

Michael Sohr

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  AllianceBernstein High Income Fund  

By:   AllianceBernstein L.P.

By:  

/s/ Michael Sohr

Name:  

Michael Sohr

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

AllianceBernstein Institutional Investments –

High Yield Loan Portfolio

 

By:   AllianceBernstein L.P.

By:  

/s/ Michael Sohr

Name:  

Michael Sohr

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

AMMC CLO III, LIMITED

By:    American Money Management Corp., as Collateral Manager

By:  

/s/ Chester M. Eng

Name:  

Chester M. Eng

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

AMMC CLO IV, LIMITED

By:    American Money Management Corp., as Collateral Manager

By:  

/s/ Chester M. Eng

Name:  

Chester M. Eng

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

AMMC CLO VI, LIMITED

By:    American Money Management Corp., as Collateral Manager

By:  

/s/ Chester M. Eng

Name:  

Chester M. Eng

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

AMMC VII, LIMITED

By:    American Money Management Corp., as Collateral Manager

By:  

/s/ Chester M. Eng

Name:  

Chester M. Eng

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

AMMC CLO V, LIMITED

By:    American Money Management Corp., as Collateral Manager

By:  

/s/ Chester M. Eng

Name:  

Chester M. Eng

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

AMMC CLO IX, LIMITED

By:    American Money Management Corp., as Collateral Manager

By:  

/s/ Chester M. Eng

Name:  

Chester M. Eng

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

AMMC CLO X, LIMITED

By:    American Money Management Corp., as Collateral Manager

By:  

/s/ Chester M. Eng

Name:  

Chester M. Eng

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  CONTINENTAL CASUALTY COMPANY By:  

/s/ Lynne Gugenheim

Name:  

Lynne Gugenheim

Title:  

Senior Vice President and Deputy General Counsel

Attest:   By:  

/s/ David B. Lehman

  Assistant Secretary

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  The Hartford Floating Rate Fund, as Lender By:  

Wellington Management Company,

LLP as its Investment Adviser

By:  

/s/ Steven M. Hoffman

Name:  

Steven M. Hoffman

Title:  

Vice President and Counsel

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  The Hartford Floating Rate High Income Fund, as Lender By:  

Wellington Management Company,

LLP as its Investment Adviser

By:  

/s/ Steven M. Hoffman

Name:  

Steven M. Hoffman

Title:  

Vice President and Counsel

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  AVALON CAPITAL LTD. 3  

By:    INVESCO Senior Secured Management, Inc.

          As Asset Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  AVALON IV CAPITAL LTD  

By:    Invesco Senior Secured Management, Inc.

          As Asset Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  BELHURST CLO LTD.  

By:    INVESCO Senior Secured Management, Inc.

          As Collateral Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  Confluent 3 Limited.  

By:    Invesco Senior Secured Management, Inc.

          As Investment Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  DIVERSIFIED CREDIT PORTFOLIO LTD.  

By:    INVESCO Senior Secured Management, Inc.

          As Investment Adviser

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

HUDSON CANYON FUNDING II, LTD

By:    INVESCO Senior Secured Management, Inc.

          As Collateral Manager & Attorney InFact

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

Invesco Floating Rate Fund

By:    INVESCO Senior Secured Management, Inc.

          As Sub-Adviser

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Invesco Van Kampen Dynamic Credit Opportunities Fund  

By:    Invesco Senior Secured Management, Inc.

          As Sub-Adviser

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Invesco Van Kampen Senior Income Trust

By:   Invesco Senior Secured Management, Inc.

         As Sub-Adviser

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Invesco Van Kampen Senior Loan Fund

By:   Invesco Senior Secured Management, Inc.

         As Sub-Adviser

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

LIMEROCK CLO I

By:   INVESCO Senior Secured Management, Inc.

         As Investment Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

MOSELLE CLO S.A.

By:   INVESCO Senior Secured Management, Inc.

         As Collateral Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Morgan Stanley Investment Management Croton, Ltd.

By:   Invesco Senior Secured Management, Inc.

         As Collateral Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

MSIM Peconic Bay, Ltd.

By:   Invesco Senior Secured Management, Inc.

         As Collateral Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

NAUTIQUE FUNDING LTD.

By:   INVESCO Senior Secured Management, Inc.

         As Collateral Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

QUALCOMM Global Trading Pte. Ltd.

By:   Invesco Senior Secured Management, Inc. as Investment Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

SARATOGA CLO I, LIMITED

By:   INVESCO Senior Secured Management, Inc.

         As the Asset Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

WASATCH CLO LTD

By:   INVESCO Senior Secured Management, Inc.

         As Portfolio Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Invesco Zodiac Funds – Invesco US Senior Loan Fund

By:    Invesco Management S.A. As Investment Manager

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Marea CLO, Ltd.

By:   Invesco Senior Secured Management Inc.

By:  

/s/ Thomas Ewald

Name:  

Thomas Ewald

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Redwood Master Fund, Ltd.,

by Its Investment Manager, Redwood Capital Management, LLC

By:  

/s/ Jonathan Kolatch

Name:  

Jonathan Kolatch

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Redwood Opportunity Master Fund, Ltd.,

by Its Investment Manager, Redwood Capital Management, LLC

By:  

/s/ Jonathan Kolatch

Name:  

Jonathan Kolatch

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

 

 

By:  

/s/ Russell F. Bryant

Name:  

Russell F. Bryant

Title:  

Chief Financial Officer

  Quadrant Capital Advisors, Inc.   Investment Advisor to Pontus Trust

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

BELL ATLANTIC MASTER TRUST

By:    Crescent Capital Group LP, its sub-adviser

By:  

/s/ Gil Tollinchi

Name:  

Gil Tollinchi

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  FARAKER INVESTMENT PTE LTD.  

By:    Crescent Capital Group LP, its sub-adviser

By:  

/s/ Gil Tollinchi

Name:  

Gil Tollinchi

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  FIRST 2004-II CLO, LTD.  

By:    TCW-WLA JV Venture LLC, its sub-adviser

By:  

/s/ Gil Tollinchi

Name:  

Gil Tollinchi

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  ILLINOIS STATE BOARD OF INVESTMENT  

By:    Crescent Capital Group LP, its sub-adviser

By:  

/s/ Gil Tollinchi

Name:  

Gil Tollinchi

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

MAC CAPITAL, LTD.

By:    TCW-WLA JV Venture LLC, its sub-adviser

By:  

/s/ Gil Tollinchi

Name:  

Gil Tollinchi

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

MOMENTUM CAPITAL FUND, LTD.

By:    TCW-WLA JV Venture LLC, its sub-adviser

By:  

/s/ Gil Tollinchi

Name:  

Gil Tollinchi

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

PALMETTO INVESTORS MASTER FUND, LLC.

By:   Crescent Capital Group LP, its sub-adviser

By:

  

/s/ Gil Tollinchi

Name:

  

Gil Tollinchi

Title:

  

Senior Vice President

For any Lender requiring a second signature block:

 

By:

  

/s/ Jonathan R. Insull

Name:

  

Jonathan R. Insull

Title:

  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

RGA REINSURANCE COMPANY

By:    Crescent Capital Group LP, its sub-adviser

By:

  

/s/ Gil Tollinchi

Name:

  

Gil Tollinchi

Title:

  

Senior Vice President

For any Lender requiring a second signature block:

 

By:

  

/s/ Jonathan R. Insull

Name:

  

Jonathan R. Insull

Title:

  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Trust Company of the West

As trustee of TCW Capital Trust

By:  

/s/ John A. Fekete

Name:  

John A. Fekete

Title:  

Managing Director

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Crescent Senior Secured Floating Rate Loan Fund, LLC

By:   Crescent Capital Group LP, its advisor

By:

  

/s/ Gil Tollinchi

Name:

  

Gil Tollinchi

Title:

  

Senior Vice President

For any Lender requiring a second signature block:

 

By:

  

/s/ Jonathan R. Insull

Name:

  

Jonathan R. Insull

Title:

  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

TCW SENIOR SECURED LOAN FUND, LP

By:   Crescent Capital Group LP, its sub-adviser

By:

  

/s/ Gil Tollinchi

Name:

  

Gil Tollinchi

Title:

  

Senior Vice President

For any Lender requiring a second signature block:

 

By:

  

/s/ Jonathan R. Insull

Name:

  

Jonathan R. Insull

Title:

  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

VITESSE CLO LTD.

By:   TCW-WLA JV Venture LLC, its sub-adviser

By:  

/s/ Gil Tollinchi

Name:  

Gil Tollinchi

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

WEST BEND MUTUAL INSURANCE COMPANY

By:   Crescent Capital Group LP, its sub-adviser

By:

  

/s/ Gil Tollinchi

Name:

  

Gil Tollinchi

Title:

  

Senior Vice President

For any Lender requiring a second signature block:

 

By:

  

/s/ Jonathan R. Insull

Name:

  

Jonathan R. Insull

Title:

  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Crescent Capital High Income Fund L.P.

Business Name: Crescent Capital LP High Income Fund

By:   Crescent Capital Group LP, its adviser

By:

  

/s/ Gil Tollinchi

Name:

  

Gil Tollinchi

Title:

  

Senior Vice President

For any Lender requiring a second signature block:

 

By:

  

/s/ Jonathan R. Insull

Name:

  

Jonathan R. Insull

Title:

  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

ATLAS SENIOR LOAN FUND, LTD.

By:   Crescent Capital Group LP, its adviser

By:  

/s/ Gil Tollinchi

Name:  

Gil Tollinchi

Title:  

Senior Vice President

For any Lender requiring a second signature block:

 

By:  

/s/ Jonathan R. Insull

Name:  

Jonathan R. Insull

Title:  

Managing Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  KKR Corporate Credit Partners L.P. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  KKR Debt Investors II (2006) (Ireland) L.P. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  KKR Financial CLO 2005-1, Ltd. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  KKR Financial CLO 2005-2, Ltd. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  KKR Financial CLO 2006-1, Ltd. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  KKR Financial CLO 2007-A, Ltd. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  KKR Financial CLO 2007-1, Ltd. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  Oregon Public Employees Retirement Fund By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  Ace Tempest Reinsurance Ltd. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  Maryland State Retirement and Pension System By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  KKR Financial CLO 2011-1, Ltd. By:  

/s/ Philip Davidson

Name:  

Philip Davidson

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Consumer Program Administrators, Inc.

By:    Onex Credit Partners, LLC, its investment manager

By:

  

/s/ Steven Gutman

Name:

  

Steven Gutman

Title:

  

General Counsel

For any Lender requiring a second signature block:

 

By:

  

 

Name:

  

 

Title:

  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  IDEO By:  

/s/ Arlene Arellano

Name:  

Arlene Arellano

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

N/A

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

OCP Investment Trust

By:   Onex Credit Partners, LLC, its manager

By:

  

/s/ Steven Gutman

Name:

  

Steven Gutman

Title:

  

General Counsel

For any Lender requiring a second signature block:

 

By:

  

 

Name:

  

 

Title:

  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Onex Debt Opportunity Fund, Ltd.

By:    Onex Credit Partners, LLC, its investment manager

By:

  

/s/ Steven Gutman

Name:

  

Steven Gutman

Title:

  

General Counsel

For any Lender requiring a second signature block:

 

By:

  

 

Name:

  

 

Title:

  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Onex Senior Credit II, LP

By:    Onex Credit Partners, LLC, its investment manager

By:

  

/s/ Steven Gutman

Name:

  

Steven Gutman

Title:

  

General Counsel

For any Lender requiring a second signature block:

 

By:

  

 

Name:

  

 

Title:

  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

Onex Senior Credit Fund, L.P.

By:    Onex Credit Partners, LLC, its investment manager

By:

  

/s/ Steven Gutman

Name:

  

Steven Gutman

Title:

  

General Counsel

For any Lender requiring a second signature block:

 

By:

  

 

Name:

  

 

Title:

  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  UBS AG, STAMFORD BRANCH By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

For any Lender requiring a second signature block:

 

By:  

/s/ Darlene Arias

Name:  

Darlene Arias

Title:  

Director

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  Green Island CBNA Loan Funding LLC  

 

By:   Citibank N.A.

By:  

/s/ Lynette Thompson

Name:  

Lynette Thompson

Title:  

Director

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

CANARAS SUMMIT CLO LTD.

By:    Canaras Capital Management, LLC As Sub-Investment Adviser

By:  

/s/ Richard Vratanina

Name:  

Richard Vratanina

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

Edison 1 Loan Funding LLC

 

By:   Citibank N.A.

By:  

/s/ Tina Tran

Name:  

Tina Tran

Title:  

Associate Director

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

FS ENERGY AND POWER FUND

 

By:    GSO Capital Partners LP as Sub-Adviser

By:  

/s/ Daniel H. Smith

Name:  

Daniel H. Smith

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

 

WALNUT STREET FUNDING LLC

 

By:    FS Investment Corporation, as Sole Member

 

By:    GSO / Blackstone Debt Funds Management LLC as Sub-Adviser

By:  

/s/ Daniel H. Smith

Name:  

Daniel H. Smith

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Name of the Lender (with each Lender that is an Issuing Bank executing and
delivering a counterpart hereof both in its capacity as a Lender and an Issuing
Bank):

 

  LAKE PLACID FUNDING By:  

/s/ Arlene Arellano

Name:  

Arlene Arellano

Title:  

Authorized Signatory

For any Lender requiring a second signature block:

 

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment and Restatement Agreement of Willbros United States
Holdings, Inc.



--------------------------------------------------------------------------------

Annex A

FORM OF AMENDED AND RESTATED CREDIT AGREEMENT

Execution Version

 

 

 

CREDIT AGREEMENT

Dated as of June 30, 2010,

As amended and restated as of November 8, 2012,

among

WILLBROS UNITED STATES HOLDINGS, INC.

as Borrower,

WILLBROS GROUP, INC.

and

CERTAIN SUBSIDIARIES THEREOF,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent, Collateral Agent, and Issuing Bank,

UBS SECURITIES LLC,

as Syndication Agent,

and

NATIXIS, THE BANK OF NOVA SCOTIA and CAPITAL ONE, N.A.,

as Co-Documentation Agents

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

Revolving Credit Facility Sole Lead Arranger and Sole Bookrunner

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

Term Loan Facility Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2   

Section 1.01 Certain Defined Terms

     2   

Section 1.02 Computation of Time Periods

     41   

Section 1.03 Accounting Terms; Pro Forma Calculations

     41   

Section 1.04 Classes and Types of Loans

     42   

Section 1.05 Exchange Rates; Currency Equivalents

     42   

Section 1.06 Additional Alternative Currencies

     43   

Section 1.07 Miscellaneous

     43   

ARTICLE II LOANS AND LETTERS OF CREDIT

     44   

Section 2.01 Commitments

     44   

Section 2.02 Borrowings, Conversions and Continuations of Loans

     45   

Section 2.03 Letters of Credit

     49   

Section 2.04 Evidence of Indebtedness; Notes

     57   

Section 2.05 Reductions of the Revolving Commitments

     57   

Section 2.06 Fees

     58   

Section 2.07 Repayment

     60   

Section 2.08 Prepayments

     61   

Section 2.09 Interest

     64   

Section 2.10 Breakage Costs

     66   

Section 2.11 Increased Costs

     67   

Section 2.12 Payments and Computations

     69   

Section 2.13 Taxes

     70   

Section 2.14 Sharing of Payments, Etc

     72   

Section 2.15 Applicable Lending Offices

     73   

Section 2.16 Replacement of Lenders

     73   

Section 2.17 Defaulting Lenders

     74   

Section 2.18 Revolving Commitment Extensions

     76   

ARTICLE III CONDITIONS OF LENDING

     77   

Section 3.01 Conditions Precedent to the Amendment and Restatement

     77   

Section 3.02 Conditions Precedent to each Subsequent Loan and Letter of Credit

     77   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     78   

Section 4.01 Existence

     78   

Section 4.02 Power and Authority

     78   

Section 4.03 No Contravention

     78   

Section 4.04 Authorizations and Approvals

     78   

Section 4.05 Enforceable Obligations

     79   

Section 4.06 Financial Statements; No Material Adverse Effect

     79   

Section 4.07 True and Complete Disclosure

     79   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

Section 4.08 Litigation

     80   

Section 4.09 Compliance with Laws

     80   

Section 4.10 No Default

     80   

Section 4.11 Subsidiaries; Corporate Structure

     81   

Section 4.12 Condition of Properties

     81   

Section 4.13 Environmental Condition

     81   

Section 4.14 Insurance

     82   

Section 4.15 Taxes

     82   

Section 4.16 ERISA Compliance

     82   

Section 4.17 Security Interests

     83   

Section 4.18 Bank Accounts

     84   

Section 4.19 Labor Relations

     84   

Section 4.20 Intellectual Property

     85   

Section 4.21 Solvency

     85   

Section 4.22 Margin Regulations

     85   

Section 4.23 Investment Company Act

     85   

Section 4.24 Names and Locations

     85   

Section 4.25 Use of Proceeds

     85   

Section 4.26 Foreign Assets Control Regulations, etc

     85   

ARTICLE V AFFIRMATIVE COVENANTS

     86   

Section 5.01 Preservation of Existence, Etc

     86   

Section 5.02 Compliance with Laws, Etc

     86   

Section 5.03 Maintenance of Property

     86   

Section 5.04 Maintenance of Insurance

     86   

Section 5.05 Payment of Taxes

     87   

Section 5.06 Reporting Requirements

     87   

Section 5.07 Other Notices

     90   

Section 5.08 Books and Records; Inspection

     91   

Section 5.09 Agreement to Grant Acceptable Security Interest

     92   

Section 5.10 Additional Guarantors

     93   

Section 5.11 Hedging Arrangements

     94   

Section 5.12 Further Assurances in General

     94   

Section 5.13 Post-Closing Obligations

     94   

ARTICLE VI NEGATIVE COVENANTS

     95   

Section 6.01 Liens

     95   

Section 6.02 Debts

     96   

Section 6.03 Merger or Consolidation

     98   

Section 6.04 Asset Dispositions

     99   

Section 6.05 Investments and Acquisitions

     100   

Section 6.06 Restricted Payments

     102   

Section 6.07 Change in Nature of Business

     103   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

Section 6.08 Transactions with Affiliates

     103   

Section 6.09 Agreements Restricting Liens and Distributions

     103   

Section 6.10 Limitation on Accounting Changes or Changes in Fiscal Periods

     104   

Section 6.11 Limitation on Speculative Hedging

     104   

Section 6.12 Use of Proceeds

     104   

Section 6.13 Sale and Leaseback Transactions and Synthetic Leases

     105   

Section 6.14 6.5% Convertible Senior Notes

     105   

Section 6.15 Maximum Capital Expenditures

     105   

Section 6.16 Minimum Interest Coverage Ratio

     105   

Section 6.17 Maximum Total Leverage Ratio

     106   

Section 6.18 Amendment of Organizational Documents

     106   

ARTICLE VII EVENTS OF DEFAULT

     106   

Section 7.01 Events of Default

     106   

Section 7.02 Optional Acceleration of Maturity

     108   

Section 7.03 Automatic Acceleration of Maturity

     109   

Section 7.04 Non-exclusivity of Remedies

     109   

Section 7.05 Right of Set-off

     109   

Section 7.06 Application of Proceeds

     110   

Section 7.07 Letters of Credit

     111   

ARTICLE VIII THE GUARANTY

     112   

Section 8.01 Liabilities Guaranteed

     112   

Section 8.02 Nature of Guaranty

     112   

Section 8.03 Agent’s Rights

     112   

Section 8.04 Guarantor’s Waivers

     112   

Section 8.05 Maturity of Obligations, Payment

     113   

Section 8.06 Agent’s Expenses

     114   

Section 8.07 Liability

     114   

Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations

     114   

Section 8.09 Subordination of All Guarantor Claims

     116   

Section 8.10 Claims in Bankruptcy

     117   

Section 8.11 Payments Held in Trust

     117   

Section 8.12 Benefit of Guaranty

     117   

Section 8.13 Reinstatement

     117   

Section 8.14 Liens Subordinate

     118   

Section 8.15 Guarantor’s Enforcement Rights

     118   

Section 8.16 Limitation

     118   

Section 8.17 Contribution Rights

     118   

Section 8.18 Release of Guarantors

     119   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

ARTICLE IX THE AGENTS AND THE ISSUING BANK

     119   

Section 9.01 Appointment and Authority

     119   

Section 9.02 Rights as a Lender

     119   

Section 9.03 Exculpatory Provisions

     120   

Section 9.04 Reliance by the Agents and the Issuing Banks

     121   

Section 9.05 Delegation of Duties

     121   

Section 9.06 Resignation of an Agent or the Issuing Bank

     121   

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments

     122   

Section 9.08 Indemnification

     123   

Section 9.09 Collateral and Guaranty Matters

     123   

Section 9.10 No Other Duties, Etc

     125   

Section 9.11 Administrative Agent May File Proofs of Claim

     125   

ARTICLE X MISCELLANEOUS

     126   

Section 10.01 Amendments, Etc

     126   

Section 10.02 Notices, Etc

     128   

Section 10.03 No Waiver; Cumulative Remedies; Enforcement

     130   

Section 10.04 Costs and Expenses

     131   

Section 10.05 Indemnification

     131   

Section 10.06 Successors and Assigns

     132   

Section 10.07 Confidentiality

     137   

Section 10.08 Execution in Counterparts

     138   

Section 10.09 Survival of Representations; Termination

     138   

Section 10.10 Severability

     139   

Section 10.11 Payments Set Aside

     139   

Section 10.12 Governing Law

     140   

Section 10.13 Submission to Jurisdiction

     140   

Section 10.14 Waiver of Jury

     140   

Section 10.15 Collateral Matters; Hedging Counterparties

     140   

Section 10.16 Judgment Currency

     141   

Section 10.17 Entire Agreement

     141   

Section 10.18 Patriot Act Notice

     141   

Section 10.19 Amendment and Restatement

     142   

Section 10.20 Amendments to Financial Covenants

     142   

 

iv



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    —      Form of Assignment and Acceptance Agreement Exhibit B    —  
   Form of Compliance Certificate Exhibit C    —      Reserved Exhibit D    —  
   Form of Letter of Credit Request Exhibit E-1    —      Form of Revolving Note
Exhibit E-2    —      Form of Term Note Exhibit F    —      Form of Notice of
Borrowing Exhibit G    —      Form of Notice of Conversion or Continuation
Exhibit H    —      Reserved Exhibit I    —      Reserved Exhibit J    —     
Form of Supplemental Perfection Certificate

SCHEDULES:

 

Schedule 1.01 (a)    —      Existing Letters of Credit Schedule 2.01    —     
Commitments Schedule 4.08    —      Litigation Schedule 4.11    —     
Subsidiaries Schedule 4.13    —      Environmental Matters Schedule 4.14    —  
   Insurance Schedule 6.01    —      Existing Liens Schedule 6.02    —     
Existing Debt Schedule 6.05    —      Existing Investments Schedule 6.08    —  
   Affiliate Transactions Schedule 10.02    —      Addresses for Notices



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of June 30, 2010, as amended and restated as of
November 8, 2012, is among Willbros United States Holdings, Inc., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders, Crédit Agricole
Corporate and Investment Bank, as Administrative Agent, Collateral Agent, and
Issuing Bank, UBS Securities, LLC, as Syndication Agent, and Natixis, The Bank
of Nova Scotia and Capital One, N.A., as Co-Documentation Agents.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Borrower, the Guarantors, the Lenders, the Issuing
Banks, the Agents, the Syndication Agent and the Co-Documentation Agents hereby
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement (including in the
introduction), the following terms shall have the following meanings (unless
otherwise indicated, such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“17th Street Facility” means the owned real property of the Borrower located at
5104 – 17th Street NW, Edmonton, Alberta, Canada and the fixtures and other
interests relating thereto.

“6.5% Convertible Senior Notes” means the $84,500,000 in original principal
amount of 6.5% convertible senior notes due 2012 issued by the Parent pursuant
to the 6.5% Indenture.

“6.5% Indenture” means the Indenture dated as of December 23, 2005, by and among
the Parent, the Borrower, as guarantor, and Bank of Texas, N.A., as successor in
interest to The Bank of New York, as trustee, as supplemented.

“Acceleration Date” means the first date after the Restatement Effective Date on
which there shall occur an acceleration of the Loans and termination of the
Commitments pursuant to Section 7.02 or 7.03.

“Acceptable Security Interest” in any property means a Lien which (a) exists in
favor of the Collateral Agent for the benefit of the Secured Parties,
(b) secures the Obligations, and (c) is perfected and enforceable against the
Loan Party that created such Lien in preference, subject to Section 5.09(e), to
any rights of any Person therein, other than Permitted Liens.

“Account Control Agreement” shall mean, with respect to any deposit or
securities account of any Loan Party held with a financial institution or
financial intermediary that is not the Collateral Agent, an agreement in form
and substance reasonably acceptable to the Collateral Agent among the Collateral
Agent, such financial institution or financial intermediary and the applicable
Loan Party establishing control over such deposit account or securities account
of such Loan Party.



--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Parent or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any corporation, partnership, limited liability company, or other
entity, or a division thereof, whether through purchase of assets, merger or
otherwise, or (b) acquires at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership, limited liability company or
other entity.

“Adjusted Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (a) the Prime Rate in effect for such day, (b) the
sum of the Federal Funds Effective Rate in effect for such day plus  1/2 of
1.0% per annum, (c) the sum of the Eurocurrency Rate in effect for such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in Dollars with a maturity of one month plus 1.0% per annum and (d) with
respect to Term Loans, any Revolving Advances made by an Extending Revolving
Lender on or after July 1, 2013 and for all Revolving Outstanding Amounts owing
to any Extending Revolving Lender on and after July 1, 2013, 3.0% per annum. Any
change in the Adjusted Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurocurrency Rate.

“Administrative Agent” means Crédit Agricole CIB, in its capacity as
administrative agent for the Lenders under the Loan Documents, and any successor
administrative agent appointed pursuant to Section 9.06.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person; provided, however, that with respect to any
Loan Party, the term “Affiliate” also means any Person that possesses directly
or indirectly, the power to vote or direct the voting of 10% or more of the
outstanding shares of Voting Stock of such Loan Party. The term “control”
(including the terms “controlled by” or “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Agent” means either the Administrative Agent or the Collateral Agent.

“Agent Parties” has the meaning set forth in Section 10.02(d).

“Agreement” means this Credit Agreement, dated as of June 30, 2010, as amended
and restated as of November 8, 2012, among the Borrower, the Guarantors, the
Lenders, the Issuing Banks, the Agents, the Syndication Agent and the
Co-Documentation Agents.

“Allocable Amount” has the meaning set forth in Section 8.17(b).

“Alternative Currency” means Canadian Dollars, Australian Dollars, Euro and each
other currency (other than Dollars) that is approved in accordance with
Section 1.06.

 

-3-



--------------------------------------------------------------------------------

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of November 8, 2012, among the parties thereto, providing for
the amendment and restatement of the Original Credit Agreement to be in the form
hereof.

“Applicable Commitment Fee Rate” means, for any day, the applicable rate per
annum set forth below, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 5.06(c) and subject to Section 2.09(f):

 

Fee Rate Level

   Total Leverage Ratio   Applicable
Commitment Fee Rate

4

   ³2.50:1     0.75%

3

   <2.50:1 but ³2.00:1   0.625%

2

   <2.00:1 but ³1.50:1     0.50%

1

   <1.50:1     0.50%

Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.06(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then the
Fee Rate Level 4 shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until such
Compliance Certificate is delivered. The Applicable Commitment Fee Rate in
effect as of the Restatement Effective Date shall be Fee Rate Level 4 until the
first Business Day immediately following the first delivery after the
Restatement Effective date of a Compliance Certificate pursuant to
Section 5.06(c).

“Applicable Lender”, when used with respect to the Term Loan Facility or the
Revolving Credit Facility, means a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Advance, respectively.

“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, Subsidiary, Affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, Subsidiary,
Affiliate or correspondent bank as such Lender may from time to time specify in
a notice to the Borrower and the Administrative Agent and (b) with respect to
the Administrative Agent, the address specified for the Administrative Agent on
Schedule 10.02 or such other address, facsimile number, electronic mail address
or telephone number as shall be designated by the Administrative Agent in a
notice to the other parties hereto.

 

-4-



--------------------------------------------------------------------------------

“Applicable Margin” means: (a) with respect to Term Loans that are Base Rate
Loans, 6.50% per annum, (b) with respect to Term Loans that are Eurocurrency
Rate Loans, 7.50% per annum and (c) with respect to Revolving Advances of any
Type or letter of credit fees in respect of Performance Letters of Credit, the
applicable rate per annum set forth below, based upon the Total Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.06(c) and subject to Section 2.09(f):

 

Pricing Level

   Total
Leverage
Ratio   Revolving
Borrowing
Eurocurrency
Rate until the
Revolving
Maturity
Date   Revolving
Borrowing
Base Rate
until the
Revolving
Maturity
Date   Performance
Letters of
Credit   Revolving
Borrowing
Eurocurrency
Rate for
Extended
Revolving
Borrowings
beginning
July 1, 2013
until the
Extended
Revolving
Maturity
Date   Revolving
Borrowing
Base Rate
for
Extended
Revolving
Borrowings
beginning
July 1, 2013
until the
Extended
Revolving
Maturity
Date

4

   ³2.50:1   3.75%   2.75%   3.25%   7.50%   6.50%

3

   <2.50:1 but ³2.00:1   3.50%   2.50%   3.00%   7.50%   6.50%

2

   <2.00:1 but ³1.50:1   3.25%   2.25%   2.75%   7.50%   6.50%

1

   <1.50:1   3.00%   2.00%   2.50%   7.50%   6.50%

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.06(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then the Pricing Level 4
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until such Compliance
Certificate is delivered. The Applicable Margin in effect as of the Restatement
Effective Date shall be Pricing Level 4 until the first Business Day immediately
following the first delivery after the Restatement Effective date of a
Compliance Certificate pursuant to Section 5.06(c).

 

-5-



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time, (a) with respect to any Revolving
Lender, subject to any adjustment as provided in Section 2.17(a)(iv), the
percentage (carried out to the ninth decimal place) of the aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time,
provided that if all the Revolving Commitments have terminated, the Applicable
Percentages of the Revolving Lenders shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments,
and (b) with respect to any Term Lender, (i) prior to the termination of the
Incremental Term Commitments, the percentage (carried out to the ninth decimal
place) of the aggregate Incremental Term Commitments represented by such
Lender’s Incremental Term Commitment at such time and (ii) following the
termination of the Incremental Term Commitments, the percentage (carried out to
the ninth decimal place) of the aggregate principal amount of the Term Loans
represented by such Lender’s Term Loans at such time.

“Applicable Period” has the meaning set forth in Section 2.09(f).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means the Revolving Credit Facility Arranger and the Term Loan
Facility Arranger.

“Asset Disposition” means any disposition, whether by sale, lease, license,
transfer or otherwise, of any or all of the property of the Parent or any of its
Subsidiaries, other than (a) any sale or issuance of Equity Interests of any
Subsidiary to the Parent or any other Subsidiary, (b) dispositions of cash and
Cash Equivalents in the ordinary course of business or for any purposes
permitted under this Agreement, (c) sales of inventory in the ordinary course of
business, (d) dispositions of assets which have become obsolete or, in the
Parent’s reasonable judgment, no longer used or useful in the business of the
Parent and its Subsidiaries, (e) dispositions of any Governmental Fueling
Facility, (f) leases and subleases of equipment in the ordinary course of
business, and (g) any loss, destruction or damage of such property, or any
actual condemnation, seizure or taking, by exercise of eminent domain or
otherwise, of such property, or any confiscation or requisition of the use of
such property; provided that, for purposes of Section 2.08(c)(v) and the related
definitions, the term “Asset Disposition” shall mean Asset Dispositions by the
Parent or any of its Subsidiaries made in reliance on Section 6.04(c), 6.04(g),
and 6.04(i) of property the Net Proceeds of which is $1,000,000 or more with
respect to any such Asset Disposition and $2,000,000 or more with respect to all
such Asset Dispositions consummated during any one fiscal year.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by a Lender and an Eligible Assignee and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent in its sole discretion.

 

-6-



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries as of December 31, 2011, together with the
related consolidated statements of operations, stockholders’ equity and
comprehensive income (loss) and cash flows for the fiscal year ended
December 31, 2011 of the Parent and its Subsidiaries, including the notes
thereto.

“Australian Dollars” or “AU$” means the lawful money of Australia.

“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Adjusted Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act.

“Bookrunner” means Crédit Agricole CIB in its capacity as the Revolving Credit
Facility bookrunner and Crédit Agricole CIB in its capacity as Term Loan
Facility bookrunner, as the context may require.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrower Materials” has the meaning set forth in Section 5.06.

“Borrowing” means a Revolving Borrowing or a Term Borrowing, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to remain closed under the laws of, or in fact
remain closed in, New York and, if such day relates to any Eurocurrency Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank market; provided that, if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars, or any other dealings in any currency other than Dollars to
be carried out pursuant to this Agreement, such day is also a day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.

“Canadian Dollars” and “C$” means the lawful money of Canada.

“Capital Expenditures” means all expenditures of the Parent and its Subsidiaries
in respect of the purchase or other acquisition, construction or improvement of
any fixed or capital assets that are required to be capitalized under GAAP on a
consolidated balance sheet of the Parent and its Subsidiaries as property,
plant, equipment or other fixed assets; provided, however, that Capital
Expenditures shall in any event exclude (a) normal replacements and maintenance
which are properly charged to current operations, (b) expenditures made on
account of any loss, destruction or damage of any fixed or capital assets, or
any actual condemnation, seizure or taking, by exercise of eminent domain or
otherwise, of any fixed or capital assets, or

 

-7-



--------------------------------------------------------------------------------

any confiscation or requisition of the use of any fixed or capital assets, to
the extent such expenditures do not exceed the amount of the insurance proceeds,
condemnation awards or damage recovery proceeds relating thereto, (c) any
Qualified Investment made pursuant to any Reinvestment Notice, (d) any such
expenditures in the form of a substantially contemporaneous exchange of similar
fixed or capital assets, except to the extent of cash or other consideration
(other than the assets so exchanged), if any, paid or payable by the Parent and
its Subsidiaries, (e) any Investment or Acquisition, and (f) expenditures in
connection with the construction, development and/or operation and maintenance
of any Governmental Fueling Facility.

“Capital Lease” of a Person means any lease of any property by such Person as
lessee that would, in accordance with GAAP (but subject to Section 1.03(a)), be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Secured Parties, as collateral for the
Letter of Credit Exposure, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and the applicable Issuing Bank (which documentation is hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings.

“Cash Equivalents” means:

(a) investments in direct obligations of the United States of America or any
agency thereof,

(b) investments in certificates of deposit of maturities less than one year or
less than two years (provided that such investment lasting longer than one year
but less than two years may be converted into cash within three (3) Business
Days without unreasonable premium or penalty) issued by, or time deposits with,
Amegy Bank, N.A., Bank of Texas, N.A., or commercial banks in the United States
having capital and surplus in excess of $500,000,000,

(c) investments in commercial paper of maturities less than one year rated A1 or
P1 (or higher) by S&P or Moody’s, respectively, or any equivalent rating from
any other rating agency reasonably satisfactory to the Administrative Agent,

(d) investments in securities purchased under repurchase obligations pursuant to
which arrangements are made with selling financial institutions (being a
financial institution with a rating of A1 or P1 (or higher) by S&P or Moody’s,
respectively) for such financial institutions to repurchase such securities
within 30 days from the date of purchase, and other similar short-term
investments made in connection with cash management practices of the Parent and
its Subsidiaries,

(e) investments in institutional money market mutual funds that meet the
criteria set forth by rule 2a-7 of the Investment Company Act of 1940, and

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

 

-8-



--------------------------------------------------------------------------------

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Code and (b) each Subsidiary of any such controlled foreign person.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following events:

(a) the consummation of any transaction (including any merger or consolidation)
the result of which is that any “person” (as that term is used in Section 13(d)
of the Exchange Act, but excluding any employee benefit plan of the Parent or
any of its Subsidiaries, and any Person acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) or related persons
constituting a “group” (as such term is used in Rule 13d-5 under the Exchange
Act) becomes the Beneficial Owner, directly or indirectly, of more than 40% of
the Voting Stock of the Parent, measured by voting power rather than number of
shares; or

(b) the first day on which a majority of the members of the Board of Directors
of the Parent are not Continuing Directors.

“Class” has the meaning set forth in Section 1.04.

“Closing Date” means June 30, 2010.

“Code” means the United States Internal Revenue Code of 1986 and any successor
statute and all rules and regulations promulgated thereunder.

“Co-Documentation Agents” means Natixis, The Bank of Nova Scotia and Capital
One, N.A., in their capacities as co-documentation agents for the Facilities.

“Collateral” means (a) all the “Collateral”, “Property”, and “Premises” and
other similar terms as defined in, or used in, any Security Document and (b) all
other property of any Loan Party subject to, or intended to be subject to, any
Security Document as collateral covered thereby.

“Collateral Agent” means Crédit Agricole CIB, in its capacity as collateral
agent under the Loan Documents, and any successor collateral agent appointed
pursuant to Section 9.06.

“Collateral Agent Account” means an interest-bearing deposit account maintained
with the Collateral Agent for the benefit of the Secured Parties and subject to
an Acceptable Security Interest.

“Commitments” means the Revolving Commitments and/or the Incremental Term
Commitments, as the context may require.

 

-9-



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate signed by a Financial
Officer of the Parent in substantially the form of the attached Exhibit B.

“Consolidated Debt” means, as of any date of determination, all Debt of the
Parent and its Subsidiaries as of such date, calculated on a consolidated basis
in accordance with GAAP.

“Consolidated EBITDA” means, for any period, without duplication, the sum of the
following, in each case calculated for such period:

(a) Consolidated Net Income, excluding the results of discontinued operations
for such period (as determined in accordance with GAAP); plus

(b) to the extent deducted in determining such Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) charges against income for foreign,
federal, state, and local Taxes, (iii) depreciation and amortization expense,
(iv) other non-cash charges or losses (other than non-cash charges related to
the SEC/DOJ Investigation), (v) extraordinary or non-recurring expenses or
losses, and (vi) amortization, write-off or write-down of debt discount,
capitalized interest and debt issuance costs and commissions, discounts and
other fees and charges associated with letters of credit or Debt; minus

(c) to the extent included in determining such Consolidated Net Income,
extraordinary or non-recurring gains; minus (in the case of a gain) or plus (in
the case of a loss);

(d) to the extent included (or deducted) in determining such Consolidated Net
Income, any gains or losses on sales of assets of the Parent or any of its
Subsidiaries (other than in the ordinary course of business); minus

(e) to the extent included in determining such Consolidated Net Income, the
income of any Person (other than any Wholly Owned Subsidiary of the Parent) in
which the Parent or any Wholly-Owned Subsidiary owns any Equity Interests,
except to the extent (i) such income is received by the Parent or such
Wholly-Owned Subsidiary in a cash distribution during such period or (ii) the
payment of cash dividends or similar cash distributions by such Person to the
Parent or such Wholly-Owned Subsidiary on account of such ownership is not
prohibited by any Governmental Authority or by the operation of the terms of the
Organizational Documents of such Person or any agreement or other instrument
binding on such Person; minus (in the case of a gain) or plus (in the case of a
loss);

(f) to the extent included (or deducted) in determining such Consolidated Net
Income, non-cash gains (other than gains resulting from derivatives to the
extent the amount of commodities hedged with such derivatives exceeds the
Parent’s and its Subsidiaries’ commodities sold) and losses as a result of
changes in the fair value of derivatives; minus

(g) cash payments made during such period in respect of non-cash charges added
back in determining Consolidated EBITDA pursuant to clause (b)(iv) above for any
previous period; plus (in the case of a loss) or minus (in the case of a gain)

(h) to the extent deducted in determining such Consolidated Net Income, fees and
expenses in an aggregate amount not to exceed $20,000,000 relating to the
InfrastruX Merger, the Refinancing Transactions and the transactions
contemplated hereby; plus (in the case of a loss) or minus (in the case of a
gain)

 

-10-



--------------------------------------------------------------------------------

(i) to the extent included (or deducted) in determining such Consolidated Net
Income, gain or loss arising from early extinguishment of Debt or obligations
under any Hedging Arrangement; plus

(j) to the extent deducted in determining such Consolidated Net Income, fees and
expenses paid or payable in connection with any waiver or amendment of any Debt
(including in connection with the Transactions); plus

(k) to the extent deducted in determining such Consolidated Net Income, any
premiums or similar fees paid or payable in connection with a prepayment of any
Debt; plus

(l) to the extent deducted in determining such Consolidated Net Income, costs,
expenses and charges relating to the independent compliance monitor retained as
a result of the SEC/DOJ Investigation incurred on or prior to December 31, 2012,
provided that the aggregate amount added pursuant to clauses (l) and (m) of this
definition in any period of four consecutive fiscal quarters shall not exceed
$5,000,000; plus

(m) to the extent deducted in determining such Consolidated Net Income, costs,
expenses and charges relating to the TransCanada Pipeline Arbitration incurred
on or prior to December 31, 2012, provided that the aggregate amount added
pursuant to clauses (l) and (m) of this definition in any period of four
consecutive fiscal quarters shall not exceed $5,000,000.

For purposes of calculating Consolidated EBITDA for any period, if during such
period the Parent or any Subsidiary shall have consummated any Acquisition or
any Asset Disposition of a Subsidiary, a business unit or a line of business and
the aggregate consideration paid or received in which by the Parent and its
Subsidiaries exceeded $25,000,000, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.03(c).

“Consolidated Interest Expense” means, for any period, the interest expense of
the Parent and its Subsidiaries (excluding, to the extent otherwise included
therein, (a) amortization, write-off or write-down of debt discount, capitalized
interest and debt issuance costs and commissions, discounts and other fees and
charges associated with letters of credit or Debt (including fees, expenses and
charges payable in connection with the consummation of the Transactions or any
other waivers or amendment of any Debt) and (b) non-cash gains (other than gains
resulting from derivatives to the extent the amount of commodities hedged with
such derivatives exceeds the Parent’s and its Subsidiaries’ commodities sold)
and losses as a result of changes in the fair value of derivatives) calculated
on a consolidated basis in accordance with GAAP for such period.

“Consolidated Net Income” means, for any period, the net income of the Parent
and its Subsidiaries calculated on a consolidated basis for such period in
accordance with GAAP.

“Continue”, “Continuation”, and “Continued” each refers to a continuation of
Eurocurrency Rate Loans for an additional Interest Period upon the expiration of
the Interest Period then in effect for such Loans.

 

-11-



--------------------------------------------------------------------------------

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Parent who (a) was a member of such Board of Directors
on the Restatement Effective Date or (b) was nominated for election or elected
to such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.

“Convert”, “Conversion”, and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Crédit Agricole CIB” means Crédit Agricole Corporate and Investment Bank.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.

“Debt” means, for any Person, without duplication, all of the following, whether
or not included as indebtedness or liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

(b) obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and not past due for more than ninety (90) days unless being contested
by such Person in good faith by appropriate proceedings diligently conducted,
(ii) deferred compensation payable to directors, officers or employees of the
Parent or any of its Subsidiaries and (iii) any purchase price adjustment or
earnout, except to the extent that the amount payable pursuant to such purchase
price adjustment or earnout is determinable and is not paid when due (giving
effect to any applicable grace period));

(c) Capital Leases;

(d) all noncontingent reimbursement obligations of such Person in respect of
Financial Letters of Credit, bankers’ acceptances, bank guarantees, surety bonds
or similar instruments which are issued upon the application of such Person or
upon which such Person is an account party;

(e) indebtedness secured by a Lien on property now or hereafter owned or
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements, but excluding (i) trade accounts payable in
the ordinary course of business and not past due for more than ninety (90) days
unless being contested by such Person in good faith by appropriate proceedings
diligently conducted and (ii) customary reservations and restrictions of title
under agreements with suppliers entered into in the ordinary course of
business), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (provided that if such Person has not assumed
or otherwise become liable in respect of such Debt, such Debt shall be deemed to
be in an amount equal to the lesser of the amount of such Debt and the fair
market value of the property encumbered by such Lien); and

(f) all Guarantees of such Person in respect of Debt of any other Person.

 

-12-



--------------------------------------------------------------------------------

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer to the extent such Person is liable therefor as a
result thereof, unless such Debt is expressly made non-recourse to such Person.
The amount of any Capital Lease as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, any obligations owed by the Parent or any Subsidiary to any
payment processor solely on account of such processor having satisfied
obligations of the Parent or any Subsidiary in respect of trade accounts payable
in the ordinary course of business shall not constitute “Debt”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent or the applicable Issuing Bank:

(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit, within
three (3) Business Days of the date required to be funded by it hereunder;

(b) has notified the Borrower, the Administrative Agent, such Issuing Bank or
any Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its respective funding
obligations hereunder or under other agreements in which it commits to extend
credit;

(c) has failed, within three (3) Business Days after request by the
Administrative Agent or such Issuing Bank, to confirm in a manner satisfactory
to the Administrative Agent or such Issuing Bank, as applicable, that it will
comply with its funding obligations; or

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Documentary Letter of Credit” means a letter of credit qualifying as a
“commercial letter of credit” under 12 CFR Part 3, Appendix A, Section 3(b)(3)
or any successor U.S. Comptroller of the Currency regulation.

 

-13-



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or, with respect to any such
determinations expressly provided to be made by it, the applicable Issuing Bank
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date or, in the case of the determination of any Dollar
Equivalent for purposes of Section 2.03(c)(i), the applicable Honor Date) for
the purchase of Dollars with such Alternative Currency.

“Dollars” and “$” means the lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized or incorporated
under the laws of the United States, any State thereof or the District of
Columbia.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person).

“Environmental Claim” means any allegation, notice of violation, action,
lawsuit, claim, demand, judgment, order or proceeding by any Governmental
Authority or any Person for liability or damage, including, without limitation,
personal injury, property damage, contribution, indemnity, direct or
consequential damages, damage to the environment, nuisance, pollution, or
contamination, or for fines, penalties, fees, costs, expenses or restrictions
arising under or otherwise related to an obligation under Environmental Law.

“Environmental Law” means all former, current and future Federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, license, order, approval or other
authorization under any Environmental Law.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable

 

-14-



--------------------------------------------------------------------------------

obligations; provided that Equity Interests shall not include any Debt
(including the 6.5% Convertible Senior Notes) that is convertible or
exchangeable into Equity Interests of any Person.

“Equity Issuance” means any issuance of Equity Interests by the Parent after the
Closing Date, other than Equity Interests issued (a) pursuant to stock option
plans or other benefit plans or agreements for directors, officers or employees
of the Parent and its Subsidiaries, (b) as consideration for any Investment or
other Acquisition permitted under Section 6.05 (including any such issuance the
proceeds of which are used to finance any earnout payment arising under such
Investment or Acquisition) or (c) in connection with any redemption, purchase,
retirement or defeasance of the 6.5% Convertible Senior Notes or other Debt that
is permitted under the terms of this Agreement.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
proceeds received by the Parent from such Equity Issuance, net of underwriting
discounts and commissions and out-of-pocket costs, expenses and disbursements
paid or incurred in connection therewith in favor of any Person that is not an
Affiliate of the Parent or any other Loan Party.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute and all rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states.

“Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.

“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits

 

-15-



--------------------------------------------------------------------------------

in Dollars (for delivery on the first day of such Interest Period) appearing on
the Reuters “LIBOR01” screen (or on any successor or substitute screen provided
by Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market) as of 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period; provided that if such rate is not available to the
Administrative Agent for any reason, then the applicable Eurocurrency Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which Crédit Agricole CIB or one of its
Affiliate banks offers to place deposits in Dollars for delivery on the first
day of such Interest Period with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, in the amount of $5,000,000 and having a
maturity equal to such Interest Period. For all Term Loans, any Revolving
Advances made by an Extending Revolving Lender on or after July 1, 2013 and for
all Revolving Outstanding Amounts owing to any Extending Revolving Lender on and
after July 1, 2013, the Eurocurrency Rate shall be the higher of (a) the rate
determined as set forth above and (b) 2.0% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate determined
by reference to the Eurocurrency Rate.

“Eurocurrency Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurocurrency Rate Loan means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time-to-time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period. The Eurocurrency Rate Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Event of Default” has the meaning set forth in Section 7.01.

“Event of Loss” means (a) any loss, destruction or damage or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation of, or requisition of the use of, any assets of the
Parent or any of its Subsidiaries; provided that, with respect to any such Event
of Loss, the book value of the assets subject thereto shall be $2,500,000 or
more.

“Excepted Liens” means:

(a) Liens for Taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with and to the extent required by GAAP shall have been set aside on its books;

 

-16-



--------------------------------------------------------------------------------

(b) Liens imposed by law, or arising by operation of law, including, without
limitation, carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than thirty (30) days past due or which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves shall have been set aside on the books of the
applicable Person;

(c) Liens incurred and pledges or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other social security or retirement benefits, or similar legislation, other than
any Lien imposed by ERISA;

(d) Liens incurred and pledges or deposits made in connection with the
performance of bids and leases (other than Debt), statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances, and
other minor defects or irregularities in title evidenced by a survey, affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(f) Liens arising out of, or appeal bonds in respect of, judgments or awards
that do not constitute an Event of Default under Section 7.01(f);

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Debt and are not subject to
restrictions on access by the Parent or any of its Subsidiaries in excess of
those required by applicable banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding (i) operating leases
entered into by the Parent or any of its Subsidiaries in the ordinary course of
business or (ii) perfection of the acquiror’s or transferee’s interest in any
sale, transfer or other disposition of assets permitted under Section 6.04;

(i) any interest of title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases not prohibited under this Agreement;

(j) licenses, sublicenses, leases or subleases entered into in the ordinary
course of business that do not interfere in any material respect with the
business of the Parent and its Subsidiaries; and

 

-17-



--------------------------------------------------------------------------------

(k) Liens in favor of customs and revenue Governmental Authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business.

“Excess Cash Flow” means, for any fiscal year of the Parent:

(a) Consolidated EBITDA for such fiscal year (determined on the basis of
Consolidated Net Income not adjusted to exclude the results of discontinued
operations), minus

(b) the sum (without duplication) of:

(i) Consolidated Interest Expense for such fiscal year actually paid in cash by
the Parent and its Subsidiaries,

(ii) the net amount, if any, by which the “Contract costs and recognized income
not yet billed” (or a similar line item referred to in the consolidated
financial statements of the Parent) increased during such fiscal year,

(iii) the aggregate principal amount of Loans, Long-Term Debt and Capital Leases
repaid or prepaid by the Parent and its Subsidiaries during such fiscal year,
excluding (without duplication):

(A) repayment or prepayment of the Revolving Advances and other revolving
extensions of credit (except to the extent that any repayment or prepayment of
such Debt is accompanied by a permanent reduction in related commitments or, in
the case of Revolving Advances, the aggregate amount of such prepayments exceeds
the amount of the Revolving Advances that may be reborrowed under
Section 2.01(a)),

(B) repayment or prepayment of the Term Loans, other than scheduled principal
payments pursuant to Section 2.07(b), and

(C) repayments or prepayments of Long-Term Debt funded with the proceeds of
other Long-Term Debt,

(iv) all income Taxes actually paid in cash by the Parent and its Subsidiaries
during such fiscal year,

(v) the sum of:

(A) the Capital Expenditures actually made in cash by the Parent and its
Subsidiaries during such fiscal year (except to the extent financed with the
proceeds of Debt, Equity Issuances, casualty proceeds, or other proceeds that
were not included in determining Consolidated EBITDA for such fiscal year) and

(B) the aggregate amount of cash consideration paid by the Parent and its
Subsidiaries during such fiscal year to make Investments and other Acquisitions
permitted under Section 6.05,

 

-18-



--------------------------------------------------------------------------------

(vi) to the extent not reducing Consolidated EBITDA for such fiscal year (but
without duplication of any other deductions to Excess Cash Flow for such fiscal
year), the aggregate amount actually paid in cash by the Parent and its
Subsidiaries during such fiscal year in respect of litigation and similar
proceedings, earn-out obligations and other obligations and liabilities (other
than Debt), including any such amounts paid in respect of items referred to in
clauses (j), (k), (l) and (m) of the Consolidated EBITDA definition, and

(vii) to the extent otherwise included in Excess Cash Flow for any fiscal year,
any Net Proceeds for which the Parent has delivered a Reinvestment Notice or
applied to the repayment of Loans in accordance with Section 2.08(c)(v), plus

(c) to the extent not otherwise included in Excess Cash Flow for such fiscal
year, net cash proceeds received by the Parent or its Subsidiaries during such
fiscal year from the TransCanada Pipeline Project, either through the collection
of receivables or pursuant to the settlement of the TransCanada Pipeline
Arbitration (it being understood and agreed that any amounts added back pursuant
to this clause (c) with respect to any fiscal year shall, to the extent
otherwise included in Excess Cash Flow for any subsequent fiscal year, be
deducted in determining Excess Cash Flow for such subsequent fiscal year).

“Exchange Act” means the United States Securities and Exchange Act of 1934.

“Excluded Property” means:

(a) any Governmental Fueling Facility,

(b) (i) any lease, license or other agreement to which a Loan Party is a party
or any of its rights or interests thereunder to the extent and for so long as
the grant of a Lien thereon by such Loan Party shall constitute or result in a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract or agreement, and (ii) any other property or interests
or rights therein to the extent and for so long as the terms of such property,
or any agreement to which any Loan Party is a party to or is otherwise subject
to, prohibit or make void or unenforceable the grant of a Lien thereon by such
Loan Party, in each case except to the extent any of the foregoing is rendered
ineffective, or is otherwise unenforceable, pursuant to Section 9-406, 9-407,
9-408, or 9-409 of the UCC or any other applicable Legal Requirement;

(c) any property to the extent and for so long as the grant of a Lien thereon by
any Loan Party is prohibited or made void or unenforceable by any applicable
Legal Requirement;

(d) any leasehold interests or any other rights or interests to any leased real
property;

(e) any rights or interests in any owned real property, except any parcel of
real property owned in fee by a Loan Party, and the improvements thereto, that
(together with such improvements) has a book value or fair value of $1,000,000
or more;

(f) any Equity Interests of any Person that is not a Subsidiary of the Parent to
the extent prohibited by such Person’s Organizational Documents;

 

-19-



--------------------------------------------------------------------------------

(g) any Voting Stock of any Subsidiary of the Parent that is not a Domestic
Subsidiary, except to the extent such Voting Stock does not exceed 66% of all
Voting Stock outstanding of such Subsidiary;

(h) (i) any deposit account that is a payroll account or the funds in which are
otherwise used, in the ordinary course of business, solely for the payment of
salaries and wages, workers’ compensation and similar expenses and (ii) any
deposit or securities account maintained at a financial institution or financial
intermediary in which the aggregate balance of all deposit accounts maintained
at such financial institution or financial intermediary does not exceed
$1,000,000, provided that the balance in all the deposit and securities accounts
that constitute Excluded Property under this clause (ii) does not exceed
$5,000,000 in the aggregate;

(i) any motor vehicles or other assets (other than aircraft) subject to
certificates of title, except (A) the assets set forth in the Perfection
Certificate and (B) any such motor vehicles or other assets in respect of which
an Acceptable Security Interest is required to be granted pursuant to
Section 5.09(c);

(j) any other asset with respect to which the Administrative Agent and the
Borrower agree that the cost of obtaining an Acceptable Security Interest
therein is excessive in relation to the benefit afforded to the Secured Parties
thereby;

(k) any property located outside the United States, to the extent the creation
of an Acceptable Security Interest therein may not be accomplished by filing of
a financing statement in appropriate form in the applicable filing office under
the applicable UCC; and

(l) any commercial tort claim with a value of less than $1,000,000;

provided that, in any event, the proceeds received by any Loan Party from the
sale, transfer or other disposition of any Excluded Property shall only
constitute Excluded Property if such proceeds meet any of the requirements set
forth in clauses (a) through (l) above.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Banks, or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which any Loan Party is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.16), any withholding Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.13(e) or 2.13(f), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Loan Party with
respect to such withholding Tax pursuant to Section 2.13(a) and (d) any U.S.
Federal withholding Taxes imposed by FATCA.

 

-20-



--------------------------------------------------------------------------------

“Existing Credit Facility” means that certain Credit Agreement, dated as of
November 20, 2007, by and among the Borrower, the Guarantors, the lenders party
thereto and the Agents, as amended, supplemented or otherwise modified by that
certain Supplement No. 1, dated as of November 20, 2007, the First Amendment,
dated as of March 5, 2008, Supplement No. 2, dated as of March 31, 2008,
Supplement No. 3, dated as of March 3, 2009, the Release dated as of March 3,
2009 and Supplement No. 4, dated as of July 17, 2009.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Facility and set forth on Schedule 1.01(a).

“Existing Term Loan” has the meaning set forth in Section 2.01(b).

“Extended Revolving Availability Period” means the period from and including the
Closing Date to the earliest of (a) the Extended Revolving Maturity Date,
(b) the Acceleration Date and (c) the date of termination of the Revolving
Commitments in whole pursuant to Section 2.05.

“Extended Revolving Commitment” means (a) a “Revolving Commitment” under the
Original Credit Agreement that shall have, as of the Restatement Effective Date,
been deemed an “Extended Revolving Commitment” under the Amendment and
Restatement Agreement, and (b) after the Restatement Effective Date, any
Non-Extended Revolving Commitment that shall have been converted to an Extended
Revolving Commitment pursuant to Section 2.18. Schedule 2.01 sets forth the
Extended Revolving Commitments as of the Restatement Effective Date under the
heading “Extended Revolving Commitments.”

“Extended Revolving Maturity Date” means June 30, 2014.

“Extending Revolving Lender” means any Revolving Lender that has an Extended
Revolving Commitment or holds a Revolving Advance or participation in any Letter
of Credit in respect of its Extended Revolving Commitment. Schedule 2.01 sets
forth the Extending Revolving Lenders as of the Restatement Effective Date under
the heading “Extending Revolving Lenders.”

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code).

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.

“FCPA” means the United States Federal Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for

 

-21-



--------------------------------------------------------------------------------

such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 10:00 a.m. (New York time) on such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letters” means (a) the administrative agent fee letter agreement dated
March 11, 2010, among the Borrower, the Parent and Crédit Agricole CIB, and
(b) the engagement letter dated September 27, 2012, among the Borrower, the
Parent and Crédit Agricole CIB.

“Financial Letter of Credit” means a letter of credit qualifying as a “financial
standby letter of credit” under 12 CFR Part 3, Appendix A, Section 4(a)(8)(i) or
any successor U.S. Comptroller of the Currency regulation.

“Financial Officer” for any Person means the Chief Financial Officer, Treasurer
or other senior financial officer of such Person.

“Foreign Government Scheme or Arrangement” has the meaning set forth in
Section 4.16(d).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Plan” has the meaning set forth in Section 4.16(d).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each Issuing Bank, (a) such Defaulting Lender’s Applicable Percentage
(determined, for the avoidance of doubt, without giving effect to any adjustment
provided for in Section 2.17(a)(iv)) of the outstanding Letter of Credit
Exposure attributable to Letters of Credit issued by such Issuing Bank less
(b) any portion of the amount calculated under clause (a) above the risk
participation with respect to which has been reallocated to other Lenders or
Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

-22-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Fueling Facility” means any fuel storage and dispensing facility
constructed, developed, owned or operated by the Parent or any of its
Subsidiaries that is located on the real property owned by any Governmental
Authority (including all equipment and related services, and all accessories,
accessions, enhancements and augmentations thereto), together with any agreement
between the Parent or any of its Subsidiaries and any Governmental Authority
relating thereto, including any real property lease agreement, any service
agreement and any operations and maintenance agreement, and all rights and
interests of the Parent or any of its Subsidiaries under any of the foregoing
and all proceeds thereof; provided that such agreements provide for the
reimbursement, directly or indirectly, by the applicable Governmental Authority
of expenditures in connection with the construction, development and/or
operation and maintenance of such facility.

“Granting Lender” has the meaning set forth in Section 10.06(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantor Claims” has the meaning set forth in Section 8.09.

“Guarantor Payment” has the meaning set forth in Section 8.17.

 

-23-



--------------------------------------------------------------------------------

“Guarantors” means (a) the Parent and each of the Subsidiaries indicated as such
on Schedule 4.11 and (b) any other Person that becomes a guarantor of all or a
portion of the Obligations pursuant to Section 5.10.

“Hazardous Material” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Hedging Arrangement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedging Counterparty” means any Lender or any Affiliate thereof that is party
to a Hedging Arrangement with the Parent or any of its Subsidiaries.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Incremental Term Commitment” means, as to each Lender, its obligation to make a
single Incremental Term Loan to the Borrower pursuant to Section 2.01(c) on the
Restatement Effective Date, in an aggregate principal amount not to exceed the
Dollar amount set forth opposite such Lender’s name on Schedule 2.01 as its
“Incremental Term Commitment.” The aggregate amount of the Incremental Term
Commitments as of the Restatement Effective Date is $60,000,000.

“Incremental Term Lender” means (a) on the Restatement Effective Date, any
Lender that has an Incremental Term Commitment at such time, and (b) at any time
after the Restatement Effective Date, any Lender that holds an Incremental Term
Loan at such time

“Incremental Term Loan” has the meaning set forth in Section 2.01(c).

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

-24-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.07.

“InfrastruX” means InfrastruX Group, LLC, a Delaware limited liability company.

“InfrastruX Merger” means the acquisition by the Borrower of all outstanding
Equity Interests of InfrastruX, including the mergers contemplated by the
InfrastruX Merger Agreement in connection therewith.

“InfrastruX Merger Agreement” means that certain Amended and Restated Agreement
and Plan of Merger, dated as of June 30, 2010, among the Parent, Co Merger Sub
I, Inc., a Washington corporation and Wholly-Owned Subsidiary of the Parent, Ho
Merger Sub II, LLC, a Delaware limited liability company and Wholly-Owned
Subsidiary of the Parent, and InfrastruX, as such agreement is in effect on the
Closing Date.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of June 30, 2010, among one or more of the Loan
Parties and the Collateral Agent for the benefit of the Secured Parties.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in each
case for the four fiscal quarter period then ended.

“Interest Period” means, for each Eurocurrency Rate Loan comprising part of a
Borrowing, initially the period commencing on the date of such Eurocurrency Rate
Loan or the date of the Conversion of any existing Base Rate Loan into such
Eurocurrency Rate Loan and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02(b) and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02(b). The duration of
each such Interest Period shall be one, two, three, six, nine or twelve months,
as the Borrower may select; provided, however, that:

(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

-25-



--------------------------------------------------------------------------------

(c) the Borrower may not select any Interest Period for (i) any Revolving
Advance made by a Non-Extending Revolving Lender which ends after the Revolving
Maturity Date, (ii) any Revolving Advance made by an Extending Revolving Lender
which ends after the Extended Revolving Maturity Date or (iii) any Term Loan
which ends after the Term Maturity Date.

“Interim Financial Statements” means the unaudited condensed consolidated
balance sheets of the Parent and its Subsidiaries as of (a) March 31, 2012 and
(b) June 30, 2012, in each case, together with the related condensed
consolidated statements of operations and comprehensive income (loss) and cash
flows of the Parent and its Subsidiaries, including the notes thereto.

“Interim Period” means the period from the Closing Date to and including the
earlier of (a) September 30, 2010; provided that the Total Leverage Ratio as of
such date shall be equal to or less than 3.00 to 1.00 and the Parent shall have
delivered to the Administrative Agent the financial statements with respect to
the fiscal quarter then ended pursuant to Section 5.06(b) and the related
Compliance Certificate pursuant to Section 5.06(c), or (b) December 30, 2010.
The parties hereto acknowledge that the Interim Period has expired prior to the
Restatement Effective Date.

“Investment” of any Person means any investment of such Person so classified
under GAAP, and whether or not so classified, any loan, advance (other than
intercompany transactions, prepayments or deposits in each case made in the
ordinary course of business) or extension of credit that constitutes Debt of the
Person to whom it is extended or contribution of capital by such Person; and any
stocks, bonds, mutual funds, partnership interests, notes (including structured
notes), debentures or other securities owned by such Person; provided, that, to
the extent otherwise included therein, the term “Investment” shall not include
any purchase of inventory, supplies or equipment made by such Person on behalf
of any customer of such Person in the ordinary course of business. The amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the values of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means, as the context may require, Crédit Agricole CIB, Capital
One, N.A., and any Revolving Lender appointed as an “Issuing Bank” pursuant to
Section 2.03(l).

“LC Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any LC Disbursement.

“LC Availability Termination Date” means the earliest of (a) the 60th day prior
to the Extended Revolving Maturity Date, (b) the Acceleration Date, and (c) the
date of termination of the Extended Revolving Commitments in whole pursuant to
Section 2.05.

 

-26-



--------------------------------------------------------------------------------

“LC Cash Collateral Account” means special interest bearing cash collateral
accounts pledged by the Borrower to the Collateral Agent for the benefit of the
Secured Parties containing cash deposited pursuant to Section 2.03(g), 2.05, or
7.07 or any other provision hereof, to be maintained by the Collateral Agent in
accordance herewith and bear interest or be invested in the Collateral Agent’s
reasonable discretion.

“LC Credit Extension” means the issuance of any Letter of Credit, or extension
of the expiry date thereof, or the increase of the amount thereof.

“LC Disbursement” means a disbursement made by an Issuing Bank pursuant to a
Letter of Credit.

“Legal Requirements” means, collectively, all international, foreign, Federal,
state and local laws, statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lenders” means the Persons (other than the Borrower, the Guarantors, any Agent
(solely in its capacity as such) and any Issuing Bank (solely in its capacity as
such)) party to the Amendment and Restatement Agreement, any other Person that
is a “Lender” under the Original Credit Agreement as of the Restatement
Effective Date pursuant to the Register in effect on such date and any other
Person that has become a party hereto pursuant to an Assignment and Acceptance
(other than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance or pursuant to Section 2.17).

“Letter of Credit” means any Performance Letter of Credit, Financial Letter of
Credit or Documentary Letter of Credit issued hereunder. Each Existing Letter of
Credit, as of the Closing Date, shall be a Letter of Credit deemed to have been
issued pursuant to this Agreement and shall constitute a portion of the Letter
of Credit Exposure. Letters of Credit may be denominated in Dollars or in an
Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance, amendment or extension of a Letter of Credit in the form from time to
time in use by the applicable Issuing Bank.

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, the related Letter of Credit Request and Letter of Credit
Application and any agreements, documents, and instruments entered into in
connection with or relating to such Letter of Credit.

“Letter of Credit Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn maximum face amount of each Letter of Credit
outstanding at such time and (b) the Dollar Equivalent of the aggregate unpaid
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower or refinanced with a Revolving Borrowing. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

-27-



--------------------------------------------------------------------------------

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Letter of Credit Request” means a request to issue, increase the stated amount
of or extend the expiration of any Letter of Credit, substantially in the form
of Exhibit D.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or other), pledge, assignment, preference, deposit arrangement,
encumbrance, charge, security interest, priority or other security or
preferential arrangement of any kind or nature whatsoever, whether voluntary or
involuntary in or on such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, Capital Lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidity” means, as of any date of determination, (a) the amount that the
Borrower is entitled to borrow as Revolving Advances hereunder (after giving
effect to the Revolving Outstanding Amount) plus (b) the amount of unrestricted
cash and Cash Equivalents of the Parent and its Subsidiaries.

“Loan” means, as the context may require, a Revolving Advance or a Term Loan.

“Loan Documents” means this Agreement, any Notes, if any, issued pursuant to
Section 2.04, the Letter of Credit Documents, the Security Documents, the Fee
Letters, the Perfection Certificate, the Supplemental Perfection Certificates,
the Amendment and Restatement Agreement and each other certificate, agreement,
instrument or other document executed and delivered, in each case by or on
behalf of any Loan Party pursuant to the foregoing; provided, however, that for
purposes of Section 10.01, “Loan Documents” means this Agreement, the Security
Documents and the Amendment and Restatement Agreement.

“Loan Party” means the Borrower or any Guarantor.

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Majority Lenders” means, as of the date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate principal amount of the Loans and
participations in the Letter of Credits at such time plus (b) the unused
Commitments at such time; provided that, subject to Section 10.01, the
Commitments, Loans and participations in the Letters of Credit of each
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.

“Majority Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of (a) the Revolving Outstanding Amount
at such time and (b) the aggregate unused Revolving Commitments at such time;
provided that the

 

-28-



--------------------------------------------------------------------------------

unused Revolving Commitment of, and the portion of the Revolving Outstanding
Amount held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Revolving Lenders.

“Majority Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Loan Facility on such date.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, properties or condition (financial or otherwise) of the
Parent and its Subsidiaries taken as a whole, (b) the ability of any Loan Party
to perform its obligations under any Loan Document to which it is a party or
(c) the validity or enforceability against any Loan Party of any of the Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
under the Loan Documents.

“Material Contracts” means (a) the 6.5% Indenture and (b) the Oncor MSA.

“Material Subsidiary” means any Subsidiary of the Parent that is a Domestic
Subsidiary (a) the net book value of the assets of which is at least $5,000,000
or (b) the revenues (excluding any intercompany revenues) of which equal to
$10,000,000 for the most recent period of four consecutive fiscal quarters of
the Parent for which financial statements have been delivered pursuant to
Section 5.06(a) or 5.06(b) (or, prior to the first delivery of any such
financial statements, four consecutive fiscal quarters of the Parent most
recently ended prior to the Closing Date); provided that if (i) the combined
book value of the assets of the Domestic Subsidiaries that would not constitute
Material Subsidiaries pursuant to the foregoing provisions of this definition
exceeds $25,000,000 or (ii) the combined revenues (excluding any intercompany
revenues) of the Domestic Subsidiaries that would not constitute Material
Subsidiaries pursuant to the foregoing provisions of this definition exceed
$40,000,000 for any such most recent period of four consecutive fiscal quarters,
then one or more of such excluded Subsidiaries shall be deemed to be Material
Subsidiaries for purposes of Section 5.10 in descending order based on the book
value of their assets until such excess shall have been eliminated.

“Maximum Rate” means the maximum non-usurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a national credit rating organization.

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party that is not an Excluded Property and with respect to which such Loan Party
shall have executed and delivered to the Collateral Agent a Mortgage. The
Mortgaged Properties as of the Restatement Effective Date are set forth in the
Perfection Certificate.

“Mortgages” means a mortgage, deed of trust or other security document granting
a Lien on any Mortgaged Property in favor of the Collateral Agent, for the
benefit of the Secured Parties, to secure the Obligations. Each Mortgage shall
be in form and substance reasonably satisfactory to the Collateral Agent.

 

-29-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Debt Proceeds” means cash proceeds received from the issuance of any Debt
not permitted under Section 6.02, net of underwriting discounts and commissions
and out-of-pocket costs and expenses and disbursements paid or incurred by the
Parent or any of its Subsidiaries in connection therewith in favor of any Person
not an Affiliate of the Parent or any other Loan Party.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making an Asset Disposition and insurance proceeds or condemnation awards (and
payments in lieu thereof) received on account of an Event of Loss, net of:
(a) in the event of an Asset Disposition (i) the direct costs relating to such
Asset Disposition, excluding amounts payable to any Loan Party or any Affiliate
of a Loan Party, (ii) sale, use or other transaction Taxes incurred as a result
thereof, and (iii) amounts required to be applied to repay principal, interest
and prepayment premiums and penalties on Debt (other than the Loans) secured by
a Lien on the property which is the subject of such Asset Disposition, (iv) any
amounts required to be deposited into escrow in connection with the closing of
such Asset Disposition (until any such amounts are released therefrom to the
Parent or any of its Subsidiaries), (v) the amount of any reserve for adjustment
in respect of the sale price of such asset or assets as determined in accordance
with GAAP, (vi) appropriate amounts to be provided by the Parent or any of its
Subsidiaries as a reserve against any liabilities associated with such Asset
Disposition, as determined in accordance with GAAP, and (vii) all distributions
and other payments required to be made to minority interest holders in
Subsidiaries or joint ventures as a result of such Asset Disposition, so long as
any such distribution or other payment is made on a pro rata basis to the
interest of such minority interest holder in such Subsidiary or joint venture
and (b) in the event of an Event of Loss, (i) all money actually applied or to
be applied to repair or reconstruct the damaged property or property affected by
the condemnation or taking, (ii) all of the costs and expenses incurred in
connection with the collection of such proceeds, awards or other payments, and
(iii) any amounts retained by or paid to Persons having superior rights to such
proceeds, awards or other payments. To the extent any such proceeds received by
any Foreign Subsidiary may not be distributed as a cash dividend or a similar
cash distribution to a Loan Party without the Parent and its Subsidiaries
incurring adverse tax consequences, as reasonably determined by the Parent, such
proceeds shall be deemed (unless otherwise agreed by the Parent), so long as no
Event of Default shall have occurred and be continuing at the time of the
receipt thereof, not to constitute “Net Proceeds” for purposes of this
Agreement; provided that in the event an Event of Default shall have occurred
and be continuing at any time after the receipt thereof, such proceeds, to the
extent not theretofore expended by such Foreign Subsidiary in the conduct of its
business or operations or for any other purpose permitted by this Agreement,
shall be deemed to have been received by such Foreign Subsidiary at the time of
the occurrence of such Event of Default.

“New Revolving Borrowing Availability Amount” means, at any time:

 

-30-



--------------------------------------------------------------------------------

(a) until the New Revolving Borrowing Availability Trigger Date, an amount at
such time equal to the lesser of (x) $50,000,000 and (y) the sum of:

(A) the lesser of (i) $25,000,000 and (ii) the sum of (x) the aggregate amount
of the prepayments of the Revolving Borrowings made after the Restatement
Effective Date pursuant to Section 2.08(b)(i) plus (y) 50% of the aggregate
amount of the prepayments of the Revolving Borrowings made after the Restatement
Effective Date pursuant to Section 2.08(c)(v) or (c)(vii); plus

(B) 50% of the aggregate amount of the prepayments of the Revolving Borrowings
made after the Restatement Effective Date pursuant to Section 2.08(c)(v) or
(c)(vii); and

(b) on and after the New Revolving Borrowing Availability Trigger Date, an
amount equal to (i) until the first delivery of the consolidated financial
statements of the Parent evidencing a Total Leverage Ratio as of the end of the
most recent fiscal quarter covered by such consolidated financial statements of
2.25 to 1.00 or lower, $50,000,000 and (ii) thereafter, $75,000,000.

“New Revolving Borrowing Availability Trigger Date” means the later to occur of
(a) March 31, 2013 and (b) the first date after the Restatement Effective Date
as of which the sum of (i) the Net Proceeds with respect to Asset Dispositions
and (ii) the Equity Issuance Proceeds with respect to Equity Issuances, in each
case, received by the Parent or any of its Subsidiaries after the Restatement
Effective Date, shall be at least $90,000,000.

“Non-Extended Revolving Commitment” means, subject to Section 2.18, a “Revolving
Commitment” under the Original Credit Agreement that has not, as of the
Restatement Effective Date, been deemed to be an “Extended Revolving Commitment”
under the Amendment and Restatement Agreement. Schedule 2.01 sets forth the
Non-Extended Revolving Commitments as of the Restatement Effective Date under
the heading “Non-Extended Revolving Commitments.”

“Non-Extending Revolving Lender” means any Revolving Lender that has a
Non-Extended Revolving Commitment or holds a Revolving Advance or participation
in any Letter of Credit in respect of its Non-Extended Revolving Commitment.
Schedule 2.01 sets forth the Non-Extending Revolving Lenders as of the
Restatement Effective Date under the heading “Non-Extending Revolving Lenders.”

“Note” means a promissory note made by the Borrower in favor of a Lender (a) in
the case of the Revolving Credit Facility, substantially in the form of Exhibit
E-1 and (b) in the case of the Term Loan Facility, substantially in the form of
Exhibit E-2.

“Notice of Borrowing” means a notice of borrowing, substantially in the form of
the attached Exhibit F signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation, substantially in the form of the attached Exhibit G, signed by a
Responsible Officer of the Borrower.

 

-31-



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or any Hedging Arrangement
to which a Lender or its Affiliate is a party, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Oncor MSA” means the Master Services Agreement dated as of June 12, 2008,
between InfrastruX and Oncor Electric Delivery Company LLC, a Delaware limited
liability company.

“Original Credit Agreement” means the Credit Agreement, dated as of June 30,
2010, by and among the Borrower, the Guarantors, the lenders party thereto and
the Agents, as amended by Amendment No. 1 to Credit Agreement, dated as of
March 4, 2011, and Amendment No. 2 to Credit Agreement, dated as of March 19,
2012.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.16).

 

-32-



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the applicable Issuing Bank, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Parent” means Willbros Group, Inc., a Delaware corporation.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning assigned to such term in
Section 10.06(d).

“Patriot Act” has the meaning set forth in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.

“Perfection Certificate” means the Perfection Certificate dated as of the
Restatement Effective Date and delivered in connection with the Amendment and
Restatement Agreement.

“Performance Letter of Credit” means a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

“Permitted Consideration Payments” means, in connection with any Investment or
Acquisition, payments on account of (a) cash in lieu of fractional shares of
Equity Interests of the Parent, (b) working capital adjustments, (c) repayments
of short-term working capital indebtedness and (d) consideration that represents
turn-over or pass-through of payments received from customers of any Person that
is the subject to such Investment or Acquisition as a result of construction,
development, operation or maintenance projects (provided that such projects were
not entered into in contemplation of or in connection with such Person becoming
a Subsidiary (or such merger or consolidation) or such assets being acquired).

“Permitted Liens” has the meaning set forth in Section 6.01.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

-33-



--------------------------------------------------------------------------------

“Plan” means any Pension Plan or Multiemployer Plan.

“Platform” has the meaning specified in Section 5.06.

“Pledge Agreement” means the Pledge Agreement dated as of June 30, 2010, among
the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties.

“Potential Defaulting Lender” means, at any time, a Lender that has, or whose
parent company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination that a Lender is a
Potential Defaulting Lender will be made by the Administrative Agent in its sole
discretion acting in good faith.

“Prime Rate” means a fluctuating rate of interest per annum as shall be in
effect from time-to-time equal to the prime rate of interest publicly announced
by the Administrative Agent from time to time as its prime rate in effect at its
principal office in New York City, whether or not the Borrower has notice
thereof, when and as said prime rate changes.

“Projections” means the Parent’s forecasted consolidated (a) balance sheets,
(b) profit and loss statements, (c) cash flow statements; and (d) capitalization
statements as of the end of or for fiscal years 2013 and 2014, and for each of
the remaining fiscal quarters of 2012, together with appropriate supporting
details and a statement of underlying assumptions.

“Project Specific Co-Development Arrangement” means any arrangement pursuant to
which the Parent or any of its Subsidiaries enters into an alliance,
co-development, co-operation, joint venture or any similar agreement with any
other Person pursuant to which the parties thereto agree to co-operate or
otherwise work jointly on providing engineering, procurement, construction,
development and/or maintenance services with respect to a specific project for a
specific customer.

“Public Lender” has the meaning specified in Section 5.06.

“Qualified Investment” means expenditures incurred to acquire or repair assets
owned (or to be owned) by the Parent or any Subsidiary of the same type as those
subject to such Reinvestment Event or equipment, real property, or other fixed
or capital assets owned (or to be owned) by and useful in the business of the
Parent and its Subsidiaries.

“Register” has the meaning specified in Section 10.06(c).

“Regulations T, U, X and D” means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse an Issuing Bank for amounts paid by such Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.03,
including the obligation to reimburse LC Disbursements.

 

-34-



--------------------------------------------------------------------------------

“Reinvestment Deferred Amount” means (a) with respect to an Event of Loss, the
aggregate Net Proceeds received by the Parent or any of its Subsidiaries in
connection with such Event of Loss that are duly specified in a Reinvestment
Notice as not being required to be initially applied as set forth in
Section 2.08(c)(v) as a result of the delivery of such Reinvestment Notice, and
(b) with respect to an Asset Disposition, the aggregate Net Proceeds received by
the Parent or any of its Subsidiaries in connection with such Asset Disposition
that are duly specified in a Reinvestment Notice as not being required to be
initially applied as set forth in Section 2.08(c)(v) as a result of the delivery
of such Reinvestment Notice.

“Reinvestment Event” means any Asset Disposition or Event of Loss in respect of
which the Parent has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by the Parent stating that
no Default or Event of Default has occurred and is continuing and stating that
the Parent and its Subsidiaries intend and expect to use all or a specified
portion of the Net Proceeds of a Reinvestment Event specified in such notice to
make a Qualified Investment.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less the portion, if any,
thereof expended prior to the relevant Reinvestment Prepayment Date to make a
Qualified Investment.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 180 days after such Reinvestment Event and
(b) the date on which the Parent shall have determined not to make a Qualified
Investment in respect of such Reinvestment Event.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

“Response” has the meaning set forth in Section 4.13(b).

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Treasurer or Vice President, (b) with respect to any Person that is a
limited liability company, if such Person has officers, then such Person’s Chief
Executive Officer, President, Chief Financial Officer, or Vice President, and if
such Person is managed by members, then a Responsible Officer of such Person’s
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership, limited partnership or a limited liability partnership, a
Responsible Officer of such Person’s general partner or partners.

 

-35-



--------------------------------------------------------------------------------

“Restatement Effective Date” has the meaning set forth in the Amendment and
Restatement Agreement.

“Restricted Payment” means: (a) the declaration or making by the Parent or any
Subsidiary of any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of such Person; and (b) any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the Parent
or any Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in the Parent or any Subsidiary.

“Revaluation Date” means each of the following: (a) the Closing Effective Date
and (b) so long as any Letter of Credit is denominated in an Alternative
Currency, (i) the last Business Day of each calendar month, (ii) the date of any
LC Credit Extension, (iii) the date of any reduction of the Revolving
Commitments, (iv) each date of any payment by any Issuing Bank under any Letter
of Credit denominated in an Alternative Currency, and (v) such additional dates
as the Administrative Agent or the Issuing Banks shall determine or the Majority
Revolving Lenders shall require.

“Revolving Advance” has the meaning specified in Section 2.01(a).

“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date, (b) the Acceleration
Date and (c) the date of termination of the Revolving Commitments in whole
pursuant to Section 2.05.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by the Revolving Lenders pursuant to
Section 2.01(a).

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Advances to the Borrower pursuant to Section 2.01(a) and (b) purchase
participations in Letters of Credit pursuant to Section 2.03, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 as its Non-Extended Revolving
Commitment or its Extended Revolving Commitment, as the case may be, or in the
Assignment and Acceptance, pursuant to which such Lender acquires its
Non-Extended Revolving Commitment or its Extended Revolving Commitment, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including pursuant to Section 2.18). The initial aggregate
amount of the Extended Revolving Commitments and the Non-Extended Revolving
Commitments as of the Restatement Effective Date is $175,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

“Revolving Credit Facility Arranger” means Crédit Agricole CIB.

 

-36-



--------------------------------------------------------------------------------

“Revolving Lender” means any Lender that has a Revolving Commitment or holds a
Revolving Advance or participation in any Letter of Credit.

“Revolving Maturity Date” means June 30, 2013.

“Revolving Outstanding Amount” means, as of any date of determination, the sum
of (a) the aggregate outstanding principal amount of all Revolving Advances plus
(b) the Letter of Credit Exposure.

“Revolving Sublimit” means (a) during the Interim Period, an aggregate amount
not to exceed $31,500,000; provided that, notwithstanding anything to the
contrary set forth herein, the proceeds of any Revolving Advances made during
the Interim Period may only be used by the Parent and its Subsidiaries to
satisfy their obligations under the 6.5% Convertible Senior Notes arising as a
result of any holder thereof exercising its right to require the Parent to
purchase such Notes, and (b) thereafter, in an aggregate amount not to exceed
$150,000,000; provided that, notwithstanding anything to the contrary set forth
herein, if the Interim Period terminates prior to December 30, 2010, $31,500,000
of the Revolving Sublimit shall be reserved, at any time following the date of
such termination and on or prior to December 30, 2010, solely for the Revolving
Advances the proceeds of which will be used by the Parent and its Subsidiaries
to satisfy their obligations under the 6.5% Convertible Senior Notes arising as
a result of any holder thereof exercising its right to require the Parent to
purchase such Notes.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw Hill
Companies, Inc., or any successor thereto that is a national credit rating
organization.

“Sale and Leaseback Transaction” means a transaction or series of transactions
pursuant to which the Parent or any Subsidiary shall sell or transfer to any
Person (other than the Parent or a Subsidiary) any property, whether now owned
or hereafter acquired, and, as part of the same transaction or series of
transactions, the Parent or such Subsidiary shall rent or lease as lessee, or
similarly acquire the right to possession or use of, such property.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, and any successor entity.

“SEC/DOJ Investigation” means the investigation and related charges brought by
the SEC and the U.S. Department of Justice against the Parent and its
Subsidiaries in connection with the alleged violations of the Foreign Corrupt
Practices Act, the Securities Act and the Exchange Act, resulting primarily from
operations in Bolivia, Ecuador and Nigeria.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Banks, the Hedging Counterparties and the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.

 

-37-



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means the Security Agreement dated as of June 30, 2010,
among the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Account Control Agreements, and each other security, pledge or
other collateral agreement executed by any Loan Party in favor of the Collateral
Agent.

“Solvent” means, as to any Person, on the date of any determinations, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of debts and other liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and other liabilities (including contingent
liabilities) as they become absolute and matured, (c) such Person is able to
realize upon its assets and pay its debts and other liabilities (including
contingent liabilities) as they mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities (including contingent liabilities) beyond such Person ‘s
ability to pay as such debts and liabilities mature, and (e) such Person is not
engaged in, and is not about to engage in, business or a transaction for which
such Person’s property would constitute unreasonably small capital.

“SPC” has the meaning set forth in Section 10.06(g).

“Specified Currency” has the meaning set forth in Section 10.16.

“Specified Revolving Borrowing” means any Revolving Borrowings the proceeds of
which are used by the Borrower for payment of principal, premium (if any), fees
and other amounts due or outstanding in respect of the 6.5% Convertible Senior
Notes.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. (New York time) on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Administrative Agent or the applicable Issuing Bank
may obtain such spot rate from another financial institution designated by the
Administrative Agent or such Issuing Bank if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the applicable Issuing Bank may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means (a) any Person the accounts of which would be
consolidated with those of the Parent in the Parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date and (b) any

 

-38-



--------------------------------------------------------------------------------

corporation, association, partnership or other business entity of which more
than 50% of the outstanding Equity Interests having by the terms thereof
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors or Persons performing similar functions (or, if there are no
such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time Equity Interests of any other class or
classes of such entity shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Parent.

“Supplemental Perfection Certificate” means a Supplemental Perfection
Certificate substantially in the form of Exhibit J signed by a Responsible
Officer of the Parent.

“Syndication Agent” means UBS Securities LLC in its capacity as syndication
agent for the Facilities.

“Synthetic Lease” means, as to any Person, any lease of property (a) that is
accounted for as an operating lease under GAAP and (b) in respect of which the
lessee is deemed to own the property so leased for U.S. Federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Tangible Net Worth” means, as of any date of determination, for the Parent and
its Subsidiaries on a consolidated basis, (a) the Stockholders’ Equity as of
such date minus (b) the goodwill of the Parent and its Subsidiaries as of such
date; provided that to the extent the Stockholders’ Equity shall have been
affected (i) on and after December 31, 2010, by any amounts attributable to the
net Tax liabilities for repatriation by any CFC to the Parent, the Borrower or
any of its Domestic Subsidiaries of any cash earned from outside the United
States of America or (ii) by any amounts attributable to the WAPCo Settlement,
such amounts, in each case, shall be added back to the Stockholders’ Equity for
purposes of determining the Tangible Net Worth.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period,
outstanding pursuant to Section 2.01(b) or made pursuant to 2.01(c).

“Term Lender” means, at any time, any Lender that holds a Term Loan at such
time.

“Term Loan” has the meaning specified in Section 2.01(c).

“Term Loan Facility” means (a) at any time on or prior to the Restatement
Effective Date, the aggregate amount of the Incremental Term Commitments at such
time plus the aggregate principal amount of the Existing Term Loans outstanding
at such time and (b) at any time after the Restatement Effective Date, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

 

-39-



--------------------------------------------------------------------------------

“Term Loan Facility Arranger” means Crédit Agricole CIB.

“Term Maturity Date” means June 30, 2014.

“Term Outstanding Amount” means, as of the date of determination, the aggregate
outstanding principal amount of all Term Loans.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) (i) Consolidated Debt as of such date plus (ii) to the extent not included
in clause (i) above, all reimbursement obligations (contingent or otherwise) as
of such date in respect of Financial Letters of Credit issued upon the
application of the Parent or any of its Subsidiaries or upon which the Parent or
any of its Subsidiaries is an account party, but only to the extent the
aggregate amount of such reimbursement obligations is in excess of $15,000,000,
to (b) Consolidated EBITDA for the four fiscal quarter period most recently
ended on or prior to such date.

“Transactions” means, collectively, (a) the entering by the Loan Parties into
Loan Documents to which they are to be a party, and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

“TransCanada Pipeline Arbitration” means matter no. 17247/VRO pending in the
International Court of Arbitration of the International Chamber of Commerce;
WILLBROS CONSTRUCTION (US), LLC, Claimant/Counterclaim Respondent, and
TRANSCANADA KEYSTONE PIPELINE, L.P., Respondent/Counterclaimant.

“TransCanada Pipeline Project” means project undertaken and performed by
Willbros Construction (US), LLC, a Wholly-Owned Subsidiary of the Borrower,
under Agreement No. 5948 between TransCanada Keystone Pipeline, LP and Willbros
Construction (US), LLC for Construction of US Groups 3 & 4 Pump Stations for the
Keystone Oil Pipeline Project, dated as of September 18, 2008, and any change
orders or amendments thereto.

“Type” has the meaning set forth in Section 1.04.

“UCC” means the Uniform Commercial Code as in effect on the Closing Date in the
State of New York and any successor statute. To the extent perfection of the
Collateral Agent’s security interest in any Collateral is governed by the laws
of another jurisdiction, “UCC” means (as the context requires) the Uniform
Commercial Code as in effect in the applicable jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c).

“Voting Stock” means, with respect to any Person, Equity Interests of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Board of Directors (or Persons performing similar functions) of such Person.

 

-40-



--------------------------------------------------------------------------------

“WAPCo Settlement” means the Settlement Agreement, dated as of March 29, 2012,
between West African Gas Pipeline Company Limited, a private company
incorporated under the laws of Bermuda, Willbros Global Holdings, Inc., a
company incorporated under the laws of Delaware and a Subsidiary, and Parent.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which Equity Interests representing 100% of the Equity Interests (other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable Legal Requirements)
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly-Owned Subsidiaries of such Person or by such
Person and one or more Wholly-Owned Subsidiaries of such Person.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.03 Accounting Terms; Pro Forma Calculations.

(a) For purposes of this Agreement, all accounting terms not otherwise defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time; provided that, notwithstanding any other provision
contained herein, all accounting terms and all financial data shall be construed
and construed without giving effect to any change in GAAP occurring after the
Closing Date as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a Capital Lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
on the Closing Date.

(b) If at any time any Accounting Change (as defined below) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such Accounting Change
and (ii) the Parent shall provide to the Administrative Agent and the Lenders a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such Accounting Change. “Accounting Changes” means
(A) changes in accounting principles required by GAAP and implemented by the
Parent and (B) changes in accounting principles recommended by the Parent’s
accountants and implemented by the Parent.

 

-41-



--------------------------------------------------------------------------------

(c) All pro forma computations permitted to be made hereunder giving effect to
any Acquisition, Asset Disposition or other transaction (i) shall be calculated
after giving pro forma effect thereto (and, in the case of any pro forma
computations made hereunder to determine whether such Acquisition, Asset
Disposition or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.06(a) or 5.06(b) and, to the extent applicable, to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Debt, all in accordance with Article 11
of Regulation S-X under the Securities Act and (ii) in the case of any
Acquisition may reflect pro forma adjustments for cost savings and synergies
(net of continuing associated expenses) to the extent such cost savings and
synergies are factually supportable and have been realized or are reasonably
expected to be realized within 365 days following such Acquisition; provided
that (A) in the case of any such pro forma computation made pursuant to the
final paragraph of the definition of the term “Consolidated EBITDA”, the Parent
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Parent setting forth, in reasonable detail, the pro forma
computations made and, in the case of any such computation reflecting any such
cost savings and synergies, certifying that such cost savings and synergies meet
the requirements set forth in clause (ii) above, together with reasonably
detailed evidence in support thereof, and (B) if any cost savings and synergies
included in any pro forma calculations based on the expectation that such cost
savings or synergies will be realized within 365 days following such Acquisition
shall at any time cease to be reasonably expected to be so realized within such
period, then on and after such time pro forma calculations required to be made
hereunder shall not reflect such cost savings or synergies.

Section 1.04 Classes and Types of Loans. Loans are distinguished by “Class” and
“Type”. The “Class” of a Loan refers to the determination of whether such Loan
is a Term Loan or a Revolving Advance, each of which constitutes a Class (it
being understood and agreed that the Existing Term Loans and the Incremental
Term Loans shall constitute Loans of the same Class). The “Type” of a Loan
refers to the determination whether such Loan is a Eurocurrency Rate Loan or a
Base Rate Loan, each of which constitutes a Type.

Section 1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Letter
of Credit Exposure and amount of the Revolving Outstanding Amount. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. The Administrative Agent shall notify the
Borrower, the Issuing Banks and the Revolving Lenders of each calculation of the
Dollar Equivalent amounts of the Letter of Credit Exposure made by it on a
Revaluation Date.

 

-42-



--------------------------------------------------------------------------------

(b) For purposes of any determination under Section 6.01 or 6.02, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be converted into Dollars at currency exchange rates in
effect on the date of such determination; provided that no Default or Event of
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable at the time or times Debt or Liens
were initially incurred in reliance on the exceptions under such Sections. For
purposes of any determination under Section 6.04 or 6.05, the amount of each
payment, disposition or other applicable transaction denominated in a currency
other than Dollars shall be converted into Dollars at the currency exchange rate
in effect on the date of the consummation thereof. Such currency exchange rates
shall be the applicable rate set forth at approximately 11:00 a.m. (New York
time) on such day on the applicable page of the Bloomberg Service (or any other
comparable service) reporting the exchange rates for such currency, as
determined in good faith by the Parent. For purposes of Sections 6.15, 6.16, and
6.17 and the related definitions, amounts in currencies other than Dollars shall
be converted into Dollars at the currency exchange rates then most recently used
in preparing the Parent’s consolidated financial statements.

Section 1.06 Additional Alternative Currencies. The Borrower may from time to
time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars; provided
further that such request shall be subject to the approval of the Administrative
Agent and the applicable Issuing Bank. Any such request shall be made to the
Administrative Agent not later than 11:00 a.m. (New York time), twenty
(20) Business Days prior to the date of the desired LC Credit Extension (or such
other time or date as may be agreed by the Administrative Agent and the
applicable Issuing Bank in their sole discretion). The Administrative Agent
shall promptly notify such Issuing Bank thereof. Each Issuing Bank shall notify
the Administrative Agent, not later than 11:00 a.m. (New York time), ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the issuance of Letters of Credit in such requested
currency. Any failure by an Issuing Bank to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such Issuing Bank to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and such Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of Letters
of Credit issued by such Issuing Bank. If the Administrative Agent shall fail to
obtain consent to any request for an Additional Currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower.

Section 1.07 Miscellaneous. Any terms used in this Agreement that are defined in
Article 9 of the UCC shall have the meanings assigned to those terms by the UCC
as of the date of this Agreement. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement

 

-43-



--------------------------------------------------------------------------------

or any other Loan Document), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References herein to the “date of this Agreement”
or words of similar import shall be construed as references to June 30, 2010.

ARTICLE II

LOANS AND LETTERS OF CREDIT

Section 2.01 Commitments.

(a) Revolving Advances. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make advances (each such advance, a
“Revolving Advance”) to the Borrower in Dollars from time to time, on any
Business Day, in the case of each Non-Extending Revolving Lender, during the
Revolving Availability Period, and in the case of each Extending Revolving
Lender, during the Extended Revolving Availability Period, in each case, in an
aggregate principal amount not to exceed, at any time, the lesser of (i) such
Revolving Lender’s Revolving Commitment and (ii) such Revolving Lender’s
Applicable Percentage of the Revolving Sublimit; provided, however, that after
giving effect to any Revolving Borrowing and the application of proceeds
thereof, (A) the Revolving Outstanding Amount shall not exceed the aggregate
Revolving Commitments, (B) the aggregate outstanding amount of the Revolving
Advances of any Revolving Lender plus such Revolving Lender’s Applicable
Percentage of the Letter of Credit Exposure shall not exceed such Lender’s
Revolving Commitment, (C) the aggregate outstanding amount of the Revolving
Advances shall not exceed the Revolving Sublimit and (D) in the case of any
Revolving Borrowing made after the Restatement Effective Date (other than any
Specified Revolving Borrowing made before the New Revolving Availability Trigger
Date), the aggregate principal amount of such Revolving Borrowing, when taken
together with the aggregate then outstanding principal amount of all other
Revolving Borrowings made after the Restatement Effective Date (other than any
Specified Revolving Borrowing made before the New Revolving Availability Trigger
Date) shall not (unless consented to in writing by the Majority Revolving
Lenders) exceed the New Revolving Borrowing Availability Amount in effect at
such time. Within the limits of each Revolving Lender’s Revolving Commitment and
the Revolving Sublimit, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01(a), prepay under Section 2.08,
and reborrow under this Section 2.01(a). Revolving Advances may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

-44-



--------------------------------------------------------------------------------

(b) Term Loans. All Term Borrowings outstanding under the Original Credit
Agreement immediately prior to the Restatement Effective Date (the “Existing
Term Loans”) shall remain outstanding pursuant to the terms and conditions set
forth herein. Subject to the terms and conditions hereof, the Borrower may
prepay the Existing Term Loans but no amount paid or repaid with respect to the
Existing Term Loans may be reborrowed. Existing Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(c) Incremental Term Loans. Subject to the terms and conditions set forth
herein, each Incremental Term Lender severally agrees to make a loan (each such
loan, an “Incremental Term Loan” and, together with the Existing Term Loans, the
“Term Loans”) to the Borrower in Dollars on the Restatement Effective Date, in
an aggregate principal amount not to exceed such Term Lender’s Incremental Term
Commitment. Subject to the terms and conditions hereof, the Borrower may prepay
the Incremental Term Loans but no amount paid or repaid with respect to the
Incremental Term Loans may be reborrowed. Incremental Term Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing and
given (i) by the Borrower to the Administrative Agent not later than 11:00 a.m.
(New York time) on the third (3rd) Business Day before the date of the proposed
Borrowing (which shall be a Business Day) in the case of Eurocurrency Rate
Loans, and (ii) by the Borrower to the Administrative Agent not later than 11:00
a.m. (New York time) on the date of the proposed Borrowing (which shall be a
Business Day) in the case of Base Rate Loans; provided that any Notice of
Borrowing of Incremental Term Loans may be given at any time not later than
11:00 a.m. (New York time) on the Restatement Effective Date. The Administrative
Agent shall give each Applicable Lender prompt notice on the day of receipt of
timely Notice of Borrowing of such proposed Borrowing by facsimile. Each Notice
of Borrowing shall be by facsimile or telephone confirmed promptly in writing or
by electronic communication (e-mail) receipt of which is confirmed by the
Administrative Agent by facsimile or telephone, in any event, specifying the
(A) requested date of such Borrowing (which shall be a Business Day),
(B) requested Type and Class of Loans comprising such Borrowing, (C) aggregate
principal amount of such Borrowing, and (D) if such Borrowing is to be comprised
of Eurocurrency Rate Loans, the Interest Period for such Loans. In the case of a
proposed Borrowing comprised of Eurocurrency Rate Loans, the Administrative
Agent shall promptly notify each Applicable Lender of the applicable interest
rate under Section 2.09, as applicable. Each Applicable Lender shall, before
2:00 p.m. (New York time) on the date of the proposed Borrowing, make available
for the account of its Applicable Lending Office to the Administrative Agent at
its address referred to in Section 10.02 or such other location as the
Administrative Agent may specify by notice to the Applicable Lenders, in Same
Day Funds, such Lender’s Applicable Percentage of such Borrowing. Upon
satisfaction of the applicable conditions set forth in Section 3.02 (and, if
such Borrowing is the initial Credit Extension, Section 3.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

 

-45-



--------------------------------------------------------------------------------

(b) Conversions and Continuations. Each Revolving Advance and Term Loan
initially shall be of the Type and, in the case of Eurocurrency Rate Loans,
shall have an initial Interest Period as specified in the applicable Notice of
Borrowing; provided that, notwithstanding anything herein to the contrary, each
Incremental Term Loan shall be allocated to, and shall constitute a part of,
each then outstanding Term Borrowing on a pro rata basis, even though as a
result thereof such Incremental Term Loan, to the extent allocated to any Term
Borrowing comprised of Eurocurrency Rate Loans, may effectively have a shorter
Interest Period than the Existing Term Loans comprising such Term Borrowing (and
notwithstanding any other provision of this Agreement that would prohibit such
an allocation (or any resulting Term Borrowing) or such an initial Interest
Period). Thereafter, the Borrower may elect to Convert or Continue Revolving
Advances and Term Loans, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Loan. In
order to elect to Convert or Continue Loans under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at its Applicable Lending Office no later than (i) 11:00
a.m. (New York time) on the date (which shall be a Business Day) of the
requested Conversion in the case of a Conversion of a Eurocurrency Rate Loan to
a Base Rate Loan or (ii) 11:00 a.m. (New York time) at least three (3) Business
Days in advance of the date (which shall be a Business Day) of the requested
Conversion or Continuation in the case of a Conversion into, or a Continuation
of, a Eurocurrency Rate Loan. Each such Notice of Conversion or Continuation
shall be by facsimile or telephone confirmed promptly in writing or by
electronic communication (e-mail) receipt of which is confirmed by the
Administrative Agent by facsimile or telephone, in any event, specifying (A) the
requested Conversion or Continuation date (which shall be a Business Day),
(B) the principal amount, Class, and Type of the Loan to be Converted or
Continued, (C) whether a Conversion or Continuation is requested, and if a
Conversion, into what Type of Loan, and (D) in the case of a Conversion to, or a
Continuation of, a Eurocurrency Rate Loan, the requested Interest Period.
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each Applicable Lender with a
copy thereof and, in the case of a Conversion to or a Continuation of a
Eurocurrency Rate Loan, notify each Applicable Lender of the interest rate under
Section 2.09. Any election to Convert or Continue any portion of any Loan that
comprises part of any Borrowing shall be deemed to constitute an election so to
Convert or Continue a corresponding portion of each other Loan that comprises
part of such Borrowing and, for purposes other than the conditions set forth in
Section 3.02, the portion of Loans comprising part of the same Borrowing that
are so Converted or Continued shall constitute a new Borrowing.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) At the commencement of each Interest Period for any Borrowing comprised of
Eurocurrency Rate Loans, such Borrowing shall be in an aggregate principal
amount not less than $2,000,000 and in integral multiples of $500,000 in excess
thereof; provided that a Borrowing comprised of Eurocurrency Rate Loans that
results from a Continuation of an outstanding Borrowing comprised of
Eurocurrency Rate Loans may be in an aggregate principal amount that is equal to
the aggregate principal amount of such outstanding Borrowing. At the time that
each Borrowing comprised of Base Rate Loans is made, such Borrowing shall be in
an aggregate principal amount not less than $1,000,000 and in integral multiples
of $500,000 in excess thereof; provided that any such Borrowing comprised of
Revolving Advances may be in an aggregate amount that is equal to the entire
unused amount of the aggregate Revolving Commitments.

 

-46-



--------------------------------------------------------------------------------

(ii) At no time shall there be more than ten (10) Interest Periods applicable to
outstanding Eurocurrency Rate Loans hereunder.

(iii) If an Event of Default under Section 7.01(e) has occurred and is
continuing, or if any other Default or Event of Default has occurred and is
continuing and the Administrative Agent, at the request of a Majority Lenders,
has notified the Borrower of the election to give effect to this sentence on
account of such other Default or Event of Default, then, in each such case, so
long as such Event of Default or such Default or Event of Default is continuing,
no outstanding Loans may be Converted to or Continued as Eurocurrency Rate
Loans.

(iv) If any Lender shall, at least one (1) Business Day prior to the requested
date of any Borrowing comprised of Eurocurrency Rate Loans, notify the
Administrative Agent and the Borrower that any Change in Law makes it unlawful,
or that any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its Applicable Lending Office to perform its
obligations under this Agreement to make Eurocurrency Rate Loans or to fund or
maintain Eurocurrency Rate Loans, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or
take deposits of, Dollars in the London interbank market, then (1) such Lender’s
Applicable Percentage of the amount of such Borrowing shall be made as a Base
Rate Loan of such Lender, (2) such Base Rate Loan shall be considered part of
the same Borrowing and interest on such Base Rate Loan shall be due and payable
at the same time that interest on the Eurocurrency Rate Loans comprising the
remainder of such Borrowing shall be due and payable, and (3) any obligation of
such Lender to make, Continue, or Convert to, Eurocurrency Rate Loans, including
in connection with such requested Borrowing, shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Each Lender agrees to use
commercially reasonable efforts (consistent with its internal policies and
subject to legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the
effect of this paragraph, would not subject such Lender to any unreimbursed cost
or expense and would not, in the reasonable judgment of such Lender, be
otherwise materially disadvantageous to such Lender.

(v) If the Administrative Agent is unable to determine the Eurocurrency Rate for
Eurocurrency Rate Loans comprising any requested Borrowing, the right of the
Borrower to select Eurocurrency Rate Loans for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Applicable Lenders that the circumstances causing
such suspension no longer exist, and each Loan comprising such Borrowing shall
be made as a Base Rate Loan.

(vi) If the Majority Lenders shall, by 11:00 a.m. (New York time) at least one
(1) Business Day before the date of any requested Borrowing, notify the
Administrative Agent that the Eurocurrency Rate for Eurocurrency Rate Loans
comprising such

 

-47-



--------------------------------------------------------------------------------

Borrowing will not adequately reflect the cost to such Lenders of making or
funding their respective Eurocurrency Rate Loans, as the case may be, for such
Borrowing, then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders and the right of the Borrower to select Eurocurrency
Rate Loans for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Loan
comprising such Borrowing shall be made as a Base Rate Loan.

(vii) If the Borrower shall fail to select the duration or Continuation of any
Interest Period for any Eurocurrency Rate Loan in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the Applicable Lenders and such affected Loans will be made available to the
Borrower on the date of such Borrowing as Base Rate Loans or, if such affected
Loans are existing Loans, will be Converted into Base Rate Loans at the end of
Interest Period then in effect.

(viii) Revolving Advances may only be Converted or Continued as Revolving
Advances, and Term Loans may only be Converted or Continued as Term Loans.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Eurocurrency Rate Loans, the Borrower shall indemnify each Lender against any
loss, out-of-pocket cost or expense (other than any anticipated lost profits)
actually incurred by such Lender as a result of any failure to fulfill on or
before the requested date of such Borrowing specified in such Notice of
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any such loss, cost or expense actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Loan to be made by such Lender as part of such Borrowing when such
Loan, as a result of such failure, is not made on such date.

(e) Lender Obligations Several. The failure of any Lender to make the Loan to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, to make its Loan on the date of such Borrowing. No Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

(f) Funding by Lenders; Administrative Agents’ Reliance. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date (or in the case of Base Rate Loans, the proposed time) of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s Applicable Percentage of such Borrowing, the Administrative Agent
may assume that such Lender has made such Applicable Percentage available in
accordance with and at the time required in Section 2.02(a) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its Applicable Percentage of such
Borrowing available to the Administrative Agent, then such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the

 

-48-



--------------------------------------------------------------------------------

Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to the requested Borrowing. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its
Applicable Percentage of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. A notice of the Administrative Agent to any
Lender or the Borrower with respect to any amount owing under this subsection
(f) shall be conclusive, absent manifest error.

Section 2.03 Letters of Credit.

(a) Commitment. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.03, from time to time on any Business Day during the
period from the Closing Date until the LC Availability Termination Date, to
issue, increase, or extend the expiration date of Letters of Credit denominated
in Dollars or in one or more Alternative Currencies for the account of the
Borrower or the Parent or any other Subsidiary (in which case the Borrower and
the Parent or such other Subsidiary shall be co-applicants with respect to such
Letter of Credit), in accordance with subsection (b) below, and (ii) the
Revolving Lenders severally agree to participate in Letters of Credit and any LC
Disbursements thereunder; provided that, after giving effect to any LC Credit
Extension with respect to any Letter of Credit, (A) the Revolving Outstanding
Amount shall not exceed the aggregate Revolving Commitments, and (B) the
aggregate outstanding principal amount of the Revolving Advances of any
Revolving Lender plus such Revolving Lender’s Applicable Percentage of the
Letter of Credit Exposure shall not exceed such Revolving Lender’s Revolving
Commitment. Each request by the Borrower for an LC Credit Extension shall be
deemed to be a representation by the Borrower that the LC Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. Immediately upon the issuance or increase of
each Letter of Credit (including the deemed issuance of the Existing Letters of
Credit), each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit (or such increase); provided that on the Revolving Maturity Date, the
participations granted to and acquired by the Non-Extending Revolving Lenders
shall be reallocated among the Extending Revolving Lenders ratably in accordance
with such Extending Revolving Lenders’ respective Applicable Percentages
determined after giving effect to the termination of the Non-Extended Revolving
Commitments on the Revolving Maturity Date; provided further that any
reallocation that would be required pursuant to the foregoing proviso shall not
be effected for so long as (x) such reallocation would result in the aggregate
outstanding principal amount of the Revolving Advances of any Extending
Revolving Lender

 

-49-



--------------------------------------------------------------------------------

plus such Extending Revolving Lender’s Applicable Percentage (as so determined)
of the Letter of Credit Exposure exceeding such Extending Revolving Lender’s
Extended Revolving Commitment or (y) an Event of Default shall have occurred and
be continuing. No Letter of Credit will be issued, increased or extended unless:

(i) such Letter of Credit has an expiration date not later than the earlier of
(A) five (5) Business Days prior to the Extended Revolving Maturity Date and
(B) one (1) year from the issuance thereof (or, in the case of an extension, one
(1) year from the extension thereof); provided that any such Letter of Credit
with a one-year tenor may expressly provide that it is renewable at the option
of the applicable Issuing Bank for additional one-year periods (which shall in
no event extend beyond the Extended Revolving Maturity Date), so long as such
Letter of Credit is subject to a right of the applicable Issuing Bank to prevent
any such renewal from occurring by giving notice to the beneficiary of such
Letter of Credit at least thirty (30) days in advance of such renewal; provided
further that no Letter of Credit will be issued, increased or extended if the
expiration date of any such requested Letter of Credit would occur after the
Revolving Maturity Date and, at the time of such issuance, increase or
extension, the amount of such requested Letter of Credit, together with the
amounts of all other outstanding Letters of Credit with expiration dates
occurring after the Revolving Maturity Date, would exceed the aggregate Extended
Revolving Commitments;

(ii) such Letter of Credit is in form and substance acceptable to the applicable
Issuing Bank in its reasonable discretion; and

(iii) the Borrower, and if such Letter of Credit is for the account of the
Parent or any other Subsidiary, the Parent or such other Subsidiary, has
delivered to the applicable Issuing Bank a completed and executed Letter of
Credit Application and a completed Letter of Credit Request.

(b) Certain Limits on Issuing Banks’ Obligation. Notwithstanding anything to the
contrary contained herein or in any Letter of Credit Application, no Issuing
Bank shall be under any obligation to issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Legal Requirement applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Restatement Effective Date and which such Issuing Bank in good
faith deems material to it;

 

-50-



--------------------------------------------------------------------------------

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(iii) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(iv) in the case of any requested Letter of Credit denominated in an Alternative
Currency, such Issuing Bank does not, as of the requested issuance date of such
Letter of Credit, issue letters of credit denominated in such currency;

(v) any Revolving Lender is at such time a Defaulting Lender or Potential
Defaulting Lender, unless such Issuing Bank has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such Issuing Bank (in
its sole discretion) with the Borrower or such Revolving Lender to eliminate
such Issuing Bank’s actual or potential Fronting Exposure (after giving effect
to Section 2.17(a)(iv)) with respect to such Defaulting Lender or Potential
Defaulting Lender; or

(vi) the requested beneficiary of such Letter of Credit does not accept such
Letter of Credit.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. In the case of an LC
Disbursement under any Letter of Credit denominated in an Alternative Currency,
the applicable Issuing Bank shall promptly determine the Dollar Equivalent
thereof and notify the Borrower thereof, and the Borrower shall reimburse the
applicable Issuing Bank for such LC Disbursement in Dollars. If any Issuing Bank
shall make an LC Disbursement (the date of any such disbursement, an “Honor
Date”), the Borrower shall reimburse such Issuing Bank by paying to the
Administrative Agent in Dollars the Dollar Equivalent of the amount of such LC
Disbursement not later than (A) if the Borrower shall have received notice of
such disbursement prior to 10:00 a.m. (New York time) on any Business Day, 3:00
p.m. (New York time) on such Business Day or (B) otherwise, 3:00 p.m. (New York
time) on the Business Day immediately following the day that the Borrower
receives such notice; provided that the Borrower may, without regard to the
minimum and multiples specified in Section 2.02(c), but subject to the proviso
set forth in Section 2.01(a) and the conditions set forth in Section 3.02,
request that such payment be financed with a Revolving Borrowing and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Advances. If the Borrower
fails to so reimburse such Issuing Bank by such time, the Administrative Agent
shall promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed LC Disbursement (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. Any notice given by the
Issuing

 

-51-



--------------------------------------------------------------------------------

Banks or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make available to the Administrative Agent for the account of the applicable
Issuing Bank, in Dollars, at the Administrative Agent’s Applicable Lending
Office, an amount in Same Day Funds equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. (New York time) on the Business Day
specified in such notice by the Administrative Agent, whereupon such Lender
shall be deemed to have made an LC Advance in satisfaction of its participation
obligation under this Section 2.03. The Administrative Agent shall remit the
funds so received to the applicable Issuing Bank in Dollars.

(iii) Interest accrued pursuant to Section 2.09(c) with respect to any LC
Disbursement shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
of its LC Advance with respect to such LC Disbursement shall be for the account
of such Revolving Lender to the extent of such LC Advance.

(iv) Each Revolving Lender’s obligation to make LC Advances to reimburse the
Issuing Banks for LC Disbursements, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Issuing Bank, the Parent, the
Borrower, any other Subsidiary or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or an Event of Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of an LC Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the Issuing Banks for any LC
Disbursement, together with interest as provided herein.

(v) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the applicable Issuing Bank at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Issuing
Bank in connection with the foregoing. If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s LC Advance in respect of the relevant LC Disbursement. A
certificate of any Issuing Bank submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(v) shall be conclusive absent manifest error.

 

-52-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Issuing Bank has made an LC Disbursement and has
received from any Revolving Lender such Revolving Lender’s LC Advance in respect
of such disbursement in accordance with Section 2.03(c), if the Administrative
Agent receives for the account of such Issuing Bank any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
Issuing Bank pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.11 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Banks for each LC Disbursement shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit Document or any other Loan Document;

(iii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent, the Borrower, any other Subsidiary or any other Person may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the applicable Issuing Bank or any other Person, whether in connection
with this Agreement, the Transactions or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

(iv) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-53-



--------------------------------------------------------------------------------

(v) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Parent, the Borrower, any other
Subsidiary or any other Person, or in the relevant currency markets generally;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent, the Borrower,
any other Subsidiary or any other Person.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.
Without limiting the generality of the foregoing but subject to the proviso in
subsection (f) below, it is expressly understood and agreed that the absolute
and unconditional obligation of the Borrower hereunder to reimburse each LC
Disbursement made by the applicable Issuing Bank pursuant to a Letter of Credit
will not be excused by the gross negligence or willful misconduct of the
applicable Issuing Bank.

(f) Role of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. None of the Issuing Banks, the
Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of the Issuing Banks shall be liable or
responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by such Issuing Bank against presentation of documents which do
not comply with the terms of a Letter of Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including such Issuing Bank’s own negligence);

 

-54-



--------------------------------------------------------------------------------

provided, however, that the Borrower shall have a claim against the applicable
Issuing Bank, and such Issuing Bank shall be liable to, and shall promptly pay
to, the Borrower, to the extent of any direct, as opposed to consequential
(claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable Legal Requirements), damages suffered by the Borrower
which the Borrower prove were caused by (A) the applicable Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit strictly comply with the terms of such Letter
of Credit, (B) in the event the applicable Issuing Bank did not follow its own
standard operating procedures in all material respects or (C) the applicable
Issuing Bank has honored a Letter of Credit in violation of, to its knowledge,
applicable Legal Requirements or court order. It is understood that the Issuing
Banks may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit, (x) such Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (y) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
such Issuing Bank. Each Revolving Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent, (A) if any Issuing Bank has
made any LC Disbursement and such disbursement has not been reimbursed by or on
behalf of the Borrower as required under Section 2.03(c)(i) or refinanced with a
Revolving Borrowing or (B) if, as of the Extended Revolving Maturity Date, any
Letter of Credit Exposure for any reason remains outstanding, the Borrower
shall, in each case, promptly Cash Collateralize the Letter of Credit Exposure
in an amount equal to 105% of the Dollar Equivalent of the aggregate outstanding
amount of the Letter of Credit Exposure. The Administrative Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of exchange rate fluctuations. Sections 2.08, 7.02 and 7.03 set
forth certain additional requirements to deliver Cash Collateral hereunder.

(ii) If at any time that there shall exist a Defaulting Lender, promptly upon
the request of the Administrative Agent or the applicable Issuing Bank, the
Borrower shall deliver to the Collateral Agent Cash Collateral in an amount
equal to the Fronting Exposure of such Issuing Bank at the time (determined for
the avoidance of doubt, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by any Defaulting Lender).

 

-55-



--------------------------------------------------------------------------------

(iii) If the Borrower is required to Cash Collateralize the Letter of Credit
Exposure or Fronting Exposure pursuant to the terms hereof, then the Borrower
and the Collateral Agent shall establish the LC Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the Collateral
Agent’s standard form assignment of deposit accounts and control agreements,
that the Collateral Agent reasonably requests in connection therewith to
establish the LC Cash Collateral Account and grant the Collateral Agent an
Acceptable Security Interest in such account and the funds therein. The Borrower
hereby pledges to the Collateral Agent and grants the Collateral Agent a
security interest in the LC Cash Collateral Account, whenever established, all
funds held in such LC Cash Collateral Account from time to time, and all
proceeds thereof as security for the payment of the Obligations.

(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by any Defaulting Lender ceasing to be a
Defaulting Lender or ceasing to be a Revolving Lender) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that Cash Collateral furnished by or on behalf of
a Loan Party shall not be released during the continuance of a Default or Event
of Default and may be otherwise applied in accordance with Section 7.06.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each Financial Letter of Credit and each
Performance Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
Documentary Letter of Credit.

(i) Conflict with Letter of Credit Documents. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Document, the
terms hereof shall control.

(j) Letters of Credit Issued for Person other than the Borrower. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the Parent or any Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all LC Disbursements under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the Parent or any Subsidiary other than the Borrower inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of the Parent and such of its Subsidiaries.

(k) Existing Letters of Credit. Crédit Agricole CIB, in its capacity as Issuing
Bank, the Revolving Lenders and the Borrower agree that effective as of the
Closing Date, the Existing Letters of Credit shall be deemed to have been issued
and maintained under, and to be governed by the terms and conditions of, this
Agreement.

 

-56-



--------------------------------------------------------------------------------

(l) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be
construed to refer to, or to include, such Revolving Lender in its capacity as
the issuer of the relevant Letter of Credit or as an issuer of Letters of Credit
hereunder, as the context requires.

Section 2.04 Evidence of Indebtedness; Notes. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from the Loans made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The Administrative
Agent shall also maintain accounts in which it will record (A) the amount of
each Loan made hereunder, the Class and Type thereof and, in the case of
Eurocurrency Rate Loans, the Interest Period with respect thereto, (B) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (C) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof. The entries maintained in the accounts maintained
pursuant to sentences above shall be conclusive evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with their terms. Any
Lender may request that the Loans owing to such Lender be evidenced by a Note.
In such event, the Borrower shall execute and deliver to such Lender a Note
payable to the order of such Lender and its registered assigns. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 10.06) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 10.06, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced solely in the accounts of such Lender and the
Administrative Agent.

Section 2.05 Reductions of the Revolving Commitments. The Borrower shall have
the right, upon at least five (5) Business Days’ irrevocable notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portion of the Revolving Commitments; provided that each partial reduction of
Revolving Commitments shall be in the minimum aggregate amount of $5,000,000 and
in integral multiples of $1,000,000 in excess thereof (or such lesser amount as
may then be outstanding); provided further that any such notice of termination
or reduction of the Revolving Commitments may state that such notice is

 

-57-



--------------------------------------------------------------------------------

conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent at least one (1) day prior to the specified effective date)
if such condition is not satisfied. To the extent that a Revolving Commitment
reduction would result in the Revolving Outstanding Amount exceeding the
aggregate Revolving Commitments, the Borrower shall reduce the Revolving
Outstanding Amount such that after giving effect to such reduction such excess
has been eliminated. Such reductions shall be made to the extent necessary by
first prepaying the Revolving Advances outstanding at such time, and second
depositing in the LC Cash Collateral Account an amount of cash equal to 105% of
the remaining excess to be held by the Collateral Agent as Collateral and
applied to satisfy drawings under Letters of Credit as they occur. Any reduction
or termination of the Revolving Commitments pursuant to this Section 2.05 shall
be permanent, with no obligation of the Revolving Lenders to reinstate such
Revolving Commitments, and the commitment fees provided for in Section 2.06(b)
shall thereafter be computed on the basis of the Revolving Commitments as so
reduced. The Administrative Agent shall give each Revolving Lender prompt notice
of any commitment reduction or termination. If after giving effect to any
reduction of Revolving Commitments under this Section 2.05, either of the
Revolving Sublimit or the New Revolving Borrowing Availability Amount exceeds
the aggregate Revolving Commitments as so reduced, each of the Revolving
Sublimit and the New Revolving Borrowing Availability Amount shall be
automatically reduced by the amount of such excess.

Section 2.06 Fees.

(a) Agency Fees. The Borrower agrees to pay to the Administrative Agent the fees
as separately agreed upon by the Borrower in the Fee Letters.

(b) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Commitment Fee Rate times the
actual daily amount by which the aggregate Revolving Commitments exceed the
Revolving Outstanding Amount. The commitment fee shall accrue at all times
during the Revolving Availability Period (in the case of the commitment fees
accruing for the account of the Non-Extending Revolving Lenders) and the
Extended Revolving Availability Period (in the case of the commitment fees
accruing for the account of the Extending Revolving Lenders), including at any
time during which one or more of the conditions in Article III is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Revolving Availability
Period (in the case of commitment fees accrued for the account of the
Non-Extending Revolving Lenders) or the Extended Revolving Availability Period
(in the case of the commitment fees accrued for the account of the Extending
Revolving Lenders).

(c) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, (i) a per annum letter of credit fee for each
Documentary Letter of Credit or Financial Letter of Credit equal to the
Applicable Margin for Revolving Advances that are Eurocurrency Rate Loans and
(ii) a per annum letter of credit fee for each Performance Letter of Credit
equal to the Applicable Margin for Performance Letters of Credit, in each case
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, that any

 

-58-



--------------------------------------------------------------------------------

letter of credit fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit shall be payable, to the maximum extent
permitted by applicable law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Applicable Percentage allocable to
such Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of such
fee, if any, being retained by the Borrower for its own account or, to the
extent any Fronting Exposure shall then be outstanding, being payable to the
applicable Issuing Bank for its own account to the extent such fee relates to
the amount of such Fronting Exposure. Each letter of credit fee shall be payable
quarterly in arrears on or before the later of (A) the last Business Day of each
March, June, September and December and (B) five (5) Business Days after receipt
by the Borrower of an invoice therefor, in each case commencing with the first
such date to occur after the Closing Date, until the earlier of the expiration
date of such Letter of Credit or the last day of the Revolving Availability
Period (in the case of letter of credit fees accrued for the account of the
Non-Extending Revolving Lenders) or the Extended Revolving Availability Period
(in the case of the letter of credit fees accrued for the account of the
Extending Revolving Lenders).

(d) Fronting Fee and Documentary and Processing Charges Payable to Issuing Bank.
The Borrower shall pay directly to each Issuing Bank for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it,
equal to 0.25% per annum times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit. Each such fee shall be
payable quarterly in arrears on or before the later of (i) the last Business Day
of each March, June, September and December and (ii) five (5) Business Days
after receipt by the Borrower of an invoice therefor, commencing with the first
such date to occur after the Closing Date, until the earlier of the expiration
date of such Letter of Credit or the Extended Revolving Maturity Date. In
addition to the foregoing fees, the Borrower agrees to pay to the applicable
Issuing Bank all customary transaction costs and fees charged by such Issuing
Bank in connection with the issuance, amendment, renewal, extension, advising,
confirmation or transfer of a Letter of Credit for the Borrower’s account, such
costs and fees to be due and payable on the date specified by such Issuing Bank
in the invoice for such costs and fees.

(e) Incremental Term Loan Original Issue Discount. Notwithstanding anything to
the contrary contained herein (and without affecting any other provisions
hereof), the funded portion of each Incremental Term Loan to be made on the
Restatement Effective Date (i.e., the amount advanced to the Borrower on the
Restatement Effective Date) shall be equal to 97.0% of the principal amount of
such Incremental Term Loan (it being agreed, in each case, that the full
principal amount of each such Incremental Term Loan shall be the “initial”
principal amount of such Incremental Term Loan and deemed outstanding on the
Restatement Effective Date and the Borrower shall be obligated to repay 100% of
the principal amount of each such Incremental Term Loan as provided hereunder).

(f) Generally. All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution, if and as
appropriate, among the Revolving Lenders, except that the fees payable pursuant
to Section 2.06(d) shall be paid directly to the applicable Issuing Bank. Once
paid, absent manifest error, none of these fees shall be refundable under any
circumstances.

 

-59-



--------------------------------------------------------------------------------

(g) Extension Fee. The Borrower agrees to pay to each Extending Revolving Lender
a cash extension fee equal to 2.00% of the initial Extended Revolving Commitment
of such Extending Revolving Lender and the other fees payable to Lenders as set
forth in the Amendment and Restatement Agreement (it being understood that any
fees payable under this clause (g) shall be without duplication of the fees
payable under the Amendment and Restatement Agreement).

Section 2.07 Repayment.

(a) Revolving Advances and LC Advances. The Borrower hereby unconditionally
promises to repay (i) the outstanding principal amount of the Revolving Advances
and LC Advances made by the Non-Extending Revolving Lenders under their
Non-Extended Revolving Commitments on the Revolving Maturity Date, and (ii) the
outstanding principal amount of the Revolving Advances and LC Advances made by
the Extending Revolving Lenders under their Extended Revolving Commitments on
the Extended Revolving Maturity Date (it being understood that any payment by
the Borrower of an LC Advance shall reduce by the same amount reimbursement
obligations of the Borrower under Section 2.03(c)).

(b) Term Loans.

(i) The Borrower hereby promises to repay Term Borrowings on (A) December 31,
2010, an aggregate principal amount (as such amount may be adjusted pursuant to
Section 2.07(b)(ii)) equal to 0.25% of the aggregate principal amount of the
Term Borrowings made on the Closing Date and (B) the last day of each March,
June, September and December, beginning with March 31, 2011 and ending with the
last such day to occur prior to the Term Maturity Date, in an aggregate
principal amount for each such date (as such amount may be adjusted pursuant to
Section 2.07(b)(ii)) equal to (x) 1.25% of the aggregate principal amount of the
Term Borrowings made on the Closing Date plus (y) in the case of any such date
occurring after the Restatement Effective Date, 1.25% of the aggregate principal
amount of the Incremental Term Loans made on the Restatement Effective Date.

(ii) Any prepayment of a Term Borrowing made pursuant to Section 2.08(b) shall
be applied to reduce, first, the subsequent scheduled repayments of the Term
Borrowings to be made pursuant to Section 2.07(b)(i) in the direct chronological
order of such scheduled repayments, until the payment due on the next four
(4) such scheduled repayments to be made pursuant to such Section after such
prepayment shall have been discharged, and then to the remaining scheduled
repayments of the Term Borrowings under Section 2.07(b)(i) ratably based on the
amount of such scheduled repayments. Any prepayment of a Term Borrowing made
pursuant to Section 2.08(c) shall be applied to reduce the subsequent scheduled
repayments of the Term Borrowings to be made pursuant to Section 2.07(b)(i) in
the inverse chronological order of such scheduled repayments.

(iii) To the extent not previously repaid or prepaid, the Borrower hereby
promises to repay the aggregate principal amount of all Term Loans on the Term
Maturity Date.

 

-60-



--------------------------------------------------------------------------------

Section 2.08 Prepayments.

(a) Right to Prepay. Subject to the terms and conditions provided in this
Agreement, including in this Section 2.08, the Borrower may prepay any principal
amount of any Loan.

(b) Optional.

(i) The Borrower may elect to prepay, in whole or in part, any of the Revolving
Borrowings owing by it to the Revolving Lenders, after giving prior written
notice of such election by (i) 11:00 a.m. (New York time) at least three
(3) Business Days before such prepayment date in the case of Revolving
Borrowings which are comprised of Eurocurrency Rate Loans, and (ii) 11:00 a.m.
(New York time) on the date of such prepayment (which shall be a Business Day),
in the case of Revolving Borrowings which are comprised of Base Rate Loans, in
each case to the Administrative Agent stating the proposed date and aggregate
principal amount of such prepayment. If any such notice is given, the
Administrative Agent shall give prompt notice thereof to each Applicable Lender,
and the Borrower shall prepay the Loans comprising part of such Revolving
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice; provided, however, that each partial
prepayment of any Revolving Borrowing shall be in an aggregate principal amount
not less than $2,500,000 and in integral multiples of $500,000 in excess
thereof. Notwithstanding the foregoing, any notice given under this
Section 2.08(b)(i) may state that such notice is conditioned upon the occurrence
of one or more events specified therein, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent at least one
(1) day prior to the specified date of prepayment) if such condition is not
satisfied and, if so revoked, no prepayment on account of such notice shall be
required to be made by the Borrower hereunder.

(ii) The Borrower may elect to prepay, in whole or in part, any of the Term
Borrowings owing by it to the Term Lenders, after giving prior written notice of
such election by (i) 11:00 a.m. (New York time) at least three (3) Business Days
before such prepayment date in the case of Term Borrowings which are comprised
of Eurocurrency Rate Loans, and (ii) 11:00 a.m. (New York time) on the date of
such prepayment (which shall be a Business Day), in the case of Term Borrowings
which are comprised of Base Rate Loans, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, the Administrative Agent shall give prompt notice
thereof to each Applicable Lender, and the Borrower shall prepay the Loans
comprising part of such Term Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice;
provided, however, that each partial prepayment of any Term Borrowing shall be
in an aggregate principal amount not less than $2,500,000 and in integral
multiples of $500,000 in excess thereof. Notwithstanding the foregoing, any
notice given under this Section 2.08(b)(ii) may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent at least one (1) day prior to the specified date of
prepayment) if such condition is not satisfied and, if so revoked, no prepayment
on account of such notice shall be required to be made by the Borrower
hereunder. In the

 

-61-



--------------------------------------------------------------------------------

event of any prepayment under this Section 2.08(b)(ii), if such prepayment is
made solely with Net Debt Proceeds of an incurrence of Debt or with Equity
Issuance Proceeds, such prepayment shall be accompanied by a prepayment premium
equal to 1.00% of the principal amount of the Term Loans then being prepaid if
such prepayment is made prior to December 31, 2012. No prepayment premium will
apply to prepayments of the Term Loans under this Section 2.08(b)(ii) occurring
on or after December 31, 2012.

(c) Mandatory Prepayments of Loans.

(i) Deficiency Based on Revolving Sublimit. On any date on which the sum of the
aggregate Revolving Advances is greater than the Revolving Sublimit, the
Borrower shall make a mandatory prepayment of the Revolving Advances in an
amount equal to such excess.

(ii) Reduction of Commitments. On the date of each reduction of the aggregate
Revolving Commitments pursuant to Section 2.05, the Borrower shall make a
prepayment in respect of the outstanding amount of the Revolving Advances, or if
the Revolving Advances have been repaid in full, make deposits into the LC Cash
Collateral Account to provide Cash Collateral for the Letter of Credit Exposure
to the extent, if any, that the Revolving Outstanding Amount exceeds the
aggregate Revolving Commitments as so reduced.

(iii) Deficiency Based on New Revolving Borrowing Availability Amount. On or
after the New Revolving Borrowing Availability Trigger Date, the Borrower shall
make a prepayment of Revolving Advances to the extent the aggregate outstanding
amount of Revolving Advances (including Specified Revolving Borrowings) exceeds
the New Revolving Borrowing Amount then in effect.

(iv) Currency Risks. On each Revaluation Date, the Administrative Agent shall
determine the Dollar Equivalent of the Revolving Outstanding Amount. If, on any
Revaluation Date, the Dollar Equivalent of the Revolving Outstanding Amount
exceeds the aggregate Revolving Commitments then in effect, then the
Administrative Agent shall give notice thereof to the Borrower and the Revolving
Lenders. Within two (2) Business Days after the Borrower has received notice
thereof, the Borrower shall make a prepayment in respect of the outstanding
amount of the Revolving Advances, or if the Revolving Advances have been repaid
in full, make deposits into the LC Cash Collateral Account to provide Cash
Collateral for the Letter of Credit Exposure, such that after giving effect to
such prepayment or provision, the Revolving Outstanding Amount does not exceed
the aggregate Revolving Commitments then in effect.

(v) Asset Dispositions; Event of Loss. If the Parent or any of its Subsidiaries
shall at any time or from time to time make an Asset Disposition or suffer an
Event of Loss, then (A) the Borrower shall promptly notify the Administrative
Agent of such Asset Disposition or Event of Loss (including the amount of the
estimated Net Proceeds to be received by the Parent and/or any of its
Subsidiaries in respect thereof) and (B) promptly upon receipt by the Parent
and/or any of its Subsidiaries of the Net Proceeds of such Asset Disposition or
such Event of Loss (unless the Parent has delivered a

 

-62-



--------------------------------------------------------------------------------

Reinvestment Notice to the Administrative Agent), the Borrower shall prepay the
Loans in an aggregate principal amount equal to 100% of such Net Proceeds;
provided, however, that if, on the Reinvestment Prepayment Date in respect of
any Reinvestment Event, the Reinvestment Prepayment Amount in respect of such
Reinvestment Event shall exceed zero, the Borrower shall prepay the Loans in an
aggregate principal amount equal to such Reinvestment Prepayment Amount. Any Net
Proceeds with respect to which a Reinvestment Notice shall have been delivered
as described above shall be required, prior to the earlier of (i) the
application thereof to make any Qualified Investment and (ii) the application
thereof to make a prepayment under this paragraph, to be deposited into a
Collateral Agent Account or another deposit account that is subject to an
Account Control Agreement.

(vi) Debt Issuance. Promptly upon the receipt by the Parent or any of its
Subsidiaries of any Net Debt Proceeds, the Borrower shall prepay Loans in an
aggregate principal amount equal to 100% of such Net Debt Proceeds. Each such
prepayment of the Term Loans pursuant to this Section 2.08(c)(vi) shall be
accompanied by a prepayment premium equal to 1.00% of the principal amount of
the Term Loans then being prepaid if such prepayment is made prior to
December 31, 2012. No prepayment premium will apply to prepayments of the Term
Loans under this Section 2.08(c)(vi) occurring on or after December 31, 2012.

(vii) Equity Issuance. Promptly upon receipt by the Parent of any Equity
Issuance Proceeds, the Borrower shall prepay Loans in an aggregate principal
amount equal to 50% of such Equity Issuance Proceeds; provided, however, that no
prepayment shall be required to be made in respect of a receipt of any Equity
Issuance Proceeds if the Total Leverage Ratio as of the end of the fiscal
quarter most recently ended prior to such receipt is less than 2.75 to 1.00.
Each such prepayment of the Term Loans pursuant to this Section 2.08(c)(vii) (if
applied to the Term Loans at the election of the Borrower pursuant to
Section 2.08(e)) shall be accompanied by a prepayment premium equal to 1.00% of
the principal amount of the Term Loans then being prepaid if such prepayment is
made prior to December 31, 2012. No prepayment premium will apply to prepayments
of the Term Loans under this Section 2.08(c)(vii) occurring on or after
December 31, 2012.

(viii) Excess Cash Flow. Within five (5) Business Days after financial
statements have been delivered pursuant to Section 5.06(a), the Borrower shall
prepay the Term Loans in an aggregate principal amount equal to (x) 75% of
Excess Cash Flow for the most recent fiscal year covered by such financial
statements less (y) the aggregate principal amount of any voluntary prepayment
of Term Borrowings made by the Borrower pursuant to Section 2.08(b) during such
fiscal year, excluding any such voluntary prepayments to the extent financed
with the incurrence of Long-Term Debt.

(d) Accrued Interest; Ratable Payments; Effect of Notice. Each prepayment
pursuant to this Section 2.08 shall be accompanied by accrued interest on the
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date. Each payment of any Loan pursuant to this Section 2.08 or any other
provision of this Agreement shall be made in a manner such that all

 

-63-



--------------------------------------------------------------------------------

Loans comprising part of the same Borrowing are paid in whole or ratably in
part. Except as provided in Section 2.08(b), all notices given pursuant to this
Section 2.08 shall be irrevocable and binding upon the Borrower.

(e) Application of Payments. All prepayments of Loans made pursuant to
Section 2.08(c), other than prepayments made pursuant to Sections 2.08(c)(i) –
(iv), (vi) and (viii), shall be applied at the election of the Borrower to the
prepayment of the Term Loans or Revolving Advances, or any combination thereof,
until all such Loans are repaid in full; provided, however, that a Term Lender
may, pursuant to procedures to be established by the Administrative Agent,
decline to have any such prepayment be applied to its Term Loans, in which case
the amounts so declined shall be applied to the prepayment of the Revolving
Advances or, if the Revolving Advances have been repaid in full, shall be
deposited as Cash Collateral for the Letter of Credit Exposure in accordance
with the relevant provisions of Section 2.08(c).

All prepayments of Loans required under Section 2.08(c)(i) – (iv) and
(viii) shall be applied as set forth in such Sections. All prepayments of Loans
required under Section 2.08(c)(vi) shall be applied first to Term Loans until
such Loans are repaid in full, and second to Revolving Advances until such Loans
are repaid in full. For purposes of Section 2.01(a), any repayment under
Section 2.07 or any prepayment under this Section 2.08 of any Revolving Advance
(irrespective of when such Revolving Advance shall have actually been made)
shall be deemed (but only to the extent such repayment or prepayment does not
increase the New Revolving Borrowing Availability Amount on account thereof) to
be a repayment or prepayment of a Revolving Advance made after the Restatement
Effective Date, and a corresponding reduction in the aggregate outstanding
principal amount of the Revolving Borrowings made after the Restatement
Effective Date, but in each case only to the extent of the aggregate outstanding
amount of any Revolving Advances (other than Specified Revolving Borrowings made
before the New Revolving Borrowing Availability Trigger Date) made on and after
the Restatement Effective Date.

Section 2.09 Interest.

(a) Loans. The Borrower shall pay interest on the unpaid principal amount of
each Loan made by each Lender to it from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Loans. If such Loan is a Base Rate Loan, a rate per annum equal to
the Adjusted Base Rate plus the Applicable Margin for Base Rate Loans of the
applicable Class, payable quarterly in arrears on the last Business Day of each
calendar quarter and on the date such Base Rate Loan shall be paid in full.

(ii) Eurocurrency Rate Loans. If such Loan is a Eurocurrency Rate Loan, a rate
per annum equal to the Eurocurrency Rate for the Interest Period applicable
thereto plus the Applicable Margin for Eurocurrency Rate Loans of the applicable
Class, payable in arrears on the last day of such Interest Period, and, in the
case of Interest Periods of greater than three months, on each Business Day
which occurs at three month intervals from the first day of such Interest
Period.

 

-64-



--------------------------------------------------------------------------------

(b) Additional Interest on Eurocurrency Rate Loans. The Borrower shall pay to
each Lender, so long as any such Lender shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of any Eurocurrency Rate Loan of such Lender at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurocurrency Rate for the Interest Period for such Loan from
(ii) the rate obtained by dividing such Eurocurrency Rate by a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for such
Eurocurrency Rate Loans for such Interest Period, payable, subject to the
receipt of notice referred to below, on each date on which interest is payable
on such Loan. Such additional interest payable to any Lender shall be determined
by such Lender and notified to the Borrower through the Administrative Agent
(such notice to include the calculation of such additional interest, which
calculation shall be conclusive absent manifest error, and be accompanied by any
evidence indicating the need for such additional interest as the Borrower may
reasonably request).

(c) LC Disbursements. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unreimbursed amount thereof shall bear
interest, for each day from the date such LC Disbursement is made to the date
that such LC Disbursement is reimbursed in full by or on behalf of the Borrower
or refinanced with a Revolving Borrowing, at the rate per annum then applicable
to Revolving Advances that are Base Rate Loans; provided that if the Borrower
shall have failed to reimburse such LC Disbursement by the time it is required
to do so pursuant to Section 2.03(c)(i), interest on such unreimbursed amount
shall be subject to Section 2.09(e).

(d) Usury Recapture. In the event the rate of interest chargeable under this
Agreement at any time (calculated after giving effect to all items charged which
constitute “interest” under applicable Legal Requirements, including fees and
margin amounts, if applicable) is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable Legal Requirements, pay
the Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Loans if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on its Loans if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid under this Agreement on its Loans.
In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Loans, and if
no such principal is then outstanding, such excess or part thereof remaining
shall be paid to the Borrower. In determining whether the interest contracted
for, charged, or received by a Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Legal Requirements, (a) characterize any
payment that is not principal as

 

-65-



--------------------------------------------------------------------------------

an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

(e) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee, reimbursement of an LC Disbursement or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan or any LC Disbursement, 2% per annum
plus the rate otherwise applicable to such Loan or LC Disbursement as provided
in the preceding paragraphs of this Section 2.09 or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to Revolving Advances that
are Base Rate Loans as provided in Section 2.09(a)(i).

(f) Retroactive Adjustments of Applicable Margin and Applicable Commitment Fee
Rate. In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.06 is shown to be inaccurate (regardless of
whether this Agreement or any of the Commitments or Loans are in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin or Applicable Commitment
Fee Rate for any period (an “Applicable Period”) than the Applicable Margin or
Applicable Commitment Fee Rate, as the case may be, applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin and the Applicable Commitment Fee Rate shall be determined as
if the higher Applicable Margin or Applicable Commitment Fee Rate, as the case
may be, that would have applied were applicable for such Applicable Period and
(iii) the Borrower shall immediately, without further action by the
Administrative Agent, any Lender or the Issuing Banks, pay to the Administrative
Agent for the account of the Applicable Lenders or the applicable Issuing Bank,
as the case may be, an amount equal to the excess of the interest and fees that
should have been paid for such Applicable Period over the amount of interest and
fees actually paid for such Applicable Period. This Section 2.09(f) shall not
limit the rights of the Administrative Agent, any Lender or the Issuing Banks
with respect to Section 2.09(e) and Article VII. The Borrower’s obligations
under this Section 2.09(f) shall survive the termination of the Commitments and
the repayment of all Obligations hereunder.

Section 2.10 Breakage Costs.

(a) Funding Losses. In the case of any Borrowing which the related Notice of
Borrowing specifies is to be comprised of Eurocurrency Rate Loans, the Borrower
hereby indemnifies, and agrees to indemnify, each Lender against any loss,
out-of-pocket cost, or expense (other than any lost profit) incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Borrowing for such Borrowing the applicable conditions set forth
in Article III, including, without limitation, any such loss, cost, or expense
incurred by reason of the liquidation or redeployment of deposits or other funds
acquired by such Lender to fund the Eurocurrency Rate Loan to be made by such
Lender as part of such Borrowing when such Eurocurrency Rate Loan, as a result
of such failure, is not made on such date.

 

-66-



--------------------------------------------------------------------------------

(b) Prepayment Losses. If (i) any payment of principal of any Eurocurrency Rate
Loan is made other than on the last day of the Interest Period for such Loan as
a result of any prepayment, payment pursuant to Section 2.08, the acceleration
of the maturity of the Obligations, or for any other reason or (ii) the Borrower
fails to make a principal or interest payment with respect to any Eurocurrency
Rate Loan on the date such payment is due and payable, the Borrower shall,
within three (3) Business Days of any written demand sent by the Administrative
Agent on behalf of a Lender to the Borrower, pay to the Administrative Agent for
the benefit of such Lender any amounts determined by such Lender to be required
to compensate such Lender for any additional losses, out-of-pocket costs, or
expenses (other than any anticipated lost profits) which it may reasonably incur
as a result of such payment or nonpayment, including, without limitation, any
such loss, cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Loans.

(c) Assignment Losses. If any assignment of a Eurocurrency Rate Loan is made
other than on the last day of the Interest Period for such Loan as a result of a
request by the Borrower pursuant to clause (e) of Section 2.16, the Borrower
shall, within three (3) Business Days of any written demand sent by the
Administrative Agent on behalf of the Lender that is the assignee thereof to the
Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out-of-pocket costs, or expenses (other than any
anticipated lost profits) which it may reasonably incur as a result of such
assignment, including, without limitation, any such loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Loan.

(d) Certificate. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.10 shall be
delivered to the Borrower and the Administrative Agent and shall be conclusive
absent manifest error.

Section 2.11 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate Reserve
Percentage), or any Issuing Bank; or

(ii) impose on any Lender, any Issuing Bank, or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender, such Issuing Bank, or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or

 

-67-



--------------------------------------------------------------------------------

maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Bank (whether of
principal, interest or any other amount) then, upon request of such Lender or
such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any lending office
of such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or any of their respective holding companies, as the case may be,
as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.11 for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Designation of Alternative Applicable Lending Office. Each Lender and each
Issuing Bank agrees to use commercially reasonable efforts (consistent with its
respective internal policies and subject to legal and regulatory restrictions)
to designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this Section 2.11, would not subject such
Lender to any unreimbursed cost or expense and would not, in the reasonable
judgment of such Lender or Issuing Bank, as applicable, be otherwise materially
disadvantageous to such Lender or Issuing Bank.

 

-68-



--------------------------------------------------------------------------------

Section 2.12 Payments and Computations.

(a) Payment Procedures. The Borrower shall make each payment under this
Agreement prior to the time expressly required hereunder (or, if no such time is
expressly required, not later than 12:00 noon (New York time)) on the day when
due to the Administrative Agent at the Administrative Agent’s Applicable Lending
Office in immediately available funds; provided that payments specified to be
made directly to an Issuing Bank or any other Person, including payments
pursuant to Sections 2.10, 2.11, 2.13 and 10.04, shall be made directly to the
Persons entitled thereto. Each Loan shall be repaid and each payment of interest
thereon shall be paid in Dollars. All payments shall be made without setoff,
deduction, or counterclaim. The Administrative Agent will, promptly after
receipt by it of any payment for the account of any other Person, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds to the appropriate recipient.

(b) Computations. All computations of interest based on the Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Federal Funds
Effective Rate or the Eurocurrency Rate and of fees shall be made by the
Administrative Agent, on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

(d) Agent Reliance. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate. A notice
of the Administrative Agent to any Lender or Borrower with respect to any amount
owing under this clause (d) shall be conclusive, absent manifest error

 

-69-



--------------------------------------------------------------------------------

Section 2.13 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by any
Legal Requirement to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender or the applicable Issuing Bank, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with Legal Requirements.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Legal Requirements.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto, on
or with respect to any payment by or on account of any obligation of any Loan
Party hereunder, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the applicable Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the applicable Issuing Bank, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
or any Issuing Bank if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Legal Requirements or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender

 

-70-



--------------------------------------------------------------------------------

or such Issuing Bank is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.13(f) below, with the exception
of Section 2.13(f)(v)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(f) Without limiting the generality of the foregoing, each Lender agrees to
deliver to the Borrower and the Administrative Agent applicable forms,
certificates or documents, including IRS Form W-9 (in the case of a Lender that
is not a Foreign Lender), as may be required under the Code or other Legal
Requirements as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax. Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) two duly completed copies of IRS Form W-8BEN or Internal Revenue Service
Form W-8IMY (with applicable attachments) claiming eligibility for benefits of
an income tax treaty to which the United States of America is a party,

(ii) two duly completed copies of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or
(D) conducting a trade or business in the United States of America with which
the relevant payments are effectively connected and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8IMY (with applicable attachments),

(iv) in the case of a Foreign Lender that is not the beneficial owner of
payments made hereunder or under any other Loan Document (including a
partnership of a participating Lender) (x) an IRS Form W-8IMY on behalf of
itself and (y) the relevant form prescribed in this Section 2.13(f) that would
be required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; or

(v) any other form prescribed by Legal Requirements as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
Legal Requirements to permit the Withholding Agent to determine the withholding
or deduction required to be made.

 

-71-



--------------------------------------------------------------------------------

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by Legal
Requirements and at such time or times reasonably requested by such Withholding
Agent, (A) a certification signed by an authorized officer thereof and (B) other
documentation prescribed by Legal Requirements (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent sufficient for the Withholding
Agent to comply with its obligations under FATCA and to determine whether such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this Section 2.13(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or any
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.13, it shall pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.13 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

(h) Defined Terms. For purposes of this Section 2.13, the term “Lender” includes
any Issuing Bank and the term “Legal Requirements” includes FATCA.

Section 2.14 Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations than the proportion received by any other Lenders, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such

 

-72-



--------------------------------------------------------------------------------

payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that: (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this Section 2.14
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant. Each Loan Party consents to the foregoing and agrees,
to the extent it may effectively do so under Legal Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.

Section 2.15 Applicable Lending Offices. Each Lender may book its Loans at any
Applicable Lending Office selected by such Lender and may change its Applicable
Lending Office from time to time. All terms of this Agreement shall apply to any
such Applicable Lending Office and the Loans shall be deemed held by each Lender
for the benefit of such Applicable Lending Office. Each Lender may, by written
notice to the Administrative Agent and the Borrower designate replacement or
additional Applicable Lending Offices through which Loans will be made by it and
for whose account repayments are to be made.

Section 2.16 Replacement of Lenders. If (a) any Lender provides a notice under
Section 2.02(c)(iv), (b) any Lender requests compensation under Section 2.11,
(c) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
(d) any Lender becomes a Defaulting Lender or a Potential Defaulting Lender,
(e) any Lender has failed to consent to a proposed amendment, waiver, discharge
or termination that under Section 10.01 requires the consent of all the Lenders
(or all the affected Lenders or all the Lenders of the affected Class) and with
respect to which the Majority Lenders (or, in circumstances where Section 10.01
does not require the consent of the Majority Lenders, a majority in interest of
the Lenders of the affected Class) shall have granted their consent or (f) any
Lender is a Non-Extending Lender, then the Borrower may, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.06), all its interests, rights and obligations under this
Agreement and the other Loan Documents (or, in the case of any such assignment
and delegation resulting from such Lender becoming a Defaulting Lender or a
Potential Defaulting Lender or from a failure to provide a consent, all its
interests, rights and obligations under this Agreement and the other Loan
Documents as a Lender of a particular Class) to an Eligible Assignee that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (except in the case of any
such assignment and delegation resulting from a Lender being a Non-Extending
Lender) and, if a Revolving Commitment is being assigned, each Issuing Bank, in
each case which consent shall not unreasonably be withheld, delayed or
conditioned, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and LC Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder as a Lender
(or as a Lender of a particular Class, as applicable), from the assignee or the
Borrower,

 

-73-



--------------------------------------------------------------------------------

(iii) in the case of any such assignment and delegation resulting from a claim
for compensation under Section 2.11 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments, (iv) in the case of any such assignment and delegation resulting from
the failure to provide a consent, the assignee shall have given such consent
and, as a result of such assignment and delegation and any contemporaneous
assignments and delegations and consents, the applicable amendment, waiver,
discharge or termination can be effected, (v) in the case of any such assignment
and delegation resulting from a Lender being a Non-Extending Lender, the
Non-Extended Revolving Commitments so assigned shall be converted into Extended
Revolving Commitments pursuant to, and in accordance with, Section 2.18(b) and
(vi) that no more than 25% of the aggregate Commitments can be assigned to such
other Lenders or Eligible Assignees pursuant to this Section 2.16 at any one
time. A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver or consent by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation have ceased to apply.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 2.07 or
2.08, or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 7.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the applicable Issuing Bank hereunder;

(C) third, if so determined by the Administrative Agent or requested by the
applicable Issuing Bank, to be held as Cash Collateral for future funding
obligations of such Defaulting Lender of any participation in any Letter of
Credit;

(D) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

(E) fifth, if so determined by the Administrative Agent and the

 

-74-



--------------------------------------------------------------------------------

Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement;

(F) sixth, to the payment of any amounts owing to the Lenders or the Issuing
Banks as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or any Issuing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;

(G) seventh, so long as no Default or Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Advances in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) in the case of such
Loans, such Loans were made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans and LC Advances of all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans or LC Advances of such
Defaulting Lender.

Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

(iii) Certain Fees. Such Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.06(b) or any letter of credit fee pursuant
to Section 2.06(c) for any period during which such Lender is a Defaulting
Lender (and, except as otherwise provided in Section 2.06(c), the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).

(iv) Reallocation of Ratable Portions to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, solely for purposes of computing
the amount of the obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit pursuant to Section 2.03, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of such Defaulting Lender; provided,
that (A) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (B) the aggregate obligation of any non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Revolving Commitment of such non-
Defaulting Lender minus (2) the aggregate Revolving Advances of such
non-Defaulting Lender.

 

-75-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), such Lender will, to
the extent applicable, purchase that portion of outstanding Revolving Advances
of the other Revolving Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Advances and
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders in accordance with their Applicable Percentages (without
giving effect to clause (a)(iv) above), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) Replacement of Defaulting Lenders. If any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to be replaced in
accordance with Section 2.16.

(d) Termination of Defaulting Lender Revolving Commitment. The Borrower may
terminate the unused amount of the Revolving Commitment of a Defaulting Lender
upon not less than three (3) Business Days’ prior notice to the Administrative
Agent (which will promptly notify the Revolving Lenders thereof), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank or any Lender may have
against such Defaulting Lender.

Section 2.18 Revolving Commitment Extensions.

(a) Conversion. At any time after the Restatement Effective Date, any
Non-Extending Revolving Lender may, subject to the prior written consent of the
Borrower and each Issuing Bank (such consent from each Issuing Bank not to be
unreasonably withheld or delayed), elect to convert all or any portion of its
Non-Extended Revolving Commitment into an Extended Revolving Commitment (it
being understood that, in the case of any Non-Extending Revolving Lender
acquiring its Non-Extended Revolving Commitment after the Restatement Effective
Date pursuant to an Assignment and Acceptance, such conversion may be made
substantially concurrently with the effectiveness of the assignment and
delegation contemplated by such Assignment and Acceptance). Any such conversion
shall be effective upon delivery to the Administrative Agent of a writing signed
by such Non-Extending Revolving Lender, the Borrower and each Issuing Bank
specifying the amount of such Non-Extending Revolving Lender’s Non-Extended
Revolving Commitment to be so converted and the effective date thereof.

 

-76-



--------------------------------------------------------------------------------

(b) Status; Amendments. Any Non-Extended Revolving Commitment converted pursuant
to this Section 2.18 shall for all purposes hereof and of the other Loan
Documents be deemed an Extended Revolving Commitment and the converting
Non-Extending Revolving Lender shall, to the extent of the amount of its
Non-Extended Revolving Commitment so converted, be deemed an Extending Revolving
Lender and shall have all the rights and obligations of an Extending Revolving
Lender hereunder and under the other Loan Documents, in each case as of the
effectiveness of such conversion. The Administrative Agent shall use
commercially reasonable efforts to give notice to the Revolving Lenders of the
effectiveness of any conversion pursuant to this Section 2.18. The
Administrative Agent may, with the consent of the Borrower, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.18 (and each such amendment is hereby
deemed consented to (and not requiring any further consent or agreement of) the
Majority Lenders, the Majority Revolving Lenders and each other Person that is a
party to the Amendment and Restatement Agreement).

ARTICLE III

CONDITIONS OF LENDING

Section 3.01 Conditions Precedent to the Amendment and Restatement. The
amendment and restatement of the Original Credit Agreement, as in effect
immediately prior to the Restatement Effective Date, to be in the form hereof is
subject to the conditions precedent set forth in the Amendment and Restatement
Agreement.

Section 3.02 Conditions Precedent to each Subsequent Loan and Letter of Credit.
The obligation of any Issuing Bank to make any LC Credit Extension after the
Closing Date and the obligation of the Lenders to make Revolving Advances to the
Borrower after the Closing Date or to make Incremental Term Loans on the
Restatement Effective Date shall be subject to the conditions precedent (and
each Letter of Credit Request or Notice of Borrowing, as applicable, shall
constitute a representation and warranty by the Borrower that such statements
are true):

(a) the representations and warranties of the Loan Parties contained in
Article IV and in each other Loan Document are true and correct in all material
respects (provided that to the extent any representation and warranty is
qualified as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty is true and correct in all respects) on and as of
the date of such LC Credit Extension or the making of such Revolving Advances or
Incremental Term Loans, both before and after giving effect to such LC Credit
Extension or the making of such Revolving Advances or Incremental Term Loans,
except to the extent any such representation and warranty relates to an earlier
date, in which case such representation and warranty is true and correct in all
material respects (provided that to the extent any such representation and
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) as of such earlier date; and

 

-77-



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing or would
result from such LC Credit Extension or the making of such Revolving Advances or
Incremental Term Loans.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Loan Party jointly and severally represents and warrants as follows:

Section 4.01 Existence. Each of the Parent and its Subsidiaries is duly
organized, validly existing, and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
incorporation or formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification and where a failure to be in good standing
and so qualified could reasonably be expected to have a Material Adverse Effect.

Section 4.02 Power and Authority. Each of the Loan Parties has the requisite
organizational power and authority to (a) own its assets and carry on its
business and (b) execute, deliver and perform the Loan Documents to which it is
a party and to consummate the Transactions. Each of the Loan Parties has all
requisite material governmental licenses, authorizations, consents and approvals
to own its assets and carry on its business.

Section 4.03 No Contravention. The execution, delivery, and performance by each
Loan Party of this Agreement and the other Loan Documents to which it is a party
and the consummation of the Transactions (a) have been duly authorized by all
necessary organizational action on the part of such Loan Party, (b) do not and
will not (i) contravene the terms of such Loan Party’s Organizational Documents,
(ii) violate any Legal Requirement, or (iii) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than any Lien
created under the Loan Documents) under, (A) the provisions of any indenture,
instrument, agreement or Material Contract to which such Loan Party is a party
or by which it or its property is bound (including the 6.5% Convertible Senior
Notes) or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject, except, in the case of clauses (b)(ii) and (b)(iii) above (other than
with respect to the 6.5% Convertible Senior Notes), to the extent any of the
foregoing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 4.04 Authorizations and Approvals. No authorization, approval, consent,
exemption, or other action by, or notice to or filing with, any Governmental
Authority is necessary or required on the part of any Loan Party in connection
with the execution, delivery and performance by any Loan Party of this Agreement
or the other Loan Documents to which it is a party or the consummation of the
transactions contemplated hereby or thereby, except (a) such as have been
obtained or made and are in full force and effect, (b) filings necessary to
perfect (or maintain perfection of) Liens created under the Loan Documents and
(c) actions by, and notices to or filings with, Governmental Authorities
(including, without limitation, the SEC) that may be required in the ordinary
course of business from time to time or that may be required to comply with the
express requirements of the Loan Documents (including, without limitation, to
release existing Liens on the Collateral or to comply with requirements to
perfect, and/or maintain the perfection of, Liens created under the Loan
Documents).

 

-78-



--------------------------------------------------------------------------------

Section 4.05 Enforceable Obligations. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or similar law affecting
creditors’ rights generally or general principles of equity.

Section 4.06 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the dates of the
balance sheets included therein and the results of operations of the Parent and
its Subsidiaries for the periods covered thereby in accordance with GAAP, and
(iii) to the extent required by GAAP, disclose all material Debt and other
liabilities (contingent or otherwise), including liabilities for Taxes, of the
Parent and its Subsidiaries as of the date thereof.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the dates of the
balance sheets included therein and the results of operations of the Parent and
its Subsidiaries for the periods covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to year-end audit
adjustments.

(c) Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a material adverse effect on the business, results of operations,
properties or condition (financial or otherwise) of the Parent and its
Subsidiaries, take as a whole, except to the extent any such event or
circumstance is disclosed in public filings made by the Parent with the SEC
since such date but prior to the Restatement Effective Date (in each case,
including any such disclosure in respect of the nature, magnitude or
consequences of such change or event, but excluding any disclosures set forth in
the risk factor section or any other section of any such filing to the extent
they are cautionary, predictive or forward-looking in nature).

Section 4.07 True and Complete Disclosure. Each Loan Party has disclosed to the
Administrative Agent and the Lenders all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it (other than matters of general
economics or industry nature or otherwise not specific to the Parent and its
Subsidiaries), that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of (a) any written or
formally presented information (other than the Projections and information of
general economic or industry nature) furnished by

 

-79-



--------------------------------------------------------------------------------

or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or (b) any report,
financial statement or other written or formally presented information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender
delivered pursuant to the Loan Documents, when taken as a whole and as modified
or supplemented by other information so furnished, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that, with respect to projected
financial information (including the Projections and any projections delivered
pursuant to Section 5.06(d)), the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made (it being understood that actual results may vary
materially from the projected financial information).

Section 4.08 Litigation. Except as set forth on Schedule 4.08, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Responsible Officer of a Loan Party, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against the Parent
or any of its Subsidiaries or against any of its or their properties or revenues
that (a) pertain to this Agreement, any other Loan Document or any of the
Transactions or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Since the Restatement Effective
Date, there has been no adverse change in the status, or financial effect on the
Parent and its Subsidiary, of the matters described in Schedule 4.08 that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

Section 4.09 Compliance with Laws.

(a) None of the Parent, any of its Subsidiaries or any of their respective
material properties is in violation of, nor will the continued operation of
their material properties as currently conducted violate, any Legal Requirement
(including any Environmental Law) or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, in either case
where such violation or default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the Parent or any of its Subsidiaries is in violation of the FCPA,
the Currency and Foreign Transactions Reporting Act of 1970 or any related or
similar rules or regulations, issued, administered or enforced by any
Governmental Authority that are applicable to it, and, to the knowledge of the
Loan Parties, no director, officer or employee of the Parent or any of its
Subsidiaries is subject to any United States sanctions administered by OFAC, in
each case where such violation or sanctions could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 4.10 No Default. None of the Parent or any of its Subsidiaries has
violated or defaulted under any agreement or instrument to which it is a party,
where such violation or default has resulted in, or could, either individually
or in the aggregate, reasonably be expected to result in, a Material Adverse
Effect. No Default has occurred and is continuing.

 

-80-



--------------------------------------------------------------------------------

Section 4.11 Subsidiaries; Corporate Structure. Schedule 4.11 sets forth, as of
the Restatement Effective Date, (i) a list of all Subsidiaries of the Parent
and, as to each such Subsidiary, the jurisdiction of formation and the
outstanding Equity Interests therein and the percentage of each class of such
Equity Interests owned by the Parent and its Subsidiaries, and (ii) an
indication of such Subsidiaries of the Parent that are Guarantors. The Equity
Interests indicated as owned (or to be owned) by the Parent and its Subsidiaries
on Schedule 4.11 are fully paid and non-assessable.

Section 4.12 Condition of Properties.

(a) Each of the Parent and its Subsidiaries has good and marketable title in fee
simple to, or valid leasehold interests in, all real property material to the
conduct of its business, except for such minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except for Permitted
Liens.

(b) Each of the Parent and its Subsidiaries has complied with all obligations
under all material leases with respect to real property to which it is a party,
all such leases are in full force and effect and the Parent or such Subsidiary
enjoys peaceful and undisturbed possession under all such leases, in each case
except to the extent any of the foregoing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 4.13 Environmental Condition. Except as set forth on Schedule 4.13 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a) The Parent and its Subsidiaries (i) have obtained all Environmental Permits
necessary for the ownership and operation of their respective properties and the
conduct of their respective businesses as currently conducted; (ii) have been
and are in compliance with all terms and conditions of such Environmental
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received written notice alleging that the Parent or any of its
Subsidiaries is in violation of any Environmental Law or Environmental Permit;
and (iv) are not subject to any actual or, to their knowledge, contingent
Environmental Claim.

(b) None of the present or, during the period of ownership and operation by the
Parent or its Subsidiaries, previously owned or operated properties of the
Parent or any of its present or former Subsidiaries, wherever located, (i) has
been placed on or, to their knowledge, proposed to be placed on the National
Priorities List, CERCLIS, or their state or local analogs, nor has the Parent or
any of its Subsidiaries been otherwise notified in writing of the designation,
listing or identification of any property of the Parent or any of its
Subsidiaries as a potential site requiring removal, remediation, cleanup,
closure, restoration, reclamation, or other response activity (“Response”) under
any Environmental Laws (except as such activities may be required by permit
conditions); (ii) is subject to a Lien (other than Permitted Liens), arising
under or pursuant to any Environmental Laws, that attaches to any revenues of
the Parent or its Subsidiaries or to any property currently owned or operated by
the Parent or any of its Subsidiaries, wherever located; or (iii) has been the
site of any Release (as defined under any Environmental Law) of Hazardous
Material from present or past operations which has caused at

 

-81-



--------------------------------------------------------------------------------

the site or at any third-party site any condition that has resulted in or could
reasonably be expected to result in a requirement pursuant to applicable
Environmental Law for Response by the Parent or any of its Subsidiaries and none
of the Parent or any of its Subsidiaries has generated or transported or has
caused to be generated or transported Hazardous Material to any third party site
which could reasonably be expected to result in a requirement pursuant to
applicable Environmental Law for Response by the Parent or any of its
Subsidiaries.

Section 4.14 Insurance.

(a) Schedule 4.14 sets forth a true and complete list of all insurance
maintained by the Parent and its Subsidiaries as of the Restatement Effective
Date. As of the Restatement Effective Date, such insurance is in full force and
effect and all premiums have been duly paid.

(b) The properties of the Parent and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the Parent
or any of its Subsidiaries, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Parent and its
Subsidiaries operate.

Section 4.15 Taxes. In accordance with the tax laws, regulations, official
pronouncements and practices of each tax jurisdiction, the Parent and each of
its Subsidiaries have filed or are in the process of filing all material
Federal, state and other tax returns and reports required to be filed, and have
paid or will pay, before the same shall become in default, all Federal, state
and other Taxes, except those which are being contested or extended in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Parent or any Subsidiary thereof that could reasonably be
expected to have a Material Adverse Effect.

Section 4.16 ERISA Compliance.

(a) The Parent and its ERISA Affiliates are in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and other Legal Requirements published thereunder.

(b) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or may rely upon an opinion letter for a
prototype plan letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Parent and each ERISA Affiliate have made all
required contributions to each Pension Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Pension Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Parent or any of its ERISA
Affiliates; (ii) no Pension Plan had any

 

-82-



--------------------------------------------------------------------------------

Unfunded Pension Liability as of the last annual valuation date applicable
thereto; (iii) neither the Parent nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Parent nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such material liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Parent nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

(d) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each scheme or
arrangement mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each employee benefit
plan maintained or contributed to by any Loan Party or any Subsidiary of any
Loan Party that is not subject to United States law (a “Foreign Plan”):

(i) any employer contributions and, to the knowledge of each Loan Party, any
employee contributions, in each case required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each Foreign Plan required by law to
be funded, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations, as of the Closing Date, with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and, to
the knowledge of the Loan Parties, has been maintained in good standing with
applicable regulatory authorities.

Section 4.17 Security Interests.

(a) The Security Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and,
when financing statements in appropriate form are filed in the applicable filing
offices under the applicable UCC, the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such portion of such Collateral in which a
security interest may be perfected by the filing of a financing statement under
the applicable UCC, in each case prior and superior in right to any other
Person, other than Permitted Liens.

(b) The Intellectual Property Security Agreement is effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security

 

-83-



--------------------------------------------------------------------------------

interest in the Collateral (as defined in the Intellectual Property Security
Agreement) and, when financing statements in appropriate form are filed in the
applicable filing offices under the applicable UCC and the Intellectual Property
Security Agreement is recorded with the United States Patent and Trademark
Office or the United States Copyright Office, the Intellectual Property Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such portion of such
Collateral in which a security interest may be perfected by the recordation of
the Intellectual Property Security Agreement with such Offices, in each case
prior and superior in right to any other Person, other than Permitted Liens (it
being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in such Collateral acquired by the Loan Parties
after the Effective Date).

(c) The Pledge Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Pledge Agreement) and,
when such Collateral (to the extent such Collateral constitutes an instrument or
certificated security under the applicable UCC) is delivered to the Collateral
Agent and financing statements in appropriate form are filed in the applicable
filing offices under the applicable UCC, the Pledge Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the pledgors thereunder in such Collateral, in each case prior and superior
in right to any other Person, other than the Permitted Liens.

(d) Each Mortgage is effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien in the
Mortgaged Property subject thereto and, when appropriate filings or
registrations are made as specified in such Mortgage, such Mortgage shall
constitute a fully perfected Lien on all right, title and interest of the
mortgagor thereunder in such Mortgaged Property, prior and superior in right to
any other Person, other than Permitted Liens.

Section 4.18 Bank Accounts. The Perfection Certificate sets forth the account
numbers and locations of all bank accounts of the Loan Parties as of the
Restatement Effective Date (other than any such accounts that are Excluded
Property).

Section 4.19 Labor Relations. There (a) is no unfair labor practice complaint
pending against the Parent or any of its Subsidiaries or, to the knowledge of
any Responsible Officer of the Parent, threatened against any of them, before
the National Labor Relations Board, (b) is no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement pending
against the Parent or any of its Subsidiaries or, to the knowledge of any
Responsible Officer of the Parent, threatened against any of them before the
National Labor Relations Board, and (c) are no strikes, lockouts, slowdowns or
stoppage against the Parent or any of its Subsidiaries pending or, to the
knowledge of any Responsible Officer of the Parent, threatened, in each case
where any of the foregoing could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. The hours worked by and payments
made to employees of the Parent and its Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable federal, state,
provincial, local or foreign law dealing with such matters, except where such
violation, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. All payments due from the Parent or

 

-84-



--------------------------------------------------------------------------------

any Subsidiary, or for which any claim may be made against the Parent or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Parent or such Subsidiary, except where the failure to do the same, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the transactions contemplated
hereby will not give rise to any right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which the
Parent or any of its Subsidiaries is a party.

Section 4.20 Intellectual Property. The Parent and each of its Subsidiaries own
or are licensed or otherwise have full legal right to use all of the patents,
trademarks, service marks, trade names, copyrights, franchises, authorizations
and other rights that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person with
respect thereto, except where the absence of such rights or such conflicts could
not reasonably be expected to have a Material Adverse Effect.

Section 4.21 Solvency. Immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan, each of the
Parent, the Borrower and the Parent and its Subsidiaries, taken as a whole, is
or are Solvent.

Section 4.22 Margin Regulations. None of the Loan Parties is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of the
provisions of the Regulations of the Federal Reserve Board, including Regulation
T, U or X.

Section 4.23 Investment Company Act. Neither the Parent nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Section 4.24 Names and Locations. The Perfection Certificate sets forth, as of
the Restatement Effective Date, (a) the exact legal name of each Loan Party as
it appears in its articles or certificate of incorporation (or equivalent
Organizational Document), the state of its incorporation or formation and the
organizational identification number (or a specific designation that one does
not exist) issued by its state of incorporation or formation and (b) the
location of the chief executive office of each Loan Party.

Section 4.25 Use of Proceeds. The proceeds of the Revolving Advances, Term Loans
and Letters of Credit shall be used to provide working capital and for other
general corporate purposes of the Parent and its Subsidiaries and/or to pay a
portion of the fees, commissions and expenses associated with the Transactions.

Section 4.26 Foreign Assets Control Regulations, etc. No part of the proceeds of
the Loans will be used, directly or indirectly, (a) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or (b) for the purpose of directly or
indirectly financing the activities of any Person subject to any United States
sanctions administered by OFAC.

 

-85-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Restatement Effective Date, so long as the Loans or any
amount under any Loan Document shall remain unpaid, any Lender shall have any
Commitment, or there shall exist any Letter of Credit Exposure, each Loan Party
shall, and shall cause each of its Subsidiaries to:

Section 5.01 Preservation of Existence, Etc. Except as permitted by Section 6.03
or 6.04, (a) preserve, renew and maintain in full force and effect its legal
existence and (to the extent the concept is applicable in such jurisdiction)
good standing under the Legal Requirements of the jurisdiction of its formation,
(b) take all reasonable action to obtain, preserve, renew, extend, maintain and
keep in full force and effect all rights, privileges, permits, licenses,
authorizations and franchises necessary or desirable in the normal conduct of
its business, and (c) qualify and remain qualified as a foreign entity in each
jurisdiction in which qualification is necessary in view of its business and
operations or the ownership of its properties, except, in the case of clauses
(b) and (c), where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.02 Compliance with Laws, Etc. Comply with all Legal Requirements
(including, without limitation, all Environmental Laws and ERISA) applicable to
it or to its business or property, except in such instances in which such Legal
Requirement is being contested in good faith by appropriate proceedings
diligently conducted and except where failure so to comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.03 Maintenance of Property. Except as permitted by Section 6.03 or
6.04, maintain and preserve all property material to the conduct of the business
of the Parent and its Subsidiaries, taken as a whole, and keep such property in
all material respects in good repair, working order and condition, ordinary wear
and tear excepted.

Section 5.04 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Parent or any of its Subsidiaries insurance with respect to
its properties (including Mortgaged Properties) and business in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses as the Parent and its Subsidiaries
operate; provided that the Parent and its Subsidiaries may self-insure up to the
same extent as such other companies.

(b) (i) Cause all property insurance policies covering any Collateral maintained
by any Loan Party to be endorsed or otherwise amended to include a customary
lender’s loss payable endorsement in favor of the Collateral Agent or name the
Collateral Agent as loss payee, in each case in form and substance reasonably
satisfactory to the Collateral Agent, which

 

-86-



--------------------------------------------------------------------------------

endorsement shall provide that if the insurance carrier shall have received
written notice from the Collateral Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to a
Loan Party under such policies directly to the Collateral Agent, (ii) cause each
such policy to provide that it shall not be canceled, modified or not renewed
upon less than thirty (30) days (or, in the case of any of the foregoing
resulting from failure to pay premiums, upon less than ten (10) days) (or, in
each case, such shorter number of days as may be agreed to by the Collateral
Agent) prior written notice thereof by the insurer to the Collateral Agent,
(iii) deliver to the Collateral Agent, upon the cancellation, modification or
nonrenewal of any such policy of insurance, a certificate of coverage under any
renewal or replacement policy, and (iv) cause all liability insurance policies
(other than policies with respect to worker’s compensation and other policies
where such designation is not customary) maintained by any Loan Party to name
the Collateral Agent as an additional insured.

(c) If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof may from time to time require,
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time.

Section 5.05 Payment of Taxes. Pay and discharge as the same shall become due
and payable all Taxes imposed upon it or upon its income or profits or in
respect of its property, unless (a) the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person or (b) the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 5.06 Reporting Requirements. In the case of the Parent, deliver to the
Administrative Agent and, in the case of clause (i) or (l) below, the applicable
Lender:

(a) Audited Annual Financials. Within ten (10) days after the date on which the
Parent is required to file its Annual Report on Form 10-K for any fiscal year
with the SEC (or if no such requirement is in effect for any reason, within
ninety (90) days after the end of any fiscal year), copies of the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, together with the related audited consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
and the notes thereto, setting forth in each case in comparative form the
audited consolidated figures as of the end of and for the previous fiscal year,
all prepared in accordance with GAAP and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or another independent registered public accounting
firm of recognized national standing or otherwise reasonably acceptable to
Administrative Agent, which report and opinion shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and shall state that such consolidated
financial statements present fairly, in all material respects, the consolidated
financial position of the Parent and its Subsidiaries as at the end of such
fiscal year and their consolidated results of operations and cash flows for such
fiscal year in conformity with GAAP (or words substantially similar to the
foregoing) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

-87-



--------------------------------------------------------------------------------

(b) Quarterly Financials. Within five (5) days after the date on which the
Parent is required to file its Quarterly Report on Form 10-Q for any fiscal
quarter with the SEC (or if no such requirement is in effect for any reason,
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year), a condensed consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related condensed consolidated statements of operations and cash flows for such
fiscal quarter (in the case of such statement of operations) and for the portion
of the Parent’s fiscal year then ended, and setting forth in comparative form
the consolidated figures for the corresponding fiscal quarter of the previous
fiscal year or the corresponding portion of the previous fiscal year, as
applicable, all certified by a Financial Officer of the Parent as fairly
presenting, in all material respects, the consolidated financial position of the
Parent and its Subsidiaries as at the end of such fiscal quarter, their
consolidated results of operations for such fiscal quarter and their
consolidated cash flows for such portion of the Parent’s fiscal year in
conformity with GAAP (or words substantially similar to the foregoing), subject
only to year-end audit adjustments and the absence of footnotes;

(c) Compliance Certificates. (i) Concurrently with the delivery of the financial
statements referred to in Section 5.06(a), a certificate of the independent
registered public accounting firm rendering the report thereon stating whether,
in connection with their audit examination, any condition or event has come to
their attention which would cause them to believe that any Default or Event of
Default with respect to accounting matters existed on the date of such financial
statements and, if such a condition or event has come to their attention,
specifying in reasonable detail the nature and period, if known, of existence
thereof (which certificate may be limited to the extent required by accounting
rules and guidelines) and (ii) concurrently with the delivery of the financial
statements referred to in Sections 5.06(a) and (b), a duly completed Compliance
Certificate signed by a Financial Officer of the Parent, which shall, among
other things, (A) state whether any change in GAAP or in the application thereof
has occurred since the date of the consolidated balance sheet of the Parent most
recently theretofore delivered under Section 5.06(a) or (b) (or, prior to the
first such delivery, referred to in Section 4.06) and, if any such change has
occurred, setting forth in reasonably detail such change and (B) in the case of
any such Certificate delivered concurrently with the delivery of the financial
statements referred to in Section 5.06(a), set forth a reasonably detailed
calculation of Excess Cash Flow for the applicable fiscal year;

(d) Projections. Within ninety (90) days after the end of each fiscal year of
the Parent, commencing with the fiscal year ending December 31, 2010, a
certified copy of the Parent’s forecasted consolidated (and, if reasonably
requested by the Administrative Agent, consolidating by operating segment)
(i) balance sheet, (ii) profit and loss statement, (iii) cash flow statement and
(iv) capitalization statement, in each case as of the last day of or for each of
the two fiscal years immediately following the end of such fiscal year, together
with appropriate supporting details and a statement of underlying assumptions in
a format consistent with the Projections and otherwise reasonably acceptable to
the Administrative Agent;

 

-88-



--------------------------------------------------------------------------------

(e) Internal Controls. Promptly upon receipt thereof, copies of any audit or
other reports delivered to the board of directors of the Parent (or the audit
committee of such board) by an independent registered public accounting firm in
connection with such firm’s audit of the consolidated financial statements of
the Parent if such reports identify material weaknesses in internal controls
over financial reporting of the Parent;

(f) Supplemental Perfection Certificate and Other Collateral Matters.
Concurrently with the delivery of the financial statements referred to in
Section 5.06(a) and (b), a duly completed Supplemental Perfection Certificate
signed by a Responsible Office of the Parent;

(g) Securities Law Filings and other Public Information. Promptly after the same
are publicly available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent, and copies of all annual, periodic and special reports and registration
statements which the Parent files with the SEC under Section 13 or 15(d) of the
Exchange Act or with any other securities Governmental Authority, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(h) Press Releases. To the extent not otherwise provided for herein, as soon as
available, any press release or other public announcement or statement by the
Loan Parties;

(i) Patriot Act. Promptly, following a request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act;

(j) Material Contracts. Promptly after receipt thereof by any Loan Party, a copy
of any notice of any default or material claim, any waiver, or any termination
of or under any Material Contract or, in the case of the 6.5% Indenture, any
amendment or proposed amendment thereto.

(k) Monthly Cash and Backlog Reports. Within 20 Business Days after the end of
each month, (1) the amount of cash and cash equivalents of the Parent and its
Subsidiaries as of the end of such month and (2) an internal backlog report
consistent with the detail (but omitting any commentary) in the Parent’s
Quarterly Report on Form 10-Q and Annual Report on Form 10-K and otherwise in
form reasonably acceptable to the Administrative Agent; and

(l) Other Information. Such other information respecting the business,
properties or Collateral, or the condition or operations, financial or
otherwise, of the Parent and its Subsidiaries as the Administrative Agent or any
Lender (through the Administrative Agent) may from time to time reasonably
request (including, but not limited to, receivables and payables aging
schedules).

Documents required to be delivered pursuant this Section 5.06 may be delivered
electronically and, in the case of Sections 5.06(a), (b), (g), (h) and (j) shall
be deemed to have been delivered if such documents, or one or more annual,
quarterly or other reports or filings containing such documents (including, in
the case of certifications required pursuant to Section 5.06(b), the
certifications accompanying any such quarterly report pursuant to Section 302 of
the Sarbanes-Oxley Act of 2002), (i) shall have been posted or provided a link
to on the Parent’s

 

-89-



--------------------------------------------------------------------------------

website on the Internet at the website at http://www.willbros.com, (ii) shall be
available on the website of the SEC at http://www.sec.gov or (iii) shall have
been posted on the Parent’s behalf on IntraLinks/IntraAgency or another website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall not have an obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Agents will make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or its securities) (each,
a “Public Lender”). If any Borrower Materials are designated by the Loan Parties
as “PRIVATE”, such Borrower Materials will not be made available to that portion
of the Platform designated “Public Investor,” which is intended to contain only
information that (x) prior to any public offering of securities by any Loan
Party, is of a type that would be contained in a customary offering circular for
an offering of debt securities made in reliance on Rule 144A under the
Securities Act or (y) following any public offering of securities by a Loan
Party, is either publicly available or not material information (though it may
be sensitive and proprietary) with respect to such Loan Party or its securities
for purposes of United States Federal and State securities laws. The Agents
shall be entitled to treat any Borrower Materials that are not marked “PRIVATE”
or “CONFIDENTIAL” as not containing any material non-public information with
respect to the Loan Parties or any securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07).

Section 5.07 Other Notices. In the case of the Parent, deliver to the
Administrative Agent:

(a) Defaults. Prompt written notice of the occurrence of any Default or Event of
Default;

(b) Litigation. Prompt written notice of the filing or commencement of, or
receipt of any written notice of intention of any Person to file or commence,
any action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, against the Parent or any of its Subsidiaries, or any
material development in any such action, suit, proceeding, that, in either case,
could reasonably be expected to result in a liability of the Parent or any of
its Subsidiaries in an aggregate amount exceeding $10,000,000;

(c) ERISA Events. Prompt written notice of the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Parent or any of its
Subsidiaries in an aggregate amount exceeding $10,000,000;

 

-90-



--------------------------------------------------------------------------------

(d) Environmental Notices. Promptly upon receipt thereof, a copy of any form of
written notice, summons, material correspondence or citation received from any
Governmental Authority or any other Person, (i) concerning material violations
or alleged violations of Environmental Laws, which seeks or threatens to impose
liability on the Parent or its Subsidiaries therefor, (ii) alleging liability
for any material action or omission on the part of the Borrower or any of its
Subsidiaries in connection with any Release of Hazardous Material,
(iii) providing any written notice of potential responsibility or liability
under any Environmental Law, or (iv) concerning the filing of a Lien other than
a Permitted Lien upon, against or in connection with the Parent or any of its
Subsidiaries, or any of their leased or owned material property, wherever
located, in each of cases (i) through (iv) that, individually or in the
aggregate, could reasonably be expected to result in a liability of the Parent
or any of its Subsidiaries in an aggregate amount exceeding $10,000,000;

(e) Information Regarding Loan Parties. Written notice of any change since the
Effective Date in the legal name, corporate structure, jurisdiction of
organization or formation or organizational identification number of any Loan
Party within thirty (30) days after the occurrence thereof;

(f) Material Changes. Prompt written notice of any development that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect;

(g) Mandatory Prepayment Events. Prompt written notice of the occurrence of
(i) any Asset Disposition or Event of Loss with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.08(c)(v), (ii) any
incurrence or issuance of any Debt with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.08(c)(vi), and
(iii) any Equity Issuance by the Parent with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.08(c)(vii); and

(h) SEC Correspondence. Within five (5) Business Days after receipt thereof,
copy of any written notice or other written correspondence received by the
Parent or any Subsidiary from the SEC informing the Parent or any Subsidiary
that the SEC has issued a formal order of an investigation concerning the
financial reporting of the Parent or any Subsidiary thereof.

Each notice pursuant to this Section shall be accompanied, where applicable, by
a statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action the Parent has taken or
proposes to take with respect thereto. Each notice pursuant to Section 5.07(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached. Documents required to be
delivered pursuant to this Section 5.07 shall be posted by the Administrative
Agent on IntraLinks/IntraAgency or another relevant website to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent) and the Administrative
Agent shall promptly notify each Lender of such posting.

Section 5.08 Books and Records; Inspection. (a) Keep proper records and books of
account in which full, true and correct entries will be made in accordance with
GAAP (giving effect to materiality concepts embodied therein) and all material
Legal Requirements, reflecting

 

-91-



--------------------------------------------------------------------------------

all material financial transactions and matters involving the assets and
business of the Parent and its Subsidiaries, (b) maintain such books, records
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent and its
Subsidiaries, as the case may be, and (c) permit representatives and independent
contractors of the Collateral Agent, the Administrative Agent and each Lender to
(i) visit and inspect any of its properties, (ii) to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
and (iii) to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the applicable Loan Party
or Subsidiary; provided that the Loan Parties shall be responsible for such
expenses not more than one (1) time per year unless an Event of Default has
occurred and is continuing, in which case the Loan Parties shall be responsible
for all such expenses.

Section 5.09 Agreement to Grant Acceptable Security Interest.

(a) Cause each Loan Party to grant to the Collateral Agent an Acceptable
Security Interest in any property of such Person now owned or hereafter
acquired, other than the Excluded Property.

(b) Without limiting the generality of Section 5.09(a), upon the acquisition by
any Loan Party after the Effective Date of (i) any fee interest in any real
property or (ii) any other material property, in each case other than any
Excluded Property and other than any such property in which the Collateral Agent
shall already have an Acceptable Security Interest, the Parent shall, all at the
expense of the Parent, within thirty (30) days (or such longer period as may be
agreed to by the Administrative Agent) after such acquisition:

(i) furnish to the Collateral Agent a reasonably detailed description of the
property so acquired and

(ii) cause the applicable Loan Party to execute and deliver to the Collateral
Agent one or more Security Documents (including, in the case of any such fee
interest in real property, a Mortgage), to file financing statements under the
applicable UCC and to take all such further action as may reasonably be
requested by the Collateral Agent in order to create an Acceptable Security
Interest in such property.

(c) Cause each Loan Party to provide to the Collateral Agent such information
with respect to motor vehicles and other assets of the Loan Parties subject to
certificates of title as the Collateral Agent may reasonably request from time
to time and, in the event that the book value, determined as of the end of the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.06(a) or 5.06(b), of any such motor vehicle or
other asset is greater than $150,000, then the Loan Parties shall, at the
request of the Collateral Agent, within thirty (30) days (or such longer period
as may be agreed to by the Administrative Agent) thereof, grant to the
Collateral Agent an Acceptable Security Interest in such motor vehicle or other
asset;

 

-92-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, the Collateral Agent may grant extensions of time for the
creation of an Acceptable Security Interest in particular property (including
extensions beyond the Closing Date and the Restatement Effective Date for the
creation of an Acceptable Security Interest in the property of the Loan Parties
on such date) where it determines that such creation cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or any other Loan Document.

(e) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, (i) no Loan Party shall be required to obtain any consents or
approvals to the assignment to the Collateral Agent of any license, contract or
other agreement under which such Loan Party has any rights, (ii) no Loan Party
shall be required to obtain any landlord lien waiver or subordination agreement,
any bailee waiver or any similar agreement and (iii) no Loan Party shall be
required to perfect the Liens created under the Loan Documents by any means
other than (A) filings pursuant to the UCC of the applicable jurisdiction,
(B) filings with the United States Patent and Trademark Office and United States
Copyright Office, provided that, with respect to licenses, such filings shall be
limited to exclusive copyright licenses under which such Loan Party is a
licensee, (C) in the case of Collateral that constitutes instruments, delivery
thereof to the Collateral Agent in accordance with the terms of the Security
Documents, (D) in the case of Collateral that constitutes deposit accounts or
securities accounts, entry into Account Control Agreements as required
hereunder, (E) in the case of fee interest in any real property, entry into
Mortgages as required hereunder, (F) in the case of Collateral that constitutes
aircraft or motor vehicles that are not Excluded Property, filings with the
appropriate Governmental Authorities or placing the interest of the Collateral
Agent as lienholder on the certificate of title, and (G) in the case of any
other Collateral, such other perfection means as are expressly set forth herein
or in any other Loan Document with respect to such Collateral.

Section 5.10 Additional Guarantors.

(a) Within thirty (30) days (or such longer period as may be agreed to by the
Administrative Agent) after the Parent forms or acquires any Domestic Subsidiary
(other than a CFC) that is a Material Subsidiary, or after any Domestic
Subsidiary of the Parent (other than a CFC) becomes a Material Subsidiary,
provide written notice to the Administrative Agent thereof and cause such
Subsidiary to (i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of this Agreement or such other document as
the Administrative Agent shall reasonably deem appropriate for such purpose,
(ii) deliver to the Administrative Agent documents of the types referred to in
Sections 3.02(a)(ix), (x) and (xi) of the Original Credit Agreement and a
favorable opinion of counsel to such Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a) above), all in form and substance
reasonably satisfactory to the Administrative Agent, (iii) execute and deliver
to the Collateral Agent a supplement, in the form specified therein, to each of
the Security Agreement and the Pledge Agreement and (iv) otherwise comply with
its agreements set forth in Section 5.09.

(b) Without limiting its obligations under Section 5.10(a), the Parent may cause
any Domestic Subsidiary (whether or not such Subsidiary is a Material
Subsidiary) to become a Loan Party for all purposes hereof by causing such
Subsidiary to take the actions specified in clauses (i) through (iv) of
Section 5.10(a).

 

-93-



--------------------------------------------------------------------------------

Section 5.11 Hedging Arrangements. In the case of the Borrower, within ninety
(90) days after the Closing Date enter into, and thereafter for a period of not
less than three (3) years maintain in effect, one or more Hedging Arrangements
the effect of which shall be to fix or otherwise limit the interest cost to the
Borrower with respect to at least 50% of the aggregate outstanding principal
amount of the Term Loans made on the Closing Date.

Section 5.12 Further Assurances in General. Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing or continuation
statements or amendments thereto (or similar documents required by any laws of
any applicable jurisdiction)), which may be required under any Legal Requirement
or otherwise and the execution or taking of which the Administrative Agent or
the Collateral Agent may reasonably request, all at the expense of the Parent.
The Parent also agrees to provide to the Collateral Agent, from time to time
upon request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents, statements and schedules further identifying, updating and
describing the Collateral and other information, reports and evidence concerning
the Collateral.

Section 5.13 Post-Closing Obligations. Deliver to the Administrative Agent
within 45 days (as such period may be extended from time to time by the
Administrative Agent upon request of the Borrower, such extension not to be
unreasonably withheld or delayed) of the Restatement Effective Date each of the
following in form and substance reasonably satisfactory to the Administrative
Agent:

(a) to the extent requested by the Administrative Agent, amendments to each of
the Mortgages filed in the State of Texas to reflect the Amendment and
Restatement Agreement and the transactions contemplated hereby and to affirm
that each such Mortgage secures the Obligations (the “Mortgage Amendments”);

(b) to the extent requested by the Administrative Agent, modification
endorsements issued by Fidelity National Title Insurance Company which reflect
that each title policy delivered on the Closing Date with respect to each
Mortgage filed in the State of Texas continues to insure the Lien created by the
Mortgages entered into on the Closing Date as of the original filing of such
Mortgages notwithstanding the recording of the Mortgage Amendments;

(c) a legal opinion by Texas and Oklahoma counsel which in all instances opines
that the Lien created by each Mortgage recorded in such State remains effective
as of the date of the Mortgage being filed in the real property records of the
county in which the real property secured by such Mortgage is located and
secures the Obligations, notwithstanding the filing of any Mortgage Amendment or
the execution and delivery of the Amendment and Restatement Agreement;

(d) Lien searches on each parcel of real property secured by a Mortgage; and

 

-94-



--------------------------------------------------------------------------------

(e) any other document, instrument, endorsement or agreement that the
Administrative Agent may reasonably request to ensure the continued
effectiveness of the Lien of the Administrative Agent in the Collateral
constituting real property or a fixture.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Closing Date, so long as the Loans or any amounts under any
Loan Document shall remain unpaid, any Lender shall have any Commitment, or
there shall exist any Letter of Credit Exposure, no Loan Party shall, and shall
cause each of its Subsidiaries not to:

Section 6.01 Liens. Create, assume, incur or suffer to exist any Lien on or in
respect of any of its property, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Excepted Liens;

(c) Liens described in Schedule 6.01; provided that such Liens shall secure only
those obligations which they secure on Closing Date or the Restatement Effective
Date, as applicable, and refinancings, extensions, renewals and replacements
thereof not prohibited hereunder;

(d) Liens securing Debt permitted under Section 6.02(f) and obligations relating
thereto not constituting Debt; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Debt and the
proceeds thereof, and (ii) the Debt secured thereby does not exceed the lesser
of the cost or fair market value of the property being acquired or financed on
the date of acquisition or financing;

(e) Liens securing Debt permitted under Section 6.02(j) and obligations relating
thereto not constituting Debt; provided that such Liens do not extend to any
assets of the Parent or any of its Subsidiaries other than the Governmental
Fueling Facilities;

(f) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such Liens secure only Debt
permitted by Section 6.02(l) and obligations relating thereto not constituting
Debt and (ii) such Liens shall not apply to any other asset of the Parent or any
Subsidiary; provided further that in the event purchase money obligations are
owed to any Person with respect to financing of more than one purchase of any
fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person;

(g) Liens securing Debt permitted under Section 6.02(k) or other obligations
relating to the payment of insurance premiums; provided that such Liens do not
extend to any assets of the Parent or any of its Subsidiaries other than assets
of the type customarily subject to such Liens (including rights under the
applicable insurance policies);

 

-95-



--------------------------------------------------------------------------------

(h) any Lien existing on any asset prior to the acquisition thereof by the
Parent or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other asset of the Parent or
any Subsidiary, and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancings, extensions, renewals and
replacements thereof that are not prohibited hereunder;

(i) in connection with the sale or transfer of all the Equity Interests in any
Subsidiary (other than the Borrower) in a transaction permitted under
Section 6.03 or 6.04, customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof;

(j) in the case of any Subsidiary that is not a Wholly-Owned Subsidiary, any put
and call arrangements related to its Equity Interests set forth in its
Organizational Documents or any related joint venture or similar agreement;

(k) Liens solely on any cash earnest money deposits made by the Parent or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any transaction permitted under Section 6.05;

(l) Liens securing obligations in respect of any performance bonds, surety bonds
or similar instruments incurred in the ordinary course of business of the Parent
and its Subsidiaries; provided that such Liens do not extend to assets of the
Parent or any of its Subsidiaries other than assets of the type customarily
subject to such Liens;

(m) Liens securing Debt permitted by Section 6.02(g) and obligations relating
thereto not constituting Debt; provided that such Liens do not extend to any
assets of the Parent or any of its Subsidiaries other than the assets that
relate to the applicable Sale and Leaseback Transaction; and

(n) Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of the obligations secured by such Liens does not exceed
$1,000,000 at any time outstanding.

Section 6.02 Debts. Create, assume or suffer to exist, or in any manner become
or be liable in respect of, any Debt, except:

(a) Debt under the Loan Documents;

(b) Debt described in, or incurred under commitments described in, Schedule
6.02, and any Debt refinancing, extending, renewing or replacing any such Debt
to the extent (i) the principal amount of such refinancing, extending, renewing
or replacing Debt does not exceed the principal amount of such Debt being
refinanced, extended, renewed or replaced, (ii) neither the final scheduled
maturity nor the weighted average life to maturity of such refinancing,
extending, renewing or replacing Debt is shorter than the final scheduled
maturity or the remaining weighted average life to maturity of such Debt being
refinanced, extended, renewed or replaced

 

-96-



--------------------------------------------------------------------------------

and (iii) if such Debt being refinanced, extended, renewed or replaced is
subordinated to the obligations of a Loan Party hereunder, such refinancing,
extending, renewing or replacing Debt is subordinated to the obligations of such
Loan Party hereunder on terms no less favorable to the Lenders in any material
respect;

(c) unsecured Debt of any Loan Party owing to any other Loan Party;

(d) unsecured Debt of the Parent or any Subsidiary owing to the Parent or any
other Subsidiary; provided that (i) any such Debt of any Loan Party owing to any
Subsidiary that is not a Loan Party is subordinated to the obligations of such
Loan Party hereunder on terms in form and substance reasonably acceptable to the
Administrative Agent, (ii) any such Debt of any Subsidiary that is not a Loan
Party owing to a Loan Party is permitted under Section 6.05 and (iii) if any
such Debt of any Subsidiary that is not a Loan Party owing to a Loan Party is
evidenced by a promissory note, such promissory note shall be pledged to the
Collateral Agent for the benefit of the Secured Parties;

(e) Guarantees of the Parent or any Subsidiary in respect of Debt of the Parent
or any Wholly-Owned Subsidiary permitted hereunder;

(f) Capital Leases incurred to make Capital Expenditures permitted pursuant to
Section 6.15;

(g) Capital Leases incurred in connection with any Sale and Leaseback
Transaction permitted by Section 6.13(a)(ii);

(h) the 6.5% Convertible Senior Notes and any Debt refinancing, extending,
renewing or replacing any 6.5% Convertible Senior Notes to the extent (i) the
principal amount of such Debt does not exceed the principal amount of the 6.5%
Convertible Senior Notes being refinanced, extended, renewed or replaced,
(ii) such Debt is unsecured, and (iii) neither the final scheduled maturity nor
the weighted average life to maturity of such Debt is shorter than ninety one
(91) days after the Term Maturity Date or the remaining weighted average life to
maturity of the Term Loans, respectively (it being understood and agreed that,
for purposes of this clause (h), any such Debt shall, if otherwise meeting the
requirements set forth above, be permitted to be created and be in existence,
notwithstanding that the proceeds of such Debt shall not be applied to make such
refinancing, extension, renewal or replacement of any 6.5% Convertible Senior
Notes immediately upon the creation thereof, if (A) the proceeds of such Debt
are applied to make such refinancing, extension, renewal or replacement no later
than 60 days following the date of the creation thereof and (B) at all times
pending such application all the proceeds of such Debt are held in an account of
the Borrower with the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement);

(i) Debt in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding; provided that the aggregate principal amount of any such Debt that
is secured may not exceed $1,000,000 at any time outstanding;

(j) Debt incurred in connection with the construction or development of any
Governmental Fueling Facility; provided, however, that (i) the aggregate
outstanding principal amount of such Debt does not exceed $20,000,000 at any
time during the construction phase of

 

-97-



--------------------------------------------------------------------------------

such Governmental Fueling Facility and (ii) upon completion of construction of,
and commencement of revenues resulting from, a Governmental Fueling Facility,
neither the Parent nor any of its Subsidiaries shall have any liability
whatsoever, whether direct or indirect, contingent or otherwise, for such Debt,
except to the extent such liability is limited to recourse to such Governmental
Fueling Facility;

(k) Debt consisting of the financing of insurance premiums; provided that the
final scheduled maturity of such Debt shall not exceed one (1) year after the
date of incurrence thereof;

(l) Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Leases and any Debt assumed in connection with the acquisition of any such
assets; provided that (i) the principal amount of such Debt does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets and
(ii) the aggregate principal amount of Debt permitted under this clause
(l) shall not exceed $10,000,000 at any time outstanding;

(m) Debt of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Closing Date, or Debt of any
Person that is assumed by any Subsidiary in connection with an acquisition of
assets by such Subsidiary in a transaction permitted under Section 6.05;
provided that (i) such Debt exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) the
aggregate principal amount of Debt permitted by this clause (m) shall not exceed
$10,000,000 at any time outstanding; and

(n) Debt owed in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds; provided that such Debt shall be
repaid in full within five (5) Business Days of the incurrence thereof.

Section 6.03 Merger or Consolidation. Merge consolidate with or into another
Person, or dissolve or liquidate, except that, so long as no Default or Event of
Default exists or would result therefrom:

(a) (i) any Subsidiary (other than the Borrower) may merge with the Parent or
the Borrower, provided that the Parent or the Borrower shall be the continuing
or surviving Person, (ii) any Person (other than the Parent or the Borrower) may
merge or consolidate with any Subsidiary (other than the Borrower), provided
that the continuing or surviving Person is a Subsidiary and, if any party to
such merger or consolidation is a Guarantor, is a Guarantor and (iii) any
Subsidiary (other than the Borrower) may merge into or consolidate with any
Person in a transaction permitted by Section 6.04 in which the continuing or
surviving Person is not a Subsidiary; and

 

-98-



--------------------------------------------------------------------------------

(b) the Parent may dissolve or liquidate any Subsidiary (other than a Material
Subsidiary); provided that any Asset Disposition of the assets of such dissolved
or liquidated Subsidiary is permitted by Section 6.04.

Section 6.04 Asset Dispositions. Make any Asset Disposition, except:

(a) Asset Dispositions of equipment or real property to the extent that (i) such
Asset Disposition is in the ordinary course of business and (ii) (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Asset Disposition are
reasonably promptly applied to the purchase price of other equipment or real
property;

(b) Asset Dispositions by the Parent to any Subsidiary or by any Subsidiary to
the Parent or to another Subsidiary; provided that, if the transferor in such
Asset Disposition is a Loan Party, the transferee must be a Loan Party or such
Asset Disposition must comply with Sections 6.05 and 6.08, as applicable;

(c) Asset Dispositions not otherwise permitted under this Section 6.04; provided
that (i) at the time of each such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) in the
case of any such Asset Disposition, the sum of the highest of (A) the net book
value, (B) the market value (if available to the Parent without undue burden or
expense) and (C) the purchase price (less any retained Debt) of all the property
to be disposed of in such Asset Disposition, or disposed of in any other Asset
Disposition made in reliance on this clause (c) in the same fiscal year as such
Asset Disposition (in each case measured as of the date of the applicable Asset
Disposition), shall not exceed 5% of the Tangible Net Worth as of the end of the
fiscal quarter most recently ended prior to the date of such Asset Disposition
and (iii) to the extent required pursuant to Section 2.08(c)(v), the Net
Proceeds of such Asset Disposition are applied in accordance with such Section;

(d) Investments permitted by Section 6.05 and Restricted Payments permitted by
Section 6.06;

(e) grants of licenses, sublicenses, leases and subleases in the ordinary course
of business that do not interfere in any material respect with the business of
the Parent or any Subsidiary;

(f) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business or of assets received
upon enforcement of any claim against on obligor on an account receivable;

(g) sales of (i) real property (including fixtures and other interests relating
thereto and including the sale of the 17th Street Facility) in an aggregate
amount not to exceed $40,000,000 and (ii) equipment in an aggregate amount not
to exceed $15,000,000, provided that, in each case, the Net Proceeds of each
such Asset Disposition are applied in accordance with Section 2.08(c)(v);
provided that if any Asset Disposition described in this subsection (g) shall be
for consideration of $10,000,000 or more, the Agent shall have received a
certificate of a Financial Officer of the Parent to the effect that such Asset
Disposition was approved by the Board of Directors of the Parent;

 

-99-



--------------------------------------------------------------------------------

(h) Asset Dispositions by the Parent or any Subsidiary made, directly or
indirectly through any Subsidiary, in connection with any Project Specific
Co-Development Arrangement; provided that (i) any such Asset Disposition is made
solely to obtain the project that is the subject of such Project Specific
Co-Development Arrangement or for working capital purposes of such Project
Specific Co-Development Arrangement or otherwise to provide equipment or other
assets required for the performance of obligations in respect of such Project
Specific Co-Development Arrangement and (ii) any such Asset Disposition is made
solely during the effectiveness of such Project Specific Co-Development
Arrangement (including any warranty period in respect thereof); and

(i) sales of any of the assets identified on page 42 as Schedule 1: POTENTIAL
BUSINESS DIVESTITURES to the Lender Presentation dated as of February, 2011;
provided that if any Asset Disposition described in this subsection (i) shall be
for consideration of $10,000,000 or more, the Agent shall have received a
certificate of a Financial Officer of the Parent to the effect that such Asset
Disposition was approved by the Board of Directors of the Parent.

Section 6.05 Investments and Acquisitions. Make any Investments or Acquisitions
except:

(a) Investments in the form of Cash Equivalents;

(b) Investments of the Parent and its Subsidiaries in Subsidiaries in existence
on the Restatement Effective Date and other Investments in existence on the
Restatement Effective Date and set forth on Schedule 6.05;

(c) advances to officers, directors and employees of the Parent and its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments of a Loan Party in or to another Loan Party;

(e) Investments by the Parent or any Subsidiary in or to the Parent or any other
Subsidiary; provided that the aggregate principal amount of Investments made
under this clause (e) by the Loan Parties in or to Subsidiaries that are not
Loan Parties shall not exceed $35,000,000 at any time outstanding;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction of accounts receivable or notes receivable that are due by
financially troubled account debtors or that are subject to a dispute with the
applicable account debtors, in each case to the extent reasonably necessary in
order to prevent or limit loss;

(g) Guarantees permitted by Section 6.02 and Guarantees of the Parent or any
Subsidiary in respect of obligations (other than obligations constituting Debt)
of the Parent or any of its Subsidiaries;

 

-100-



--------------------------------------------------------------------------------

(h) Investments under Hedging Arrangements permitted under Section 6.11;

(i) Acquisitions so long as:

(i) both before and after giving effect to each such Acquisition, no Default or
Event of Default exists or would result therefrom;

(ii) as soon as available, but not less than five (5) Business Days prior to the
consummation of each such Acquisition, the Parent has provided to the
Administrative Agent copies of substantially definitive documentation with
respect to such Acquisition;

(iii) the cash consideration (other than Permitted Consideration Payments) paid
in connection with all such Acquisitions does not exceed $25,000,000 in the
aggregate since the Closing Date; provided that the requirement in this clause
(iii) shall not apply with respect to any Acquisition if Liquidity immediately
before and immediately after giving effect to any such Acquisition is greater
than $150,000,000;

(iv) each such Acquisition shall have been approved by the board of directors,
or other equivalent governing body, of the Person acquired or the assets of
which have been acquired pursuant thereto;

(v) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected, as of the date of such Acquisition, to result in the
existence or occurrence of a Material Adverse Effect; and

(vi) with respect to each Acquisition, the Parent shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Parent to the
effect that, after giving effect to such Acquisition, the Parent would be in
compliance with Sections 6.16, and 6.17 on a pro forma basis (attaching a
reasonably detailed calculation in support thereof);

(j) Investments by the Parent or any Subsidiary that result solely from the
receipt by the Parent or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Debt or other securities;

(k) Investments by the Parent or any Subsidiary made, directly or indirectly
through any Subsidiary, in connection with any Project Specific Co-Development
Arrangement; provided that (i) any such Investment is made solely to obtain the
project that is the subject of such Project Specific Co-Development Arrangement
or for working capital purposes of such Project Specific Co-Development
Arrangement or otherwise to provide equipment or other assets required for the
performance of obligations in respect of such Project Specific Co-Development
Arrangement (and, in the case of any Investment in the form of a loan, such loan
is not made as part of a revolving working capital credit facility) and (ii) any
such Investment is made solely during the effectiveness of such Project Specific
Co-Development Arrangement (including any warranty period in respect thereof);
and

 

-101-



--------------------------------------------------------------------------------

(l) other Investments and other Acquisitions, provided that (i) the aggregate
outstanding amount of Investments made in reliance on this clause (m), together
with, without duplication, the aggregate amount of consideration paid in
connection with all other Acquisitions made in reliance on this clause (l), in
each case in any fiscal year shall not exceed $15,000,000 (excluding, for
purposes of this clause (i), any such Investment or Acquisition if Liquidity is
equal to or greater than $150,000,000 immediately before and immediately after
giving effect to such Investment or Acquisition) and (ii) the aggregate amount
of Investments made in reliance on this clause (l) outstanding at any time,
together, without duplication, with the aggregate amount of consideration paid
in connection with all other Acquisitions made in reliance on this clause (l),
shall not exceed $100,000,000 at any time outstanding.

Notwithstanding the foregoing, any Investment or Acquisition permitted under
Section 6.05(i) or (l) (other than Investments by the Parent or any Subsidiary
in or to the Parent or any other Subsidiary) may only be made if (i) Liquidity
is equal to or greater than $50,000,000 immediately before and immediately after
giving effect to such Investment or Acquisition and (ii) other than in the case
of any Investment or Acquisition the consideration for which consists only of
Equity Interests of the Parent and the Permitted Consideration Payments, the
Total Leverage Ratio, after giving pro forma effect to such Investment or
Acquisition, is less than (A) the maximum Total Leverage Ratio then permitted by
Section 6.17 minus (B) 0.50.

Section 6.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary of the Parent may declare and make Restricted Payments to
the Parent, any of its Subsidiaries and, not in excess of its ratable share
thereof, any other holder of any Equity Interests of such Subsidiary;

(b) so long as no Default or Event of Default exists or would result therefrom,
the Parent may declare and make dividend payments or other distributions payable
to the holders of its Equity Interests solely in the common stock or other
common Equity Interests of the Parent;

(c) so long as no Default or Event of Default exists or would result therefrom,
the Parent may purchase, redeem or otherwise acquire shares of its common stock
or other common Equity Interests or warrants or options to acquire any such
shares with the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common Equity Interests;

(d)(i) the Parent and its Subsidiaries may declare and make Restricted Payments,
not exceeding $2,500,000 in the aggregate for any fiscal year, pursuant to and
in accordance with stock option plans or other benefit plans or agreements for
directors, officers or employees of the Parent and its Subsidiaries; (ii) the
Parent may repurchase Equity Interests upon the “cashless exercise” of stock
options or warrants or upon the vesting of restricted stock units or performance
units, if such Equity Interests represent the exercise price of such options or
warrants or represent withholding Taxes due upon such exercise or vesting, and
(iii) the Parent may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Parent in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Parent;

 

-102-



--------------------------------------------------------------------------------

(e) declare and make a distribution of preferred or common share purchase
rights, and redeem or exchange outstanding preferred or common share purchase
rights pursuant to any rights agreements approved by the board of directors of
the Parent; provided that the consideration for any such redemption or exchange
does not exceed in the aggregate $700,000; and

(f) the Parent may declare and make dividend payments or other distributions
payable to the holders of its Equity Interests that are directors, officers or
employees of the Parent or its Subsidiaries solely in the common stock or other
Equity Interests of the Parent pursuant to and in accordance with stock option
plans or other benefit plans or agreements for directors, officers or employees
of the Parent and its Subsidiaries.

Section 6.07 Change in Nature of Business. In the case of any Subsidiary of the
Parent, engage in any line of business substantially different from those lines
of business conducted by the Parent and its Subsidiaries on the Restatement
Effective Date or any business substantially related or incidental thereto. In
the case of the Parent, engage in any business or activity other than (a) the
ownership of Equity Interests in the Borrower and its other Subsidiaries, cash
and Cash Equivalents and intellectual property rights, (b) maintaining its
corporate existence, (c) participating in tax, accounting, pension and other
administrative activities as the parent of the consolidated group of companies,
(d) the execution and delivery of the Loan Documents to which it is a party and
the performance of its obligations thereunder, (e) incurring Debt and Guarantees
permitted to be incurred by it under Section 6.02 and other liabilities
(including liabilities imposed by Legal Requirements) not prohibited to be
incurred by it hereunder, (f) making Restricted Payments, Investments and
Acquisitions to the extent permitted by this Agreement, (g) providing
indemnification to officers, directors and employees in the ordinary course of
business, (h) performing such other obligations, and engaging in such other
business or activity, as are required by Legal Requirements or as are reasonably
related to the business and activities of its Subsidiaries and (i) activities
incidental to the businesses or activities described in clauses (a) through
(h) of this Section.

Section 6.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent, whether or not in the ordinary course of
business, including, without limitation, any payment by the Parent or any of its
Wholly-Owned Subsidiaries of any management, consulting or similar fees to any
such Affiliate, whether pursuant to a management agreement or otherwise, other
than on terms substantially as favorable or more favorable to the Parent or such
Subsidiary as would be obtainable by the Parent or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
other than transactions (a) between or among the Loan Parties, (b) between or
among Subsidiaries that are not Loan Parties, (c) between or among the Parent
and its Subsidiaries, provided that such transactions are intercompany
transactions entered into in the ordinary course of business as part of tax,
accounting, pension and other administrative activities, (d) otherwise permitted
by this Agreement and (e) pursuant to arrangements existing on the Restatement
Effective Date and set forth on Schedule 6.08.

Section 6.09 Agreements Restricting Liens and Distributions. Create or otherwise
cause or suffer to exist any prohibition, encumbrance or restriction which
prohibits or otherwise restricts the ability of (a) any Subsidiary to make
Restricted Payments to any Loan Party, (b) any

 

-103-



--------------------------------------------------------------------------------

Domestic Subsidiary to Guarantee the Debt of any Loan Party or (c) the Parent or
any other Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person (other than any Excluded Property) to secure the
Obligations; provided, however, that (i) the foregoing shall not apply to
(A) prohibitions, encumbrances or restrictions imposed by Legal Requirements or
by any Loan Document, (B) prohibitions, encumbrances or restrictions imposed by
the agreements or documents governing or evidencing the 6.5% Convertible Senior
Notes or any agreement or document governing or evidencing any other Debt
permitted by Section 6.02(h), and (C) in the case of any Subsidiary that is not
a Wholly-Owned Subsidiary of the Parent, prohibitions, encumbrances or
restrictions imposed by its Organizational Documents or any related joint
venture or similar agreement, provided that such prohibitions, encumbrances or
restrictions apply only to such Subsidiary and to any Equity Interests in such
Subsidiary, (ii) clauses (a) and (b) of the foregoing shall not apply to
(A) customary prohibitions, encumbrances and restrictions contained in
agreements relating to the disposition of a Subsidiary, or a business unit,
division, product line or line of business, that are applicable solely pending
such sale, provided that such prohibitions, encumbrances or restrictions apply
only to the Subsidiary, or the business unit, division, product line or line of
business, that is to be sold and such disposition is permitted by Section 6.04,
(B) prohibitions, encumbrances and restrictions imposed by agreements relating
to Debt or other obligations of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and otherwise permitted by Section 6.02(m),
provided that such restrictions and conditions apply only to such Subsidiary, or
(C) prohibitions, encumbrances and restrictions imposed by agreements relating
to Debt of Foreign Subsidiaries permitted under Section 6.02, provided that such
restrictions and conditions apply only to Foreign Subsidiaries, and (iii) clause
(c) of the foregoing shall not apply to (A) prohibitions, encumbrances or
restrictions imposed by any agreement relating to secured Debt permitted by
Section 6.01(d), 6.01(e), 6.01(f), 6.01(g), 6.01(h), 6.01(l) or 6.01(m),
provided that such prohibitions, encumbrances or restrictions apply only to the
assets securing such Debt, or (B) customary provisions in licenses, leases and
other agreements restricting the assignment thereof or encumbrance of any rights
or interests thereunder.

Section 6.10 Limitation on Accounting Changes or Changes in Fiscal
Periods. Permit (a) any change in any of its accounting policies affecting the
presentation of financial statements or reporting practices, except as required
or permitted by GAAP, or (b) the fiscal year of the Parent or any of its
Subsidiaries to end on a day other than December 31 or change the Parent’s
method of determining fiscal quarters.

Section 6.11 Limitation on Speculative Hedging. (a) Purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes or taking a “market view” or
(b) be party to or otherwise enter into any Hedging Arrangement that is entered
into for reasons other than as a part of its normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to the Parent’s or its Subsidiaries’ operations.

Section 6.12 Use of Proceeds. Use the proceeds of the Term Loans, Revolving
Advances and Letters of Credit for purposes other than as specified in
Section 4.25. Use any part of the proceeds of Loans or Letters of Credit for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.

 

-104-



--------------------------------------------------------------------------------

Section 6.13 Sale and Leaseback Transactions and Synthetic Leases. Enter into or
suffer to exist (a) any Sale and Leaseback Transaction, other than (i) any Sale
and Leaseback Transaction entered into by any Person prior to the time such
Person becomes a Subsidiary, provided that such Sale and Leaseback Transaction
was not entered in contemplation of or in connection with such Person becoming a
Subsidiary, and (ii) any Sale and Leaseback Transaction to the extent the sale,
transfer or other disposition of the property thereunder is permitted under
Section 6.04, or (b) any Synthetic Lease.

Section 6.14 6.5% Convertible Senior Notes.

(a) Make any optional, mandatory or scheduled payments on account of principal
or interest (whether such payment is in form of redemption, purchase,
retirement, defeasance, set-off or otherwise) in respect of the 6.5% Convertible
Senior Notes or any other Debt permitted by Section 6.02(h), other than
(i) scheduled or other mandatory principal payments (including repurchases upon
exercise by any holder thereof of its right to require the Parent to repurchase
any Senior Convertible Notes or any such other Debt), (ii) scheduled or other
mandatory interest or premium payments, (iii) refinancings, extensions, renewals
or replacements thereof to the extent permitted under Section 6.02,
(iv) payments made solely with Equity Interests in the Parent, (v) cash payments
made with respect to fractional shares or as a part of a separately negotiated
inducement to the holders of 6.5% Convertible Senior Notes in connection with
any conversion thereof in accordance with the terms of the indenture related
thereto, and (vi) optional prepayments or redemptions of the 6.5% Convertible
Senior Notes after the Restatement Effective Date, so long as no Event of
Default shall have occurred and be continuing before and after giving effect to
such prepayment or redemption, and such optional prepayment or redemption does
not exceed 101% of the face value of the outstanding 6.5% Convertible Senior
Notes so prepaid or redeemed.

(b) Permit any supplement, amendment or other modification after the Restatement
Effective Date of any indenture, instrument or agreement pursuant to which any
6.5% Convertible Senior Notes if such waiver, supplement, modification or
amendment would (i) increase the maximum principal amount of such 6.5%
Convertible Senior Notes or the ordinary interest rate or the default interest
rate on such 6.5% Convertible Senior Notes, (ii) accelerate the dates upon which
payments of principal or interest are due on any 6.5% Convertible Senior Notes,
(iii) change any event of default or add any covenant with respect to the 6.5%
Convertible Senior Notes, (iv) change the payment, redemption or prepayment
provisions of the 6.5% Convertible Senior Notes or (v) change or amend any other
term in a manner that materially increases the obligations of the obligors
thereunder or confers additional material rights on the holder of such 6.5%
Convertible Senior Notes and that, in each case, is materially adverse to the
interests of the Lenders.

Section 6.15 Maximum Capital Expenditures. Permit Capital Expenditures for any
fiscal year to be greater than the higher of (a) $70,000,000 in the aggregate or
(b) 25% of Consolidated EBITDA.

Section 6.16 Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio
as of the last day of any fiscal quarter, commencing with the fiscal quarter
ending September 30, 2012, to be less than the ratio set forth below with
respect to such fiscal quarter:

 

-105-



--------------------------------------------------------------------------------

Fiscal Quarter

   Minimum Interest Coverage Ratio

Fiscal quarter ending September 30, 2012

   2.25 to 1.00

Fiscal quarters ending December 31, 2012, March 31, 2013, June 30, 2013 and
September 30, 2013

   2.75 to 1.00

Fiscal quarters ending December 31, 2013 and thereafter

   3.00 to 1.00

Section 6.17 Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as of
the last day of any fiscal quarter, commencing with the fiscal quarter ending
September 30, 2012, to exceed the ratio set forth below with respect to such
fiscal quarter:

 

Fiscal Quarter

   Maximum Total Leverage Ratio

Fiscal quarter ending September 30, 2012

   5.50 to 1.00

Fiscal quarter ending December 31, 2012

   4.00 to 1.00

Fiscal quarter ending March 31, 2013

   3.25 to 1.00

Fiscal quarter ending June 30, 2013

   3.00 to 1.00

Fiscal quarters ending September 30, 2013 and thereafter

   2.75 to 1.00

Section 6.18 Amendment of Organizational Documents. Permit any supplement,
amendment or other modification of any Organizational Document of the Borrower
or any other Subsidiary in a manner that is materially adverse to the interests
of the Lenders.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a) Payment. The Borrower shall fail to pay (i) any principal of any Loan or
reimburse any LC Disbursement when the same becomes due and payable, including,
without limitation, any mandatory prepayment required by Section 2.08, or
(ii) any interest on the Loans, any fees, reimbursements, indemnifications, or
other amounts payable under this Agreement or any other Loan Document within
three (3) days after the same becomes due and payable;

 

-106-



--------------------------------------------------------------------------------

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made by the Borrower or any other Loan Party (or any of their respective
officers) in this Agreement, in any other Loan Document, or in connection with
this Agreement or any other Loan Document shall prove to have been incorrect in
any material respect when made or deemed to be made; provided that to the extent
that any representation or warranty is qualified as to “Material Adverse Effect”
or otherwise as to “materiality”, such representation and warranty shall prove
to be incorrect in any respect when made or deemed to be made;

(c) Covenant Breaches. Any Loan Party shall (i) fail to perform or observe any
covenant contained in Sections 5.01 (with respect to the existence of the
Borrower or Parent), 5.04(a), 5.06(a) and (b), 5.07(a), (e), and (g), 5.09(b)
and 5.10 and Article VI of this Agreement or (ii) fail to perform or observe any
other term or covenant set forth in this Agreement or in any other Loan Document
which is not covered by clause (i) above or any other provision of this
Section 7.01 if such failure shall remain unremedied for 30 days;

(d) Cross-Default. (i) The Parent or any of its Subsidiaries shall fail to pay
any principal of or premium or interest on any of its Debt when the same becomes
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), provided that the aggregate principal amount
of all such Debt (other than any Debt created hereunder) is at least $15,000,000
(or the equivalent in any other currency), (ii) the Parent or any of its
Subsidiaries shall fail to comply with any of its covenants or agreements under
any agreement or instrument relating to any of its Debt and such failure enables
or permits the holder or holders of such Debt, or any trustee or agent on its or
their behalf, without the lapse of any further grace periods (any applicable
grace periods having expired), to cause such Debt to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity, provided that the aggregate principal amount of all such
Debt (other than any Debt created hereunder) is at least $15,000,000 (or the
equivalent in any other currency) and (iii) any Debt of the Parent or any of its
Subsidiaries shall be declared to be due and payable prior to the stated
maturity thereof, provided that (A) the aggregate principal amount of all such
Debt (other than any Debt created hereunder) is at least $15,000,000 (or the
equivalent in any other currency) and (B) this clause (iii) shall not apply to
(x) secured Debt that becomes due as a result of the voluntary sale or transfer
of the assets securing such Debt, or the occurrence of any other event or
condition (other than an “event of default”, however denominated) that requires
a prepayment, repurchase, redemption or defeasance of any Debt pursuant to the
terms of the agreements and instruments relating to such Debt as in effect prior
to the occurrence of such event or condition, or (y) any Debt becoming due as a
result of a refinancing, extension, renewal or replacement thereof permitted
under Section 6.02;

(e) Insolvency. Any Loan Party shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally;
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness which it would not otherwise be able to pay
as it falls due or shall make a general assignment for the benefit of creditors;
or any proceeding shall be instituted by or against the Borrower or any of its
Material Subsidiaries seeking to adjudicate it as a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial

 

-107-



--------------------------------------------------------------------------------

part of its property and, in the case of any such proceeding instituted against
such Person, either such proceeding shall remain undismissed for a period of 60
days or any of the actions sought in such proceeding shall occur; or such Person
shall take any action to authorize any of the actions set forth above in this
paragraph (e) or any analogous procedure or step is taken in any jurisdiction;

(f) Judgments. Any judgment shall be rendered against any Loan Party or any of
its Subsidiaries and (A) the amount thereof (to the extent not covered by
third-party insurance under which claim has been made in writing and liability
therefor has not been denied by the insurer) is in excess of $10,000,000 (or the
equivalent in any other currency) and (B) either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment by reason of a pending appeal or otherwise, shall not be in effect;

(g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000;

(h) Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the obligations of the Loan Parties
hereunder, ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document after execution
and delivery thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document in violation of the terms
thereof, or purports to revoke, terminate or rescind any Loan Document;

(i) Security Documents. At any time after the Closing Date, the Collateral Agent
shall fail to have an Acceptable Security Interest in any material Collateral
except as a result of (i) a sale, transfer or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) the Collateral Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Security Documents; or

(j) Change in Control. A Change of Control shall occur.

Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.01(e)) shall have occurred and be
continuing, then, and in any such event:

(a) the Administrative Agent (i) shall at the request, or may, with the consent,
of the Majority Revolving Lenders, by notice to the Borrower, declare the
Revolving Commitments and the obligation of each Revolving Lender and each
Issuing Bank to make extensions of credit hereunder, including making Loans and
issuing Letters of Credit, to be terminated, whereupon

 

-108-



--------------------------------------------------------------------------------

the same shall forthwith terminate, and (ii) shall at the request, or may, with
the consent, of the Majority Lenders, by notice to the Borrower, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Revolving Lenders, Cash Collateralize the
Letters of Credit in accordance with Section 7.07; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(e) shall occur:

(a) (i) the Commitments and the obligation of each Lender and each Issuing Bank
to make extensions of credit hereunder, including making Loans and issuing
Letters of Credit, shall terminate, and (ii) all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

(b) the Borrower shall Cash Collateralize the Letters of Credit in accordance
with Section 7.07; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.

Section 7.04 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders is
intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.

Section 7.05 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Legal Requirements, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever

 

-109-



--------------------------------------------------------------------------------

currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank and
then due and payable, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement or any other Loan Document
and although such obligations of such Loan Party are owed to a branch or office
of such Lender or such Issuing Bank different from the branch or office holding
such deposit or obligated on such indebtedness. In the event that any Defaulting
Lender shall exercise any right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section 7.05 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank or their respective Affiliates may have. Each
Lender and each Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 7.06 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or property actually received by the Administrative
Agent or the Collateral Agent pursuant to this Agreement or any other Loan
Document, the exercise of any rights or remedies under any Security Document or
any other agreement with any Loan Party which secures any of the Obligations,
shall be applied in the following order:

(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable compensation to the
Agents and their agents and counsel, and of any other unreimbursed reasonable
expenses and indemnities, in each case for which the Administrative Agent, the
Collateral Agent or any Secured Party is to be reimbursed pursuant to this
Agreement or any other Loan Document and that are then due and payable;

(b) Second, to the ratable payment of accrued but unpaid fees, commitment fees,
and fronting fees owing to the Issuing Banks and the Lenders in respect of the
Loans and Letters of Credit under this Agreement;

(c) Third, to the ratable payment of accrued but unpaid interest on the
Revolving Advances, the Term Loans and any unpaid Reimbursement Obligations and
letter of credit fees then due and payable under this Agreement;

(d) Fourth, to the ratable payment of all outstanding principal of the Revolving
Advances, the Term Loans, Reimbursement Obligations and according to the unpaid
termination amounts thereof, to the payment of all obligations of the Parent or
its Subsidiaries owing to any Hedging Counterparty under any Hedging
Arrangement, if any, then due and payable;

 

-110-



--------------------------------------------------------------------------------

(e) Fifth, to the ratable payment of all obligations to Cash Collateralize the
Letter of Credit Exposure in accordance with Section 7.07;

(f) Sixth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Revolving Advances, Term
Loans and Letters of Credit and which are owing to the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders;

(g) Seventh, to the ratable payment of any other outstanding Obligations then
due and payable; and

(h) Eighth, any excess after payment in full of all Obligations shall be paid to
the Borrower or any other Loan Party as appropriate or to such other Person who
may be lawfully entitled to receive such excess.

Notwithstanding the foregoing, Obligations arising under Hedging Arrangements
with Hedge Counterparties shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Counterparty, as the case may be.

Section 7.07 Letters of Credit. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Collateral Agent demanding the deposit of cash collateral pursuant to this
Section 7.07, the Borrower agrees to deposit into the LC Cash Collateral
Account, an amount in Dollars in cash equal to 105% of the Letter of Credit
Exposure; provided that the obligation to deposit such amount will become
effective immediately, and such deposit will become immediately due and payable,
without demand or other notice of any kind, upon the occurrence of any Event of
Default pursuant to Section 7.01(e). Each such deposit pursuant to this
Section 7.07 shall be held by the Collateral Agent as collateral for the payment
and performance of the obligations of the Borrower with respect to Letters of
Credit under Section 2.03. The Collateral Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Moneys in such account shall be applied by the Collateral Agent to reimburse the
applicable Issuing Bank for LC Disbursements made by it with respect to Letters
of Credit for which the applicable Issuing Bank has not been reimbursed pursuant
to Section 2.03 and, to the extent not so applied, shall be held to satisfy
drawings under Letters of Credit as they occur. If the Borrower is required to
deposit an amount in the LC Cash Collateral Account as a result of the
occurrence of an Event of Default (and the Acceleration Date shall not have
occurred), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days of its request; provided
that all Events of Default have been cured or waived. If at any time either
(x) the amount of cash held in the LC Cash Collateral Account exceeds 105% of
the Letter of Credit Exposure or (y) any cash remains on deposit in the LC Cash
Collateral Account after all Letters of Credit have either been fully drawn or
expired, then such excess or remaining amount shall be (A) if the Acceleration
Date shall have occurred or Event of Default shall be continuing, applied to the
other Obligations, if any, in the order set forth in Section 7.06 above and
(B) otherwise, returned to the Borrower.

 

-111-



--------------------------------------------------------------------------------

ARTICLE VIII

THE GUARANTY

Section 8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and severally,
irrevocably and unconditionally guarantees the prompt payment at maturity of the
Obligations.

Section 8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable,
completed and continuing guaranty of payment and not a guaranty of collection,
and no notice of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower need be given to any Guarantor. This
guaranty may not be revoked by any Guarantor and shall continue to be effective
with respect to the Obligations arising or created after any attempted
revocation by such Guarantor and shall remain in full force and effect until the
Obligations (other than contingent obligations) are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
no Obligations may be outstanding. The Borrower and the Lenders may modify,
alter, rearrange, extend for any period and/or renew from time to time, the
Obligations, and the Lenders may waive any Default or Events of Default without
notice to any Guarantor and in such event each Guarantor will remain fully bound
hereunder on the Obligations. This guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of the Obligations is
rescinded or must otherwise be returned by any of the Lenders upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made. This guaranty may be enforced by the
Administrative Agent, the Lenders and any subsequent holder of any of the
Obligations and shall not be discharged by the assignment or negotiation of all
or part of the Obligations. Each Guarantor hereby expressly waives presentment,
demand, notice of non-payment, protest and notice of protest and dishonor,
notice of Default or Event of Default, and also notice of acceptance of this
guaranty, acceptance on the part of the Lenders being conclusively presumed by
the Lenders’ request for this guaranty and the Guarantors’ being party to this
Agreement.

Section 8.03 Agent’s Rights. Each Guarantor authorizes the Agents, without
notice or demand and without affecting any Guarantor’s liability hereunder, to
take and hold security for the payment of its obligations under this Article
VIII and/or the Obligations, and exchange, enforce, waive and release any such
security; and to apply such security and direct the order or manner of sale
thereof as the Agents in their discretion may determine, and to obtain a
guaranty of the Obligations from any one or more Persons and at any time or
times to enforce, waive, rearrange, modify, limit or release any of such other
Persons from their obligations under such guaranties.

Section 8.04 Guarantor’s Waivers.

(a) General. Each Guarantor waives any right to require any of the Lenders to
(i) proceed against the Borrower or any other Person liable on the Obligations,
(ii) enforce any of their rights against any other guarantor of the Obligations,
(iii) proceed or enforce any of their rights against or exhaust any security
given to secure the Obligations, (iv) have the Borrower joined with any
Guarantor in any suit arising out of this Article VIII and/or the Obligations,
or (v) pursue any other remedy in the Lenders’ powers whatsoever. It is agreed
between the

 

-112-



--------------------------------------------------------------------------------

Guarantors and the Lenders that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for this Guaranty and such waivers, the Lenders would not extend or
continue to extend credit under this Agreement. The Lenders shall not be
required to mitigate damages or take any action to reduce, collect or enforce
the Obligations. Each Guarantor waives any defense arising by reason of any
disability, lack of corporate authority or power, or other defense of the
Borrower or any other guarantor of the Obligations, and shall remain liable
hereon regardless of whether the Borrower or any other guarantor be found not
liable thereon for any reason. Whether and when to exercise any of the remedies
of the Lenders under any of the Loan Documents shall be in the sole and absolute
discretion of the Administrative Agent, and no delay by the Administrative Agent
in enforcing any remedy, including delay in conducting a foreclosure sale, shall
be a defense to any Guarantor’s liability under this Article VIII.

(b) In addition to the waivers contained in Section 8.04(a), the Guarantors
waive, and agree that they shall not at any time insist upon, plead or in any
manner whatsoever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
obligations under, or the enforcement by any Agent or the Lenders of, this
guaranty. The Guarantors hereby waive diligence, presentment and demand (whether
for nonpayment or protest or of acceptance, maturity, extension of time, change
in nature or form of the Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Obligations, notice of adverse change in the Borrower’s
financial condition or any other fact which might materially increase the risk
to the Guarantors) with respect to any of the Obligations or all other demands
whatsoever and waive the benefit of all provisions of law which are or might be
in conflict with the terms of this Article VIII. The Guarantors, jointly and
severally, represent, warrant and agree that, as of the date of this guaranty,
their obligations under this guaranty are not subject to any offsets or defenses
of any kind against any Agent, the Lenders, the Borrower or any other Person
that executes a Loan Document. The Guarantors further jointly and severally
agree that their obligations under this guaranty shall not be subject to any
counterclaims, offsets or defenses of any kind which may arise in the future
against any Agent, the Lenders, the Borrower or any other Person that executes a
Loan Document.

(c) Subrogation. Until the Obligations have been paid in full, each Guarantor
waives all rights of subrogation or reimbursement against the Borrower, whether
arising by contract or operation of law (including, without limitation, any such
right arising under any federal, state or other applicable Debtor Relief Laws)
and waives any right to enforce any remedy which the Lenders now have or may
hereafter have against the Borrower, and waives any benefit or any right to
participate in any security now or hereafter held by any Agent or any Lender.

Section 8.05 Maturity of Obligations, Payment. Each Guarantor agrees that if the
maturity of any of the Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Article
VIII without demand or notice to any Guarantor. Each Guarantor will, forthwith
upon notice from the Administrative Agent, jointly and severally pay to the
Administrative Agent the amount due and unpaid by the Borrower and guaranteed
hereby. The failure of the Administrative Agent to give this notice shall not in
any way release any Guarantor hereunder.

 

-113-



--------------------------------------------------------------------------------

Section 8.06 Agent’s Expenses. If any Guarantor fails to pay the Obligations
after notice from the Administrative Agent of the Borrower’s failure to pay any
Obligations at maturity, and if the Administrative Agent obtains the services of
an attorney for collection of amounts owing by any Guarantor hereunder, or
obtaining advice of counsel in respect of any of their rights under this Article
VIII, or if suit is filed to enforce this Article VIII, or if proceedings are
had in any bankruptcy, probate, receivership or other judicial proceedings for
the establishment or collection of any amount owing by any Guarantor hereunder,
or if any amount owing by any Guarantor hereunder is collected through such
proceedings, each Guarantor jointly and severally agrees to pay to the
Administrative Agent the Administrative Agent’s reasonable attorneys’ fees.

Section 8.07 Liability. It is expressly agreed that the liability of each
Guarantor for the payment of the Obligations guaranteed hereby shall be primary
and not secondary.

Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations. Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor’s obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:

(a) Modifications, Etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Obligations, or
this Agreement or any instrument executed in connection therewith, or any
contract or understanding between the Borrower and any of the Lenders, or any
other Person, pertaining to the Obligations, or the waiver or consent by any
Agent or the Lenders with respect to any of the provisions hereof or thereof, or
any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors against any
Guarantor or the Borrower are subordinated to the claims of the Lenders or
pursuant to which the Obligations are subordinated to claims of other creditors;

(b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by any of the Lenders to the Borrower or any Guarantor
or any Person liable on the Obligations;

(c) Condition of the Borrower or any Guarantor. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of the Borrower or any other Guarantor or any other
Person at any time liable for the payment of all or part of the Obligations; or
any dissolution of the Borrower or any other Guarantor, or any sale, lease or
transfer of any or all of the assets of the Borrower or any other Guarantor, or
any changes in the shareholders, partners, or members of the Borrower or any
other Guarantor; or any reorganization of the Borrower or any other Guarantor;

(d) Invalidity of Obligations. The invalidity, illegality or unenforceability of
all or any part of the Obligations, or any document or agreement executed in
connection with the Obligations, for any reason whatsoever, including without
limitation the fact that the Obligations, or any part thereof, exceed the amount
permitted by law, the act of creating the

 

-114-



--------------------------------------------------------------------------------

Obligations or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Obligations acted in excess of
their authority, the Obligations violate applicable usury laws, the Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Obligations wholly or partially uncollectible from the
Borrower, the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Obligations have been forged or otherwise are irregular or not
genuine or authentic;

(e) Release of Obligors. Any full or partial release of the liability of the
Borrower on the Obligations or any part thereof, of any co-Guarantors, or any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, Guarantee or assure the
payment of the Obligations or any part thereof, it being recognized,
acknowledged and agreed by any Guarantor that such Guarantor may be required to
pay the Obligations in full without assistance or support of any other Person,
and no Guarantor has been induced to enter into this Article VIII on the basis
of a contemplation, belief, understanding or agreement that other parties other
than the Borrower will be liable to perform the Obligations, or the Lenders will
look to other parties to perform the Obligations;

(f) Other Security. The taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Obligations;

(g) Release of Collateral etc. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Obligations;

(h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(i) Status of Liens. The fact that any collateral, security, security interest
or Lien contemplated or intended to be given, created or granted as security for
the repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
Lien, it being recognized and agreed by each Guarantor that no Guarantor is
entering into this Article VIII in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectability or value of any of the
collateral for the Obligations;

(j) Payments Rescinded. Any payment by the Borrower to the Lenders is held to
constitute a preference under any Debtor Relief Law, or for any reason the
Lenders are required to refund such payment or pay such amount to the Borrower
or someone else; or

 

-115-



--------------------------------------------------------------------------------

(k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.

Section 8.09 Subordination of All Guarantor Claims.

(a) As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of the Parent or any Subsidiary of the Parent to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligation of the Parent or such Subsidiary thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by any Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of any Guarantor against the Parent or any
Subsidiary of the Parent arising as a result of subrogation or otherwise as a
result of such Guarantor’s payment of all or a portion of the Obligations.

(b) The Borrower and each Guarantor hereby (i) authorizes the Administrative
Agent and the Lenders to demand specific performance of the terms of this
Section 8.09, whether or not the Borrower or any Guarantor shall have complied
with any of the provisions hereof applicable to it, at any time when it shall
have failed to comply with any provisions of this Section 8.09 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.

(c) Upon any distribution of assets of any Loan Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) The Lenders shall first be entitled to receive payment in full in cash of
the Obligations before any Guarantor is entitled to receive any payment on
account of the Guarantor Claims.

(ii) Any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which the Parent or any
Guarantor would be entitled except for the provisions of this Section 8.09(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to the Lenders, to the extent necessary to make
payment in full of all Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to the Lenders.

 

-116-



--------------------------------------------------------------------------------

(d) No right of the Lenders or any other present or future holders of any
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Loan Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Borrower or any Guarantor with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

Section 8.10 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving the Parent or any Subsidiary of the Parent, as debtor, the Lenders
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Administrative Agent, for the benefit of the Lenders. Should the
Administrative Agent or any Lender receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Guarantor, and which, as between the Parent or any Subsidiary of the Parent and
any Guarantor, shall constitute a credit upon the Guarantor Claims, then upon
payment in full of the Obligations, such Guarantor shall become subrogated to
the rights of the Lenders to the extent that such payments to the Lenders on the
Guarantor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent or a Lender had not
received dividends or payments upon the Guarantor Claims.

Section 8.11 Payments Held in Trust. In the event that notwithstanding Sections
8.09 and 8.10 above, any Guarantor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, such Guarantor agrees to
hold in trust for the Lenders an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, and each
Guarantor covenants promptly to pay the same to the Administrative Agent.

Section 8.12 Benefit of Guaranty. The provisions of this Article VIII are for
the benefit of the Lenders, their successors, and their permitted transferees,
endorsees and assigns. In the event all or any part of the Obligations are
transferred, endorsed or assigned by the Lenders, as the case may be, to any
Person or Persons in accordance with the terms of this Agreement, any reference
to the “Lenders” herein, as the case may be, shall be deemed to refer equally to
such Person or Persons.

Section 8.13 Reinstatement. This Article VIII shall remain in full force and
effect and continue to be effective in the event any petition is filed by or
against the Borrower or any other Loan Party for liquidation or reorganization,
in the event that any of them becomes insolvent or makes an assignment for the
benefit of creditors or in the event a receiver, trustee or similar Person is
appointed for all or any significant part of any of their assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Legal Requirements, rescinded or reduced in amount, or must otherwise be
restored or returned by the Lenders, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance

 

-117-



--------------------------------------------------------------------------------

had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

Section 8.14 Liens Subordinate. Each Guarantor agrees that any Liens, security
interests, judgment liens, charges or other encumbrances upon the Parent’s or
any Subsidiary of the Parent’s assets securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any Liens, security interests,
judgment liens, charges or other encumbrances upon the Parent’s or any
Subsidiary of the Parent’s assets securing payment of the Obligations,
regardless of whether such encumbrances in favor of any Guarantor, the
Administrative Agent or the Lenders presently exist or are hereafter created or
attach.

Section 8.15 Guarantor’s Enforcement Rights. Without the prior written consent
of the Lenders, no Guarantor shall (a) exercise or enforce any creditor’s right
it may have against the Parent or any Subsidiary of the Parent, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien, mortgages, deeds
of trust, security interest, collateral rights, judgments or other encumbrances
on assets of the Parent or any Subsidiary of the Parent held by such Guarantor.

Section 8.16 Limitation. It is the intention of the Guarantors and each Secured
Party that the amount of the Obligations guaranteed by each Guarantor shall be
in, but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and similar Legal Requirement applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Article
VIII or in any other agreement or instrument executed in connection with the
payment of any of the Obligations guaranteed hereby, the amount of the
Obligations guaranteed by any Guarantor under this Article VIII shall be limited
to an aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other Legal
Requirement.

Section 8.17 Contribution Rights.

(a) To the extent that any payment is made under this guaranty (a “Guarantor
Payment”), by a Guarantor, which Guarantor Payment, taking into account all
other Guarantor Payments then previously or concurrently made by all other
Guarantors, exceeds the amount which such Guarantor would otherwise have paid if
each Guarantor had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Guarantor’s Allocable Amount (as
defined below) (in effect immediately prior to such Guarantor Payment) bore to
the aggregate Allocable Amounts of all of the Guarantors in effect immediately
prior to the making of such Guarantor Payment, then, following the date on which
the Obligations shall be paid and satisfied in full and each Guarantor shall
have performed all of its obligations hereunder, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each of the other Guarantors for the amount of such excess, pro
rata based upon their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment.

 

-118-



--------------------------------------------------------------------------------

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the United States Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.

(c) This Section 8.17 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 8.17 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The rights of the parties under this Section 8.17 shall be exercisable upon
the date the Obligations shall be paid and satisfied in full and each Guarantor
shall have performed all of its obligations hereunder.

(e) The parties hereto acknowledge that the right of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

Section 8.18 Release of Guarantors. Upon the sale or disposition of any
Guarantor pursuant to the terms of this Agreement to any Person other than the
Borrower or any other Guarantor, the Administrative Agent shall, at the
Borrower’ expense, execute and deliver to such Guarantor such documents as such
Guarantor shall reasonably require and take any other actions reasonably
required to evidence or effect the release of such Guarantor from this Agreement
and the other Loan Documents.

ARTICLE IX

THE AGENTS AND THE ISSUING BANK

Section 9.01 Appointment and Authority. Each of the Lenders and each Issuing
Bank hereby irrevocably appoints Crédit Agricole CIB to act on its behalf as the
Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents and authorizes each Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Sections 9.06 and 9.09(b))
are solely for the benefit of the Agents, the Lenders and the Issuing Banks, and
no Loan Party shall have rights as a third party beneficiary of any of such
provisions. Each of the Secured Parties hereby acknowledges and confirms their
agreement that the Collateral Agent is subject to certain Security Documents as
trustee for and on behalf of the Lenders or the terms of the declaration of
trust and other terms and conditions set forth in the applicable Security
Documents.

Section 9.02 Rights as a Lender. The Person serving as an Agent or an Issuing
Bank hereunder shall have the same rights and powers in its capacity as a Lender
as any other Lender and may exercise the same as though it were not an Agent or
an Issuing Bank and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Agent or an Issuing Bank hereunder in its

 

-119-



--------------------------------------------------------------------------------

individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent or an
Issuing Bank hereunder and without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. None of the Agents or any Issuing Bank
shall have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
none of the Agents or any Issuing Bank:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent or Issuing
Bank is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that such Agent or Issuing
Bank shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent or Issuing Bank to liability or
that is contrary to any Loan Document or Legal Requirement; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent, Issuing Bank or any
of their respective Affiliates in any capacity.

None of the Agents or any Issuing Bank shall be liable for any action taken or
not taken by it (i) with the consent or at the request of the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
such Agent or Issuing Bank shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01) or (ii) in the absence of its
own gross negligence or willful misconduct. None of the Agents or any Issuing
Bank shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Agent or Issuing Bank by the Borrower,
a Guarantor, a Lender or any other Issuing Bank.

None of the Agents or any Issuing Bank shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent or
Issuing Bank or satisfaction of any condition that expressly refers to the
matters described therein being acceptable or satisfactory to such Agent or
Issuing Bank.

 

-120-



--------------------------------------------------------------------------------

Section 9.04 Reliance by the Agents and the Issuing Banks. Each of the Agents
and the Issuing Banks shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each of the Agents and the Issuing Banks also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless the Administrative Agent shall have received notice to the contrary
from such Lender or Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. Either Agent or the applicable Issuing Bank
may consult with legal counsel (who may be counsel for a Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each of the Agents may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
of the Agents and any of their respective sub-agents may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of such Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as such Agent.

Section 9.06 Resignation of an Agent or the Issuing Bank.

(a) An Agent may resign at any time by giving prior written notice thereof to
the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or Collateral Agent or, if no
successor Administrative Agent or Collateral Agent has been appointed,
forty-five (45) days after the retiring Agent gives notice of its intention to
resign. Upon any such resignation, the Majority Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent or Collateral Agent. If no successor Administrative Agent or Collateral
Agent shall have been so appointed by the Majority Lenders within thirty
(30) days after the resigning Agent’s giving notice of its intention to resign,
then the resigning Agent may appoint, on behalf of the Borrower and the Lenders,
a successor Agent. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Majority Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Majority Lenders until such
successor Administrative Agent shall have been appointed as provided herein. No
successor Agent shall be deemed to be appointed hereunder until such

 

-121-



--------------------------------------------------------------------------------

successor Agent has accepted the appointment or, in the case of a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Security Documents, and such other instruments or notices, as may be necessary
or desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents. Any such successor Agent shall be a commercial bank organized under
the laws of the United States or any state thereof having combined capital and
retained earnings of at least $100,000,000 (or the equivalent in any other
currency) unless such requirement is waived by the Majority Lenders. Upon the
acceptance of any appointment as Administrative Agent or Collateral Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning Agent. Upon the effectiveness of the resignation of the Administrative
Agent or Collateral Agent, the resigning Agent shall be discharged from its
duties and obligations hereunder and under the Credit Documents. After the
effectiveness of the resignation of an Agent, the provisions of this Article IX
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as an Agent hereunder and
under the other Loan Documents. The parties hereto acknowledge and agree that,
for purposes of any Security Document expressed to be governed by the laws of
the Netherlands, any resignation by the Collateral Agent shall not be effective
until its rights under the Parallel Debt (as defined in Section 9.09 hereof) are
assigned to the successor Collateral Agent.

(b) Subject to the terms of this paragraph, Credit Agricole CIB may resign at
any time from its capacity as an Issuing Bank hereunder. In connection with such
resignation, Credit Agricole CIB shall give notice of its intent to resign to
the Borrower. The requested resignation shall become effective on the date
specified therefor in such notice (which shall be at least five (5) Business
Days after the date of such notice); provided that no such resignation shall
become effective until and unless (i) another Person shall have been designated
as an Issuing Bank hereunder by the Borrower, and shall have accepted such
designation and appointment, pursuant to Section 2.03(l) and (ii) if the
acceptance of such designation and appointment shall have occurred more than 360
days prior to the date of such notice, the Borrower shall have provided its
prior written consent to such resignation (such consent not to be unreasonably
withheld or delayed). Upon the effectiveness of the resignation of Credit
Agricole CIB from its capacity as an Issuing Bank, Credit Agricole CIB shall be
discharged from its duties and obligations hereunder to issue any Letter of
Credit, or to increase or extend the expiration of any Letter of Credit
theretofore issued by it, but shall otherwise remain subject to its duties and
obligations hereunder, and shall have all the rights of an Issuing Bank, with
respect to any Letter of Credit theretofore issued by it. Notwithstanding the
effectiveness of the resignation of Credit Agricole CIB from its capacity as an
Issuing Bank hereunder, the provisions of this Article IX shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as an Issuing Bank hereunder and under the other Loan
Documents.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments.

(a) Each Lender and each Issuing Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and

 

-122-



--------------------------------------------------------------------------------

decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. In this regard, each party hereto acknowledges that
Bracewell & Giuliani LLP is acting in this transaction as special counsel to the
Administrative Agent only. Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

(b) Each Lender shall be deemed (i) by delivering its signature page to this
Agreement and making any Loan on the Effective Date to have consented to,
approved or accepted each Loan Document and each other document or other matter
referred to in Section 3.01 or 3.02 required to be consented to or approved by
or acceptable or satisfactory to the Administrative Agent, the Arrangers or the
Lenders and to have been satisfied with the satisfaction of all other conditions
precedent required to be satisfied under Section 3.01 or 3.02 and (b) by making
any Revolving Advance after the Effective Date to have been satisfied with the
satisfaction of the conditions precedent required to be satisfied in connection
therewith under Section 3.02.

Section 9.08 Indemnification. The Lenders severally agree to indemnify upon
demand the Administrative Agent, the Collateral Agent, the Issuing Banks and
each Related Party of any of the foregoing (to the extent not reimbursed by the
Loan Parties), according to their respective ratable shares, and hold harmless
such Indemnitee from and against any and all Indemnified Liabilities in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of any Related Party; provided, however, that no Lender shall be
liable for (a) the payment to any Indemnitee for any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct and (b) claims made or legal proceedings
commenced against such Indemnitee by any security holder or creditor thereof
arising out of and based on rights afforded any such security holder or creditor
solely in its capacity as such; provided further, however, that no action taken
in accordance with the directions of the Majority Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent, the Collateral Agent, and the Issuing Banks promptly upon
demand for its ratable share of any out-of-pocket expenses (including all fees,
expenses and disbursements of any law firm or other external counsel) incurred
by the Administrative Agent, the Collateral Agent, or the Issuing Banks in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document, to the extent
that the Administrative Agent, the Collateral Agent, or any Issuing Bank is not
reimbursed for such by the Loan Parties. The undertaking in this Section shall
survive termination of the Commitments, the payment of all other Obligations and
the resignation of the Administrative Agent or the Collateral Agent.

Section 9.09 Collateral and Guaranty Matters.

 

-123-



--------------------------------------------------------------------------------

(a) Each Lender (as a Lender and in its capacity as a potential Hedge
Counterparty) and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering Collateral) acknowledges and agrees that the Collateral
Agent has entered into the Security Documents on behalf of itself and the
Secured Parties, and the Secured Parties hereby agree to be bound by the terms
of such Security Documents, acknowledge receipt of copies of such Security
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Collateral Agent thereunder; provided, that with
respect to any Security Document expressed to be governed by the laws of the
Netherlands the Collateral Agent enters into such Security Document in its own
name and on behalf of itself and not as agent, but for the benefit of the
Secured Parties as further expressed therein. All rights, powers and remedies
available to the Collateral Agent and the Secured Parties with respect to the
Collateral, or otherwise pursuant to the Security Documents, shall be subject to
the provisions of such Security Documents. Without prejudice to the provisions
of this Agreement and the other Loan Documents, the parties hereto acknowledge
and agree with the creation of parallel debt obligations as will be described in
any Security Document expressed to be governed by the laws of the Netherlands
(the “Parallel Debt”), including that any payment irrevocably received by the
Collateral Agent in respect of the Parallel Debt will be deemed a satisfaction
of a pro rata portion of the corresponding amounts of the Obligations, and any
payment to the Secured Parties in satisfaction of the Obligations shall be
deemed as satisfaction of the corresponding amount of the Parallel Debt.

(b) Each Lender (as a Lender and in its capacity as a potential Hedge
Counterparty) and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering Collateral) hereby authorizes the Collateral Agent, at
its option and in its discretion, without the necessity of any notice to or
further consent from the Secured Parties:

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Security Document (i) as provided in Section 10.15 or any
Security Document or (ii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Majority Lenders;

(ii) to take any actions with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Security Documents;

(iii) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable Legal Requirements; and

(iv) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01(d) or 6.01(f).

(c) Upon the request of the Collateral Agent at any time, the Secured Parties
will confirm in writing the Collateral Agent’s authority to release particular
types or items of Collateral pursuant to this Section 9.09.

 

-124-



--------------------------------------------------------------------------------

(d) Each Loan Party hereby irrevocably appoints the Collateral Agent as such
Loan Party’s attorney-in-fact, with full authority to, after the occurrence and
during the continuance of an Event of Default, act for such Loan Party and in
the name of such Loan Party to, in the Collateral Agent’s discretion upon the
occurrence and during the continuance of an Event of Default, (i) file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Collateral without the signature of such Loan Party where
permitted by law, (ii) to receive, endorse, and collect any drafts or other
instruments, documents, and chattel paper which are part of the Collateral,
(iii) to ask, demand, collect, sue for, recover, compromise, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral, (iv) to file any claims or take any action or institute
any proceedings which the Collateral Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral and
(v) if any Loan Party fails to perform any covenant contained in this Agreement
or the other Security Documents relating to the Collateral after the expiration
of any applicable grace periods, the Collateral Agent may itself perform, or
cause performance of, such covenant, and such Loan Party shall pay for the
expenses of the Collateral Agent incurred in connection therewith in accordance
with Section 10.04. The power of attorney granted hereby is coupled with an
interest and is irrevocable.

(e) The powers conferred on the Collateral Agent under this Agreement and the
other Security Documents are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Beyond the
safe custody thereof, the Collateral Agent and each Secured Party shall have no
duty with respect to any Collateral in its possession or control (or in the
possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. None of the Administrative
Agent, the Collateral Agent, any Lender or any other Secured Party shall be
liable or responsible for any loss or damage to any of the Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrower or selected by the Administrative Agent or the
Collateral Agent in good faith.

Section 9.10 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Arrangers, the Syndication Agent, the Co-Documentation
Agents and the Bookrunners listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or an Issuing Bank.

Section 9.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

-125-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.06 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. Any amendment or waiver of any provision of this
Agreement or any other Loan Document, and any consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective if the same shall
be in writing and signed by the Majority Lenders and the Borrower (or by the
Administrative Agent (with the prior written consent of the Majority Lenders)
and the Borrower), provided that such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
further that (x) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing signed by the Administrative Agent and the
Borrower to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five (5) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Majority Lenders stating that the Majority
Lenders object to such amendment, and (y) no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 3.02 without the written consent of
the Majority Revolving Lenders (it being understood and agreed that any
amendment or waiver of, or any consent with respect to, any provision of this
Agreement (other than any waiver expressly

 

-126-



--------------------------------------------------------------------------------

relating to Section 3.02) or any other Loan Document, including any amendment of
any affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of any condition set forth in Section 3.02);

(b) extend the scheduled date of termination of or increase the stated amount of
any Commitment of any Lender (or reinstate any Commitment of any Lender
terminated pursuant to the terms hereof) without the written consent of such
Lender;

(c) postpone any date fixed by this Agreement for any scheduled payment (but not
any prepayment) of principal, interest or fees due to any Lender hereunder
without the written consent of such Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Disbursement or any interest or fees payable hereunder without the
prior written consent of each Lender directly affected thereby (it being
understood and agreed that any change in the definition of “Total Leverage
Ratio”, or in the component definitions thereof, shall not constitute a
reduction of rate of interest or any interest or fees payable hereunder);
provided, however, that (i) only the consent of the Majority Revolving Lenders
shall be required to waive any obligation of the Borrower to pay default
interest pursuant to Section 2.09(e) with respect to the Revolving Credit
Facility, including with respect to any amount payable thereunder or in
connection therewith, and (ii) only the consent of the Majority Term Lenders
shall be required to waive any obligation of the Borrower to pay default
interest pursuant to Section 2.09(e) with respect to the Term Loan Facility,
including with respect to any amount payable thereunder or in connection
therewith;

(e) (i) change Section 2.14 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender adversely
affected thereby or (ii) change the order of application, as among the
Facilities, of any prepayment or other amount specified in Section 2.08(e) or
7.06 from the order set forth in such Section in a manner that materially and
adversely affects the Lenders under any Facility without the prior written
consent of (A) if such Facility is the Term Loan Facility, the Majority Term
Lenders or (B) if such Facility is the Revolving Credit Facility, the Majority
Revolving Lenders;

(f) change any provision of this Section, or the percentage specified in the
definition of “Majority Lenders,” “Majority Revolving Lenders,” or “Majority
Term Lenders” or any other provision hereof specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(g) amend the definition of “Revolving Sublimit” without the written consent of
each Revolving Lender;

(h) except as expressly permitted hereunder or under any Security Document,
release all or any substantial portion of the value of the guaranties provided
by the Guarantors hereunder or all or any substantial portion of the Collateral
without the written consent of each Lender (it being understood and agreed that
this clause (h) shall not be deemed to apply to any amendment, consent or waiver
permitting any Asset Disposition or any additional Debt or other obligations to
be guarantied by the Guarantors or secured by any Collateral); or

 

-127-



--------------------------------------------------------------------------------

(i) change Section 10.06 in a manner that imposes additional restrictions on the
ability of any Lender under any Facility to assign any of its rights or
obligations hereunder without the prior written consent of (i) if such Facility
is the Term Loan Facility, the Majority Term Lenders and (ii) if such Facility
is the Revolving Credit Facility, the Majority Revolving Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Bank in addition to the Lenders
required above, affect the rights or duties of such Issuing Bank under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the applicable Agent in addition to the Lenders
required above, affect the rights or duties of such Agent under this Agreement
or any other Loan Document; and (iii) Section 10.06(g) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by a SPC at the time of such amendment,
waiver or other modification. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any other Loan Document (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders, all Lenders or a majority in interest of Lenders under any Facility or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lender); provided that any such amendment, waiver or
consent referred to in clause (b), (c) or (d) above that, but for this sentence,
would require the prior written consent of such Defaulting Lender, will continue
to require the consent of such Defaulting Lender; and provided further that any
such amendment, waiver or consent requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than any other Lender whose consent is so required shall require the consent of
such Defaulting Lender.

Section 10.02 Notices, Etc.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or (subject to subsection
(c) below) electronic mail address as follows:

(i) if to the Borrower or any other Loan Party, any Agent or the Issuing Banks,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent.

 

-128-



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given on the next business day for the recipient) and confirmed received.
Notices delivered through electronic communications to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c). In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Legal Requirements, have the same
force and effect as manually-signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(c) Limited Use of Electronic Mail. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent in its sole
discretion, provided that the foregoing shall not apply to notices to any Lender
or any Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

 

-129-



--------------------------------------------------------------------------------

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(e) Reliance by Agents, the Issuing Banks and Lenders. Each of the Agents, the
Issuing Banks and the Lenders shall be entitled to rely and act upon any notices
(including telephonic borrowing notices) purportedly given by or on behalf of a
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Agents,
each Issuing Bank, each Lender and their Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with any Agent or any Issuing Bank may be recorded
by such Agent or Issuing Bank, and each of the parties hereto hereby consents to
such recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure on the
part of any Lender, any Agent or any Issuing Bank to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided in this Agreement are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Sections 7.02, 7.03 and 7.04 for the benefit of all the Lenders
and the Issuing Banks; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each Issuing Bank from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 7.05 (subject to
the terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent

 

-130-



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents, then (i) the Majority Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Sections 7.02, 7.03 and 7.04 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Majority Lenders, enforce any rights and
remedies available to it and as authorized by the Majority Lenders.

Section 10.04 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by any Agent, the Arrangers, the Issuing Banks
and their Affiliates (including the reasonable fees, charges and disbursements
of outside counsel for the Administrative Agent and for one counsel to the
Arrangers and, as required, local or regulatory counsel in any applicable
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Arranger, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any outside counsel for any Agent, any Arranger,
any Lender or any Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The foregoing costs
and expenses under this Section 10.04 shall include all due diligence, search,
filing, recording, title insurance, printing, reproduction, document delivery,
travel, CUSIP, electronic platform, communication costs and appraisal charges
and fees and Taxes related thereto, and other out-of-pocket expenses reasonably
incurred by any Agent or any Issuing Bank (including, in connection with any
workout or restructuring, the cost of financial advisors and other outside
experts retained by any Agent). All amounts due under this Section 10.04 shall
be payable within ten (10) Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Commitments and repayment
of all Obligations.

Section 10.05 Indemnification. The Loan Parties shall indemnify each Agent, each
Lender, each Arranger and each Issuing Bank, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments and suits, and
all related costs, expenses, or disbursements (including all fees, expenses and
disbursements of any law firm or other outside counsel) of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against any
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance, or administration of this
Agreement, any Loan Document, or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(c) any action taken or omitted by any Agent or any Issuing Bank under this
Agreement or any other Loan Document (including such Agent’s or Issuing

 

-131-



--------------------------------------------------------------------------------

Bank’s own negligence), (d) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (e) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee or any
of its Affiliates, or any Related Party of any of the foregoing.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO LOAN PARTY
SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN
(10) BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY
LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.

Section 10.06 Successors and Assigns.

(a) Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) or (h) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in

 

-132-



--------------------------------------------------------------------------------

this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments (including, for
purposes of this Section 10.06(b), participations in Letters of Credit) and the
Loans at the time owing to it (it being understood that, in connection with any
assignment by any Non-Extending Revolving Lender of all or any portion of its
Non-Extended Revolving Commitment, such Non-Extended Revolving Commitment (or
such portion thereof) may be converted to an Extended Revolving Commitment
pursuant to Section 2.18); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility or the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than (1) $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or (2) $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

-133-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required (1) for assignments in respect of the Revolving
Credit Facility if such assignment is to a Person that is not Lender under the
Revolving Credit Facility, an Affiliate of such Lender or any Approved Fund with
respect to such Lender, provided that no such consent shall be required if an
Event of Default shall have occurred and is continuing, and (2) for assignments
to (x) any competitor of the Borrower or (y) Tenaska Power Fund, L.P., a
Delaware limited partnership, or any of its Affiliates; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required (1) for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
under the Revolving Credit Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) for assignments of Term Commitments to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; and provided, further, that
only one such fee shall be payable in the event of contemporaneous assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group). The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vi) Defaulting Lenders. No assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons.

(vii) No Assignment to Non-Extending Revolving Lenders. No assignment shall be
made from an Extending Revolving Lender to a Non-Extending Revolving Lender that
results in such Extending Revolving Lender’s Extended Revolving Commitment being
designated a Non-Extended Revolving Commitment.

 

-134-



--------------------------------------------------------------------------------

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.11, 2.13, 10.04 and 10.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Register. The Administrative Agent shall maintain at its Applicable Lending
Office a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and each of the Loan
Parties, the Administrative Agent, the Issuing Banks, and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

-135-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s or a Defaulting Lender’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Letter of Credit Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.10, 2.11, 2.13,
10.04 and 10.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 7.05 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitments, Loans, Letters of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.13 unless the Borrower
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.13(e) and
Section 2.13(f) as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any

 

-136-



--------------------------------------------------------------------------------

pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan or Deposit that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan or Deposit, and (ii) if a SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan
or Deposit, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan or Deposit by a SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan or Deposit were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.06,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

Section 10.07 Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the

 

-137-



--------------------------------------------------------------------------------

Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Legal
Requirements or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of, pledgee under Section 10.06(f) or
Participant in, or any prospective assignee of, pledgee under Section 10.06(f)
or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or any of their respective businesses, other than any
such information that is available to an Agent, any Issuing Bank or any Lender
on a non-confidential basis prior to disclosure by any Loan Party, provided
that, in the case of information received from a Loan Party after the Closing
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 10.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Upon execution
and delivery by any Guarantor of a counterpart hereto, such Guarantor shall
become party hereto and a Guarantor hereunder with the same force and effect as
if originally a party hereto. The execution and delivery of a counterpart hereto
by any Guarantor shall not require the consent of any other party hereto, and
the rights and obligations hereunder of the other parties hereto shall remain in
full force and effect notwithstanding the addition of any Guarantor as a party
hereto.

Section 10.09 Survival of Representations; Termination. (a) All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents,
each Issuing Bank and each Lender, regardless of any investigation made by any
Agent, any Issuing Bank or any Lender or on their behalf and notwithstanding
that any Agent, any Issuing Bank or any Lender may have had notice or knowledge
of any Default at the time of any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

 

-138-



--------------------------------------------------------------------------------

(b) This Agreement and each other Loan Document, and the covenants and
agreements set forth herein and therein, and, in the case of any Security
Document, all security interests and other Liens created thereunder, shall
terminate upon the payment in full of all principal of and any accrued interest
on any Loan and all fees and other amounts payable under this Agreement, the
termination or expiration of all Letters of Credit (other than any Letter of
Credit with respect to which the applicable Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations in respect thereof (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
the applicable Issuing Bank, or being supported by a letter of credit that names
the applicable Issuing Bank as the beneficiary thereunder, or otherwise)) and
the termination or expiration of the Commitments; provided that the provisions
of Sections 2.09(f), 2.10, 2.11, 2.13, 10.04, 10.05, 10.07 and Article IX, and
any other provision set forth herein or therein that by its terms survives the
termination of this Agreement or such other Loan Document, shall survive and
remain in full force and effect.

Section 10.10 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.10, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or any Issuing
Bank, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

Section 10.11 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender, or the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the
Issuing Banks under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

-139-



--------------------------------------------------------------------------------

Section 10.12 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

Section 10.13 Submission to Jurisdiction.

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York sitting in
New York City or of the United States for the Eastern District of such state,
and by execution and delivery of this Agreement, the Borrower, each Agent, each
Issuing Bank and each Lender consents, for itself and in respect of its
property, to the non-exclusive jurisdiction of those courts. The Borrower, each
Agent, each Issuing Bank and each Lender irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of any Loan Document or other
document related thereto. The Borrower, each Agent, each Issuing Bank and each
Lender waives personal service of any summons, complaint or other process, which
may be made by any other means permitted by the law of such state.

(b) Each Loan Party (other than the Parent) hereby irrevocably appoints the
Parent as its agent to receive on its behalf and on behalf of its property
service of copies of any summons or complaint or any other process which may be
served in any action. Such service may be made by mailing or delivering a copy
of such process to such Loan Party in care of the Parent at the Parent’s address
set forth in Section 10.02, and each such Loan Party hereby irrevocably
authorizes and directs the Parent to accept such service on its behalf. As an
alternative method of service, each Loan Party also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at the address specified for it in
Section 10.02.

(c) Nothing in this Section 10.13 shall affect the right of any Agent, any
Issuing Bank or any other Lender to serve legal process in any other manner
permitted by law or affect the right of any Agent, any Issuing Bank or any
Lender to bring any action or proceeding against any Loan Party (as the Borrower
or as a Guarantor) in the courts of any other jurisdiction.

Section 10.14 Waiver of Jury. Each party to this Agreement hereby expressly and
irrevocably waives any right to trial by jury of any claim, demand, action or
cause of action arising under any Loan Document or in any way connected with or
related or incidental to the dealings of the parties hereto or any of them with
respect to any Loan Document, or the transactions related thereto, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this Agreement may file an original counterpart or
a copy of this Section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

Section 10.15 Collateral Matters; Hedging Counterparties. (a) Notwithstanding
anything to the contrary in any Loan Document, a Guarantor (other than the
Parent) shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Security Documents in
Collateral owned by such Guarantor shall be

 

-140-



--------------------------------------------------------------------------------

automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Guarantor ceases to be a Subsidiary;
provided that, if so required by this Agreement, the Majority Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. Upon any sale or other disposition by any Loan Party (other
than to any other Loan Party) of any Collateral in a transaction permitted under
this Agreement, or upon the effectiveness of any written consent to the release
of the security interest created under any Security Document in any Collateral
pursuant to Section 10.01, the security interests in such Collateral created by
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section 10.15(a), the Collateral Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Collateral Agent.

(a) No Hedging Counterparty shall have any voting rights under any Loan
Document, or any right to direct any Agent to take or omit from taking any
action, as a result of the existence of obligations owed to it under any Hedging
Arrangements or such obligations being Guaranteed by the Loan Parties or secured
by any Collateral.

Section 10.16 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Loan Party hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Loan Parties in respect
of any sum due to any Secured Party hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Secured Party of
any sum adjudged to be so due in such other currency such Secured Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Secured Party in the
specified currency, each Loan Party agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party against such loss.

Section 10.17 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

Section 10.18 Patriot Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

-141-



--------------------------------------------------------------------------------

Section 10.19 Amendment and Restatement. It is the intention of each of the
parties hereto that the Original Credit Agreement be amended and restated so as
to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Original Credit Agreement and that all
Obligations of the Loan Parties hereunder and thereunder shall be secured by the
Security Documents and that this Agreement does not constitute a novation of the
obligations and liabilities existing under the Original Credit Agreement;
provided that all Loans outstanding under the Original Credit Agreement shall
continue as Loans under this Agreement (and, in the case of Eurocurrency Rate
Loans, with the same Interest Periods as were applicable to such Eurocurrency
Rate Loans immediately prior to the Restatement Effective Date). Upon the
effectiveness of this Agreement in accordance with the Amendment and Restatement
Agreement, each Loan Document that was in effect immediately prior to the
Restatement Effective Date shall continue to be effective, unless the context
requires otherwise. The parties hereto acknowledge and agree that this Agreement
constitutes an amendment of the Original Credit Agreement made under and in
accordance with the terms of Section 10.01 of the Original Credit Agreement. The
parties hereto further acknowledge and agree that, unless specifically amended
hereby or by the Amendment and Restatement Agreement, each of the Loan Documents
and the Exhibits and Schedules to the Original Credit Agreement shall continue
in full force and effect and that, from and after the Restatement Effective
Date, all references to the “Credit Agreement” contained therein shall be deemed
to refer to this Agreement.

Section 10.20 Amendments to Financial Covenants. Notwithstanding anything to the
contrary in Section 10.01, no amendment or waiver of any provision of
Section 6.16 or 6.17 (or of related definitions of financial terms as used
therein), or any consent to any departure by the Borrower therefrom, shall be
effective without the prior written consent of the Majority Term Lenders and the
Majority Revolving Lenders.

 

-142-



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Existing Letters of Credit

 

LC NUMBER

  

BENEFICIARY NAME

   COMPANY    CURRENCY
CODE 606936023    NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA AND
AMERICAN HOME ASSURANCE COMPANY AND AMERICAN INTERNATIONAL SPECIALTY LINES
INSURANCE COMPANY AND THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA AND
COMMERCE AND INDUSTRY INSURANCE COMPANY AND AIU INSURANCE COMPANY AND BIRMINGHAM
FIRE INSURANCE COMPANY OF PENNSYLVANIA AND ILLINOIS NATIONAL INSURANCE COMPANY
AND AMERICAN INTERNATIONAL SOUTH INSURANCE COMPANY AND NATIONAL UNION FIRE
INSURANCE COMPANY OF LOUISIANA AND AMERICAN INTERNATIONAL PACIFIC INSURANCE
COMPANY AND GRANITE STATE INSURANCE COMPANY AND NEW HAMPSHIRE INSURANCE COMPANY
AND LEXINGTON INSURANCE COMPANY AND LANDMARK INSURANCE COMPANY AND STARR EXCESS
LIABILITY INSURANCE COMPANY LIMITED AND AIG EUROPE, SA AND AMERICAN
INTERNATIONAL REINSURANCE COMPANY LTD. AND AMERICAN INTERNATIONAL UNDERWRITERS
OVERSEAS, LTD.    Willbros United States
Holdings, Inc.    USD 817637018    ACE AMERICAN INSURANCE COMPANY    Willbros
United States
Holdings, Inc. on
behalf of Integrated
Services Company,
LLC    USD 827337035    ZURICH AMERICAN INSURANCE COMPANY    Willbros United
States
Holdings, Inc. on
behalf of Integrated
Services Company,
LLC    USD



--------------------------------------------------------------------------------

917537036    NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., AND
AMERICAN HOME ASSURANCE COMPANY, AND THE INSURANCE COMPANY OF THE STATE OF
PENNSYLVANIA, AND COMMERCE AND INDUSTRY INSURANCE COMPANY, AND AIG CASUALTY
COMPANY F/K/A BIRMINGHAM FIRE INSURANCE COMPANY, AND ILLINOIS NATIONAL INSURANCE
CO., AND GRANITE STATE INSURANCE COMPANY, AND AIU INSURANCE COMPANY; AND
AMERICAN INTERNATIONAL SOUTH INSURANCE COMPANY, AND AMERICAN INTERNATIONAL
PACIFIC INSURANCE COMPANY, AND NATIONAL UNION FIRE INSURANCE CO. OF LOUISIANA,
AND NEW HAMPSHIRE INSURANCE COMPANY    Willbros Group,
Inc.    USD 929637009    ARAB BANKING CORPORATION    Willbros United
States Holdings,
Inc. on behalf
of Willbros
Group Inc.    USD 930037020    FAYETTEVILLE EXPRESS PIPELINE LLC    Willbros
Construction
(U.S.) LLC    USD



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

Non-Extended Revolving Commitments

 

Non-Extending Revolving Lender

   Non-Extended
Revolving  Commitment  

UBS Loan Finance LLC

   $ 15,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 22,500,000   

Bank of Nova Scotia

   $ 12,500,000   

Amegy Bank National Association

   $ 10,000,000   

Total

   $ 60,000,000   

Extended Revolving Commitments

 

Extending Revolving Lender

   Extended
Revolving  Commitment  

UBS Loan Finance LLC

   $ 15,000,000   

Crédit Agricole Corporate and Investment Bank

   $ 37,500,000   

Bank of Nova Scotia

   $ 12,500,000   

Capital One, N.A.

   $ 25,000,000   

Natixis

   $ 25,000,000   

Total

   $ 115,000,000   

Incremental Term Commitments

 

Incremental Term Lender

   Incremental
Term  Commitment  

Crédit Agricole Corporate and Investment Bank

   $ 60,000,000   

Total:

   $ 60,000,000   



--------------------------------------------------------------------------------

SCHEDULE 4.08

Litigation

 

    

Legal Matter

(Insured Matters Denoted with “*”)

  

Company

1   

Construction Turnaround Services, LLC v Silver Eagle Refining, Inc, Salt Lake
City, Utah, Arbitration

WE filed a lien and arbitration to recover amounted owed by Silver Eagle under a
cost reimbursable contract for repairs CTS performed at Silver Eagle facility in
Salt Lake City. Hearing scheduled for March 2013.

   Downstream Construction/Construction Turnaround Services, LLC 2   

Brookhouse Engineering (Evensham), Ltd v Willbros RPI, Inc., High Court of
Justice Queen’s Bench Division.

Equipment lessor alleges it is owed $7.3 million for inspections, repairs, and
lost rentals. Company is filing a counterclaim. Matter reserved at $762K.
Hearing is to be set by the Court after September 1, 2013.

   Willbros Construction (U.S.), LLC 3   

Willbros Construction (U.S.) LLC vs. TransAmerican Underground, Ltd.; In 11th
Judicial District of Harris County, Texas

WC sues for breach of contract and seeks recovery of costs incurred in
completing directional drills that subcontractor failed to complete on Red River
Project. WC paid subcontractor for drill it completed Company anticipates
subcontractor may counter suit with a claim for costs it incurred on the drills
it did not complete.

   Willbros Construction (U.S.), LLC 4*   

Robertson, et al. vs. St. John the Baptist Parish, et al., 40th Judicial
District, St. John Baptist Parish, Louisiana

Homeowners alleged pipeline construction work lead to flooding of their homes
during Hurricane Isaac in August 2012. Willbros Construction worked on project
for Praxair. They seek class action certification of claims. Company served on
10-30-12 and is tendering defense and indemnity to insurer.

   Willbros Construction (U.S.), Inc. 5   

Shelly Robinson/Willbros Construction (U.S.), Inc.

Former B&H employee demand compensation for alleged wrongful termination. She
claims she was fired as retaliation for reporting sexual harassment; company
terminated her due to personal charges on charge card. EEOC dismissed claim and
issued her a right to sue letter. Company filed suit in Harris County seeking
recovery of amounts employee charged to company for her personal expenses.

   Willbros Construction (U.S.), Inc.



--------------------------------------------------------------------------------

6*   

Kosen v. Millennium, Supreme Court, Orange County, NY

WC/WEI contracted with NiSource to perform work for Millennium pipeline
project. The contract requires WC/WEI to indemnify NiSource/Millennium, as well
as provide them with additional insured status. No complaint has been filed but
in a notice of suit, landowners contend pipeline disturbed wet lands leading to
re-direction of drainage resulting in flooding near their house. They allege
$700,000 in reduction of value of 10 acres. Millennium/NiSource tendered defense
and indemnity to WC/WEI. Insurer is defending.

   Willbros Engineers, Inc. 7   

Marathon Oil (PHMSA Fine)

In settlement of a wrongful death case in December 2011, Marathon reserved its
contractual right to seek reimbursement of fines assessed by PHMSA against
Marathon. Company has not been provided with a copy of the PHMSA citation, does
not have confirmation of the amount of the fine, or the basis on which it was
issued against Marathon. Marathon has not made any demand to WE.

   Willbros Engineers, Inc. 8   

Millennium/ Indemnity Demand

During efforts by Willbros Project Services and WBA (WEI subsidiaries) to
collect $290,000 owed by Millennium for work performed on a project in New York,
Millennium in October 2011 notified Company it was reserving its right to pursue
recovery of a PHMSA fine Millennium received for leaks found on the line. The
pipeline construction was completed in 2008. Millennium has not made any further
demand.

   Willbros Engineers, Inc. 9*   

Praxair Inc v Linde Boc Process Plants, et al, Case No. E191-442 In the 172nd
Jud District of Jefferson Co., TX

Plaintiff sues multiple parties to recover damages to its refinery due to a
chemical leak in December 2009. Willbros Downstream predecessor fabricated parts
used at the plant.

  

Willbros Engineers, Inc.

[Insurance subrogation claim]

10   

Canadian Natural Resources v Arcelormittal Tubular Products Roman, et al, No.
0701 03377, Queens Bench, Alberta

WC and nine other CNRL vendors were added as third parties to a suit filed by
CNRL who sued pipe manufacturers alleging that pipe it purchased in 2005 for the
Horizon Project was defective, causing $60 million in damages. As to Willbros,
the defendants claim that the pipe was damaged as a result of the services
Willbros Canada provided to CNRL via Fluor (the project manager).

   Willbros Canada



--------------------------------------------------------------------------------

11   

Aecon-Lockerbie Construction Group v Michael Fournier, Willbros Canada Holdings,
et al, Court of Queen’s Bench of Alberta

Aecon-Lockerbie Construction (“Aecon”) sues (CN) for damages it claims as the
result of an alleged breach of its employment contract with Michael Fournier.
The claim alleges that Willbros is vicariously liable for Mr. Fournier’s
actions. A counterclaim has been filed by Mr. Fournier.

   Willbros Canada 12   

Trafford vs. 550 Fifth Street, Extension Associates, L.P., Allegheny
County Court, PA

Owner of building that Trafford had operated out of until 12/31/11 claims
damages for repairs and demolition work, continued rental while the repairs are
performed, and certain other fees. Trafford disputes damages as the bulk of
alleged claims are not included in lease and filed suit. Owner filed a
counterclaim seeking $500K.

   Willbros UTD (Trafford) 13   

Employers Mutual Casualty Company v. Oncor v. Flowers

A $1.6 million judgment was entered against Oncor on a breach of contract with
property developers who claim that in 1998 Oncor placed a line outside an
easement damaging the developers use of the property. The judgment is on appeal.
Flower’s insurer accepted Oncor’s defense, but after judgment exercised its
reservation of rights because the judgment was entered on a breach of contract
theory, rather than a tort theory. The insurer filed a separate suit seeking a
declaration of rights that it does not owe Oncor indemnity for the judgment.
Oncor filed a third party action against Flowers claiming that if the insurer
does not owe coverage then Flowers would owe Oncor contractual indemnity. The
declaratory judgment action has been abated pending the outcome of the appeal.

  

Willbros T&D

(Flowers Construction)

14*   

Fathi Sager vs. Willbros Libya and Bendawi vs. Willbros (Overseas) Limited
–Libya Branch

Two former employees, whose contracts were not renewed, contend in separate
suits that they are owed additional compensation. In the Bendawi case, the court
dismissed the claim, but it is on appeal. In Mr. Sagar’s case, the court has
appointed an expert to review the claims.

   Willbros (Overseas) Limited –Libya Branch 15*   

Jesus Govea

Employee was killed on July 19, 2012 in a fall while during construction of a
power transmission tower for Oncor. No suit has been filed, but family has
retained counsel.

   Chapman Construction, Inc. 16*   

Smelzer vs. Loya et al., 39th Judicial District Court, Haskell County, Texas

Family of employee who was killed 9-6-10 in an accident involving a vehicle
owned by Chapman sues for damages.

   Chapman Construction, Inc.



--------------------------------------------------------------------------------

SCHEDULE 4.11

Subsidiaries

 

Entity Name    Jurisdiction of
Incorporation or
Organization    % Equity
Interest    Status

0795781 B.C. Ltd

   Canada (British Columbia)    100    Non-Guarantor

Construction & Turnaround Services, L.L.C.

   Oklahoma, USA    100    Guarantor

Construction & Turnaround Services of California, Inc.

   Oklahoma, USA    100    Guarantor

Contratistas Transandinos, S.A.

   Colombia    100    Non-Guarantor

Willbros Downstream, LLC

   Oklahoma, USA    100    Guarantor

Willbros Downstream of Oklahoma, Inc.

   Oklahoma, USA    100    Guarantor

P/L Equipment LP

   Canada (Alberta)    100    Non-Guarantor

PT Willbros Indonesia

   Indonesia    100    Non-Guarantor

W International Limited

   Cayman Islands    100    Non-Guarantor

Willbros Canada Holdings ULC

   Canada (British Columbia)    100    Non-Guarantor

Willbros (Canada) GP I Limited

   Canada (British Columbia)    100    Non-Guarantor

Willbros (Canada) GP III Limited

   Canada (British Columbia)    100    Non-Guarantor

Willbros (Canada) GP IV Limited

   Canada (British Columbia)    100    Non-Guarantor

Willbros (Canada) GP V Limited

   Canada (British Columbia)    100    Non-Guarantor

Willbros Chile, S.A.

   Chile    100    Non-Guarantor

Willbros Construction Services (Canada) L.P.

   Canada (Alberta)    100    Non-Guarantor

Willbros Construction California (U.S.), Inc.

   Delaware, USA    100    Guarantor

Willbros Construction (U.S.), LLC

   Delaware, USA    100    Guarantor

Willbros Contracting Limited

   Cyprus    100    Non-Guarantor



--------------------------------------------------------------------------------

Willbros Energy Services Company

   Delaware, USA    100    Guarantor

Willbros Engineers (UAE) Limited

   Cayman Islands    100    Non-Guarantor

Willbros Engineers (UAE) Limited – Abu Dhabi Branch

   Abu Dhabi    100    Non-Guarantor

Willbros Engineers (U.S.), LLC

   Delaware, USA    100    Guarantor

Willbros Engineering California (U.S.), Inc.

   Delaware, USA    100    Guarantor

Willbros Facilities & Tanks (Canada) LP

   Canada (Alberta)    100    Non-Guarantor

Willbros Far East Sdn Bhd

   Malaysia    100    Non-Guarantor

Forward Company for Energy & Infrastructure PSC

   Iraq    100    Non-Guarantor

Willbros Global Holdings, Inc.

   Panama    100    Non-Guarantor

Willbros Global Infrastructure Limited

   Cayman Islands    100    Non-Guarantor

Willbros Government Services (U.S.), LLC

   Delaware, USA    100    Guarantor

Willbros Hammer LLC

   Delaware    75    Non-Guarantor

Willbros Hammer, Surcursal en Espana

   Spain    75    Non-Guarantor

Willbros Industrial de Mexico, S. de R.L. de C.V.

   Mexico    100    Non-Guarantor

Willbros International Dutch Antilles N.V.

   Netherlands Antilles    100    Non-Guarantor

Willbros International Dutch B.V.

   The Netherlands    100    Non-Guarantor

Willbros International Dutch II B.V.

   The Netherlands    100    Non-Guarantor

Willbros International Equipment (Mauritius) Limited

   Mauritius    100    Non-Guarantor

Willbros International Finance & Equipment Limited

   Cayman Islands    100    Non-Guarantor

Willbros International, Inc.

   Panama    100    Non-Guarantor

Willbros International Papua New Guinea Limited

   Papua New Guinea    100    Non-Guarantor

Willbros International Pty Limited

   Australia    100    Non-Guarantor



--------------------------------------------------------------------------------

Willbros Middle East, Inc.

   Panama    100    Non-Guarantor

Willbros Middle East Limited

   Cayman Islands    100    Non-Guarantor

Willbros Midstream Services (U.S.), LLC

   Delaware, USA    100    Guarantor

Willbros Canada L.P.

   Canada (Alberta)    100    Non-Guarantor

The Oman Construction Company,(TOCO) LLC

   Oman    49    Non-Guarantor

Willbros Project Services (U.S.), LLC

   Delaware, USA    100    Guarantor

Willbros PSS Midstream (Canada) LP

   Canada (Alberta)    100    Non-Guarantor

Willbros Refinery and Maintenance Services (U.S.), LLC

   Delaware, USA    100    Guarantor

Willbros T&D Services, LLC

   Delaware    100    Guarantor

Willbros Transandina S.A.

   Bolivia    100    Non-Guarantor

Willbros United States Holdings, Inc.

   Delaware, USA    100    Borrower

Willbros Engineers, LLC

   Louisiana, USA    100    Guarantor

Willbros Utility T&D Holdings, LLC

   Delaware, USA    100    Guarantor

Chapman Construction Management Co., Inc.

   Texas, USA    100    Guarantor

Chapman Holding Co., Inc.

   Nevada, USA    100    Guarantor

Chapman Construction Co., L.P.

   Texas, USA    100    Guarantor

Willbros Utility T&D Group Common Paymaster, LLC

   Delaware, USA    100    Guarantor

Bemis, LLC

   Vermont, USA    100    Guarantor

Halpin Line Construction LLC

   New York, USA    100    Guarantor

Hawkeye, LLC

   New York, USA    100    Guarantor

Premier Utility Services, LLC

   New York, USA    100    Guarantor

Lineal Industries, Inc.

   Pennsylvania, USA    100    Guarantor

Skibeck Pipeline Company, Inc.

   New York, USA    100    Guarantor

Trafford Corporation

   Pennsylvania, USA    100    Guarantor



--------------------------------------------------------------------------------

UTILX Corporation

   Delaware, USA    100    Guarantor

UtilX Overseas Holdings, Inc.

   Delaware, USA    100    Guarantor

UTILX Limited

   United Kingdom    100    Non-Guarantor

UtilX Limited Branch (Germany)

   Germany    100    Non-Guarantor

UtilX Europe GmbH

   Germany    100    Non-Guarantor



--------------------------------------------------------------------------------

SCHEDULE 4.13

Environmental Matters

Please refer to Items 1 and 6 listed on Schedule 4.08.



--------------------------------------------------------------------------------

SCHEDULE 4.14

Insurance

Willbros Group, Inc.

Property and Casualty Policy Summary

 

Coverage

  

Insurance Company

   Policy number    Policy Period   

Insured

Business Auto (MA)    National Union Fire Ins Co of PA    CA1949579   
3/1/12 - 3/1/13    Willbros Group, Inc. Business Auto (VA)    National Union
Fire Ins Co of PA    CA1949580    3/1/12 - 3/1/13    Willbros Group, Inc.
Business Auto (AOS)    National Union Fire Ins Co of PA    CA7204989   
3/1/12 - 3/1/13    Willbros Group, Inc. General Liability—Domestic    National
Union Fire Ins Co of PA    GL6454327    3/1/12 - 3/1/13    Willbros Group, Inc.
General Liability—OCP New York    National Union Fire Ins Co of PA    GL6576377
   3/1/12 - 3/1/13    Willbros Group, Inc. General Liability—Domestic Premier   
Lexington Insurance Company    034205214    3/1/12 - 3/1/13    Willbros Group,
Inc. Workers Compensation (AOS)    New Hampshire Ins Co    WC025889817   
3/1/12 - 3/1/13    Willbros Group, Inc. Workers Compensation (CA)    New
Hampshire Ins Co    WC025889819    3/1/12 - 3/1/13    Willbros Group, Inc.
Workers Compensation (Retention)    New Hampshire Ins Co    WC025889818   
3/1/12 - 3/1/13    Willbros Group, Inc. Workers Compensation (FL)    Illinois
National Insurance Co    WC025889820    3/1/12 - 3/1/13    Willbros Group, Inc.
Workers Compensation (WBA)    New Hampshire Ins Co    WC025889821   
3/1/12 - 3/1/13    Willbros Group, Inc. Property Package—Domestic Legacy   
Lexington Insurance Company    038421919    3/1/12 - 3/1/13    Willbros Group,
Inc. Property Package—UTILX Legacy*    AGCS Marine Ins. Co.    MXI93035191   
9/1/11 - 10/14/12    Willbros Group, Inc. Builders Risk Clear Creek    Zurich
America Ins. Co.    IM9638867-00    6/1/12 - 1/31/14    Willbros T & D, etal
Builders Risk Integrated Services    Underwriters at Lloyds    UNS2500557-12   
1/1/12 - 1/1/15    Willbros Downstream, etal Builders Risk—Houston Expansion   
National Union Fire Ins Co of PA    63803784    11/11/11 - 10/15/12    Willbros
Construction (US) LLC Builders Risk—Eagle Ford    National Union Fire Ins Co of
PA    63803786    11/11/11 - 10/31/12    Willbros Construction (US) LLC Medical
Malpractice    Evanston Insurance Company    SM884321    1/1/12 - 1/1/13   
Willbros Downstream LLC Storage Tank Liability    Commerce and Industry Ins Co
   017778566    10/15/12 - 10/15/13    Willbros Govt Services US LLC Non Owned
Aircraft Liability    Commerce & Industry Aircraft    AV003390008-14   
3/1/12 - 3/1/13    Willbros Group, Inc. Professional/Pollution Liability   
Steadfast Insurance Company    EOC4756165-01    3/1/12 - 3/1/13    Willbros
Group, Inc. General Liability—Foreign    Insurance Co of the State of PA   
80-0270710    3/1/12 - 3/1/13    Willbros Group, Inc. Commercial
Automobile—Foreign    Insurance Co of the State of PA    80-0270710   
3/1/12 - 3/1/13    Willbros Group, Inc. Work. Comp.—Foreign    Insurance Co of
the State of PA    83-55314    3/1/12 - 3/1/13    Willbros Group, Inc. Spain DBA
(Willbros Hammer)    Insurance Co of the State of PA    16029669   
3/1/12 - 3/1/13    Willbros Group, Inc. Spain Automobile (Willbros Hammer)   
Insurance Co of the State of PA    0010538728    3/1/12 - 3/1/13    Willbros
Group, Inc. Spain General Liability (Willbros Hammer)    Insurance Co of the
State of PA    0030077950    3/1/12 - 3/1/13    Willbros Group, Inc. German
General Liability Local    Industrial Liability Insurance    H181515529   
3/1/12 - 3/1/13    Cable Cure,Zweigniederlassung von UTILX Ltd Political Risk   
Lloyd's of London    FP1200069    3/1/12 - 3/1/13    Willbros Group, Inc. Marine
Pkg.    Lloyd's of London       4/1/12 - 4/1/13    Willbros Group, Inc. NFIP
Flood—1722 N 161st E Ave, Tulsa    Philadelphia Indemnity Insurance   
87043423282011    11/13/11 - 11/13/12    Willbros Integrated Srv Co,LLC NFIP
Flood—1722 N 161st E Ave, Tulsa    Philadelphia Indemnity Insurance   
87043423302011    11/13/11 - 11/13/12    Willbros Integrated Srv Co,LLC NFIP
Flood—1722 N 161st E Ave, Tulsa    Philadelphia Indemnity Insurance   
87043423252011    11/13/11 - 11/13/12    Willbros Integrated Srv Co,LLC NFIP
Flood—22820 Russell Rd,Kent, WA    Hartford Ins. Co. of the Midwest   
87045451452011    12/9/11 - 12/9/12    UTILX Corporation NFIP—120 Mallard, Saint
Rose, LA    American Bankers Ins Co of FL    1011169049    5/7/12 - 5/7/13   
Willbros Engineers, LLC NFIP—8641 United Plaza Blvd, Baton Rouge    American
Bankers Ins Co of FL    1011181039    11/9/11 - 11/9/12    Willbros Engineers,
LLC Excess Flood    Lloyd's of London    AEF03619-A    3/1/12 - 3/1/13   
Willbros Engineers, LLC Excess Liability (#1), $25m xs Primary    Lexington
Insurance Company    015881295    3/1/12 - 3/1/13    Willbros Group, Inc. Excess
Liability (#2), $25m xs $25m    Ironshore Indemnity Inc.    000958801   
3/1/12 - 3/1/13    Willbros Group, Inc. Excess Liability (#3), $25m xs $50m   
Alterra American Insurance Comp    MAXA3EC3000171    3/1/12 - 3/1/13    Willbros
Group, Inc. Excess Liability (#4), $25m xs $75m    Westchester Surplus Lines
Ins. C    G24116888003    3/1/12 - 3/1/13    Willbros Group, Inc. Excess
Liability (#5), $100m xs $100m    Lexington Insurance Company    15936864   
3/1/12 - 3/1/13    Willbros Group, Inc. Warranty    Underwriters at Lloyds   
CY120002W    5/9/12 - 5/9/13    UTILX Corporation

 

* Renewal in Process



--------------------------------------------------------------------------------

Willbros Group, Inc.

Executive Liability Protection Coverages

 

Coverage

  

Insurance Company

   Policy Number    Coverage Period     

Insured

Directors & Officers    Illinois National    01-335-59-15     
11/12/2011 to 11/12/2012       Willbros Group, Inc. Directors & Officers   
Federal Insurance    8170-2061      11/12/2011 to 11/12/2012       Willbros
Group, Inc. Directors & Officers    Travelers    105707567     
11/12/2011 to 11/12/2012       Willbros Group, Inc. Directors & Officers   
Allied World (AWAC)    0305-0900      11/12/2011 to 11/12/2012       Willbros
Group, Inc. Directors & Officers    US Specialty (HCC)    14-MGU-11-A25298     
11/12/2011 to 11/12/2012       Willbros Group, Inc. Directors & Officers   
Berkley    11067213      11/12/2011 to 11/12/2012       Willbros Group, Inc.
Directors & Officers    RSUI    NHS643956      11/12/2011 to 11/12/2012      
Willbros Group, Inc. Directors & Officers Side A    ACE    G24457370 004     
11/12/2011 to 11/12/2012       Willbros Group, Inc. Directors & Officers Side A
   Beazley    V15PKZ110401      11/12/2011 to 11/12/2012       Willbros Group,
Inc. Fiduciary Liability    Illinois National    01-335-59-13     
11/12/2011 to 11/12/2012       Willbros Group, Inc. Fiduciary Liability   
Federal Insurance    8210-9917      11/12/2011 to 11/12/2012       Willbros
Group, Inc. Fiduciary Liability    ACE    DOX G24457400
004      11/12/2011 to 11/12/2012       Willbros Group, Inc. Employment
Practices Liability    Federal Insurance    8224-6384     
11/12/2011 to 11/12/2012       Willbros Group, Inc. Crime    National Union   
01-335-95-76      11/12/2011 to 11/12/2012       Willbros Group, Inc.

Note: Subsidiary language is included in each of the above policies.

Willbros Group, Inc.

Canada Policies

 

Coverage    Insurance Co.    Policy Number    Coverage Period    Insured
Automobile    Aviva    6141084071    November 1, 2012 to November 1, 2013   
Willbros Canada Holding ULC, Willbros (Canada) GP 1 Limited, Willbros (Canada)
GP V Limited Liability    Northbridge    CBC19251700    November 1, 2012 to
November 1, 2013    Willbros Canada Holding ULC, Willbros (Canada) GP 1 Limited,
Willbros (Canada) GP III Limited, Willbros (Canada) GP IV Limited, Willbros
(Canada) GP V Limited, 0795781 B.C. Commercial Package    Aviva    CMP81248246
   November 1, 2012 to November 1, 2013    Willbros Canada Holding ULC, Willbros
(Canada) GP 1 Limited, Willbros (Canada) GP III Limited, Willbros (Canada) GP IV
Limited, Willbros (Canada) GP V Limited, 0795781 B.C. Umbrella Liability   
Northbridge    CBC19251700    November 1, 2012 to November 1, 2013    Willbros
Canada Holding ULC, Willbros (Canada) GP 1 Limited, Willbros (Canada) GP III
Limited, Willbros (Canada) GP IV Limited, Willbros (Canada) GP V Limited,
0795781 B.C.



--------------------------------------------------------------------------------

The Oman Construction Company LLC (TOCO)

List of Insurance Policies with Dhofar Insurance

from 01st February 2012 till 31st January 2013

 

1) Motor vehicles Third Party Policy covering third party:

 

  a) Bodily Injury/ Death : As awarded by Court

 

  b) Property Damage : RO. 75,000/= anyone occurrence

 

2) Workmen’s Compensation Insurance Policy:

Staff of the above Company according to Royal Decree No.40/1976 “Law governing
compensation for Occupational Injuries/Illnesses”.

 

3) General Third Party Liability Policy:

For Third Party (a) Bodily Injury/Death (b) Property Damages.

Limit of Liability: US$ 2,000,000/= anyone occurrence and unlimited in aggregate

 

4) Transport Haulier’s Liability Insurance Policy:

Limit of Liability RO. 100,000/= anyone vehicle/carriage/conveyance.

 

5) Fire Insurance Policy:

Limit of Liability RO. 367,383     Ghala Building/Workshop/Porta Cabins; Fahud

                                                      Workshop & Mukhaizna
Diesel Facility Storage

 

6) Marine Cargo Insurance Policy:

Air Shipment: RO. 55,000                 Sea Shipment: RO. 55,000

From anywhere in the World

 

7) Money Insurance Policy:

Money in Safe: RO. 22,000

Money in Transit: RO. 10,000/= (limit anyone transit)

 

8) Fire & Theft Insurance Policy:

Limit of Liability RO. 100,000     Fenced area inTOCO yard



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Liens

 

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Chapman Construction Co., L.P.    Hibernia National Bank    TX    UCC/ Fed   
06-0007176592    3/03/06    Equipment Chapman Construction Co., L.P.    Holt Cat
   TX    UCC/ Fed    06-0011959778    4/10/06    Equipment Chapman Construction
Co., L.P.    General Electric Capital Corporation    TX    UCC/ Fed   
07-0028879223    8/23/07    Equipment Chapman Construction Co., L.P.    General
Electric Capital Corporation    TX    UCC/ Fed    07-0032498750    9/21/07   
Equipment Chapman Construction Co., L.P.    Altec Capital Services, LLC    TX   
UCC/ Fed    08-0028877525    8/28/08    Equipment Chapman Construction Co., L.P.
   Altec Capital Services, LLC    TX    UCC/ Fed    08-0028878102    8/28/08   
Equipment Chapman Construction Co., L.P.    General Electric Capital Corporation
   TX    UCC/ Fed    08-0029813596    9/08/08    Equipment Chapman Construction
Co., L.P.    General Electric Capital Corporation    TX    UCC/ Fed   
08-0034215477    10/20/08    Equipment Chapman Construction Co., L.P.    TFS
Capital Solutions    TX    UCC/ Fed    09-0007568318    3/18/09    Equipment
Chapman Construction Co., L.P.    General Electric Capital Corporation    TX   
UCC/ Fed    09-0008472171    3/26/09    Equipment Chapman Construction Co., L.P.
   General Electric Capital Corporation    TX    UCC/ Fed    09-0010783321   
4/16/09    Equipment Chapman Construction Co., L.P.    General Electric Capital
Corporation    TX    UCC/ Fed    09-0011898581    4/27/09    Equipment Chapman
Construction Co., L.P.    General Electric Capital Corporation    TX    UCC/ Fed
   09-0016133750    7/08/09    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Chapman Construction Co., L.P.    TFS Capital Funding    TX    UCC/ Fed   
09-0017267022    7/18/09    Equipment Chapman Construction Co., L.P.    Holt Cat
   TX    UCC/ Fed    09-0021087390    7/27/09    Equipment Chapman Construction
Co., L.P.    Caterpillar Financial Services Corporation    TX    UCC/ Fed   
09-0021407063    7/29/09    Equipment Chapman Construction Co., L.P.   
Caterpillar Financial Services Corporation    TX    UCC/ Fed    09-0025146289   
9/08/09    Equipment Chapman Construction Co., L.P.    Caterpillar Financial
Services Corporation    TX    UCC/ Fed    09-0027451836    9/30/09    Equipment
Chapman Construction Co., L.P.    Caterpillar Financial Services Corporation   
TX    UCC/ Fed    09-0027452079    9/30/09    Equipment Chapman Construction
Co., L.P.    General Electric Capital Corporation    TX    UCC/ Fed   
09-0028565419    10/13/09    Equipment Chapman Construction Co., L.P.   
Caterpillar Financial Services Corporation    TX    UCC/ Fed    09-0029036291   
10/19/09    Equipment Flowers Construction Co., Inc. [sic]    RDO Equipment Co.
   TX    UCC/ Fed    06-0035279951    10/25/06    Equipment InterCon
Construction, Inc.    Vermeer-Wisconsin, Inc.; GE Commercial Distribution
Finance Corporation    WI    UCC/ Fed   

070009169025/ 070009276630

(collateral assignment)

   6/26/07 / 6/28/07    Inventory InterCon Construction, Inc.    Key Equipment
Finance, Inc.    WI    UCC/ Fed    070016268932    11/27/07    Equipment Bemis,
LLC    Commerce Commercial Leasing, LLC    VT    UCC    06-199637    6/15/06   
Equipment Bemis, LLC    Commerce Commercial Leasing, LLC    VT    UCC   
06-200994    7/27/06    Equipment Bemis, LLC    Key Equipment Finance Inc.    VT
   UCC    07-206283    2/27/07    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Bemis, LLC    Commerce Commercial Leasing, LLC    VT    UCC    07-208706   
5/17/07    Equipment Skibeck Pipeline Company, Inc.    Blanchard Machinery
Company    NY    UCC/ Fed    200606065549081    6/06/06    Equipment Skibeck
Pipeline Company, Inc.    Blanchard Machinery Company    NY    UCC/ Fed   
200606065549132    6/06/06    Equipment Skibeck Pipeline Company, Inc.   
Blanchard Machinery Company    NY    UCC/ Fed    200606065549170    6/06/06   
Equipment Skibeck Pipeline Company, Inc.    Blanchard Machinery Company    NY   
UCC/ Fed    200606065549221    6/06/06    Equipment Skibeck Pipeline Company,
Inc.    Blanchard Machinery Company    NY    UCC/ Fed    200606065549269   
6/06/06    Equipment Skibeck Pipeline Company, Inc.    Blanchard Machinery
Company    NY    UCC/ Fed    200606065549283    6/06/06    Equipment Skibeck
Pipeline Company, Inc.    Blanchard Machinery Company    NY    UCC/ Fed   
200607195716112    7/19/06    Equipment Skibeck Pipeline Company, Inc.   
Cleveland Brothers Equipment Co., Inc.    NY    UCC/ Fed    200808058316380   
8/05/08    Equipment Halpin Line Construction LLC    Associates First Capital
Corp    NY    UCC/ Fed   

200307181347179;

200802135153677

(continuation)

   7/18/03; 2/13/08    Equipment Halpin Line Construction LLC    Associates
First Capital Corp    NY    UCC/ Fed   

200307181348119;

200801225057911

(continuation)

   7/18/03; 1/22/08    Equipment Halpin Line Construction LLC    General
Electric Capital Corporation    NY    UCC/ Fed   

200412306085533;

200909245862249

(continuation)

   12/30/04; 9/24/09    Equipment Halpin Line Construction LLC    Financial
Federal Credit Inc.    NY    UCC/ Fed    200512191334814    12/19/05   
Equipment Halpin Line Construction LLC    General Electric Capital Corporation
   NY    UCC/ Fed   

200601060016948;

200601170049281

(Filing Officer Statement)

   1/06/06; 1/17/06    Equipment Halpin Line Construction LLC    Financial
Federal Credit Inc.    NY    UCC/ Fed    200604280364606    4/28/06    Equipment
Hawkeye, LLC    General Electric Capital Corporation    NY    UCC/ Fed   

20050225164011;

200910295973300

(continuation)

   2/25/05; 10/29/09    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Hawkeye, LLC    General Electric Capital Corporation    NY    UCC/ Fed   
200504015279400    4/01/05    Equipment Hawkeye, LLC    CIT Bank    NY    UCC/
Fed    200505245461433    5/24/05    Computer Equipment Hawkeye, LLC   
Associates First Capital Corp    NY    UCC/ Fed    200505255461891    5/25/05   
Equipment Hawkeye, LLC    Associates First Capital Corp    NY    UCC/ Fed   
200505260645088    5/26/05    Equipment Hawkeye, LLC    CIT Bank    NY    UCC/
Fed    200505275474094    5/27/05    Equipment Hawkeye, LLC    General Electric
Capital Corporation    NY    UCC/ Fed    200506220719938    6/22/05    Office
Equipment Hawkeye, LLC    Dell Financial Services, L.P.    NY    UCC/ Fed   
200508035691014    8/03/05    Computer Equipment Hawkeye, LLC    CNH capital
America    NY    UCC/ Fed   

200509215831872;

200602065121986;

200603015201736;

200604105339106

(amendment)

  

9/21/05;

2/06/06;

3/01/06;

4/10/06

   Equipment (added equipment) Hawkeye, LLC    Dell Financial Services, L.P.   
NY    UCC/ Fed    200510075886705    10/07/05    Computer Equipment Hawkeye, LLC
   Commerce Commercial Leasing, LLC    NY    UCC/ Fed    200510271152568   
10/27/05    Equipment Hawkeye, LLC    Commerce Commercial Leasing, LLC    NY   
UCC/ Fed    200512061292944    12/06/05    Equipment Hawkeye, LLC    Commerce
Commercial Leasing, LLC    NY    UCC/ Fed    200512061293011    12/06/05   
Equipment Hawkeye, LLC    Dell Financial Services, L.P.    NY    UCC/ Fed   
200512096077672    12/09/05    Computer Equipment Hawkeye, LLC    Altec Capital
Services, LLC    NY    UCC/ Fed    200512136082925    12/13/05    Equipment
Hawkeye, L.L.C. [sic]    Altec Capital Services, LLC    NY    UCC/ Fed   
200512136082963    12/13/05    Equipment Hawkeye, L.L.C. [sic]    Altec Capital
Services, LLC    NY    UCC/ Fed    200512136082987    12/13/05    Equipment
Hawkeye, L.L.C. [sic]    Altec Capital Services, LLC    NY    UCC/ Fed   
200512136083016    12/13/05    Equipment Hawkeye, L.L.C. [sic]    Altec Capital
Services, LLC    NY    UCC/ Fed    200512136086884    12/13/05    Equipment
Hawkeye, LLC    Financial Federal Credit Inc.    NY    UCC/ Fed   
200512191334888    12/19/05    Equipment Hawkeye, LLC    Commerce Commercial
Leasing, LLC    NY    UCC/ Fed    200601060017623    1/06/06    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Hawkeye, LLC    Commerce Commercial Leasing, LLC    NY    UCC/ Fed   
200601060017635    1/06/06    Equipment Hawkeye LLC [sic]    Dell Financial
Services, L.P.    NY    UCC/ Fed    200601065019913    1/06/06    Computer
Equipment Hawkeye, LLC    General Electric Capital Corporation    NY    UCC/ Fed
   200601090027377    1/09/06    Equipment Hawkeye LLC [sic]    Dell Financial
Services, L.P.    NY    UCC/ Fed    200601305101200    1/30/06    Computer
Equipment Hawkeye, LLC    General Electric Capital Corporation    NY    UCC/ Fed
   200602060123288    2/06/06    Equipment Hawkeye LLC [sic]    Dell Financial
Services, L.P.    NY    UCC/ Fed    200602065123649    2/06/06    Computer
Equipment Hawkeye LLC [sic]    Dell Financial Services, L.P.    NY    UCC/ Fed
   200602065123699    2/06/06    Computer Equipment Hawkeye, LLC    Dell
Financial Services, L.P.    NY    UCC/ Fed    200602235181154    2/23/06   
Computer Equipment Hawkeye, LLC    Commerce Commercial Leasing, LLC    NY   
UCC/ Fed    200603020196312    3/02/06    Equipment Hawkeye, LLC    Commerce
Commercial Leasing, LLC    NY    UCC/ Fed    200603020196350    3/02/06   
Equipment Hawkeye, LLC    Commerce Commercial Leasing, LLC    NY    UCC/ Fed   
200604190336280    4/19/06    Equipment Hawkeye, LLC    Commerce Commercial
Leasing, LLC    NY    UCC/ Fed    200604190336355    4/19/06    Equipment
Hawkeye, LLC    Commerce Commercial Leasing, LLC    NY    UCC/ Fed   
200604190336519    4/19/06    Equipment Hawkeye, LLC    Commerce Commercial
Leasing, LLC    NY    UCC/ Fed   

200606200511760;

200703305350392

(amendment)

  

6/20/06;

3/30/07

   Equipment (added equipment) Hawkeye, LLC    Commerce Commercial Leasing, LLC
   NY    UCC/ Fed    200606200511784    6/20/06    Equipment Hawkeye, LLC   
Commerce Commercial Leasing, LLC    NY    UCC/ Fed    200607255736458    7/25/06
   Equipment Hawkeye, LLC    Commerce Commercial Leasing, LLC    NY    UCC/ Fed
   200607275743229    7/27/06    Equipment Hawkeye, LLC    Commerce Commercial
Leasing, LLC    NY    UCC/ Fed    200607275743243    7/27/06    Equipment
Hawkeye, LLC    Bank of America Leasing & Capital, LLC    NY    UCC/ Fed   
200608245836878    8/24/06    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Hawkeye, LLC    Bank of America Leasing & Capital, LLC    NY    UCC/ Fed   
200610035964882    10/03/06    Equipment Hawkeye, LLC    Bank of America Leasing
& Capital, LLC    NY    UCC/ Fed    200610035965492    10/03/06    Equipment
Hawkeye, LLC    Bank of America Leasing & Capital, LLC    NY    UCC/ Fed   
200610035966393    10/03/06    Equipment Hawkeye, LLC    Bank of America Leasing
& Capital, LLC    NY    UCC/ Fed    200610035966533    10/03/06    Equipment
Hawkeye, LLC    Bank of America Leasing & Capital, LLC    NY    UCC/ Fed   
200610050804162    10/05/06    Equipment Hawkeye, LLC    Commerce Commercial
Leasing, LLC    NY    UCC/ Fed    200610186016710    10/18/06    Equipment
Hawkeye, LLC    Commerce Commercial Leasing, LLC    NY    UCC/ Fed   
200610246032856    10/24/06    Equipment                   Hawkeye, LLC   
Commerce Commercial Leasing, LLC    NY    UCC/ Fed   

200703265322724;

201003185243598

(amendment)

  

3/26/07;

3/18/10

   Equipment (added equipment) Hawkeye, LLC    Commerce Commercial Leasing, LLC
   NY    UCC/ Fed   

200705175498124;

200707275727710;

200710296050642

(amendment)

  

5/17/07;

7/27/07;

10/29/07

   Equipment (added equipment) Hawkeye, LLC    Commerce Commercial Leasing, LLC
   NY    UCC/ Fed   

200705175498364;

200707275727568

(amendment)

  

5/17/07;

7/27/07

   Equipment (added equipment) Hawkeye, L.L.C. [sic]    Altec Capital Services,
LLC    NY    UCC/ Fed    200705255524798    5/25/07    Equipment Hawkeye, LLC   
Altec Capital Services, LLC    NY    UCC/ Fed    200706080465464    6/08/07   
Equipment Hawkeye, LLC    Bank of America Leasing & Capital, LLC    NY    UCC/
Fed    200706285634105    6/28/07    Equipment Hawkeye, LLC    Altec Capital
Services, LLC    NY    UCC/ Fed    200805055492294    5/05/08    Equipment
Hawkeye, LLC    Altec Capital Services, LLC    NY    UCC/ Fed    200807225826964
   7/22/08    Equipment Hawkeye, LLC    Altec Capital Services, LLC    NY   
UCC/ Fed    200807225827031    7/22/08    Equipment Hawkeye, LLC    People’s
Capital and Leasing Corp.    NY    UCC/ Fed   

200901160032456;

200902260115342

(amendment)

  

1/16/09;

2/26/09

   Equipment (added equipment)



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Hawkeye, LLC    Carter Machinery Co., Inc.    NY    UCC/ Fed    200908100462550
   8/10/09    Equipment Hawkeye, LLC    Carter Machinery Co., Inc.    NY    UCC/
Fed    200909290559912    9/29/09    Equipment Hawkeye, LLC    Carter Machinery
Co., Inc.    NY    UCC/ Fed    201003100125749    3/10/10    Equipment Trafford
Corporation    Citicapital Commercial Corporation    PA    UCC    2007032101907
   3/21/07    Equipment Trafford Corporation    Citicapital Commercial
Corporation    PA    UCC    2007032101969    3/21/07    Equipment Trafford
Corporation    Citicapital Commercial Corporation    PA    UCC    2007071106358
   7/11/07    Equipment Trafford Corporation    Citicapital Commercial
Corporation    PA    UCC    2007071106663    7/11/07    Equipment Trafford
Corporation    Citicapital Commercial Corporation    PA    UCC    2007072302850
   7/23/07    Equipment Trafford Corporation    Citicapital Commercial
Corporation    PA    UCC    2008013100915    1/21/08    Equipment Trafford
Corporation    Citicapital Commercial Corporation    PA    UCC    2008012100939
   1/21/08    Equipment Trafford Corporation    Citicapital Commercial
Corporation    PA    UCC   

2008012100953;

2008082500830

  

1/21/08;

8/25/08

   Equipment (restated collateral description) Lineal Industries, Inc.   
Citicapital Commercial Corporation    PA    UCC    2007032407020    3/22/07   
Equipment Lineal Industries, Inc.    CNH Capital America LLC    PA    UCC   
2007041900356    4/19/07    Equipment Lineal Industries, Inc.    John Deere
Construction & Forestry Company    PA    UCC    2007050403149    5/03/07   
Equipment Lineal Industries, Inc.    Caterpillar Financial Services Corporation
   PA    UCC    2007052905260    5/29/07    Equipment Lineal Industries, Inc.   
Cleveland Brothers Equipment Co., Inc.    PA    UCC    2008080507666    8/05/08
   Equipment Lineal Industries, Inc.    Doyle Equipment Company    PA    UCC   
2008102104671    10/21/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Wink Companies, LLC    Hibernia National Bank    LA    UCC/ Fixture/ Fed   

36-813064; 36-845943 (name

change, Wink, Incorporated to

Wink Companies, LLC)

  

4/13/05;

4/11/06

   Equipment Wink Companies, LLC    Hibernia National Bank    LA    UCC/
Fixture/ Fed   

36-820476; 36-845944 (name change, Wink, Incorporated to

Wink Companies, LLC)

  

5/31/05;

4/11/06

   Equipment Wink Companies, LLC    Hibernia National Bank    LA    UCC/
Fixture/ Fed   

36-823963; 36- 845945 (name change, Wink,

Incorporated to Wink

Companies, LLC)

  

6/20/05;

4/11/06

   Equipment Wink Companies, LLC    Hibernia National Bank    LA    UCC/
Fixture/ Fed   

36-824068; 36-845946;

36-999895 (name change, Wink,

Incorporated to Wink

Companies, LLC; continuation)

  

6/20/05;

4/11/06;

2/12/10

   Equipment Wink Companies, LLC    Hibernia National Bank    LA    UCC/
Fixture/ Fed   

36-828975; 36-845947 (name

change, Wink, Incorporated to

Wink Companies, LLC)

  

7/25/05;

4/11/06

   Equipment Wink Incorporated    Hewlett Packard Financial Services Company   
LA    UCC/ Fixture/ Fed    01-051947    11/02/05    Equipment Wink Incorporated
   Ervin Leasing Co.    LA    UCC/ Fixture/ Fed    17-1289563    11/14/05   
Equipment Wink Companies, LLC    Capital One, NA    LA    UCC/ Fixture/ Fed   

09-1052388; 09-1058388;

09-1058389 (Secured party

changed from Hibernia, NA;

name change, Wink,

Incorporated to Wink

Companies, LLC)

  

12/22/05;

5/08/06;

5/08/06

   Equipment Wink Companies, LLC    Capital One, NA    LA    UCC/ Fixture/ Fed
  

09-1052720; 09-1058386;

09-1058387 (Secured party

changed from Hibernia, NA;

name change, Wink,

Incorporated to Wink

Companies, LLC)

  

12/30/05;

5/08/06;

5/08/06

   Equipment Wink Companies, LLC    Hewlett Packard Financial Services Company
   LA    UCC/ Fixture/ Fed    17-1301641    8/09/06    Equipment Wink Companies,
LLC    Capital One, NA    LA    UCC/ Fixture/ Fed    17-1305979    11/29/06   
Equipment Wink Companies, LLC    Hibernia National Bank    LA   
UCC/Fixture/Federal Lien    26-291287    4/12/06    Equipment Wink Companies,
LLC    Hibernia National Bank    LA    UCC/Fixture/Federal Lien    26-291288   
4/12/06    Equipment Wink Companies, LLC    Hibernia National Bank    LA   
UCC/Fixture/Federal Lien    26-291430    4/24/06    Equipment Wink Companies,
LLC    Capital One, National Association    LA    UCC/Fixture/Federal Lien   
26-291760    5/16/06    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Wink, Incorporated    Hibernia National Bank    LA    UCC/Fixture/Federal Lien
   26-291761    5/16/06    Equipment Wink, Incorporated    Hibernia National
Bank    LA    UCC/Fixture/Federal Lien    26-292002    6/02/06    Equipment
Wink, Incorporated    Hibernia National Bank    LA    UCC/Fixture/Federal Lien
   26-292004    6/02/06    Equipment Wink Companies, LLC    Capital One,
National Association    LA    UCC/Fixture/Federal Lien    26-293542    9/21/06
   Equipment Wink Companies, LLC    Capital One, National Association    LA   
UCC/Fixture/Federal Lien    26-296153    4/18/07    Equipment Wink Companies,
LLC    Capital One, National Association    LA    UCC/Fixture/Federal Lien   
26-296154    4/18/07    Equipment Wink Companies, LLC    Capital One, National
Association    LA    UCC/Fixture/Federal Lien    26-296809    5/29/07   
Equipment Wink Companies, LLC    Capital One, National Association    LA   
UCC/Fixture/Federal Lien    26-296810    5/29/07    Equipment Wink Companies,
LLC    Capital One, National Association    LA    UCC/Fixture/Federal Lien   
26-296811    5/29/07    Equipment                   Wink Companies, LLC   
Capital One, National Association    LA    UCC/Fixture/Federal Lien    26-296812
   5/29/07    Equipment Wink Companies, LLC    Capital One, National Association
   LA    UCC/Fixture/Federal Lien    26-296813    5/29/07    Equipment Wink
Companies, LLC    Capital One, National Association    LA    UCC/Fixture/Federal
Lien    26-298351    9/17/07    Equipment Wink Companies, LLC    Capital One,
National Association    LA    UCC/Fixture/Federal Lien    26-299077    11/07/07
   Equipment Wink Companies, LLC    Capital One, National Association    LA   
UCC/Fixture/Federal Lien    26-299078    11/07/07    Equipment Wink Companies,
LLC    Capital One, National Association    LA    UCC/Fixture/Federal Lien   
26-299081    11/08/07    Equipment Wink Companies, LLC    Capital One, National
Association    LA    UCC/Fixture/Federal Lien    26-299523    12/17/07   
Equipment Wink Companies, LLC    Capital One, National Association    LA   
UCC/Fixture/Federal Lien    26-299524    12/17/07    Equipment Wink Companies,
LLC    Capital One, National Association    LA    UCC/Fixture/Federal Lien   
26-300937    4/02/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Wink Companies, LLC    Capital One, National Association    LA   
UCC/Fixture/Federal Lien    26-301083    4/14/08    Equipment Wink Companies,
LLC    Capital One, National Association    LA    UCC/Fixture/Federal Lien   
26-301514    5/09/08    Equipment Wink Companies, LLC    Capital One, National
Association    LA    UCC/Fixture/Federal Lien    26-303747    9/18/08   
Equipment Wink Companies, LLC    Capital One, National Association    LA   
UCC/Fixture/Federal Lien    26-305413    1/14/09    Equipment Wink Companies,
LLC    Capital One, National Association    LA    UCC/Fixture/Federal Lien   
26-306332    3/10/09    Equipment Wink Companies, LLC    Capital One, National
Association    LA    UCC/Fixture/Federal Lien    26-306404    3/16/09   
Equipment Wink Companies, LLC    Capital One, National Association    LA   
UCC/Fixture/Federal Lien    26-306591    3/31/09    Equipment Wink Companies,
LLC    Capital One, National Association    LA    UCC/Fixture/Federal Lien   
26-306806    4/09/09    Equipment Willbros Construction (U.S.), LLC   
Caterpillar Financial Services Corporation    DE    UCC/ Fed    63798212;
80378693 (Amendment: name change from Willbros RPI, Inc.)    10/31/06; 1/31/08
   Equipment Willbros Construction (U.S.), LLC    First National Capital
Corporation    DE    UCC/ Fed    72548088; 72562345; 73093605; 73146692;
73379921; 73803466; 80750255 (Amendments: added Equipment, Name changed from
Willbros RPI, Inc.)    7/50/07; 7/06/07; 8/14/07; 8/17/07; 9/05/07; 10/09/07;
2/29/08    Equipment Willbros Construction (U.S.), LLC    Merrill Lynch Capital
   DE    UCC/ Fed    72922821; 80442085 (Amendment: name change from Willbros
RPI, Inc.)    10/20/07; 1/11/08    Equipment Willbros Construction (U.S.), LLC
   Caterpillar Financial Services Corporation    DE    UCC/ Fed    74876230;
80376531 (Amendment: name change from Willbros RPI, Inc.)    12/27/07; 1/31/08
   Equipment Willbros Construction (U.S.), LLC    Caterpillar Financial Services
Corporation    DE    UCC/ Fed    74876503; 80376358 (Amendment: name change from
Willbros RPI, Inc.)    12/27/07; 1/31/08    Equipment Willbros Construction
(U.S.), LLC    Caterpillar Financial Services Corporation    DE    UCC/ Fed   
74876602; 80376150 (Amendment: name change from Willbros RPI, Inc.)    12/27/07;
1/31/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Willbros Construction (U.S.), LLC    Caterpillar Financial Services Corporation
   DE    UCC/ Fed    74876685; 80376093 (Amendment: name change from Willbros
RPI, Inc.)    12/27/07; 1/31/08    Equipment Willbros Construction (U.S.), LLC
   Caterpillar Financial Services Corporation    DE    UCC/ Fed    80369353;
80375590 (Amendment: name change from Willbros RPI, Inc.)    1/30/08; 1/31/08   
Equipment Willbros Construction (U.S.), LLC.    Caterpillar Financial Services
Corporation    DE    UCC/ Fed    80552172    2/14/08    Equipment Willbros
Construction (U.S.), LLC.    Caterpillar Financial Services Corporation    DE   
UCC/ Fed    80552412    2/14/08    Equipment Willbros Construction (U.S.), LLC.
   Caterpillar Financial Services Corporation    DE    UCC/ Fed    80552453   
2/14/08    Equipment Willbros Construction (U.S.), LLC.    Caterpillar Financial
Services Corporation    DE    UCC/ Fed    80552529    2/14/08    Equipment
Willbros Construction (U.S.), LLC.    Caterpillar Financial Services Corporation
   DE    UCC/ Fed    80552552    2/14/08    Equipment Willbros Construction
(U.S.), LLC.    Caterpillar Financial Services Corporation    DE    UCC/ Fed   
80553295    2/14/08    Equipment Willbros Construction (U.S.), LLC.   
Caterpillar Financial Services Corporation    DE    UCC/ Fed    80554707   
2/14/08    Equipment Willbros Construction (U.S.), LLC.    Caterpillar Financial
Services Corporation    DE    UCC/ Fed    80554848    2/14/08    Equipment
Willbros Construction (U.S.), LLC.    Caterpillar Financial Services Corporation
   DE    UCC/ Fed    80554897    2/14/08    Equipment Willbros Construction
(U.S.), LLC.    Caterpillar Financial Services Corporation    DE    UCC/ Fed   
80555233    2/14/08    Equipment Willbros Construction (U.S.), LLC.   
Caterpillar Financial Services Corporation    DE    UCC/ Fed    80555498   
2/14/08    Equipment Willbros Construction (U.S.), LLC.    Caterpillar Financial
Services Corporation    DE    UCC/ Fed    80555696    2/14/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Willbros Construction (U.S.), LLC.    Caterpillar Financial Services Corporation
   DE    UCC/ Fed    80555753    2/14/08    Equipment Willbros Construction
(U.S.), LLC.    Caterpillar Financial Services Corporation    DE    UCC/ Fed   
80639938    2/21/08    Equipment Willbros Construction (U.S.), LLC.   
Caterpillar Financial Services Corporation    DE    UCC/ Fed    80639946   
2/21/08    Equipment Willbros Construction (U.S.), LLC.    Caterpillar Financial
Services Corporation    DE    UCC/ Fed    80639961    2/21/08    Equipment
Willbros Construction (U.S.), LLC.    Caterpillar Financial Services Corporation
   DE    UCC/ Fed    80640001    2/21/08    Equipment Willbros Construction
(U.S.), LLC.    Caterpillar Financial Services Corporation    DE    UCC/ Fed   
80640035    2/21/08    Equipment Willbros Construction (U.S.), LLC.   
Caterpillar Financial Services Corporation    DE    UCC/ Fed    80640043   
2/21/08    Equipment Willbros Construction (U.S.), LLC.    Caterpillar Financial
Services Corporation    DE    UCC/ Fed    80640050    2/21/08    Equipment
Willbros Construction (U.S.), LLC.    Caterpillar Financial Services Corporation
   DE    UCC/ Fed    80640076    2/21/08    Equipment Willbros Construction
(U.S.), LLC    Deere Credit, Inc.    DE    UCC/ Fed    81199585    4/07/08   
Equipment Willbros Construction (U.S.), LLC    Deere Credit, Inc.    DE    UCC/
Fed    81199635    4/07/08    Equipment Willbros Construction (U.S.), LLC   
Deere Credit, Inc.    DE    UCC/ Fed    81199684    4/07/08    Equipment
Willbros Construction (U.S.), LLC    Deere Credit, Inc.    DE    UCC/ Fed   
81199734    4/07/08    Equipment Willbros Construction (U.S.), LLC    Deere
Credit, Inc.    DE    UCC/ Fed    81199809    4/07/08    Equipment Willbros
Construction (U.S.), LLC    Deere Credit, Inc.    DE    UCC/ Fed    81199833   
4/07/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

WILL BROS CONSTRUCTION US LLC    U.S. Bancorp    DE    UCC/ Fed    90678505   
3/03/08    Informational Purpose – serial numbers B & H Maintenance and
Construction, Inc.    Deere Credit, Inc.    NM    UCC/Financing Statement   
20060005852K    3/27/06    Equipment B & H Maintenance and Construction, Inc.   
Deere Credit, Inc.    NM    UCC/Financing Statement    20060005854A    3/27/06
   Equipment B & H Maintenance and Construction, Inc.    Deere Credit, Inc.   
NM    UCC/Financing Statement    20060005857E    3/27/06    Equipment B & H
Maintenance and Construction, Inc    Deere Credit, Inc    NM    UCC/Financing
Statement    20060005968H    3/28/06    Equipment B & H Maintenance &
Construction, Inc.    Excel Machinery LTD    New Mexico    UCC/Financing
Statement    20060020270M    10/18/06    Equipment B & H Maintenance
Construction, Inc.    CitiCapital Commercial Corporation    NM    UCC/Financing
Statement    20060021003F    10/31/06    Equipment B & H Maintenance
Construction, Inc.    CitiCapital Commercial Leasing Corporation    NM   
UCC/Financing Statement    20060021401H    11/03/06    Equipment B & H
Maintenance Const    Wagner Equipment Co.    New Mexico    UCC/Financing
Statement    20080011450B    6/18/08    Equipment B & H Maintenance &
Construction    Lone Star Machinery Co., Inc.    U.S.A.    UCC/Financing
Statement    20080013600A    7/15/08    Equipment B & H Maintenance &
Construction    Tom Growney Equipment, Inc.    NM    UCC/Financing Statement   
20080018002B    9/19/08    Equipment B & H Maintenance & Construction    Wagner
Equipment Co.    New Mexico    UCC/Financing Statement    20080022521C   
12/04/08    Equipment B & H Maintenance and Construction, Inc.    CNH Capital
America LLC    NM    UCC/Financing Statement    20090004561J    3/21/09   
Equipment B & H Maintenance and Construction, Inc.    CNH Capital America LLC   
NM    UCC/Financing Statement    20090004562K    3/21/09    Equipment UTILIX
Corporation    Altex Capital Services, LLC    DE    UCC/Federal Lien/Financing
Statement    1153486 1; 6339030 9 (continuation)    10/29/01; 9/29/06   
Equipment Utilix Corporation    CitiCapital Commercial Leasing Corporation   
Delaware    UCC/Federal Lien/Financing Statement    2017420 5; 6215204 9
(continuation)    12/21/01;    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Utilix Corporation    Gelco Corporation dba GE Fleet Services    DE   
UCC/Federal Lien/Financing Statement    2222742 3; 3329239 1
(assignment from CitiCapital Commercial Leasing Corporation): 2007 2057940
(continuation)    8/29/02; 12/15/03; 6/01/07    Equipment Texas Electric Utility
Construction, Inc. [sic]    Bankers Trust Co. as Custodian of Trustee    TX   
UCC/Federal Lien/Financing Statement   

98-160141;

03-00356446 (continuation);

08-00161046 (continuation)

   8/06/98; 7/25/03; 5/09/08    Equipment Texas Electric Utility Construction,
LTD.    Wells Fargo Equipment Finance, Inc.    TX    UCC/Federal Lien/Financing
Statement    05-0013399929    4/29/05    Equipment Texas Electric Utility
Construction LTD    Greater Bay Bank N.A.    TX    UCC/Federal Lien/Financing
Statement    07-0001484680    1/12/07    Equipment Texas Electric Utility
Construction, LTD.    Komatsu Financial Limited Partnership    TX    UCC/Federal
Lien/Financing Statement    07-0011098612    4/03/07    Equipment Texas Electric
Utility Construction, LTD.    Komatsu Financial Limited Partnership    TX   
UCC/Federal Lien/Financing Statement    07-0011099299    4/03/07    Equipment
Texas Electric Utility Construction, LTD.    Komatsu Financial Limited
Partnership    TX    UCC/Federal Lien/Financing Statement    07-0011128222   
4/03/07    Equipment Texas Electric Utility Construction, LTD.    Komatsu
Financial Limited Partnership    TX    UCC/Federal Lien/Financing Statement   
07-0011128333    4/03/07    Equipment Texas Electric Utility Construction, LTD.
   Komatsu Financial Limited Partnership    TX    UCC/Federal Lien/Financing
Statement    07-0011128555    4/03/07    Equipment Texas Electric Utility
Construction, LTD.    Komatsu Financial Limited Partnership    TX    UCC/Federal
Lien/Financing Statement    07-0011128666    4/03/07    Equipment Texas Electric
Utility Construction, LTD.    Komatsu Financial Limited Partnership    TX   
UCC/Federal Lien/Financing Statement    07-0011128777    4/03/07    Equipment
Texas Electric Utility Construction, LTD.    Komatsu Financial Limited
Partnership    TX    UCC/Federal Lien/Financing Statement    07-0011128999   
4/03/07    Equipment Texas Electric Utility Construction, LTD    Continental
Equipment Company L.P.    TX    UCC/Federal Lien/Financing Statement   
07-0016146580    5/11/07    Equipment Texas Electric Utility Construction, Ltd.
   National City Commercial Capital Company, LLC    TX    UCC/Federal
Lien/Financing Statement    08-0022450859    7/02/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Texas Electric Utility Construction, Ltd.    National City Commercial Capital
Company, LLC    TX    UCC/Federal Lien/Financing Statement    08-0022450960   
7/02/08    Equipment Texas Electric Utility Construction, Ltd.    People’s
Capital and Leasing Corp.    TX    UCC/Federal Lien/Financing Statement   
08-0023081274    7/09/08    Equipment Texas Electric Utility Construction, Ltd.
   General Electric Capital Corporation    TX    UCC/Federal Lien/Financing
Statement    08-0025228986    7/29/08    Equipment Texas Electric Utility
Construction, Ltd.    General Electric Capital Corporation    TX    UCC/Federal
Lien/Financing Statement    08-0026716727    8/11/08    Equipment Texas Electric
Utility Construction, Ltd.    General Electric Capital Corporation    TX   
UCC/Federal Lien/Financing Statement    08-0027537628    8/18/08    Equipment
InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    08-0028241005; 09-00287895
(amendment –restated collateral description); as additional Debtor- Texas
Electric Utility Construction, Ltd.    8/22/08; 10/14/09    Equipment Texas
Electric Utility Construction, Ltd.             As additional Debtor to
InfrastruX Group, LLC (08-0028241005)       InfrastruX Group, LLC    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
08-0028241227; 08-00296654 (amendment – restated collateral description); as
additional Debtor- Texas Electric Utility Construction, Ltd.    8/22/08; 9/05/08
   Equipment Texas Electric Utility Construction, Ltd.             As additional
Debtor to InfrastruX Group, LLC (08-0028241227)       InfrastruX Group, LLC   
Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
08-0028241338 (as additional Debtor - Texas Electric Utility Construction, Ltd.)
   8/22/08    Equipment Texas Electric Utility Construction, Ltd.            
As additional Debtor to InfrastruX Group, LLC (08-0028241338)       InfrastruX
Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing
Statement    08-0028241661 (as additional Debtor - Texas Electric Utility
Construction, Ltd.)    8/22/08    Equipment Texas Electric Utility Construction,
Ltd.             As additional Debtor to InfrastruX Group, LLC (08-0028241661)
     



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    08-0028241883
(as additional Debtor to Texas Electric Utility Construction, Ltd.)    8/22/08
   Equipment Texas Electric Utility Construction, Ltd.            
As additional Debtor to InfrastruX Group, LLC (08-0028241883).       InfrastruX
Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing
Statement    08-0028277943
(as additional Debtor to Texas Electric Utility Construction, Ltd.)    08/25/08
   Equipment Texas Electric Utility Construction, Ltd.             As additional
Debtor to InfrastruX Group, LLC (08-0028277943).       InfrastruX Group, LLC   
Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
08-0028299452 (as additional Debtor to Texas Electric Utility Construction,
LTD.).    08/25/08    Equipment Texas Electric Utility Construction, LTD.      
      As additional Debtor to InfrastruX Group, LLC (08-0028299452).       Texas
Electric Utility Construction, LTD.    Altec Capital Services, LLC    WA   
UCC/Federal Lien/Financing Statement   

08-0028299674; 09-00074865 named changed from InfrastruX Group, LLC);

09-00077719 (restated collateral description).

   08/25/08; 3/17/09; 3/19/09    Equipment InfrastruX Group, LLC    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
08-0028300061 (as additional Debtor to Texas Electric Utility Construction,
LTD.)    08/25/08    Equipment Texas Electric Utility Construction, LTD.      
      08-0028300061 (as additional Debtor to InfrastruX Group, LLC).       Texas
Electric Utility Construction, LTD.    Altec Capital Services, LLC    WA   
UCC/Federal Lien/Financing Statement    08-0028867847; 09-00074859 (name changed
from InfrastruX Group, LLC)    8/28/08; 3/17/09    Equipment Texas Electric
Utility Construction, Ltd.    General Electric Capital Corporation    TX   
UCC/Federal Lien/Financing Statement    08-0029017390    8/29/08    Equipment
Texas Electric Utility Construction, Ltd.    People’s Capital and Leasing Corp.
   TX    UCC/Federal Lien/Financing Statement    09-0004932198    2/19/09   
Equipment Texas Electric Utility Construction, LTD.    Altec Capital Services,
LLC    TX    UCC/Federal Lien/Financing Statement    09-0007225681    3/13/09   
Equipment Texas Electric Utility Construction, LTD.    Altec Capital Services,
LLC    TX    UCC/Federal Lien/Financing Statement    09-0007225792    3/13/09   
Equipment Texas Electric Utility Construction, LTD.    Altec Capital Services,
LLC    TX    UCC/Federal Lien/Financing Statement    09-0007226046    3/13/09   
Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007226268    3/13/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement   

09-00072265691;

09-00075618

(restated

collateral

description)

   3/13/09; 3/17/09    Equipment Texas Electric Utility Construction, LTD.   
Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007226591    3/13/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007226602    3/13/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007546243    3/17/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007547264    3/17/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007547597    3/17/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007555455    3/17/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007556143    3/17/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007583224    3/18/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007583335    3/18/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007583446    3/18/09    Equipment Texas Electric Utility Construction, LTD.
   Altec Capital Services, LLC    TX    UCC/Federal Lien/Financing Statement   
09-0007584023    3/18/09    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007584578    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007584689    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007597108    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007598341    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007598907    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007613945    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007614966    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007615210    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007615987    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007622157    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007622379    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-0007629972    3/18/09    Equipment
Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    TX
   UCC/Federal Lien/Financing Statement    09-00027565620    10/01/09   
Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-075-8446-3    3/16/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-094-4342-3    4/04/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2001-101-6161-3    4/11/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-101-6163-7    4/11/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-113-9553-6    4/23/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-129-5412-1    5/08/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-142-9298-6    5/22/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-142-9299-3    5/22/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-157-3535-2    6/06/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-164-5663-8    6/13/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-164-5663-8    6/13/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-191-3643-8    7/10/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2007-198-5582-7    7/17/07    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2008-032-3413-2    2/01/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2008-056-9649-5    2/25/08    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2008-057-0170-0    2/25/08    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2008-059-1174-1    2/28/08    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2008-204-2809-5    7/22/08    Equipment
InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    2008-235-1916-5    8/22/08    Equipment Texas
Electric Utility Construction, LTD.    Altec Capital Services, LLC    WA   
UCC/Federal Lien/Financing Statement    2008-235-1917-2; 2008-235-1952-3
(name changed from InfrastruX Group, LLC)    8/22/08; 8/22/08    Equipment Texas
Electric Utility Construction, LTD.    Altec Capital Services, LLC    WA   
UCC/Federal Lien/Financing Statement    2008-235-1920-2; 2008-235-1956-1 (name
changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement   

2008-235-1921-9; 2008-235-1959-2 (name changed from InfrastruX Group, LLC);

2009-077-2343-3 (restated collateral; description).

   8/22/08;    Equipment Texas Electric Utility Construction, LTD.    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-235-1922-6; 2008-235-2108-3 (name changed from InfrastruX Group, LLC).   
8/22/08; 8/22/08    Equipment Texas Electric Utility Construction, LTD.    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-235-1923-3; 2008-235-2110-6 (name changed from InfrastruX Group, LLC).   
8/22/08; 8/22/08    Equipment Texas Electric Utility Construction, LTD.    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-235-1924-0; 2008-235-2112-0 (name changed from InfrastruX Group, LLC).   
8/22/08; 8/22/08    Equipment Texas Electric Utility Construction, LTD.    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-235-1925-7; 2008-235-2114-4 (name changed from InfrastruX Group, LLC).   
8/22/08; 8/22/08    Equipment Texas Electric Utility Construction, LTD.    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-235-1926-4; 2008-235-2115-1 (name changed from InfrastruX Group, LLC).   
8/22/08; 8/22/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    WA
   UCC/Federal Lien/Financing Statement    2008-235-1927-1; 2008-235-2116-8
(name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1928-8;
2008-235-2119-9 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1929-5;
2008-235-2122-9 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1930-1;
2008-235-2124-3 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1933-2;
2008-235-2125-0 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1936-3;
2008-235-2127-4 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1944-8;
2008-235-2128-1 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1945-5;
2008-235-2131-1 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1946-2;
2008-235-2133-5 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1947-9;
2008-235-2134-2 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1949-3;
2008-235-2135-9 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1950-9;
2008-235-2137-3 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment Texas Electric Utility Construction, LTD.    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-1998-1;
2008-235-2139-7 (name changed from InfrastruX Group, LLC).   

8/22/08;

8/22/08

   Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    2008-235-2140-3 (as additional Debtor to Texas
Electric Utility Construction, LTD.)    8/22/08    Equipment Texas Electric
Utility Construction, LTD.             As additional Debtor to Infrastrx Group,
Inc. (2008-235-2140-3)       InfrastruX Group, LLC    Altec Capital Services,
LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-2143-4 (as
additional Debtor to Texas Electric Utility Construction, LTD.); 2009-287-3698-6
(restated collateral description)    8/22/08; 10/14/09    Equipment Texas
Electric Utility Construction, LTD.             As additional Debtor to
InfrastruX Group, LLC (2008-235-2143-4)       InfrastruX Group, LLC    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-235-2145-8; (as additional Debtor to Texas Electric Utility Construction,
LTD.); 2008-248-4694-9 (restated collateral description).   

8/22/08;

9/04/08

   Equipment Texas Electric Utility Construction, LTD.             As additional
Debtor to InfrastruX Group, LLC (2008-235-2145-8).       InfrastruX Group, LLC
   Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-235-2146-5 (as additional Debtor to Texas Electric Utility Construction,
LTD.);    8/22/08    Equipment Texas Electric Utility Construction, LTD.      
      As additional Debtor to InfrastruX Group, LLC (2008-235-2146-5).      
InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    2008-235-2148-9 (as additional Debtor to Texas
Electric Utility Construction, LTD.);    8/22/08    Equipment Texas Electric
Utility Construction, LTD.             As additional Debtor to InfrastruX Group,
LLC (2008-235-2148-9).       InfrastruX Group, LLC    Altec Capital Services,
LLC    WA    UCC/Federal Lien/Financing Statement    2008-235-2177-9 (as
additional Debtor to Texas Electric Utility Construction, LTD.);    8/22/08   
Equipment Texas Electric Utility Construction, LTD.             As additional
Debtor to InfrastruX Group, LLC (2008-235-2177-9).       InfrastruX Group, LLC
   Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-238-2246-3 (as additional Debtor to Texas Electric Utility Construction,
LTD.);    8/25/08    Equipment Texas Electric Utility Construction, LTD.      
      As additional Debtor to InfrastruX Group, LLC (2008-238-2246-3).      



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Texas Electric Utility Construction, LTD.    Altec Capital Services, LLC    WA
   UCC/Federal Lien/Financing Statement    2008-238-2248-7 (as additional Debtor
to Texas Electric Utility Construction, LTD.); 2009-072-1541-9 (name changed
from InfrastruX Group, LLC); 2009-077-2438-6 (restated collateral description).
   8/25/08; 3/13/09; 3/18/09    Equipment Texas Electric Utility Construction,
LTD.             As additional Debtor to InfrastruX Group, LLC
(2008-238-2248-7).       InfrastruX Group, LLC    Altec Capital Services, LLC   
WA    UCC/Federal Lien/Financing Statement    2008-238-2251-7 (as additional
Debtor to Texas Electric Utility Construction, LTD.);    8/25/08    Equipment
Texas Electric Utility Construction, LTD.             As additional Debtor to
InfrastruX Group, LLC (2008-238-2251-7).       InfrastruX Group, LLC    Altec
Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-240-3237-3    8/27/08    Equipment InfrastruX Group, LLC    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-241-3599-9;
2009-072-1537-2 (name changed from InfrastruX Group, LLC); 2009-076-2123-4
(named changed from Texas Electric Utility Construction, LTD.).    8/28/08;
3/13/09; 3/17/09    Equipment InfrastruX Group, LLC    Altec Capital Services,
LLC    WA    UCC/Federal Lien/Financing Statement    2008-242-3901-7    8/29/08
   Equipment InfrastruX Group, LLC    Altec Capital Services, LLC    WA   
UCC/Federal Lien/Financing Statement    2008-242-3905-5    8/29/08    Equipment
InfrastruX Group, LLC    Gelco Corporation dba GE Fleet Services    WA   
UCC/Federal Lien/Financing Statement    2008-247-4288-3    9/3/08    Equipment
InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    2008-253-5965-3    9/09/08    Equipment InfrastruX
Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing
Statement    2008-266-9197-4    9/22/08    Equipment InfrastruX Group, LLC   
Gelco Corporation dba GE Fleet Services    WA    UCC/Federal Lien/Financing
Statement    2008-274-1197-7    9/30/08    Equipment InfrastruX Group, LLC   
Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-303-8800-6    10/29/08    Equipment InfrastruX Group, LLC    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-303-8801-3
   10/29/08    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    2008-303-8803-7    10/29/08    Equipment InfrastruX
Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing
Statement    2008-303-8806-8    10/29/08    Equipment InfrastruX Group, LLC   
Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-303-8808-2    10/29/08    Equipment InfrastruX Group, LLC    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-305-9402-5
   10/31/08    Equipment InfrastruX Group, LLC    Altec Capital Services, LLC   
WA    UCC/Federal Lien/Financing Statement    2008-322-3667-1    11/17/08   
Equipment InfrastruX Group, LLC    Altec Capital Services, LLC    WA   
UCC/Federal Lien/Financing Statement    2008-322-3669-5    11/17/08    Equipment
InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    2008-326-5190-0    11/21/08    Equipment InfrastruX
Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing
Statement    2008-326-5201-3    11/21/08    Equipment InfrastruX Group, LLC   
Altec Capital Services, LLC    WA    UCC/Federal Lien/Financing Statement   
2008-352-0981-8    12/17/08    Equipment InfrastruX Group, LLC    Altec Capital
Services, LLC    WA    UCC/Federal Lien/Financing Statement    2008-352-0988-7
   12/17/08    Equipment InfrastruX Group, LLC    Altec Capital Services, LLC   
WA    UCC/Federal Lien/Financing Statement    2008-352-0989-4    12/17/08   
Equipment InfrastruX Group, LLC    Altec Capital Services, LLC    WA   
UCC/Federal Lien/Financing Statement    2009-077-2267-2    3/18/09    Equipment
InfrastruX Group, LLC    Altec Capital Services, LLC    WA    UCC/Federal
Lien/Financing Statement    2009-082-3495-2    3/23/09    Equipment InfrastruX
Group, LLC    Gelco Corporartion dba GE Fleet Services    WA    UCC/Federal
Lien/Financing Statement    2010-032-9214-4    2/01/10    Equipment Integrated
Service Company LLC    White Star Machinery & Supply    OK    UCC/Federal
Lien/Financing Statement    E2007000958334    1/24/07    Equipment Integrated
Service Company LLC    White Star Machinery & Supply    OK    UCC/Federal
Lien/Financing Statement    E2007012003823    10/4/07    Equipment Gill Electric
Service LTD    Clune & Company LC    TX    UCC/ Fed    07-0031193892    9/12/07
   Equipment Gill Electric Service, LTD    TCF Equipment Finance, Inc.    TX   
UCC/ Fed    09-0015692234    6/03/09    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Willbros Utility T&D Holdings, LLC    Gelco Corporation Dba Ge Fleet Services   
DE    UCC/Federal Lien/Financing Statement    2011 3636969    09/22/11   
Equipment Willbros Utility T&D Holdings, LLC    General Electric Credit
Corporation Of Tennessee    DE    UCC/Federal Lien/Financing Statement    2011
3675249    09/25/11    Equipment Willbros Utility T&D Holdings, LLC    General
Electric Credit Corporation Of Tennessee    DE    UCC/Federal Lien/Financing
Statement    2011 3677732    09/26/11    Equipment Willbros Utility T&D
Holdings, LLC    Gelco Corporation Dba Ge Fleet Services    DE    UCC/Federal
Lien/Financing Statement    2011 4044668    10/20/11    Equipment Willbros
Utility T&D Holdings, LLC    General Electric Credit Corporation Of Tennessee   
DE    UCC/Federal Lien/Financing Statement    2011 4113166    10/25/11   
Equipment Willbros Utility T&D Holdings, LLC    General Electric Credit
Corporation Of Tennessee    DE    UCC/Federal Lien/Financing Statement    2011
4113190    10/25/2011    Equipment Willbros Utility T&D Holdings, LLC    Gelco
Corporation Dba Ge Fleet Services    DE    UCC/Federal Lien/Financing Statement
   2011 4236694    11/02/2011    Equipment Willbros Utility T&D Holdings, LLC   
Gelco Corporation Dba Ge Fleet Services    DE    UCC/Federal Lien/Financing
Statement    2011 4421551    11/17/11    Equipment Willbros Utility T&D
Holdings, LLC    Gelco Corporation Dba Ge Fleet Services    DE    UCC/Federal
Lien/Financing Statement    2011 4990613    12/28/11    Equipment Willbros
Utility T&D Holdings, LLC    Gelco Corporation Dba Ge Fleet Services    DE   
UCC/Federal Lien/Financing Statement    2012 0465270    02/06/12    Equipment
Willbros Utility T&D Holdings, LLC    Gelco Corporation Dba Ge Fleet Services   
DE    UCC/Federal Lien/Financing Statement    2012 0488868    02/07/12   
Equipment Willbros Utility T&D Holdings, LLC    Gelco Corporation Dba Ge Fleet
Services    DE    UCC/Federal Lien/Financing Statement    2012 0673188   
02/21/12    Equipment Willbros Utility T&D Holdings, LLC    Gelco Corporation
Dba Ge Fleet Services    DE    UCC/Federal Lien/Financing Statement    2012
0949711    03/12/12    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Willbros Utility T&D Holdings, LLC    Gelco Corporation Dba Ge Fleet Services   
DE    UCC/Federal Lien/Financing Statement    2012 1007469    03/15/12   
Equipment Willbros Utility T&D Holdings, LLC    Gelco Corporation Dba Ge Fleet
Services    DE    UCC/Federal Lien/Financing Statement    2012 1641895   
04/27/12    Equipment Willsbros United States Holdings, Inc.    Ricoh Americas
Corporation    DE    UCC/Federal Lien/Financing Statement    2011 2404914   
06/22/11    Equipment Willsbros United States Holdings, Inc.    Altec Capital
Services, LLC    DE    UCC/Federal Lien/Financing Statement    2011 2746207   
07/18/11    Equipment Willsbros United States Holdings, Inc.    Altec Capital
Services, LLC    DE    UCC/Federal Lien/Financing Statement    2011 2867755   
07/26/11    Equipment Willsbros United States Holdings, Inc.    Altec Capital
Services, LLC    DE    UCC/Federal Lien/Financing Statement    2011 2867813   
07/26/11    Equipment Willsbros United States Holdings, Inc.    Altec Capital
Services, LLC    DE    UCC/Federal Lien/Financing Statement    2011 3250563   
08/22/11    Equipment Willsbros United States Holdings, Inc.    Merchants
Capital Resources, Inc.    DE    UCC/Federal Lien/Financing Statement   
2011 3813816    10/04/11    Equipment Willsbros United States Holdings, Inc.   
Altec Capital Services, LLC    DE    UCC/Federal Lien/Financing Statement   
2011 4007665    10/18/11    Equipment Willsbros United States Holdings, Inc.   
Altec Capital Services, LLC    DE    UCC/Federal Lien/Financing Statement   
2011 4008283    10/18/11    Equipment Willsbros United States Holdings, Inc.   
Altec Capital Services, LLC    DE    UCC/Federal Lien/Financing Statement   
2011 4123371    10/26/11    Equipment Willsbros United States Holdings, Inc.   
Beverly Bank & Trust Company NA    DE    UCC/Federal Lien/Financing Statement   
2011 4161066    10/27/11    Equipment Willsbros United States Holdings, Inc.   
Beverly Bank & Trust Company NA    DE    UCC/Federal Lien/Financing Statement   
2011 4352509    11/11/11    Equipment Willsbros United States Holdings, Inc.   
Altec Capital Services, LLC    DE    UCC/Federal Lien/Financing Statement   
2011 4500875    11/23/11    Equipment Willsbros United States Holdings, Inc.   
Altec Capital Services, LLC    DE    UCC/Federal Lien/Financing Statement   
2011 4929330    12/22/11    Equipment Willsbros United States Holdings, Inc.   
Altec Capital Services, LLC    DE    UCC/Federal Lien/Financing Statement   
2011 4929579    12/22/11    Equipment Willsbros United States Holdings, Inc.   
Donlen Trust    DE    UCC/Federal Lien/Financing Statement    2011 4984509   
12/28/11    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

Willsbros United States Holdings, Inc.    First National Capital Corporation   
DE    UCC/Federal Lien/Financing Statement    2012 0233637    01/19/12   
Equipment Willsbros United States Holdings, Inc.    First National Capital
Corporation    DE    UCC/Federal Lien/Financing Statement    2012 0324733   
01/26/12    Equipment Willsbros United States Holdings, Inc.    First National
Capital Corporation    DE    UCC/Federal Lien/Financing Statement   
2012 0854630    03/06/12    Equipment Willsbros United States Holdings, Inc.   
Oprema Fund    DE    UCC/Federal Lien/Financing Statement    2012 1003153   
03/15/12    Equipment Willsbros United States Holdings, Inc.    Republic Bank   
DE    UCC/Federal Lien/Financing Statement    2012 1013343    03/15/12   
Equipment Willsbros United States Holdings, Inc.    Prime Alliance Bank    DE   
UCC/Federal Lien/Financing Statement    2012 1374638    04/10/12    Equipment
Willsbros United States Holdings, Inc.    CCA Financial, LLC    DE   
UCC/Federal Lien/Financing Statement    2012 1468216    04/17/12    Equipment
Willsbros United States Holdings, Inc.    Republic Bank    DE    UCC/Federal
Lien/Financing Statement    2012 1581653    04/24/12    Equipment Willsbros
United States Holdings, Inc.    Republic Bank    DE    UCC/Federal
Lien/Financing Statement    2012 2016634    05/24/12    Equipment Willsbros
United States Holdings, Inc.    Altec Capital Services, LLC    DE    UCC/Federal
Lien/Financing Statement    2012 2249284    06/01/12    Equipment Willsbros
United States Holdings, Inc.    Republic Bank    DE    UCC/Federal
Lien/Financing Statement    2012 3387059    08/31/12    Equipment Willsbros
United States Holdings, Inc.    Republic Bank    DE    UCC/Federal
Lien/Financing Statement    2012 3450089    09/06/12    Equipment Willsbros
United States Holdings, Inc.    Republic Bank    DE    UCC/Federal
Lien/Financing Statement    2012 3497924    09/11/12    Equipment Willsbros
United States Holdings, Inc.    Republic Bank    DE    UCC/Federal
Lien/Financing Statement    2012 3528488    09/13/12    Equipment Willbros
Construction (U.S.), LLC    United Rentals Northwest, Inc.    DE    UCC/Federal
Lien/Financing Statement    2010 2551798    07/22/10    Equipment Willbros
Construction (U.S.), LLC    United Rentals Northwest, Inc.    DE    UCC/Federal
Lien/Financing Statement    2011 3848895    10/06/11    Equipment Willbros
Construction (U.S.), LLC    United Rentals Northwest, Inc.    DE    UCC/Federal
Lien/Financing Statement    2011 3848960    10/06/11    Equipment Willbros
Construction (U.S.), LLC    Wagner Equipment Company    DE    UCC/Federal
Lien/Financing Statement    2011 5018372    12/29/11    Equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

JD

  

Index

  

UCC #

  

Filing Date

  

Sec. Interest

B & H Maintenance & Construction, Inc.    Wagner Equipment Company    DE   
UCC/Federal Lien/Financing Statement    2012 0012312    01/03/12    Equipment B
& H Maintenance & Construction, Inc.    Wagner Equipment Company    DE   
UCC/Federal Lien/Financing Statement    2012 0012528    01/03/12    Equipment B
& H Maintenance & Construction, Inc.    Wagner Equipment Company    DE   
UCC/Federal Lien/Financing Statement    2012 0012635    01/03/12    Equipment B
& H Maintenance & Construction, Inc.    Wagner Equipment Company    DE   
UCC/Federal Lien/Financing Statement    2012 0012817    01/03/12    Equipment B
& H Maintenance & Construction, Inc.    Wagner Equipment Company    DE   
UCC/Federal Lien/Financing Statement    2012 0012940    01/03/12    Equipment
Willbros Construction (U.S.), LLC    Wagner Equipment Company    DE   
UCC/Federal Lien/Financing Statement    2012 0265589    01/23/12    Equipment
Willbros Construction (U.S.), LLC    Komatsu Financial Limited Partnership    DE
   UCC/Federal Lien/Financing Statement    2012 0529398    02/09/12    Equipment
Willbros Construction (U.S.), LLC    Komatsu Financial Limited Partnership    DE
   UCC/Federal Lien/Financing Statement    2012 0529406    02/09/12    Equipment



--------------------------------------------------------------------------------

SCHEDULE 6.02(A)

Existing Debt as of the Closing Date

 

     Current Maximum  

Notes between Willbros United States Holdings, Inc and Imperial Credit
Corporation to finance insurance premiums

   $ 10,860,020   

Local revolving credit facilities:

  

Commitment Letter with Scotiabank and Willbros Canada Holdings ULC and Willbros
Construction Services (Canada) L.P dated August 5, 2009 with an authorized
amount of $28,000 for the issuance of standby letters of credit or letters of
guarantee and an authorized limit of $125,000 related to the Scotia Visa
Business Card.

     CAD500,000   

Bill Discounting Facility between The Oman Construction Company, LLC and the
Oman International Bank S.A.O.G

     OMR750,000   

Guarantee Facility between The Oman Construction Company, LLC and the Oman
International Bank S.A.O.G

     OMR2,500,000   

Capital Leases

  

Capital Lease between Willbros Construction Services (Canada) LP and Canada West
Bank

     479,426.48 CAD   

Capital Lease between Willbros Construction Services (Canada) LP and Transaction
Lease Systems

     182,238.82 CAD   

Capital Lease between Willbros Midwest Pipeline Construction (Canada) LP and
Transaction Lease Systems

     208,013.16 CAD   

Capital Lease between Willbros Construction Services (Canada) LP and Transaction
Lease Systems

     543,233.37 CAD   

Wink Engineering LLC – various capital leases

   $ 2,788,887.27   

Capital Lease between Willbros Construction (US) LLC and Cat Finance (PLM)

   $ 11,029,995.48   



--------------------------------------------------------------------------------

Infrastrux Capital Leases and Vendor Debt

 

CAPITAL LEASES by LESSOR

 

Lessor

          Leases
Outstanding      UtilX      Lineal      InterCon      Trafford      Texas
Electric
Utility
Construction
Management      Chapman      Flowers      Gill      B & H      Hawkeye  

Altec

   $ 304,088         8       $         $         $         $         $ 115,723
      $         $ —         $         $         $ 188,366   

Bank of America

     315,110         4                                    315,110   

Clune & Company

     7,821         1                              7,821         

Commerce (TD Equipment)

     982,987         11                                    982,987   

GE Capital

     1,088,654         3                                    1,088,654   

GE Fleet

     2,945,513         26         2,364                  1,170,371           
1,497,090         33,465         173,250         68,973   

Hibernia

     173,294         1                        173,294               

Jefferson

     40,311         9                                    40,311   

Key Equipment

     7,816         1                                    7,816   

Total Obligation Due

     5,865,594            2,364                  1,286,093         173,294      
  1,497,090         41,286         173,250       $ 2,692,216   

VENDOR DEBT by CREDITOR

  

Creditor

   3/31/2010      3/31/2010
Loans
Outstanding      UtilX      Lineal      InterCon      Trafford      Texas
Electric
Utility
Construction
Management      Chapman      Flowers      Gill      B & H      Hawkeye  

Caterpillar

   $ 1,737,901         5       $         $ 55,820          $         $ —        
$ 1,682,081       $         $         $         $ —     

Citicapital

     102,898         1                                    102,898   

CNH Capital

     441,185         5            3,467                        413,392         
  24,327   

Daimler Chrysler

     887         1                                    887   

Ford Credit

     33,599         17                                    33,598   

John Deere

     132,297         1            132,297                           

Komatsu Financial

     35,592         1                     35,592                  

Kubota Credit Corporation

     6,866         1                  6,866                     

TFS Capital Funding

     653,071         1                        653,071               

Total Obligation Due

   $ 3,144,296          $         $ 191,585       $         $ 6,866       $
35,592       $ 2,335,153       $         $ 413,392       $ —         $ 161,710
  



--------------------------------------------------------------------------------

Bank Guarantees between The Oman Construction Company with Oman International
Bank, S.A.O.G

 

BANK GUARANTEE NO.

  

AMOUNT RO

  

EQUIV. US$

  

EXPIRY DATE

  

BENEFICIARY

MNF 03-124010    21,080.000    54,808.00    10-Oct-10    Al Habtoor Motor –
Dubai OGCMNF08009321       50,000.00    21-Nov-10    Al Jaber Transport &
General Contracting LLC Guarantee / Stdby Letter of Credit # OGOMNF09010265   
AED50,000 Equiv to RO5,270.000    13,702.00    19-Mat-10    Ministry Of Economy
Abu Dhabi (Issued on behalf of Willbros Engineers (UAE) Branch OGCMNF10013205   
20,000    52,000    31-Aug-10    PDO – Off Plot delivery contract (North &
South) Tender #C311162-4 OGCMNF10012973    7,700    20,020.00    31-Aug-10   
PDO Bid Amal Steam Surface Facilities Tender #C31152-Off Plot



--------------------------------------------------------------------------------

Surety Bonds

 

BOND NO.

  

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

   BOND
AMOUNT      PREMIUM  

Customs Bond

            080605007    WILLBROS UNITED STATES HOLDINGS, IN    UNITED STATES
CUSTOMS SERVICE    U.S. Customs Activity Code 1-Importer/Broker Bond; Customs
Bond No. 9908K2    $ 50,000.00       $ 375.00             Customs Bond Subtotal
   $ 50,000.00       $ 375.00   

Guarantee Payment Bond

            104906858    INTEGRATED SERVICE COMPANY, LLC    FLORIDA CONSTRUCTION
INDUSTRY LICENSING    Contractor’s Tax Bond    $ 100,000.00       $ 600.00      
      Guarantee Payment Bond Subtotal    $ 100,000.00       $ 600.00   
License/Permit Bond             022011303    WILLBROS ENGINEERS, INC. (NOW KNOW
   STATE OF WISCONSIN    Nonresident Contractor’s Surety Bond    $ 2,687,970.00
      $ 20,160.00    022011305    WILLBROS ENGINEERS (U.S.), LLC    STATE OF
ARIZONA    A-12 Sewers, Drains and Pipe Laying    $ 45,000.00       $ 338.00   
022011308    WILLBROS CONSTRUCTION (U.S.), LLC    ANDERSON COUNTY    Anderson
County Road Service    $ 20,000.00       $ 150.00    022011309    WILLBROS
CONSTRUCTION (U.S.), LLC    STATE OF ARKANSAS    Contractor’s Bond    $
10,000.00       $ 100.00    022011310    WILLBROS CONSTRUCTION (U.S.), LLC   
LEON COUNTY, TEXAS    County Road Use    $ 40,000.00       $ 300.00    022011311
   WILLBROS CONSTRUCTION (U.S.), LLC    TEXAS DEPARTMENT OF TRANSPORTATION   
Superheavy/Oversize Permit Bond (Annual)    $ 10,000.00       $ 100.00   
022011313    WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF NEVADA    Nevada
State Contractors Bond    $ 30,000.00       $ 225.00    022011319    WILLBROS
CONSTRUCTION (U.S.), LLC    STATE OF ARIZONA    A-12 Sewers, Drains and Pipe
Laying    $ 5,000.00       $ 100.00    022011321    WILLBROS ENGINEERS (U.S.),
LLC    STATE OF ARKANSAS    Contractor’s Bond    $ 10,000.00       $ 100.00   
022011322    WILLBROS ENGINEERS (U.S.), LLC    STATE OF MISSOURI    Transient
Employer Surety Bond    $ 5,000.00       $ 100.00    022011323    WILLBROS
CONSTRUCTION (U.S.), LLC    BOARD OF MISSISSIPPI LEVEE COMMISSIONER    Hauling
over the Landside Levee Berm and Crown From: Stations 6368 to 6483    $
15,000.00       $ 113.00    022011325    INTEGRATED SERVICE COMPANY, LLC   
STATE OF IOWA    Out-of-State Contractor Blanket Bond    $ 50,000.00       $
300.00    022011326    WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF MISSOURI   
Special Fuel User    $ 500.00       $ 100.00    022011327    WILLBROS
CONSTRUCTION (U.S.), LLC    STATE OF OREGON    Contractor’s License Bond    $
15,000.00       $ 113.00    022011328    WILLBROS ENGINEERS (U.S.), LLC    STATE
OF WASHINGTON    Continuous Contractor’s License Bond    $ 12,000.00       $
100.00    022011329    WILLBROS CONSTRUCTION (U.S.), LLC    NAVARRO COUNTY
PRECINCT 1    Road Usage - various Roads in Navarro County Precinct 1    $
30,000.00       $ 225.00    022011330    WILLBROS CONSTRUCTION (U.S.), LLC   
NAVARRO COUNTY PRECINCT 2    Road Usage - various Roads in Navarro County
Precinct 2    $ 30,000.00       $ 225.00    022025825    CONSTRUCTION &
TURNAROUND SERVIC    STATE OF NEVADA    Contractor’s License Bond (C-28
Fabricating Tanks)    $ 50,000.00       $ 375.00    022029087    WILLBROS
CONSTRUCTION (U.S.), LLC    STATE OF MISSISSIPPI    Blanket Contractor’s Tax
Bond    $ 1,274,400.00       $ 7,646.00    103103191    INTEGRATED SERVICE
COMPANY, LLC    STATE OF ARIZONA    Taxpayer Bond for Contractor    $ 7,000.00
      $ 100.00    103103192    INTEGRATED SERVICE COMPANY, LLC    STATE OF
ARIZONA    Class - L    $ 2,500.00       $ 100.00    104208299    INTEGRATED
SERVICE COMPANY, LLC DB    STATE OF ARKANSAS    Contractor’s Bond    $ 10,000.00
      $ 100.00    104208301    CONSTRUCTION & TURNAROUND SERVIC    MISSOURI
DEPARTMENT OF REVENUE    Transient Employer Surety Bond    $ 5,000.00       $
100.00    104208304    CLAYTON WIPSON HUGHES    STATE OF CALIFORNIA    Bond of
Qualifying Individual    $ 12,500.00       $ 100.00    104208306    CONSTRUCTION
& TURNAROUND SERVIC    STATE OF CALIFORNIA    Contractor’s Bond; CA License No.
769138    $ 12,500.00       $ 100.00    104208307    INTEGRATED SERVICE COMPANY,
LLC DB    MISSOURI DEPARTMENT OF REVENUE    Transient Employer Surety Bond    $
5,000.00       $ 100.00    104208308    INTEGRATED SERVICE COMPANY, LLC    STATE
OF ALASKA    Construction Contractor Surety Bond    $ 7,650.00       $ 100.00   
104208311    INTEGRATED SERVICE COMPANY, LLC DB    STATE OF TEXAS    Sales Tax
Bond    $ 7,650.00       $ 100.00    104208325    CLAYTON HUGHES    STATE OF
OKLAHOMA    Mechanical Contractor Bond    $ 5,000.00       $ 100.00    104399675
   INTEGRATED SERVICE COMPANY OF OKL    STATE OF CALIFORNIA    Contractor’s
Bond; CA License No. 711791    $ 12,500.00       $ 100.00    104399690   
INTEGRATED SERVICE COMPANY, LLC DB    MISSOURI DEPARTMENT OF REVENUE    Sales
and Use Tax Surety Bond    $ 1,000.00       $ 100.00    104477779   
CONSTRUCTION & TURNAROUND SERVIC    STATE OF ARKANSAS    Contractor’s Bond    $
10,000.00       $ 100.00    104477784    ARLO B. DEKRAAI    STATE OF CALIFORNIA
   Bond of Qualifying Individual    $ 12,500.00       $ 125.00    104477789   
DANIEL ARNETT    STATE OF OKLAHOMA    Mechanical Contractor License Bond    $
5,000.00       $ 100.00    104477843    CONSTRUCTION & TURNAROUND SERVIC   
STATE OF WASHINGTON    Contractor’s Surety Bond    $ 6,000.00       $ 100.00   
104588565    CONSTRUCTION & TURNAROUND SERVIC    STATE OF ALASKA    Construction
Contractor Surety Bond    $ 10,000.00       $ 100.00    104906860    INTEGRATED
SERVICE COMPANY, LLC    CITY OF BIRMINGHAM    Clearing, Earthwork and other Land
Disturbing Activity on the Land Described as    $ 3,000.00       $ 100.00   
105356815    INTEGRATED SERVICE COMPANY, LLC    STATE OF NEW MEXICO   
Contractors License Code Bond    $ 10,000.00       $ 100.00    105356817   
INTEGRATED SERVICE COMPANY OF OKL    STATE OF WASHINGTON    Continuous
Contractor’s Surety Bond    $ 12,000.00       $ 100.00    105356819   
CONSTRUCTION & TURNAROUND SERVIC    STATE OF NEW MEXICO    Contractors License
Code Bond    $ 10,000.00       $ 100.00             License/Permit Bond Subtotal
   $ 4,506,670.00       $ 32,995.00   

Performance and Payment Bond

            022011300    WILLBROS CONSTRUCTION (U.S.), LLC    KINDER MORGAN
TEJAS PIPELINE LLC    2008 24” Goodrich Pipeline Project - Agreement No.
08CA51800HOU; 67 Miles o    $ 16,500,000.00       $ 247,500.00    022011301   
WILLBROS CONSTRUCTION (U.S.), LLC    MOSS BLUFF HUB, LLC    Moss Bluff Storage
Facility Withdrawal Separator Replacement in Liberty County    $ 766,046.00   
   $ 5,745.00    022015772    WILLBROS RPI, INC.    EGAN HUB STORAGE, LLC   
Construction Contract No. E-1973 - 2006 Egan Storage Horsepower Expansion P    $
9,400,000.00       022019546    WILLBROS RPI, INC.    SOUTHEAST SUPPLY HEADER,
LLC    Contract No. E-071990 - Spread 1 - Construction of approximately 105
Miles of 4    $ 58,265,803.00       $ 873,987.00    022019547    WILLBROS RPI,
INC.    SOUTHEAST SUPPLY HEADER, LLC    Contract No. E-071992 - Spread 3 -
Construction of approximately 83 Miles of 36    $ 42,567,944.00       $
638,519.00    022029084    WILLBROS CONSTRUCTION (U.S.), LLC    LOUISIANA
MIDSTREAM GAS SERVICES, LLC    Work Order AFE#910539 - Mansfield Lateral 7 West
- Construction of 10” and 12    $ 1,298,863.00       $ 7,793.00    022029085   
WILLBROS GOVERNMENT SERVICES (U.S    NAVAL FACILITIES ENGINEERING COMMAND SP   
Clean, Inspect and Repair Eleven (11) JP-5 Storage Tanks at NAS Lemoore, CA    $
508,708.00       $ 3,052.00    022029086    WILLBROS GOVERNMENT SERVICES (U.S   
NAVAL FACILITIES ENGINEERING COMMAND SP    Clean, Inspect, and Repair Storage
Tanks 5 and 17, at the Red Hill Complex, FIS    $ 3,829,149.00       $ 22,975.00
  



--------------------------------------------------------------------------------

BOND NO.

  

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

  

BOND AMOUNT

  

PREMIUM

  

EFF .

  

EXP .

Notary Public Bond                                    104508736    JANET Y.
HENDRICKS    OFFICE OF THE SECRETARY OF STATE OF OKLAHOMA    Notary Public Bond
   $1,000.00    $30.00    08/22/2006    08/22/2010 15920533    JANICE SLATER   
THE GOVERNOR OF THE STATE OF TEXAS    Notary Public Bond    $10,000.00    $50.00
   12/10/2008    12/10/2012 15960497    MARGARET H. BOWN    THE GOVERNOR OF THE
STATE OF TEXAS    Notary Public Bond    $10,000.00    $50.00    10/22/2009   
10/22/2013 58653032    DEBBIE N. BOLTON    STATE OF OKLAHOMA    Notary Public
Bond    $1,000.00    $25.00    03/25/2008    03/25/2012 58660887    KATHY E.
ALEXANDER    STATE OF OKLAHOMA    Notary Public Bond    $1,000.00    $25.00   
02/27/2009    02/27/2013          Notary Total    $23,000.00    $ 180.00 Total
Bonds = 5

 

Bond No.

  

Principal

  

Obligee

  

Bond Name

  

Bond Amount

  

Expiration Date

022029092    B&H Maintenance and Construction, Inc.    New Mexico Self-Insurers’
Guarantee Fund Commission    Workers Compensation Self-Insurance Bond   
$250,000    7/1/2011



--------------------------------------------------------------------------------

InfrastruX Group, LLC

Surety Bond Balances

Open Bonds s

 

Bond
Number    Surety    Principal   

Obligee

  

BOND

   Bond Amount      Expiration
Date   6237446    Safeco    B & H    State of Arizona    Contractors License
Bond (Class A General Engineering)    $       70,000         9/26/2010   
6255336    Safeco    B & H    State of Nevada    Contractors License Bond    $
      50,000         3/12/2011    6229615    Safeco    B & H    State of Arizona
   Contractors License (Class A-12 Commercial Drains & Pipe)    $       40,000
        7/27/2010    6241609    Safeco    B & H    State of Nebraska, Dept. of
Revenue    Tax Bond    $       20,000         10/21/2010    6237240    Safeco   
B & H    State of Oregon    Contractors License Bond    $       15,000        
8/28/2010    6642097    Safeco    B & H    Stat of Arkansas    Contractors
License Bond    $       10,000         7/8/2010    6246560    Safeco    B & H   
State of New Mexico    Independent Insurance Adjuster Bond    $       10,000   
     6/24/2010    6229633    Safeco    B & H    State of New Mexico    Permit
Bond    $         7,000         7/8/2010    6246554    Safeco    B & H    County
of La Plata, Colorado    Right-of-Way Bond    $         5,000         5/30/2011
   6237445    Safeco    B & H    City of El Paso, TX    License/Permit Bond for
Paving    $         5,000         10/7/2010    6241587    Safeco    B & H   
City of Albuquerque    Contractor Excavation Bond    $         5,000        
10/14/2010    6246542    Safeco    B & H    State of New Mexico    Contractors
license Bond    $         5,000         6/2/2010    6241601    Safeco    B & H
   City of Albuquerque    Licence/Permit for payment of permit fees    $
        1,000         10/20/2010          B & H
Total          $     243,000       6517185    Safeco    Chapman    Western
Farmers Electric Cooperative    Performance and Payment    $ 3,873,307        
12/19/2008    6517206    Safeco    Chapman    Western Farmers Electric
Cooperative    Performance and Payment    $ 1,296,631         12/19/2008   
6517205    Safeco    Chapman    Western Farmers Electric Cooperative   
Performance and Payment    $ 2,813,050         12/29/2008    6567223    Safeco
   Chapman    State of Nevada    Contractors License Bond    $       50,000   
     8/3/2010    6605947    Safeco    Chapman    City of Irving, TX   
License/Permit Bond    $       50,000         12/18/2010    6567218    Safeco   
Chapman    State of Louisiana    Tax Bond    $       28,750         4/14/2009   
6605903    Safeco    Chapman    City of Fort Worth, TX    Street and Storm Drain
Contractor’s Bond    $       25,000         10/1/2010    6672544    Safeco   
Chapman    State of Texas, Dept. of Transportation    Permit Bond    $
      10,000         8/31/2010    6567222    Safeco    Chapman    State of
Arkansas    Contractors License Bond    $       10,000         5/2/2011   
6567229    Safeco    Chapman    State of Louisiana    Tax Bond    $
        7,445         4/30/2009    6605902    Safeco    Chapman    State of New
Mexico    Contractors License Bond    $         5,000         10/1/2010   
6567224    Safeco    Chapman    City of Garland, TX    General Repair Bond    $
        5,000         6/11/2010    6567253    Safeco    Chapman    Town of
Flower Mound    Sidewalk Repair Bond    $         4,000         6/2/2010   
6605927    Safeco    Chapman    City of Bedford, TX    Cement Contractor License
Bond    $         2,500         11/22/2010    6567304    Safeco    Chapman   
City of Corsicana, TX    Right-of-Way Bond    $         2,500         9/5/2010
   6605949    Safeco    Chapman    City of Mesquite, TX    Contractors License
Bond    $         2,000         1/15/2011    6605991    Safeco    Chapman   
State of Louisiana    Tax Bond    $         2,109         4/27/2011    6567221
   Safeco    Chapman    State of Arizona    Contractors License Bond    $
        5,000         4/10/2011          CHAPMAN
Total          $ 8,192,292       6605936    Safeco    Flowers    City of Sanger,
TX    Maintenance Bond    $       51,800         11/25/2010    6222495    Safeco
   Flowers    City of Irving, TX    Blanket Right of Way Permit    $
      50,000         6/25/2010    6605925    Safeco    Flowers    City of Fort
Worth, TX    Street and Storm Drain Contractor’s Bond    $       25,000        
10/16/2010    6605924    Safeco    Flowers    City of Fort Worth, TX    Parkway
Contractors License Bond    $       10,000         10/15/2010    6346540   
Safeco    Flowers    Williamson County    Contractors License Bond    $
        5,000         1/10/2011    6306009    Safeco    Flowers    City of
Bridgeport, TX    Right of Way Excavation License    $         5,000        
3/3/2011    6306028    Safeco    Flowers    City of Garland, TX    General
Repair Licencse Bond    $         5,000         3/29/2011          FLOWERS
Total          $     151,800      



--------------------------------------------------------------------------------

6642117    Safeco    Gill    Concho Valley Electric Cooperative   
Performance/Payment Bond    $   1,696,927         8/5/2010    6672534    Safeco
   Gill    City of Denton    Performance and Payment    $       120,475        
10/15/2010    6672536    Safeco    Gill    State of New Mexico    Contractors
License Bond    $         10,000         10/22/2010    6255323    Safeco    Gill
   State of Arkansas    Contractors License Bond    $         10,000        
2/18/2011          GILL Total          $   1,837,402       6672620    Safeco   
Hawkeye    Bangor Hydro-Electric Company    Performance and Payment    $
16,169,097         5/4/2012    6567290    Safeco    Hawkeye    Brentwood Public
Library    Maintenance Bond    $       828,791         9/1/2010    6672593   
Safeco    Bemis    Vermont Electric Cooperative    Performance/Payment Bond    $
      763,741         3/16/2012    6642140    Safeco    Bemis    NEA, LLC   
Performance and Payment—Transmission Line Refurbishment    $       609,744      
  9/21/2010    6672549    Safeco    Hawkeye    Suffolk County    Maintenance
Bond - Suffolk County Sewer district    $       602,757         11/20/2011   
6672554    Safeco    Hawkeye    NSTAR Electric & Gas Corporation    Performance
and Payment    $       459,506         12/1/2010    6642139    Safeco    Bemis
   NEA, LLC    Performance and Payment—Pratts Junction to Flagg Pond    $
      413,216         9/21/2010    6642116    Safeco    Halpin    North
Attleborough Electric Dept.    Performance and Payment    $       284,680      
  8/4/2010    6672594    Safeco    hawkeye    New York Power Authority   
Performance and Payment    $       262,780         3/3/2011    6567248    Safeco
   Hawkeye    Local Union No. 25    Fringe Benefit Bond    $       175,000      
  5/21/2011    6672559    Safeco    Hawkeye    New York Power Authority   
Performance and Payment    $       162,700         12/21/2010    6642069   
Safeco    Hawkeye    Local Union No. 400 (New Jersey)    Fringe Benefit Bond   
$       105,000         5/19/2011    6465522    Safeco    Hawkeye    State of
New York, Dept. of Transportation    Blanket Performance Bond    $       100,000
        1/12/2011    6672598    Safeco    Hawkeye    State of New York, Dept. of
Transportation    Blanket Performance Bond    $       100,000         3/11/2011
   6517141    Safeco    Hawkeye    Local Union No. 731 (New York)    Fringe
Benefit Bond    $       100,000         10/25/2010    6642098    Safeco   
Hawkeye    Local Union No. 229 (Pennsylvania)    Fringe Benefit Bond    $
        60,000         7/9/2010    6465515    Safeco    Hawkeye    Open Access
   Subcontract Performance and Payment    $         44,075         12/10/2007   
6567275    Safeco    Hawkeye    Village of Rockville Centre    Maintenance
Bond—Concrete Wall Work    $         41,500         7/24/2010    6465471   
Safeco    Hawekeye    Air Liquide    Maintenance Bond    $         34,915      
  8/13/2010    6465541    Safeco    Hawekeye    Local Union No. 456 (New
Jeresey)    Fringe Benefit    $         60,000         3/6/2011    6517181   
Safeco    Hawekeye    IBEW Local Union No. 3 - White plains office    Fringe
Benefit    $         25,000         2/13/2011    6517202    Safeco    Hawekeye
   City of Saco    Permit Bond    $         25,000         3/21/2011    6672626
   Safeco    Hawekeye    Village of Sloatsburg    Permit Bond    $
        10,000         5/17/2011    6642119    Safeco    Halpin    Town of
Manchester, CT    Permit Bond    $         10,000         8/11/2010    6642129
   Safeco    Halpin    Town of Windsor, CT    Excavating License Bond    $
        10,000         8/27/2010    6567308    Safeco    Hawkeye    Town of
Oyster Bay    Road Opening Permit Bond    $         10,000         9/10/2010   
6642120    Safeco    Halpin    Town of Southington    Right-of-Way Permit Bond
   $           5,000         8/11/2011    6642087    Safeco    Halpin    Town of
Farmington, CT    Permit Bond    $           5,000         6/17/2010    6567294
   Safeco    Hawkeye    Town of Babylon    Permit Bond    $           1,000   
     8/21/2010    6642143    Safeco    Halpin    Town of Duxbury, MA    Road
Opening Permit Bond—Jeremiah Drive    $           1,500         9/21/2010   
6642142    Safeco    Halpin    Town of Duxbury, MA    Road Opening Permit
Bond—Cord Wood Path    $           1,500         9/21/2010    6465503    Safeco
   Hawkeye    Town of Babylon    Performance Bond    $           1,000        
7/27/2010    6605930    Safeco    Hawkeye    Local No. 282    fringe benefit   
$         20,000         4/29/2011    6642109    Safeco    Halpin    Town of
Berlin, CT    Permit Bond    $           1,000         7/24/2010    6605908   
Safeco    Hawekeye    State of New York    Independent Insurance Adjuster’s Bond
- Daniel Sandoval    $           1,000         12/31/2010    6605909    Safeco
   Hawekeye    State of New York    Independent Insurance Adjuster’s Bond—Linda
Cusack    $           1,000         12/31/2010          HAWKEYE
Total          $ 21,505,502      



--------------------------------------------------------------------------------

6642076    Safeco    Intercon    Qwest Government Services    Subcontract P&P -
Terrapin South Route    $    3,203,191         5/27/2010    6642117    Safeco   
Intercon    Concho Valley Electric Cooperative    Performance/Payment Bond    $
   1,696,927         8/5/2010    6672575    Safeco    Intercon    Basic
Construction Company    Subcontract P&P - Kiln Creek Interceptor/Route 171
Interceptor    $       535,400         1/14/2011    6163361    Safeco   
Intercon    Iowa Workforce Development    Out of State Contractor Blanket Bond
   $         50,000         4/9/2011    6397639    Safeco    Intercon    Local
Union 597, Chicago, IL    Fringe Benefit Bond    $         40,000        
6/30/2010    6642112    Safeco    Intercon    Local Union 825, New Jersey   
Fringe Benefit Bond    $         25,000         7/28/2010    6517143    Safeco
   Intercon    City of Bridgeport    Payment Bond    $         20,000        
11/1/2010    6246566    Safeco    Intercon    State of Nebraska, Dept. of
Revenue    Nonresident Contractors Tax Bond    $         20,000        
9/30/2010    6166798    Safeco    Intercon    State of Arizona    Contractors
license (Class L-5 Horizontal Drilling)    $         10,000         7/7/2010   
6517110    Safeco    Intercon    State of Connecticut DOT    Permit Bond - Ash
Creek Crossings    $         10,000         8/28/2010    6517120    Safeco   
Intercon    Town of Grand Chute, WI    Permit Bond    $         10,000        
9/14/2010    6193496    Safeco    Intercon    State of Washington    Specialty
Contractors License Bond    $           6,000         1/24/2011    6605935   
Safeco    Intercon    Town of Munster, IN    Contractors License Bond    $
          5,000         11/20/2010    6163360    Safeco    Intercon    City of
Sun Prairie, WI    License Bond    $           5,000         4/2/2011    6163362
   Safeco    Intercon    State of Alaska    Contractors License Bond for
Underground Utilities    $           5,000         5/14/2011    6174937   
Safeco    Intercon    Laborers Pension and Welfare Funds, IL    Fringe Benefit
Bond    $           5,000         9/20/2010    6346475    Safeco    Intercon   
City of Wisconsin Rapids    Excavation Permit Bond    $           5,000        
6/21/2010    6188718    Safeco    Intercon    City of Milwaukee    Concrete
Contractor’s License Bond    $           5,000         12/31/2010    6193489   
Safeco    Intercon    State of Missouri,    Transient Employer Tax Bond    $
          5,000         1/3/2011    6672569    Safeco    Intercon    City of
Madison, WI    License Bond, Concrete, Asphalt, Mudjackers    $           5,000
        1/1/2011    6672556    Safeco    Intercon    City of Mason City, Iowa   
Sidewalk Contractors License Bond    $           2,500         12/11/2010   
6166797    Safeco    Intercon    Town of Madison, WI    Contractors License Bond
for Underground Utilities    $           2,000         6/30/2009    6166796   
Safeco    Intercon    State of Arizona, Dept. of Revenue    Tax Bond    $
          2,000         6/16/2009    6163359    Safeco    Intercon    County of
Autagamie, Appleton, WI    License/Permit Bond    $           1,000        
3/26/2011    6174935    Safeco    Intercon    State of Illinois, Dept. of
Transportation    Permit Bond    $           1,000         9/12/2010    6166795
   Safeco    Intercon    State of Kentucky    Highway Use Bond    $
          1,000         6/20/2009          INTERCON
Total          $   5,676,018       6517204    Safeco    Lineal    Dominion
Transmission    Performance    $ 11,124,460         7/7/2009    6605997   
Safeco    Lineal    Dominion Transmission    Performance    $   2,154,512      
  4/13/2011    6397670    Safeco    Lineal    West Virgnia Division of Labor   
Wage and Welfare Bond    $         41,000         4/22/2011    6567237    Safeco
   Lineal    Wayne Township    Permit Bond - Heavy Equipment Hauling    $
        37,500         5/6/2011    6642061    Safeco    Lineal    Kiskiminetas
Township    Street use Permit Bond    $         22,500         5/5/2011   
6642060    Safeco    Lineal    Washington Township Supervisors    Overweight
Street Use Permit Bond    $         13,750         5/1/2011    6465508    Safeco
   Lineal    Commonwealth of Pennsylvania, DOT    Permit Bond    $
        10,000         8/11/2010    6642066    Safeco    Lineal    Plumcreek
Township    Street use Permit Bond    $           4,800         5/14/2011   
6642099    Safeco    Lineal    King George County, VA    Permit Bond - removal
of stone drive    $           1,000         7/9/2010    6346501    Safeco   
Lineal    Pennsylvania Turnpike Commission    Financial Guarantee Bond    $
          3,000         9/23/2010          LINEAL
Total          $ 13,412,522      



--------------------------------------------------------------------------------

6605941    Safeco    TEUC    Paul Pogue LP    Subcontract Performance and
Payment    $       546,681         12/9/2009    6465482    Safeco    TEUC   
Denton CO. Elect. Coop d/b/a Coserv Elect.    Performance/Payment - Rockhill Hwy
380    $       124,613         5/25/2008    6465563    Safeco    TEUC    Denton
CO. Elect. Coop d/b/a Coserv Elect.    Performance/Payment    $       118,372   
     4/24/2008    6642157    Safeco    TEUC    Brasfield & Gorrie, L.L.C   
Ranch House, Subcontract No. 10309-004-Electrical    $       258,955        
10/21/2010    6166728    Safeco    TEUC    City of Irving, TX    Right-of-Way
Bond    $         75,000         5/10/2011    6346465    Safeco    TEUC    City
of Irving, TX    License/Permit Bond    $         50,000         5/25/2011   
6174961    Safeco    TEUC    City of Forth Worth, TX    Street and Storm Drain
Contractors License    $         25,000         7/17/2010    6202745    Safeco
   TEUC    Texas DOT    Permit Bond - Over Axel / Over Gross Weight    $
        15,000         4/10/2010    6255350    Safeco    TEUC    City of
Southlake, TX    Blanket Street Cutting Permit Bond    $         10,000        
3/24/2011    6672595    Safeco    Infrastrux
T&D
Services    Trinity Railway Express    Payment Bond    $         10,000        
3/4/2011    6306037    Safeco    TEUC    City of Garland, TX    General Repair
Bond    $           5,000         4/24/2011    6605967    Safeco    TEUC    City
of Garland, TX    General Repair Bond    $           5,000         2/4/2011   
6397590    Safeco    TEUC    City of Denison    Utility Contractor / Code
Compliance License Bond    $           5,000         1/31/2011    6202824   
Safeco    TEUC    City of Sherman, TX    Electrical Contractors License Bond   
$           2,000         3/17/2011    6163363    Safeco    TEUC    City of
Denison    Electrician License bond    $           2,000         5/1/2011   
6184479    Safeco    TEUC    City of Sherman, TX    Permit Bond    $
          2,000         10/5/2010          TEUC Total          $   1,254,621   
   6672579    Safeco    Trafford    City of Richmond, VA    Performance/Payment
- New Gas & Water Facilities    $   6,000,000         11/26/2010    6672573   
Safeco    Trafford    City of Richmond, VA    Performance/Payment - Annual Gas
Renewl Services    $   6,000,000         1/31/2011    6567247    Safeco   
Trafford    County of Hanover    Performance & Payment Bond    $       647,955
        5/21/2009    6465564    Safeco    Trafford    State of Connecticut, DOT
   Permit Bond    $         20,000         4/24/2010    6241602    Safeco   
Trafford    State of New York, Dept. of Trans.    Blanket Permit Bond    $
        12,000         10/20/2010    6237229    Safeco    Trafford    Town of
Trumbull, CT    Street Excavating License Bond    $         10,000        
8/25/2010    6199448    Safeco    Trafford    Town of East Hartford, CT    Drain
Layer’s Bond    $         10,000         12/31/2010    6199446    Safeco   
Trafford    Town of Wethersfield, CT    Street Excavation, Drain Layer, License
Bond    $         10,000         12/31/2010    6199447    Safeco    Trafford   
City of Hartford, CT    Street Excavation and Pavement Bond    $         10,000
        12/31/2010    6199449    Safeco    Trafford    Town of West Hartford, CT
   Street Excavator Bond    $         10,000         12/31/2010    6517198   
Safeco    Trafford    Town of Manchester    Permit Bond    $         10,000   
     3/21/2011    6397594    Safeco    Trafford    Town of Newington    Drain
Layer and Street Excavation Bond    $         10,000         12/31/2010   
6202834    Safeco    Trafford    Town of Rocky Hill, CT    Right-0f-Way    $
        10,000         3/18/2011    6199445    Safeco    Trafford    Town of
Glastonbury, CT    Right-of-Way and Drain Laying License Bond    $
          5,000         12/31/2010    6166726    Safeco    Trafford    City of
New Britain, CT    Concrete License Bond    $           5,000         3/31/2011
   6202835    Safeco    Trafford    City of Torrington, CT    Right of Way/ Road
Use Permit    $           5,000         3/18/2011    6605974    Safeco   
Trafford    City of Satsuma, Alabama    Right of Way/ Road Use Permit    $
          5,000         2/19/2011    6246527    Safeco    Trafford    City of
Raleigh, NC    Permit Bond    $           5,000         5/4/2011    6605958   
Safeco    Trafford    Virginia Dept. of Transportation    Permit Bond    $
          5,000         1/15/2011    6605985    Safeco    Trafford    City of
Hampton, VA    Right-of-Way Permit, Various Locations    $           3,000      
  3/15/2011    6567291    Safeco    Trafford    City of Hampton    Permit Bond
   $           2,000         8/20/2009    6193498    Safeco    Trafford    Town
of Bloomfield, CT    Right-of-Way License Bond    $           2,000        
12/31/2010    6199520    Safeco    Trafford    Town of Simsbury    Blanket
Highway Permit Bond    $           2,000         1/17/2009    6186243    Safeco
   Trafford    Town of Berlin, CT    Blanket Right of Way Permit    $
          1,000         10/1/2010          TRAFFORD
Total          $ 12,799,955      



--------------------------------------------------------------------------------

6672563    Safeco    Utilx    Sacramento Municipal Utlity District   
Performance & Payment Bond    $ 2,500,000         12/31/2011    6605911   
Safeco    Utilx    Colorado Springs Utilities    Performance & Payment Bond    $
1,890,000         10/7/2009    6672546    Safeco    Utilx    City of Ocala, FL
   Performance & Payment Bond    $     605,000         11/5/2010    6672583   
Safeco    Utilx    PUD No. 1 of Snohomish County    Performance & Payment Bond
   $ 1,432,408       6517119    Safeco    Utilx    City of Mobile, AL    Permit
Bond -    $     100,000         9/14/2010    6174939    Safeco    Utilx    State
of South Carolina    Tax Bond    $       55,000         8/25/2010    6567270   
Safeco    Utilx    State of Oregon    Contractors license Bond    $       50,000
        7/11/2010    6346470    Safeco    Utilx    US Customs    Customs Bond   
$       50,000         7/1/2010    6642101    Safeco    Utilx    City of Irving,
TX    License and Permit Bond    $       50,000         7/15/2010    6174941   
Safeco    Utilx    State of Nevada    Contractors license Bond    $       30,000
        8/30/2010    6199534    Safeco    Utilx    City of Macon, GA    Street
and Sidewalk Bond    $       25,000         1/22/2011    6199452    Safeco   
Utilx    State of Mississippi    Tax Bond    $       21,250         1/2/2011   
6642088    Safeco    Utilx    City of Centennial, Colorado    Right-of-Way
Permit    $       20,000         6/17/2010    6517129    Safeco    Utilx   
Arapahoe County, Colorado    Contractors License Bond    $       20,000        
9/26/2010    6465518    Safeco    Utilx    West Virginia Div. of Labor    Wage
Bond    $       17,545         1/2/2011    6346518    Safeco    Utilx    State
of Minnesota    Out-of-State Tax Bond    $       16,000         11/1/2009   
6346534    Safeco    Utilx    City of Columbus, OH    Contractors License Bond
   $       25,000         9/30/2010    6465554    Safeco    Utilx    State of
California    Bond of Qualifying Individual - Kenneth Eugene Fender    $
      12,500         3/28/2011    6202747    Safeco    Utilx    State of
Washington    Contractors License Bond    $       12,000         4/1/2011   
6567293    Safeco    Utilx    State of Alaska    Contractors License Bond    $
      10,000         8/21/2010    6517136    Safeco    Utilx    Jefferson
County, Colorado    Right-of-Way Permit    $       10,000         10/12/2010   
6166783    Safeco    Utilx    State of California    Contractors license Bond   
$       10,000         6/30/2010    6346532    Safeco    Utilx    City of
Pocatello, ID    Excavator Contractors License    $       10,000        
12/28/2010    6199450    Safeco    Utilx    State of Arkansas    Contractors
License bond    $       10,000         2/3/2011    6346536    Safeco    Utilx   
City of Charleston, WV    Sidewalk or Street Excavation Bond    $       10,000
        1/9/2011    6241722    Safeco    Utilx    City of Mountain Brook, AL   
Electrician’s License Bond    $       10,000         1/14/2011    6397629   
Safeco    Utilx    Commonwealth of Massachusetts    Tax Bond    $       12,500
        6/5/2010    6397634    Safeco    Utilx    Connecticut Light & Power,
Dept. of Rev.    Tax Bond    $         7,500         12/31/2010    6397607   
Safeco    Utilx    Hernando County, Florida    Underground Utility and
Excavation    $         5,000         3/14/2011    6159645    Safeco    Utilx   
City of Auburn, Alabama    General Contractors License Bond    $         5,000
        4/12/2011    6174940    Safeco    Utilx    State of Arizona   
Contractors license (Class A General Engineering)    $         5,000        
8/26/2010    6193458    Safeco    Utilx    City of Albuquerque    Contractors
Excavation Bond    $         5,000         12/11/2010    6188715    Safeco   
Utilx    State of Missouri, Dept. of Revenue    Tax Bond    $         5,000   
     11/4/2010    6346537    Safeco    Utilx    Marshall County, Indiana   
General Contractors License Bond    $         5,000         1/9/2009    6346524
   Safeco    Utilx    City of Colorado Springs, CO    Excavation Contractor
Licnese    $         5,000         11/1/2010    6346514    Safeco    Utilx   
City of Duragno, CO    Excavation Contractor Licnese    $         5,000        
11/1/2010    6199461    Safeco    Utilx    State of New Mexico    Contractors
License Bond    $         5,000         3/14/2011    6397671    Safeco    Utilx
   City of Knoxville, TN    Tax Bond    $             500         11/2/2010   
      UTILX
Total          $   7,067,203                   GRAND TOTAL    $ 72,140,315      



--------------------------------------------------------------------------------

Parent Company Guarantees issued by Willbros Global Holdings, Inc. (Panama)
(f/k/a Willbros Group, Inc.)

 

Date of
Issuance     

Contract No.

(if Applicable)

  

Contract

Name

  

Subsidiary (Contractor) and

Description

  7/2/2004          EGGS Project Phase 1 Pipeline    Willbros Group, Inc. and
Bilfinger Berger AG Guarantors of Willbros West Africa, Inc. and Bilfinger
Berger Gas and Oil Services Ltd. liabilities under Consortium Agreement and
Contract   9/15/2004       E-15361    EGGS Project Phase 1 Pipeline    Parent
Company Counter Guarantee of Performance Guarantee of Willbros Nigeria Ltd. and
Willbros West Africa, Inc. Performance under Contract   9/15/2004       E-15362
   EGGS Project Phase 1 Pipeline    Parent Company Counter Guarantee of
Retention Bond of Willbros Nigeria Ltd. and Willbros West Africa, Inc.
Performance under Contract   9/22/2004          The Netherlands    Musketeer Oil
B.V. Financial Support Letter   10/7/2004       1430235    EPC4    Willbros
(Offshore) Nigeria Limited Platform Retrofits and Wellhead Tie-ins   10/7/2004
      1430235-A    EPC4    Willbros (Offshore) Nigeria Limited Platform
Retrofits and Wellhead Tie-ins   8/30/2005       Contract dated July 13, 2005   
Cooper Cameron Corporation    Willbros West Africa, Inc. Contractual Performance
  9/26/2005       Purchase Order 4020-PO-0059/CO2    Marubeni-Itochu Tubulars
America, Inc.    Willbros West Africa, Inc. Contractual Performance   10/13/2006
      Project No. 13052634    Centerpoint Energy Gas Transmission    Willbros
RPI, Inc. Obligations under Agreement   10/18/2006       Master Lease Agreement
dated September 28, 2006    Caterpillar Financial Services Corporation Master
Finance Lease    Willbros RPI, Inc. Obligations under Lease Agreement  
10/25/2006       Continuing Guaranty of Payment    Caterpillar Financial
Services Corporation Master Finance Lease    Willbros RPI, Inc. Obligations
under Lease Agreement   12/1/2006       79110-031    WAGP    Willbros West
Africa, Inc. subsidiary performance and proceeds utilized for project  
4/30/2007       Capital Lease Agreement dated February 26, 2007    Canadian
Western Bank Capital Lease Agreement    Willbros MSI Canada Inc. Obligations
within Lease Agreement   5/30/2007       07-CCA-H1079-ETCKP, 07-CCA-H1081-ETF   
ETC Katy Pipeline, Ltd., and Energy Transfer Fuel, LP    Willbros RPI, Inc.
Obligations under Agreement   5/31/2007          Suncor Energy Oil Sands Limited
Partnership    Willbros MSI Canada Inc. Contractual Obligations

 

 

 

 

Parent Company Guarantees issued by Willbros Group, Inc. (Delaware)

 

  6/11/2010          Interconnection Pipelines    Willbros Midwest Pipeline
Construction (Canada) LP performance obligations with Statoil Canada Partnership

 

 

 

 

Parent Company Guarantees issued by Willbros Global Holdings, Inc. (Panama) and
Willbros United States Holdings, Inc.

 

  9/18/2008          TransCanada Keystone Pipeline 3 & 4 Pump Stations   
Willbros Construction (U.S.), LLC Contract performance

 

 

 

 

Parent Company Guarantees issued by Willbros United States Holdings, Inc.
(includes those by former Willbros USA, Inc.)

 

  12/23/2009       FEP-MCA-SP34-WBRO    Fayetteville Express Pipeline LLC 42”
Spreads III and IV    Willbros Construction (U.S.), LLC Contract Performance



--------------------------------------------------------------------------------

  7/19/2007       07CS52057KMP_470839    Midcontinent Express Pipeline LLC   
Willbros RPI, Inc. Agreement Performance   4/2/2007          Kansas City Life
Insurance Co. Penn Tower Office Building Lease    Willbros Engineers, Inc. Lease
Agreement Performance   2/1/2006       Memorandum of Understanding dated January
31, 2006    Guardian Expansion Project (G-II)    Willbros Engineers, Inc. EPC
Agreement Performance   8/31/2004       6675 dated August 31, 2004    Colorado
Interstate Gas Install Flow Control Valves at Rawlings Compressor Stations   
Willbros Mt. West, Inc. Payment and Performance Guarantee   9/14/2009      
9603069-061, 9603069-067, 9603069-068    Equipment Lease Guarantee    Guarantee
issued on behalf of Wink Companies, LLC with Capital One, N.A.

 

 

 

 

Parent Company Guarantees issued by Willbros Middle East Limited

 

  11/18/2008       Tender    Abu-Dhabi Oil Refining Company Inter Refinery
Pipeline II Project No. 5595 Front End Engineering & Design (FEED) Services   
Willbros Engineers (UAE) Limited - Abu Dhabi Branch Agreement Obligations should
Agreement be entered   1/21/2010       C311162-4 (‘Off Plot Delivery Tender’)   
Petroleum Development of Oman LLC    The Oman Construction Company LLC
Performance Guarantee of Contract   1/27/2010       Tender C311152    Petroleum
Development of Oman LLC Off-Plot Construction Contract for Amal Steam Surface
Facilities    The Oman Construction Company LLC Performance Guarantee of
Contract

 

 

 

 

Parent Company Guarantees issued by Willbros International, Inc.

 

  3/3/2003       2002-19810032    Escravos Gas Project Phase 3    Willbros West
Africa, Inc. Contract Performance   11/15/2004       Tender    P.T. Perusahaan
Gas Negara (Persero) Tbk. South Sumatera - West Java Gas Pipeline Project (Phase
2)    Willbros Far East, Inc. Agreement obligations should contract be entered  
12/22/2004       79110-031    West African Gas Pipeline Company Limited Project
(WAGP)    Willbros West Africa, Inc. Contract Performance   2/14/2005      
Tender    Sonatrach/TRC Realisation du Gazoduc GZ4/Medgaz 48” Troncon Sud   
Willbros Middle East, Inc. Obligations should Contract be entered   3/29/2005   
   EGP3-2004-40006542    Chevron Nigeria Limited Escravos EG3 Offshore Project
   Willbros West Africa, Inc. Contract Performance   4/20/2005       Tender   
Sonelgaz Transport du Gaz Projet Gazoduc Diametre 42” Sougueur -
01/GRTG-DDTG/2004    Willbros Middle East, Inc. Obligations should Contract be
entered   5/31/2005       Tender    Sonatrach/TRC Construction du Troncon Nord
du Gazoduc 48” Med-GZ4 (Sougueur - Arzew)    Willbros Middle East, Inc.
Obligations should Contract be entered   5/31/2005       Tender    Sonatrach/TRC
Lot 1 - Realization du Gazoduc Sougueur - Hadjret Ennouss 42”    Willbros Middle
East, Inc. Obligations should Contract be entered   6/3/2005       Tender   
Sonelgaz Lot 1 - Realization du Gazoduc Interconnexion Ksar El Boukhari Dametre
20”    Willbros Middle East, Inc. Obligations should Contract be entered



--------------------------------------------------------------------------------

6/5/2005       Sonatrach/TRC bidding activity    Willbros Middle East, Inc.
financially supported in bidding endeavors 8/15/2005    P3682    Kauther
Pipelines Engineering and Construction of 36” 80km and 18” 104km pipelines   
The Oman Construction Company (TOCO) LLC Financial Obligations and Technical
Assistance 10/12/2005    Shell Tender No. E17139    Forcados Yokri Integrated
Project - Residual Works    Willbros (Offshore) Nigeria Limited Performance
Obligations under Contract 12/15/2005       The Shaw Group Inc. Purchase Orders
for WAGP    Willbros West Africa, Inc. Agreement Obligations 4/4/2006   
Shell Contract No. E17139    Forcados Yokri Integrated Project - Residual Works
   Willbros West Africa, Inc. Performance of Obligations under Contract 4/4/2006
   Shell Tender No. E17139    Forcados Yokri Integrated Project - Residual Works
   Willbros West Africa, Inc. Performance of Obligations under Contract

Payment guarantees relating to capital leases—Parent Company Guarantees issued
by Willbros Global Holdings, Inc. (Panama) (f/k/a Willbros Group, Inc.)

 

DATE OF
ISSUANCE   

ISSUED TO

  

PRIMARY OBLIGAITONS

  

SUBSIDIARY

October 18, 2006    Caterpillar Financial Services Corporation    Master Finance
Lease effective September 28, 2006    Willbros Construction (US) LLC
October 25, 2006    Caterpillar Financial Services Corporation    All
indebtedness owing to Caterpillar    Willbros Construction (US) LLC
March 2, 2006    Transportaction Lease Systems Inc.    Transportaction (co-Lease
Rider)    Willbros Canada Holdings ULC April 30, 2007    Canadian Western Bank
   Master Lease Agreement with the Canadian western Bank dated February 26, 007
   Willbros Canada Holdings ULC.



--------------------------------------------------------------------------------

Capital & Operating Leases—Guarantees for InfrastruX entities issued by
InfrastruX Group, LLC

 

Lease Number

  

Subsidiary

    

Lessor / Vendor Debtor Name

   Begin Date      End Date   0080    Chapman      Hibernia      12/01/2004   
     11/30/2010    0530    Chapman      G E Capital      09/20/2007        
09/19/2013    1140    Chapman      GE Capital      10/01/2008         09/30/2013
   1141    Chapman      GE Capital      11/01/2008         10/31/2014    1180   
Chapman      GE Capital      04/01/2009         03/31/2016    1183    Chapman
     GE Capital      05/01/2009         04/30/2014    1184    Chapman      GE
Capital      06/01/2009         05/31/2014    1197    Chapman      TFS Capital
Funding      06/18/2009         06/17/2012    1198    Chapman      GE Capital   
  05/01/2009         04/30/2014    1236    Chapman      Caterpillar Financial
Services Corp      10/16/2009         10/15/2012    1185    Gill      Terex
Financial Services      06/01/2009         05/31/2014    0279    Hawkeye     
Bank of America      07/19/2006         07/18/2010    0285    Hawkeye      Bank
of America      08/17/2006         08/16/2010    0286    Hawkeye      Bank of
America      08/23/2006         08/22/2012    0289    Hawkeye      Bank of
America      09/08/2006         09/07/2012    0309    Hawkeye      Commerce     
05/01/2007         04/30/2011    0427    Hawkeye      Bank of America     
08/18/2006         08/17/2012    0428    Hawkeye      Bank of America     
08/29/2006         08/28/2010    0430    Hawkeye      Bank of America     
09/21/2006         09/20/2010    0525    Hawkeye      Commerce      08/01/2007
        07/31/2011    0526A    Hawkeye      Commerce      08/01/2007        
07/31/2012    1103    Hawkeye      Altec      04/23/2008         04/22/2015   
1104    Hawkeye      Altec      06/16/2008         06/15/2015    1105    Hawkeye
     Altec      06/16/2008         06/15/2015    1178    Hawkeye      People’s
Capital (Terex Affiliate)      03/06/2009         03/05/2015    1067   
Texas Electric      Colonial Pacific (Terex)      07/14/2008         07/13/2014
   1068    Texas Electric      Colonial Pacific (Terex)      09/08/2008        
09/07/2014    1069    Texas Electric      People’s Capital & Leasing Corp
(Terex)      06/20/2008         06/19/2013    1070    Texas Electric      GE
Capital      08/01/2008         07/31/2013    1071    Texas Electric      GE
Capital      08/01/2008         07/31/2013    1072    Texas Electric      GE
Capital      08/15/2008         08/14/2013    1073    Texas Electric      GE
Capital      08/06/2008         08/05/2014    1074    Texas Electric      GE
Capital      08/29/2008         08/28/2013    1075    Texas Electric      GE
Capital      08/01/2008         07/31/2013    1076    Texas Electric      GE
Capital      09/05/2008         09/04/2013    1121    Texas Electric      Banc
of America Leasing & Capital (Terex)      08/15/2008         08/14/2014    1177
   Texas Electric      People’s Capital & Leasing Corp (Terex)      02/19/2009
        02/18/2013    1232    Texas Electric      Colonial Pacific Leasing Corp
     10/01/2009         09/30/2013   



--------------------------------------------------------------------------------

Letters of Credit Issued by Credit Suisse, Cayman Islands Branch

 

L/C Number

  

Maximum Drawing Amount

  

Letter of Credit Expiration Date

TS-07003780    $334,000    December 6, 2010 TS-07003782    $1,170,000   
December 6, 2010

Letters of Credit Issued by KeyBank National Association

 

L/C Number

  

Maximum Drawing Amount

  

Letter of Credit Expiration Date

S311338    $250,000    June 1, 2011 S311336    $1,000,000    June 1, 2011
S311351    $15,750,000    May 9, 2011 S311337    $250,000    June 1, 2011

Other Indebtedness

All Debt of Parent or any Subsidiary owing to Parent or any of its Subsidiaries
that is outstanding on the Closing Date (but not any additions thereto made
after the Closing Date).



--------------------------------------------------------------------------------

SCHEDULE 6.02(B)

Existing Debt as of the Restatement Effective Date

 

     Current Maximum  

Obligations owed by Willbros Group, Inc. in connection with financing for
insurance premiums placed with First Insurance Funding.

   $ 14,072,240   

Local revolving credit facilities:

  

Commitment Letter with Scotiabank and Willbros Canada Holdings ULC and Willbros
Construction Services (Canada) L.P dated August 5, 2009 with an authorized
amount of $28,000 for the issuance of standby letters of credit or letters of
guarantee and an authorized limit of $125,000 related to the Scotia Visa
Business Card.

     CAD500,000   

Bill Discounting Facility between The Oman Construction Company, LLC and HSBC
Bank Oman S.A.O.G (formerly Oman International Bank S.A.O.G)

     OMR2,500,000   

Guarantee Facility between The Oman Construction Company, LLC and HSBC Bank Oman
S.A.O.G (formerly Oman International Bank S.A.O.G)

     OMR2,500,000   

Financing agreement between Willbros Government Services (U.S.), LLC and HA WG
Funding, LLC for Camp Pendleton (COCO)

   $ 10,753,516   

 

Capital Leases

 

  

Wink Engineering LLC (nka Willbros Engineers, LLC) – various capital leases

   $ 611,986   

Capital Lease between Willbros Construction (US) LLC and Cat Finance (PLM)

   $ 133,463.84   



--------------------------------------------------------------------------------

Capital Leases - Utility T&D

CAPITAL LEASES by LESSOR

 

Lessor

          Leases
Outstanding      Willbros T&D
Services, LLC      Bemis      Chapman      Hawkeye  

Altec

   $ 28,989         1       $ 28,989          $        

GE Capital

   $ 2,157,524         7             $ 1,853,735       $ 303,789   

GE Fleet

   $ 1,340,982         2             $ 1,340,982      

Key Equipment

   $ 102,310         1          $ 102,310         

Total Obligation Due

   $ 3,629,805          $ 28,989       $ 102,310       $ 3,194,717       $
303,789   

Bank Guarantees between The Oman Construction Company with HSBC Bank Oman
S.A.O.G (formerly Oman International Bank, S.A.O.G)

 

Bank Guarantee No.

     Foreign Currency
Amount      Equiv. US$      Expiry
Date     

Beneficiary

OGCMNF12022307      RO21,080.000      54,808.00      10-Oct-13      Al Habtoor
Motor – Dubai OGCMNF08009321      N/A      50,000.00      21-Nov-12      Al
Jaber Transport & General Contracting LLC Guarantee / Standby
Letter of Credit #
OGOMNF09010265      AED50,000      13,702.00      19-Mar-13      Ministry Of
Economy Abu Dhabi (issued on behalf of Willbros Engineers (UAE) Branch).



--------------------------------------------------------------------------------

Willbros United States Holdings, inc., etal

3Q12 BIF

BONDS

 

BOND NO.

  

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

   BOND
AMOUNT      PREMIUM      EFF.      EXP.  

Court Bond

                     K08534275    WILLBROS CONSTRUCTION (U.S.), LLC   
ELECTRICAL & INSTRUMENTATION UNLIMITED OF CALIFORNIA, INC.    Release of
Mechanics’ Lien by Surety Bond (Doniphan Lien)    $ 763,547.98       $ 4,581.00
        07/26/2012         07/26/2013    K08534287    WILLBROS CONSTRUCTION
(U.S.), LLC    ELECTRICAL & INSTRUMENTATION UNLIMITED OF CALIFORNIA, INC.   
Release of Mechanics’ Lien by Surety Bond (Nemaha Lien)    $ 809,358.24       $
4,856.00         07/26/2012         07/26/2013                                 

Court Bond Subtotal

   $ 1,572,906.22       $ 9,437.00         

Customs Bond

                  080605007    WILLBROS UNITED STATES HOLDINGS, INC.    UNITED
STATES CUSTOMS SERVICE    U.S. Customs Activity Code 1-Importer/Broker Bond;
Customs Bond No. 9908K2151; Surety Bond No. 022014449    $ 50,000.00       $
300.00         07/17/2012         07/16/2013             Customs Bond Subtotal
   $ 50,000.00       $ 300.00         

Guarantee Payment Bond

                  104906858    INTEGRATED SERVICE COMPANY, LLC    FLORIDA
CONSTRUCTION INDUSTRY LICENSING BOARD    Contractor’s Tax Bond    $ 100,000.00
      $ 600.00         02/22/2012         02/22/2013    6672595    INFRASTRUX
T&D SERVICES    TRINITY RAILWAY EXPRESS    Guarantee Payment of Flagging and
other Services by TRE’s Flagging Contractor (Herzog Transit Services, Inc.);
Agreement No. R023310-A    $ 10,000.00       $ 100.00         03/04/2012        
03/04/2013    K08648712    WILLBROS UTILITY T&D HOLDINGS, LLC D/B/A WILLBROS
UTILITY T&D, LLC    ONCOR ELECTRIC DELIVERY COMPANY LLC    Advance Payment Bond
under Master Services Agreement dtd 6/12/08 including Letter of Agreement
LA-050: Zero Balance Account (ZBA) Agreement dtd 4/10/12    $ 22,000,000.00   
   $ 198,000.00         04/10/2012         04/10/2013    022041625    WILLBROS
DOWNSTREAM, LLC    STATE OF CALIFORNIA    LLC Employee/Worker Bond    $
100,000.00       $ 600.00         05/08/2012         05/08/2013    K08534366   
UTILX CORPORATION    CITY OF TACOMA    Bond in Lieu of Retainage - Specification
No. PT11-0142F: Underground Cable Injection and Testing; Contract No. 4600007408
   $ 25,000.00       $ 150.00         07/27/2012         07/27/2013    105802344
   MARK DOLAN    STATE OF FLORIDA    Financially Responsible Officer Bond    $
100,000.00       $ 600.00         08/10/2012         08/10/2013    6346501   
LINEAL INDUSTRIES, INC.    PENNSYLVANIA TURNPIKE COMMISSION    E-ZPass Turnpike
Toll Bond    $ 6,000.00       $ 100.00         09/23/2012         09/23/2013   
         Guarantee Payment Bond Subtotal    $ 22,341,000.00       $ 200,150.00
        

License/Permit Bond

                  6605903    CHAPMAN CONSTRUCTION CO., L.P.    CITY OF FT, WORTH
   City Of Fort Worth Street & Storm Drain Contractors Bond    $ 25,000.00      
$ 150.00         10/01/2011         10/01/2012    6184479    DAVID ESTES / TEXAS
ELECTRIC UTILITY CONSTRUCTION, LTD., D/B/A INFRASTRUX T&D SERVICES TEXAS    CITY
OF SHERMAN, TX    Permit For Itinerant Vendor    $ 2,000.00       $ 100.00      
  10/05/2011         10/05/2012    022025053    CHAPMAN CONSTRUCTION CO., L.P.
   CITY OF GARLAND    General Repair Bond    $ 5,000.00       $ 100.00        
10/27/2011         10/27/2012    105481485    WILLBROS CONSTRUCTION (U.S.), LLC
   STATE OF IOWA    Out-of-State Contractor Blanket Bond    $ 25,000.00       $
150.00         11/10/2011         11/10/2012    6605927    CHAPMAN CONSTRUCTION
CO., L.P.    CITY OF BEDFORD, TX    Cement Contractor’s License Bond    $
2,500.00       $ 100.00         11/22/2011         11/22/2012    6193458   
UTILX CORPORATION    CITY OF ALBUQUERQUE    Contractors Excavation Bond;
Replacing Old Conduit With New Conduit Including Directional Boring    $
5,000.00       $ 100.00         12/11/2011         12/11/2012    6605947   
CHAPMAN CONSTRUCTION CO., L.P.    CITY OF IRVING, TX    Right Of Way, Permit
Compliance    $ 50,000.00       $ 300.00         12/18/2011         12/18/2012
   6346532    UTILX CORPORATION    CITY OF POCATELLO    Excavator Contractors
License Bond $10,000 Excavator contractors License Bond To The City Of Pocatel
   $ 10,000.00       $ 100.00         12/28/2011         12/28/2012    022025057
   COLETTE N. EASON    THE PEOPLE OF THE STATE OF NEW YORK    Independent
Adjusters Bond    $ 1,000.00       $ 200.00         01/01/2011        
12/31/2012    6193498    TRAFFORD
CORPORATION    TOWN OF BLOOMFIELD    Work Within Public Right-Of-Ways    $
10,000.00       $ 100.00         01/01/2012         12/31/2012    6199446   
TRAFFORD
CORPORATION    TOWN OF WETHERSFIFLD    Drain Layer and Street Excavation Bond   
$ 10,000.00       $ 100.00         01/01/2012         12/31/2012    6199447   
TRAFFORD CORPORATION    CITY OF HARTFORD.    Street Excavation and Payment Bond
   $ 10,000.00       $ 100.00         01/01/2012         12/31/2012    6397634
   UTILX CORPORATION    CONNECTICUT LIGHT & POWER    Tax Guarantee; Cable
Injection Services At Various Locations throughout Connecticut    $ 7,500.00   
   $ 100.00         12/31/2011         12/31/2012    6517140    TRAFFORD
CORPORATION    TOWN OF NEWINGTON, CT    Drain Layer, Street Excavation,
Driveway, Curb and Walk Layer’s Bond    $ 10,000.00       $ 100.00        
01/01/2012         12/31/2012    6605909    LINDA J. CUSACK    THE PEOPLE OF THE
STATE OF NEW YORK    Independent Adjusters Bond    $ 1,000.00       $ 200.00   
     01/01/2011         12/31/2012    K08534202    HAWKEYE LLC    CITY OF NEW
YORK    Permit Bond- Two to Fifty Locations Liability    $ 50,000.00       $
300.00         12/31/2011         12/31/2012    6199445    TRAFFORD CORPORATION
   TOWN OF GLASTONBURY    Rights-of-Way and Drain Laying License to externally
seal Gas Mains    $ 5,000.00       $ 100.00         01/01/2012        
01/01/2013    6199448    TRAFFORD CORPORATION    TOWN OF EAST HARTFORD    Drain
Layer’s Bond    $ 10,000.00       $ 100.00         01/01/2012         01/01/2013
   6199449    TRAFFORD CORPORATION    TOWN OF WEST HARTFORD    Street Excavator
In Public Right-Of-Way    $ 10,000.00       $ 100.00         01/01/2012        
01/01/2013    6605949    CHAPMAN CONSTRUCTION CO., L.P.    CITY OF MESQUITE   
Right Of Way, Sidewalk, Curb, Gutter & Driveway Approach    $ 2,000.00       $
100.00         01/02/2012         01/02/2013   



--------------------------------------------------------------------------------

Willbros United States Holdings, Inc., etal

3Q12 BIF

 

BOND NO.

  

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

   BOND
AMOUNT      PREMIUM      EFF.      EXP.   104399690    INTEGRATED SERVICE
COMPANY, LLC DBA INSERV    MISSOURI DEPARTMENT OF REVENUE    Sales and Use Tax
Surety Bond    $ 1,000.00       $ 100.00         01/21/2012         01/21/2013
   105356817    WILLBROS DOWNSTREAM LLC    STATE OF WASHINGTON    Continuous
Contractor’s Surety Bond    $ 12,000.00       $ 100.00         01/21/2012      
  01/21/2013    022011319    WILLBROS CONSTRUCTION (U.S), LLC    STATE OF
ARIZONA    A-12 Sewers, Drains and Pipe Laying    $ 5,000.00       $ 100.00   
     01/22/2012         01/22/2013    105356819    CONSTRUCTION & TURNAROUND
SERVICES, LLC    STATE OF NEW MEXICO    Contractors License Code Bond    $
10,000.00       $ 100.00         01/26/2012         01/26/2013    022040371   
WILLBROS T&D SERVICES LLC    CITY OF DENISON    Utility Contractor    $ 5,000.00
      $ 100.00         01/31/2012         01/31/2013    6199450    UTILX
CORPORATION    STATE OF ARKANSAS    Contractor’s Bond    $ 10,000.00       $
100.00         02/03/2012         02/03/2013    022040372    WILLBROS T&D
SERVICES LLC    CITY OF GARLAND    General Repair Bond    $ 5,000.00       $
100.00         02/04/2012         02/04/2013    104208311    WILLBROS
DOWNSTREAM, LLC    STATE OF TEXAS    Sales Tax Bond    $ 7,650.00       $ 100.00
        02/04/2012         02/04/2013    104208307    WILLBROS DOWNSTREAM, LLC
   MISSOURI DEPARTMENT OF REVENUE    Transient Employer Surety Bond    $
5,000.00       $ 100.00         02/11/2012         02/11/2013    6605974   
TRAFFORD CORPORATION    CITY OF SATSUMA    Right-of-Way Restoration: Directional
Boring, Alabama Power    $ 5,000.00       $ 100.00         02/19/2012        
02/19/2013    104208304    CLAYTON WIPSON HUGHES    STATE OF CALIFORNIA    Bond
of Qualifying Individual    $ 12,500.00       $ 100.00         02/24/2012      
  02/24/2013    104208306    CONSTRUCTION & TURNAROUND SERVICES OF CALIFORNIA,
INC.    STATE OF CALIFORNIA    Contractor’s Bond; CA License No. 769138    $
12,500.00       $ 100.00         02/24/2012         02/24/2013    104906860   
INTEGRATED SERVICE COMPANY, LLC    CITY OF BIRMINGHAM    Clearing, Earthwork and
other Land Disturbing Activity on the Land Described as British Petroleum
Truckloading Facility    $ 3,000.00       $ 100.00         02/28/2012        
02/28/2013    022011328    WILLBROS ENGINEERS (U.S.), LLC    STATE OF WASHINGTON
   Continuous Contractor’s License Bond    $ 12,000.00       $ 100.00        
03/01/2012         03/01/2013    105662310    WILLBROS CONSTRUCTION (U.S.), LLC
   CITY OF ALVIN    Right Of Way Construction (Wickwillow Road)    $ 10,000.00
      $ 100.00         03/01/2012         03/01/2013    6672598    HAWKEYE LLC
   NEW YORK STATE DEPARTMENT OF TRANSPORTATION    Street Permit    $ 100,000.00
      $ 600.00         03/11/2012         03/11/2013    6255336    B&H
MAINTENANCE AND CONSTRUCTION, INC.    STATE OF NEVADA    Contractors License
Bond    $ 50,000.00       $ 300.00         03/12/2012         03/12/2013   
022034465    UTILX CORPORATION    STATE OF NEW MEXICO    Contractors License
Code Bond    $ 10,000.00       $ 100.00         03/14/2012         03/14/2013   
022011321    WILLBROS ENGINEERS (U.S.), LLC    STATE OF ARKANSAS    Contractor’s
Bond    $ 10,000.00       $ 100.00         03/15/2012         03/15/2013   
K08477516    HAWKEYE LLC    TOWN OF GREENBUSH    Use of Posted Roads (Military
Road, East Bridge Road, Cards Ridge Road, Goulds Ridge Road, Cardivlle Road)   
$ 20,000.00       $ 120.00         03/15/2012         03/15/2013    022011327   
WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF OREGON    Contractor’s License
Bond    $ 15,000.00       $ 100.00         03/16/2012         03/16/2013   
6397607    KENNETH E. FENDER/UTILX CORPORATION    HERNANDO COUNTY DEVELOPMENT   
Underground Utility And Excavation Contractors License    $ 5,000.00       $
100.00         03/17/2012         03/17/2013    6202834    TRAFFORD CORPORATION
   TOWN OF ROCKY HILL, CT    Right-Of-Way Permit For Private Contractors    $
10,000.00       $ 100.00         03/18/2012         03/18/2013    6605985   
TRAFFORD CORPORATION    CITY OF HAMPTON    Right-Of-Way Permit, Various
Locations    $ 3,000.00       $ 100.00         03/18/2012         03/18/2013   
105481510    WILLBROS DOWNSTREAM, LLC    STATE OF ARKANSAS    Contractor’s Bond
   $ 10,000,00       $ 100.00         03/21/2012         03/21/2013    105481511
   WILLBROS DOWNSTREAM, LLC    STATE OF ALASKA    Construction Contractor Surety
Bond    $ 5,000.00       $ 100.00         03/21/2012         03/21/2013   
105481512    WILLBROS DOWNSTREAM, LLC    STATE OF NEW MEXICO    Contractors
License Code Bond    $ 10,000.00       $ 100.00         03/21/2012        
03/21/2013    6517198    TRAFFORD CORPORATION    TOWN OF MENCHESTER    Blanket
Street / Right-Of-Way Excavation Permit Bond    $ 10,000.00       $ 100.00      
  03/21/2012         03/21/2013    6255350    WILLBROS T&D SERVICES LLC    CITY
OF SOUTHLAKE    Blanket Street Cut & Boring Permit    $ 10,000.00       $ 100.00
        03/24/2012         03/24/2013    103103191    INTEGRATED SERVICE
COMPANY, LLC    STATE OF ARIZONA AND THE ARIZONA DEPARTMENT OF REVENUE   
Taxpayer Bond for Contractor- Blanket    $ 7,000.00       $ 100.00        
03/27/2012         03/27/2013    6465554    KENNETH EUGENE FENDER    STATE OF
CALIFORNA    Qualifying Individual; License #494206    $ 12,500.00       $
100.00         03/28/2012         03/28/2013    103103192    INTEGRATED SERVICE
COMPANY, LLC    STATE OF ARIZONA    Class – L    $ 2,500.00       $ 100.00      
  03/29/2012         03/29/2013    022011322    WILLBROS ENGINEERS (U.S.), LLC
   STATE OF MISSOURI    Transient Employer Surety Bond    $ 5,000.00       $
100.00         03/30/2012         03/30/2013    6166726    TRAFFORD CORPORATION
   CITY OF NEW BRITAIN    Blanket Street / Right Of Way Excavation Permit Bond
   $ 5,000.00       $ 100.00         03/31/2012         03/31/2013    6202747   
UTILX CORPORATION    STATE OF WASHINGTON    Continuous Contractor’s License
Bond-Registration No. Utilxc’09BK1 Ubi No. 600-444-221    $ 12,000.00       $
100.00         04/01/2012         04/01/2013    K08533544    HAWKEYE LLC    TOWN
OF PASSADUMKEAG    Use of Posted Roads (Pleasant St., Gould’s Ridge Road and
Caribou Road)    $ 10,000.00       $ 100.00         04/01/2012        
04/01/2013    K08533568    CHAPMAN CONSTRUCTION CO., L.P.    CITY OF WICHITA
FALLS, TEXAS    Code Compliance Bond    $ 25,000.00       $ 150.00        
04/01/2012         04/01/2013    105747166    TRAFFORD CORPORATION    CITY OF
SPRINGFIELD    Street Opening    $ 10,000.00       $ 100.00         04/09/2012
        04/09/2013    105747167    TRAFFORD CORPORATION    TOWN OF BERLIN   
Continuous Right-of-Way Permit Bond    $ 2,500.00       $ 100.00        
04/09/2012         04/09/2013    6202745    WILLBROS T&D SERVICES LLC    TEXAS
DEPARTMENT OF TRANSPORTATION    Over Axel And Over Gross Weight Tolerance Permit
Bond    $ 15,000.00       $ 100.00         04/10/2012         04/10/2013   
6567221    CHAPMAN CONSTRUCTION CO., L.P.    STATE OF ARIZONA REGISTRAR OF
CONTRACTORS    A-17 Electrical & Transmission Lines, Contractors License Bond   
$ 5,000.00       $ 100.00         04/10/2012         04/10/2013    6159645   
UTILX CORPORATION    CITY OF AUBURN, AL    General Contractor’s Bond    $
5,000.00       $ 100.00         04/12/2012         04/12/2013   



--------------------------------------------------------------------------------

Willbros United States Holdings, Inc., etal

3Q12 BIF

 

BOND NO.   

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

   BOND
AMOUNT      PREMIUM      EFF.      EXP.   104477779    CONSTRUCTION & TURNAROUND
SERVICES, LLC    STATE OF ARKANSAS    Contractor’s Bond    $ 10,000.00       $
100.00         04/13/2012         04/13/2013    104477784    ARLO B. DEKRAAI   
STATE OF CALIFORNIA    Bond of Qualifying Individual    $ 12,500.00       $
100.00         04/20/2012         04/20/2013    6465564
     TRAFFORD CORPORATION    STATE OF CONNECTICUT DEPARTMENT OF TRANSPORTATION
BUREAU OF ENGINEERING & HIGHWAY OPERATIONS    Blanket Street / Right-Of-Way
Excavation Permit Bond    $ 20,000.00       $ 120.00         04/24/2012        
04/24/2013    K08648165
     MATTHEW DAVID SEAY    STATE OF OKLAHOMA CONSTRUCTION INDUSTRIES BOARD   
Mechanical Contractor, License No. 087365    $ 5,000.00       $ 100.00        
04/24/2012         04/24/2013    6605991    CHAPMAN CONSTRUCTION CO., L.P.   
STATE OF LOUISIANA    Contractor’s Tax - Single Contract    $ 2,109.90       $
100.00         04/27/2012         04/27/2013    104208301    CONSTRUCTION &
TURNAROUND SERVICES, LLC    MISSOURI DEPARTMENT OF REVENUE    Transient Employer
Surety Bond    $ 5,000.90       $ 100.00         05/01/2012         05/01/2013
   022011326    WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF MISSOURI   
Special Fuel User    $ 500.00       $ 100.00         05/02/2012        
05/02/2013    6567222    CHAPMAN CONSTRUCTION CO., L.P.    STATE OF ARKANSAS   
Contractors License Bond    $ 10,000.00       $ 100.00         05/02/2012      
  05/02/2013    K08533775    CHAPMAN CONSTRUCTION CO., L.P.    CITY OF
NACOGDOCHES, TX    Building Contractor    $ 5,000.00       $ 100.00        
05/04/2012         05/04/2013    K08533787
     JEREMIAH J. HOGGATT    STATE OF OKLAHOMA CONSTRUCTION INDUSTRIES BOARD   
Mechanical Contractor, License No. 081165    $ 5,000.00       $ 100.00        
05/05/2012         05/05/2013    022041623    WILLBROS DOWNSTREAM, LLC    STATE
OF CALIFORNIA    Contractor’s Bond-License No. 711791    $ 12,500.00       $
100.00         05/08/2012         05/08/2013    022041624    JAMES GIBSON   
STATE OF CALIFORNIA    Bond of Qualifying Individual    $ 12,500.00       $
100.00         05/08/2012         05/08/2013    105747181    WILLBROS
CONSTRUCTION (U.S.), LLC    STATE OF TEXAS    Over Axle and Over Gross Weight
Tolerance Permit Bond    $ 15,000.00       $ 100.00         05/08/2012        
05/08/2013    105747183    WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF ARIZONA
   Class B-01 - General Commercial Contractor    $ 5,000.00       $ 100.00      
  05/10/2012         05/10/2013    022011305    WILLBROS ENGINEERS (U.S.), LLC
   STATE OF ARIZONA    A-12 Sewers, Drains and Pipe Laying    $ 45,000.00      
$ 270.00         05/12/2012         05/12/2013    105747184    WILLBROS T&D
SERVICES LLC    CTTY OF FORT WORTH    Street and Storm Drain Contractors Bond   
$ 25,000.00       $ 150.00         05/16/2012         05/16/2013    105747185   
LINEAL INDUSTRIES, INC.    BUFFALO TOWNSHIP    Road Use - 1.606 Miles of Kelly
#527    $ 20,075.00       $ 120.00         05/16/2012         05/16/2013   
105747186    LINEAL INDUSTRIES, INC.    BUFFALO TOWNSHIP    Road Use - .927
Miles of Coffey Crossing #526    $ 11,587.50       $ 100.00         05/16/2012
        05/16/2013    105747187    LINEAL INDUSTRIES, INC.    BUFFALO TOWNSHIP
   Road Use - .965 Miles of Ashmore #547    $ 12,062.50       $ 100.00        
05/16/2012         05/16/2013    105437472    JAMES LESLIE GIBSON    STATE OF
CALIFORNIA    Bond of Qualifying Individual    $ 12,500.00       $ 100.00      
  05/18/2012         05/18/2013    105437477    WILLBROS ENGINEERING CALIFORNIA
(U.S.), INC.    STATE OF CALIFORNIA    Contractor’s License Bond    $ 12,500.00
      $ 100.00         05/18/2012         05/18/2013    022034499    WILLBROS
T&D SERVICES LLC    CITY OF IRVING, TX    Public Works Restoration
License/Permit Bond    $ 50,000.00       $ 300.00         05/25/2012        
05/25/2013    022025825    CONSTRUCTION & TURNAROUND SERVICES, LLC    STATE OF
NEVADA    Contractor’s License Bond (C-28 Fabricating Tanks)    $ 50,000.00   
   $ 300.00         05/29/2012         05/29/2013    6246542    B&H MAINTENANCE
AND CONSTRUCTION, INC.    STATE OF NEW MEXICO    Contractor’s License Bond    $
5,000.00       $ 100.00         06/01/2012         06/01/2013    6397629   
UTILX CORPORATION    COMMONWEALTH OF MASSACHUSETTS    Tax Guarantee Bond -
various Cablecure Injection Projects, various MA Locations    $ 12,500.00      
$ 100.00         06/05/2012         06/05/2013    K08884262
     WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF MISSISSIPPI    Work Order No.
400976, Independence Compressor Station, Tate Co., Mississippi    $ 59,500.00   
   $ 357.00         06/07/2012         06/07/2013    022034495    UTILX
CORPORATION    JEFFERSON COUNTY, COLORADO    Right-of-Way Work - Cable Injection
for Intermountain Rural Electric Association Protect at or around the
intersection of Valley View Lane & North Ranch Road    $ 10,000.00       $
200.00         06/17/2011         06/17/2013    6642087    HALPIN LINE
CONSTRUCTION, LLC    TOWN OF FARMINGTON, CT    Street Permit    $ 5,000.00      
$ 100.00         06/17/2012         06/17/2013    6642088    UTILX CORPORATION
   CITY OF CENTENNIAL    Right-Of-Way Permit Bond    $ 20,000.00       $ 120.00
        06/17/2012         06/17/2013    022034498    TRAFFORD CORPORATION   
CITY OF RALEIGH    Bond for Work in Public Streets    $ 5,000.00       $ 100.00
        06/21/2012         06/21/2013    6246560    GARY DALE DEE OF B&H
MAINTENANCE AND CONSTRUCTION, INC.    STATE OF NEW MEXICO    Independent
Adjuster Surety Bond    $ 10,000.00       $ 100.00         06/24/2012        
06/24/2013    105662304    UTILX CORPORATION    CITY OF BUFFALO, WY    General
Contractor    $ 5,000.00       $ 100.00         06/26/2012         06/26/2013   
K08534032    WILLBROS T&D SERVICES LLC    STATE OF NEW MEXICO    Contractors
License Code Bond    $ 10,000.00       $ 100.00         06/27/2012        
06/27/2013    K08534068    CONSTRUCTION & TURNAROUND SERVICES, LLC    STATE OF
IOWA    Out-of-State Contractor    $ 25,000.00       $ 150.00         06/29/2012
        06/29/2013    6166783    UTILX CORPORATION    STATE OF CALIFORNIA   
Contractors License Bond; License No. 494206    $ 12,500.00       $ 100.00      
  06/30/2012         06/30/2013    K0853407A    WILLBROS CONSTRUCTION (U.S.),
LLC    CITY OF GILLETTE    Class A - General Contractor    $ 5,500.00       $
100.00         06/30/2012         06/30/2013    6346470    UTILX CORPORATION   
U.S. CUSTOMS AND BORDER PROTECTION    Customs Bond: Activity Code 1/Importer or
Broker - Importer Number 91-117171600    $ 50,000.00       $ 300.00        
07/01/2012         07/01/2013    022042415    WILLBROS CONSTRUCTION (U.S.), LLC
   STATE OF NEW MEXICO    Bond For Performance Of Mineral Lease-various Permits
to Mine Caliche    $ 7,000.00       $ 100.00         07/06/2012        
07/06/2013    104477843    CONSTRUCTION & TURNAROUND SERVICES, LLC    STATE OF
WASHINGTON    Contractor’s Surety Bond    $ 6,000.00       $ 100.00        
07/08/2012         07/08/2013    6642097    B&H MAINTENANCE AND CONSTRUCTION,
INC.    STATE OF ARKANSAS    Contractor’s License Bond    $ 10,000.00       $
100.00         07/08/2012         07/08/2013   



--------------------------------------------------------------------------------

Willbros United States Holdings, Inc., etal

3Q12 BIF

 

BOND NO.

  

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

   BOND
AMOUNT      PREMIUM      EFF.      EXP.  

6567270

   UTILX CORPORATION    STATE OF OREGON    Commercial Contractors License Bond
   $ 50,000.00       $ 300.00         07/11/2012         07/11/2013   

6642101

   UTILX CORPORATION    CITY OF IRVING, TX    Right Of Way Bond    $ 50,000.00
      $ 300.00         07/15/2012         07/15/2013   

105802340

   UTILX CORPORATION    JEFFERSON COUNTY, CO    Excavation – 7 URD Areas & 1
Feeder – Ken Caryl Ranch Area    $ 10,000.00       $ 100.00         07/17/2012
        07/17/2013   

105802341

   KYLE ALTY    STATE OF FLORIDA    Construction License Bond    $ 10,000.00   
   $ 100.00         07/17/2012         07/17/2013   

K08534214

   WILLBROS T&D SERVICES LLC    STATE OF ARKANSAS   

Contractor’s Bond / Required by A.C.A.

17-25-401

   $ 10,000.00       $ 100.00         07/22/2012         07/22/2013   

6642109

   HALPIN LINE CONSTRUCTION, LLC    TOWN OF BERLIN    Right Of Way Permit    $
1,000.00       $ 100.00         07/24/2012         07/24/2013   

6229615

   B&H MAINTENANCE AND CONSTRUCTION, INC.    STATE OF ARIZONA    Contractors
License Bonda – 12 – Commercial Sewers, Drains & Pipe Laying    $ 40,000.00   
   $ 240.00         07/26/2012         07/26/2013   

K08534317

   WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF NEW MEXICO    Contractors
License Code Bond    $ 10,000.00       $ 100.00         07/27/2012        
07/27/2013   

K08534329

   WILLBROS T&D SERVICES LLC    STATE OF ARIZONA    A-17 Electrical and
Transmission Lines    $ 10,000.00       $ 100.00         07/27/2012        
07/27/2013   

K08534330

   WILLBROS T&D SERVICES LLC    STATE OF ARIZONA    Taxpayer Bond for
Contractors (A-17 Electrical and Transmission Lines)    $ 7,000.00       $
100.00         07/27/2012         07/27/2013   

6567223

   CHAPMAN CONSTRUCTION CO., L.P.    STATE OF NEVADA    Contractors License Bond
   $ 50,000.00       $ 300.00         08/03/2012         08/03/2013   

022029099

   UTILX CORPORATION    STATE OF IOWA    Out-of-State Contractor Bond-Acct.
#C092891    $ 25,000.00       $ 150.00         08/05/2012         08/05/2013   

022011309

   WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF ARKANSAS    Contractor’s Bond
   $ 10,000.00       $ 100.00         08/06/2012         08/06/2013   

K08597571

   LINEAL INDUSTRIES, INC.    PLUM BOROUGH    Road Use for Hauling Heaving
Equipment and Pipe – Presquile Dr. off Rte. 266 for 2/10 of a mile, Timothy Dr.
for 1/10 of a mile, Marin Ct. for 1/10 of a mile    $ 10,000.00       $ 100.00
        08/09/2012         08/09/2013   

6642120

   HALPIN LINE CONSTRUCTION, LLC    TOWN OF SOUTHINGTON    Right-Of-Way Permit
   $ 5,000.00       $ 200.00         08/11/2011         08/11/2013   

104588565

   CONSTRUCTION & TURNAROUND SERVICES, LLC    STATE OF ALASKA    Construction
Contractor Surety Bond    $ 10,000.00       $ 100.00         08/18/2012        
08/18/2013   

6567293

   UTILX CORPORATION    STATE OF ALASKA    Contractors License Bond    $
10,000.00       $ 100.00         08/21/2012         08/21/2013   

6174939

   UTILX CORPORATION    STATE OF SOUTH CAROLINA    State Tax Bond    $ 55,000.00
      $ 330.00         08/25/2012         08/25/2013   

6237229

   TRAFFORD CORPORATION    TOWN OF TRUMBULL, CT    Street Excavating License   
$ 10,000.00       $ 100.00         08/25/2012         08/25/2013   

6174940

   UTILX CORPORATION    STATE OF ARIZONA    Class A – General Engineering
Contractors License    $ 5,000.00       $ 100.00         08/26/2012        
08/26/2013   

6642129

   HALPIN LINE CONSTRUCTION, LLC    TOWN OF WINDSOR, CT    Street Excavation
License, Right Of Way Bond    $ 10,000.00       $ 100.00         08/27/2012   
     08/27/2013   

6237240

   B&H MAINTEMANCE AND CONSTRUCTION, INC.    STATE OF OREGON    Contractor’s
License Bond    $ 15,000.00       $ 100.00         08/28/2012         08/28/2013
  

6174941

   UTILX CORPORATION    NEVADA STATE CONTRACTORS BOARD    Contractor’s License
Bond    $ 30,000.00       $ 180.00         08/30/2012         08/30/2013   

022011313

   WILLBROS CONSTRUCTION (U.S.). LLC    STATE OF NEVADA    Nevada State
Contractors Bond    $ 30,000.00       $ 180.00         09/01/2012        
09/01/2013   

6567304

   CHAPMAN CONSTRUCTION CO., L.P.    CITY OF CORSICANA    Right-Of-Way Bond    $
2,500.00       $ 100.00         09/05/2012         09/05/2013   

022025030

   WILLBROS DOWNSTREAM, LLC    STATE OF IOWA    Out-of State Contractor Bond   
$ 25,000.00       $ 150.00         09/09/2012         09/09/2013   

105481472

   INTEGRATED SERVICE COMPANY, LLC    MEMPHIS AND SHELBY COUNTY OFFICE OF
CONTRUCTION CODE ENFORCEMENT    Mechanical Contractor Surety Bond    $ 25,000.00
      $ 150.00         09/14/2012         09/14/2013   

6517119

   UTILX CORPORATION    THE CITY OF MOBILE, ALABAMA    Permit, Street Work    $
100,000.00       $ 600.00         09/14/2012         09/14/2013   

K08534299

   B&H MAINTENANCE AND CONSTRUCTION, INC.    GRAND COUNTY ROAD AND BRIDGE   
Right-of-Way Use - CR 8 near CR 8312    $ 250,000.00       $ 1,500.00        
09/19/2012         09/19/2013   

6237446

   B&H MAINTENANCE AND CONSTRUCTION, INC.    STATE OF ARIZONA    Contractors
License – Class A-General Engineering    $ 70,000.00       $ 420.00        
09/26/2012         09/26/2013   

6517129

   UTILX CORPORATION    ARAPAHOE COUNTY BOARD OF    Right-of-Way Bond    $
20,000.00       $ 120.00         09/26/2012         09/26/2013   

022029123

   CHAPMAN CONSTRUCTION CO., L.P.    STATE OF NEW MEXICO    Contractors License
Code Bond    $ 10,000.00       $ 100.00         10/01/2012         10/01/2013   

6237445

   B&H MAINTENANCE AND CONSTRUCTION, INC.    THE CITY OF EL PASO    License Or
Permit For Paving    $ 5,000.00       $ 100.00         10/07/2012        
10/07/2013   

6241587

   B&H MAINTENANCE AND CONSTRUCTION, INC.    CITY OF ALBUQUERQUE    Contractor’s
Excavation Bond; Bluestake #2003-420071 Unser Boulevard Extension, Relocate Pnm
12” & 20” pipelines    $ 5,000.00       $ 100.00         10/14/2012        
10/14/2013   

6241601

   B&H MAINTENANCE AND CONSTRUCTION, INC.    CITY OF ALBUQUERQUE    Bond For
Securing Payment Of Permit Fees For Public Worksdepartment (General Contractor)
   $ 1,000.00       $ 100.00         10/20/2012         10/20/2013   

6241602

   TRAFFORD CORPORATION    DEPARTMENT OF TRANSPORTATION OF THE STATE OF NEW YORK
   Blanket Permit For Work On Or Around Sprian Brook Parkway, Grasslands Rd And
Bradhurst Ave. (3 Projects)    $ 12,000.00       $ 100.00         10/20/2012   
     10/20/2013   

6241609

   B&H MAINTENANCE AND CONSTRUCTION, INC.    STATE OF NEBRASKA    Tax Bond For
Nonresident Contractor’s And Subcontractor’s construction Projects (Proj Owner,
NE Public Power District)    $ 20,000.00       $ 120.00         10/21/2012      
  10/21/2013   

K08597959

   WILLBROS CONSTRUCTION (U.S.), LLC    STATE OF NORTH DAKOTA    Sales and Use
Tax Permit Surety Bond    $ 20,000.00       $ 120.00         10/25/2012        
10/25/2013   

6346514

   UTILX CORPORATION    CITY OF DURANGO    Excavators License Bond    $ 5,000.00
      $ 100.00         11/01/2012         11/01/2013   

6346524

   UTILX CORPORATION    CITY OF COLORADO SPRINGS    Excavation Contractor
License Bond $5,000 Excavation Contractor License Bond To The City Of Colorado
   $ 5,000.00       $ 100.00         11/01/2012         11/01/2013   

6397671

   UTILX CORPORATION    CITY OF KNOXVILLE    Out-Of-State Contractor’s Bond    $
500.00       $ 100.00         11/02/2012         11/02/2013   

104399675

   WILLBROS DOWNSTREAM OF OKLAHOMA, INC.    STATE OF CALIFORNIA    Contractor’s
Bond; CA License No. 711791    $ 12,500.00       $ 100.00         11/15/2012   
     11/15/2013   



--------------------------------------------------------------------------------

Willbros United States Holdings, Inc., etal

3Q12 BIF

 

BOND NO.

  

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

   BOND
AMOUNT      PREMIUM      EFF.      EXP.   105662313    WILLBROS CONSTRUCTION
(U.S.), LLC    CITY OF AURORA, COLORADO    Public Right-of-Way Construction    $
20,000.00       $ 240.00         02/27/2012         02/27/2014    6567253   
CHAPMAN CONSTRUCTION CO., L.P.    TOWN OF FLOWER MOUND    Sidewalk Repair Bond,
Bluebonnet Park    $ 4,000.00       $ 200.00         06/02/2012        
06/02/2014    6567308    HAWKEYE LLC    TOWNSHIP OF OYSTER BAY    Road Opening
Permit    $ 10,000.00       $ 200.00         09/10/2012         09/10/2014   
105802349    WILLBROS CONSTRUCTION (U.S.), LLC    CITY OF WHEAT RIDGE, CO   
Class A - Municipal Contractors License    $ 10,000.00       $ 200.00        
09/25/2012         09/25/2014    K08648566    HAWKEYE LLC    STATE OF NEW JERSEY
   Electrical Contractors Licensing Bond    $ 1,000.00       $ 250.00        
05/14/2012         03/31/2015             License/Permit Bond Subtotal    $
2,473,984.00       $ 21,907.00         

Lost Instrument Bond

                  K08533842    WILLBROS CONSTRUCTION (U.S.). LLC    TEXAS
DEPARTMENT OF MOTOR VEHICLES    Certificate of Title Surety Bond    $ 1,947.00
      $ 300.00         05/18/2011         05/18/2014             Lost Instrument
Bond Subtotal    $ 1,947.00       $ 300.00         

Maintenance Bond

                  6710945    LINEAL INDUSTRIES. INC.    DOMINION TRANSMISSION,
INC.    2Nd Year Maintenance, Re-Hydrotest 20” Ln-25X1 & Ln-35X1, Butler,
Beaver, Lawrence Counties In Pa An    $ 1,521,269.00       $ 2,282.00        
04/15/2010         09/01/2010    022041634    HAWKEYE LLC    NEXANS FRANCE   
Ref LIP A2 - subcontract for the Civil Works relating to LIPA Phase II - Remove
and Replace 1 Phase of Cable Approximate Length 2000 Feet    $ 55,000.00       $
1,210.00         05/17/2012         05/17/2014             Maintenance Bond
Subtotal    $ 1,576,269.00       $ 3,492.00         

Payment Bond

                  022025060    HAWKEYE LLC    CONSOLIDATED EDISON COMPANY OF NEW
YORK, INC.    Gas Turn-Key Term Order - Queens, NY, Purchase Order No. 037439   
$ 18,100,000.00       $ 108,600.00         11/30/2011         11/30/2012      
      Payment Bond Subtotal    $ 18,100,000.00       $ 108,600.00         

Performance and Payment Bond

                  929348211    WILLBROS RPI, INC.    TEXAS EASTERN TRANSMISSION,
LP    SSC (Stress, Corrosion, Cracking) DOT Testing in MS, LA, TX    $
1,850,000.00            06/13/2005         06/13/2006    929348212    WILLBROS
MT. WEST, INC.    TRANSCOLORADO GAS TRANSMISSION    TransColorado North
Expansion Greasewood Compressor Station    $ 3,879,713.00            06/17/2005
        06/17/2006    929348213    WILLBROS MT. WEST, INC.    NATURAL GAS
PIPELINE COMPANY OF AMERICA    Construction and Installation of One (1) Grass
Roots Compressor Station, Louisa County, lowa    $ 1,817.578.00           
07/12/2005         07/12/2006    022015772    WILLBROS RPI, INC.    EGAN HUB
STORAGE, LLC    Construction Contract No. E-1973 - 2006 Egan Storage Horsepower
Expansion Project, Egan Storage Facility, Evangeline Parish, LA    $
9,400,000.00            12/20/2006         05/15/2007    022019546    WILLBROS
RPI, INC.    SOUTHEAST SUPPLY HEADER, LLC    Contract No. E-071990 - Spread 1 -
Construction of approximately 105 Miles of 42” Pipe    $ 58,265,803.00       $
873,987.00         05/04/2007         07/15/2008    022019547    WILLBROS RPI,
INC.    SOUTHEAST SUPPLY HEADER, LLC    Contract No. E-071992 - Spread 3 -
Construction of approximately 83 miles of 36” Pipe    $ 42,567,944.00       $
638,519.00         05/04/2007         07/15/2008    022011300    WILLBROS
CONSTRUCTION (U.S.), LLC    KINDER MORGAN TEJAS PIPELINE LLC    2008 24”
Goodrich Pipeline Project -Agreement No. 08CA51800HOU; 67 Miles of 24” buried
Pipeline; Houston, Trinity, and Polk Counties, TX    $ 16,500,000.00       $
247,500.00         01/31/2008         08/01/2008    31521-07    WILLBROS MIDWEST
PIPELINE CONSTRUCTION (CANADA) L.P.    TRANSCANADA PIPELINES LIMITED   
Construction of the McKay Mainline (Birchwood Creek Section ) and North Central
Corridor Loop (Buffalo Creek Section) Pipeline Project; Agreement No. 4657;
Liberty Bond No. 022015771    $ 42,418,000.00       $ 636,270.00        
08/03/2007         08/03/2008    022011301    WILLBROS CONSTRUCTION (U.S.), LLC
   MOSS BLUFF HUB, LLC    Moss Bluff Storage Facility Withdrawal Separator
Replacement in Liberty County. Texas; Work Order 419110039; Contract No.
SA-08-4001    $ 766,046.00       $ 5,745.00         02/20/2008        
02/20/2009    6642140    BEMIS, LLC    NEA LLC    Transmission Line
Refurbishment Nea Job #49101 E205E    $ 609,744.000       $ 7,291.00        
09/21/2009         03/21/2010    022029089    WILLBROS CONSTRUCTION (U.S.), LLC
   CHESAPEAKE ENERGY    Mansfield Trunk Line Phase 2, Part 1 - AFE #910452;
DeSoto Parish, Mansfield, LA    $ 790,824.00       $ 4,745.00         05/11/2010
        06/30/2010    022029090    WILLBROS CONSTRUCTION (U.S.), LLC   
CHESAPEAKE ENERGY    Mansfield Trunk Line East Extension - AFE #911763, DeSoto
Parish, Mansfield, LA    $ 620,438.00       $ 3,723.00         05/11/2010      
  06/30/2010    022029091    WILLBROS CONSTRUCTION (U.S.), LLC    CHESAPEAKE
ENERGY    Mansfield Lateral 12 East - AFE #910557; Sabine Parish, Mansfield, LA
   $ 3,961,704.00       $ 23,770.00         05/19/2010         07/27/2010   
6710945    LINEAL INDUSTRIES, INC.    DOMINION TRANSMISSION, INC.   
Re-Hydrotest Of 20” Ln-25X1 & Ln-35X1, Butler, Beaver, Lawrence Counties In Pa
And Mahoring County I    $ 1,521,269.00       $ 15,312.00         04/15/2010   
     09/01/2010    022029107    WILLBROS CONSTRUCTION (U.S.), LLC    CHESAPEAKE
ENERGY    1-49 Extension - AFE #911449; CADDO Parish, Mansfield, LA    $
989,890.00       $ 5,939.00         08/24/2010         09/16/2010    022029119
   WILLBROS CONSTRUCTION (U.S.), LLC    CHESAPEAKE ENERGY    Mansfield Lateral 7
East - AFE #910450; DeSoto Parish, Mansfield, LA    $ 2,126,259.00       $
12,758.00         09/23/2010         11/10/2010    022025051    WILLBROS
CONSTRUCTION (U.S.), LLC    CHESAPEAKE ENERGY    Pines CF Pipeline Modification
- AFE #912005; Caddo Parish, Mansfield, LA    $ 846,598.37       $ 5,08.00      
  10/19/2010         11/14/2010    022025047    WILLBROS CONSTRUCTION (U.S.),
LLC    CHESAPEAKE ENERGY    ETC Tiger Interconnect - AFE #913357; Desoto Parish,
Mansfield, LA    $ 798,009.00       $ 4,788.00         12/07/2010        
12/31/2010    022029097    WILLBROS GOVERNMENT SERVICES (U.S.), LLC.    NAVAL
FACILITIES ENGINEERING COMMAND SPECIALTY CENTER ACQUISITIONS NAVFAC    Clean,
Inspect and Repair Tank F8, NAS Oceana, VA    $ 526,424.00       $ 3,159.00   
     08/02/2010         12/31/2010   



--------------------------------------------------------------------------------

Willbros United States Holdings, Inc., etal

3Q12 BIF

 

BOND NO.

  

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

   BOND
AMOUNT      PREMIUM      EFF.      EXP.  

022029102

   WILL BROS GOVERNMENT SERVICES (U.S.), LLC   

NAVAL FACILITIES ENGINEERING COMMAND

SPECIALTY CENTER ACQUISITIONS NAVFAC

  

Install New Above Ground Issue Receipt Storage System. Truck Off Loading

Rack, Track Parking a and Access Road. NSA. Panama City. FL

   $ 1,714,512.00       $ 10,287.00         08/06/2010         12/31/2010   

022029085

   WILLBROS GOVERNMENT SERVICES (U.S.), LLC   

NAVAL FACILITIES ENGINEERING COMMAND

SPECIALTY CENTER ACQUISITIONS NAVFAC

  

Clean. Inspect and Repair Eleven nil JP-5 Storage Tanks at NAS Lemoore.

CA

   $ 508,708.00       $ 3,052.00         01/14/2010         01/14/2011   

022029085

   WILLBROS GOVERNMENT SERVICES (U.S.), LLC   

NAVAL FACILITIES ENGINEERING COMMAND

SPECIALTY CENTER ACQUISITIONS NAVFAC

  

Clean. Inspect, and Repair Storage Tanks 5 and 17. at the Red Hal Complex,

FISC. Pearl Harbor. HI

   $ 3,823,149.00       $ 22,975.00         01/21/2012         03/31/2011   

022029086

   WILLBROS CONSTRUCTION (U.S.), LLC    TEXAS EASTERN TRANSMISSION, LP   

2010 DOT Project: Mexico and Larose Pipe Replacements. Hidalgo County,

Texas & Lafourche Parish. LA; Construction Contract: E-09-1037

   $ 2,839,497.15       $ 17,037.00         04/29/2010         04/29/2011   

022025052

   WILLEROS GOVERNMENT SERVICES (U.S.), LLC   

NAVAL FACILITIES ENGINEERING COMMAND

SPECIALTY CENTER ACQUISITIONS NAVFAC

   Replace Fueling Skids 1-B at NAS Lemoore. CA    $ 1,432,681.00       $
8,596.00         10/22/2010         04/30/2011   

022034454

   WILLBROS CONSTRUCTION (U.S.), LLC    CHESAPEAKE ENERGY    Morton 34-11-14
H-1;AFE 8913449- DeSoto Parish. Mansfield, LA    $ 649,819.00       $ 3,899.00
        04/06/2011         05/15/2011   

39457-10

   WILLBROS CONST RUCTION SERVICES (CANADA), L.P.    ENBRIDGE PIPELINES
(SASKATCHEWAN) INC.   

Benson Terminal Facility Upgrade. AFE#094 1407A15A. Contract No.

P2EPSI-002: Construction of new EPSI Benson Tank Terminal Facility.

Saskatchewan- Liberty Bond No 022031798

   $ 3,470,000.00       $ 43,375.00         06/26/2010         05/26/2011   

022005753

   WILLBROS CONSTRUCTION (U.S.), LLC    CHESAPEAKE ENERGY    Mansfield Lateral 7
East. Part 2 - AFE #910540, DeSoto Parish. Mansfield. LA    $ 1,309,946.00      
$ 7,860.00         03/22/2011         06/04/2011   

022034455

   WILLBROS CONSTRUCTION (U.S.), LLC    CHESAPEAKE ENERGY    Mansfield lateral
11 West - AFE #190552: DeSoto Parish. Mansfield. LA    $ 1,927,224.00       $
11,563.00         04/06/2011         06/04/2011   

K08597534

   HAWKEYE LLC    SOUTHWIRE COMPANY    Subcontract No. 965707 - National Grid
Great Neck to Lake Success 69KV    $ 932,557.00       $ 5,595.00        
08/03/2011         11/18/2011   

022005703

   GILL ELECTRIC SERVICE, LTD.    SOUTH PLAINS ELECTRIC COOPERATIVE, INC   
Wolfforth Substation 115KV Transmission Line - TX 56#96    $ 1,172,086.69      
$ 7,033.00         12/22/2010         12/22/2011   

022005691

   TRAFFORD CORPORATION    AMERICAN INFRASTRUCTURE -VA, INC.    Install New Gas
Main and Servicers on a VDOT Road Improvement Project    $ 1,498,362.11       $
8,990.00         12/20/2010         12/31/2011   

022005747

   WILLBROS CONSTRUCTION (U.S.), LLC    TRANSCONTINENTAL GAS PIPE LINE COMPANY,
LLC   

Contract No. 2010-0043- Pascagoula Expansion Project - Jackson County,

Mississippi and Mobile County. Alabama

   $ 18,540,834.02       $ 111,215.00         03/17/2011         12/31/2011   

6672553

   UTILITY CORPORATION    SACRAMENTO MUNICIPAL UTILITY DISTRICT    Injection Of
Underground Cable, Contract #4600000571    $ 2,500,000.00       $ 15,000.00   
     01/01/2011         12/31/2011   

022034461

   HAWKEYE LLC    VILLAGE OF GREEN PORT MUNICIPAL ELECTRIC UTILITY   

Village of Greenport Municipal Electric utility 2010-2011 Electric Power Plant

Upgrade Work Package ‘C’- Provide New 10 MVA Transformer and Related Work

   $ 891,737.00       $ 5,350.00         04/20/2011         01/31/2012   

K08598290

   WILLBROS T&D SERVICES LLC    FIRST BAPTIST CHURCH OF BOWIE    Reroute
Overhead Line around the Church. Bowie, TX    $ 50,484.00       $ 303.00        
01/03/2012         02/03/2012   

022029108

   WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.    CB&I INC.    Four Product
Pipelines. Elk Hills Cryogenic Gas and Fractionating Facility Kem County, CA   
$ 44,047,272.00       $ 264,284.00         08/26/2010         02/28/2012   

K08548578

   HAWKEYE LLC    WAKEFIELD MUNICIPAL GAS & LIGHT    Contract No. 903326-01 -
13kV Overhead and Underground Installation    $ 464,217.34       $ 2,785.00   
     01/03/2012         03/12/2012   

K08598125

   UTILITY CORPORATION    OWENSBORO MUNICIPAL UTILITIES   

Bid No. 11-10-069- Purchase Order No. 1164804 - Cable Rejuvenation -

Tamarack Park Subdivision. Owensboro. KY

   $ 98,973.00       $ 594.00         11/16/2011         04/16/2012   

022040406

   CHAPMAN CONSTRUCTION CO, L.P.    TEXAS MUNICIPAL POWER AGENCY   

West Denton-Jim Christal and West Denton-Forth Worth 13BkV

Transmission Line Construction Project: Phase 1: Contract No T-2235

   $ 525,952.24       $ 3,155.00        


 

11/16/2011


03/09/2012

  


  

     06/30/2012   

022025054

   HALPIN LINE CONSTRUCTION, LLC    CITY OF HOLYOKE GAS & ELECTRIC DEPARTMENT   
Electric: Line Contractors Annual Contract- HG&E Department Contract #10- 30   
$ 250,000.00       $ 2,750.00         08/28/2011         08/28/2012   

K08597832

   UTILX CORPORATION    CLARK PUBLIC UTILITIES    Small Works Roster Contract
-Cable injection Project in various areas of Clark County. WA per Quotation
Request #2000    $ 324,600.00       $ 1,948.00         10/01/2011        
10/01/2012   

022037840

   WILLBROS GOVERNMENT SERVICES (U.S.), LLC   

NAVAL FACILITIES ENGINEERING COMMAND

SPECIALTY CENTER ACQUISITIONS NAVFAC

   Fuel Pier Repair at NAS New Orleans. LA    $ 54,640.00       $ 328,00        
09/30/2011         10/31/2012   

K08598216

   WILLBROS T&D SERVICES LLC    CITY OF GARLAND, TX    Country Club Street Light
Circuit Installation - Bid 2643-11    $ 66,115.00       $ 387.00        
12/14/2011         21/14/2012   

022037850

   HAWKEYE LLC    OPTICORE NETWORKS EMA, LLC    Install All Dielectric Self
Supporting (ADSS) Fiber Optic Cable along the System Route - Massachusetts    $
2,597,551.87       $ 15,585.00         10/12/2011         12/31/2012   

022037893

   PREMIER UTILITY SERVICES. LLC    BOARD OF PUBLIC AFFAIRS OF BRYAN    Utility
Locating Services    $ 50,000.00       $ 300.00         01/01/2012        
01/01/2013   

023040389

   WILLBROS GOVERNMENT SERVICES (U.S.), LLC   

NAVAL FACILITIES ENGINEERING COMMAND

SPECIALTY CENTER ACQUISITIONS NAVFAC

   Clean. Inspect & Repair Storage Tanks 4 and 14: FLC Pearl Harbor Red Hill
Facility. HI    $ 3,319,094.00       $ 19,915.00        
  03/06//
2012  
        03/06/2013   

022040378

   TRAFFORD CORPORATION    TREASURER OF ARLINGTON COUNTY    Agreement No 643-12
Construction of 1785 Linear Feet of Concrete Encased Electrical Duct Bank, 6
Concrete Manholes, 3900 Square Yards of Asphalt Pavement, and an other Related
and Incidental Work    $ 939,984,75       $ 5,640.00        
  04/01//
2012  
        04/01/2013   

022041638

   UTILX CORPORATION    CITY OF PORT ANGELES    Cable Restoration - Phase IV,
Project No. CL01-2011    $ 84,397.32       $ 506.00         05/21/2012        
05/21/2013   

022042402

   TRAFFORD CORPORATION    FAIRFAX COUNTY BOARD OF SUPERVISORS    McLean
Utilities Duct Banks, Contract No. CN12315042, Project No. 008912- 0002, Focus
Project No. 2G25-D75-000    $ 2,289,671.13       $ 13,738.00         06/14/2012
        06/14/2013   



--------------------------------------------------------------------------------

Willbros United States Holdings, Inc., etal

3Q12 BIF

 

BOND
NO.

  

PRINCIPAL

  

OBLIGEE

  

DESCRIPTION

   BOND
AMOUNT      PREMIUM      EFF.      EXP.  

022042414

   TRAFFORD CORPORATION    CITY OF CHARLOTTESVILLE    INSTALL GAS MAINS &
SERVICES/12-105    $ 676,850.00       $ 4,061.00         07/03/2012        
07/03/2013   

022042423

   WILLBROS DOWNSTREAM, LLC    BNSF RAILWAY COMPANY    DFO Storage Tank
Rehabilitation Project at the BNSF Railway Mandan Yard in Mandan, ND - Work
Order Supplement Contract No. SA10001065 under Master Agreement No. BF00058252 -
Tk 1001 Clean and Inspect Tank    $ 353,580.00       $ 2,121.00        
07/30/2012
  
     07/30/2013   

022043048

   HAWKEYE LLC    HOLYOKE GAS & ELECTRIC DEPARTMENT    Electric Line Contractors
Annual Contract (HG&E Contract No. 12-37)    $ 160,000.00       $ 960.00        
09/01/2012         08/31/2013   

022043051

   TRAFFORD CORPORATION    CITY OF RICHMOND    Contract No. 13011A-1 - New Gas
Mains & Services    $ 300,000.00       $ 1,800.00         09/26/2012        
09/26/2013   

022005704

   HAWKEYE LLC    CENTRAL MAINE POWER COMPANY   

Maine Power Reliability Program Transmission Line Construction-RFP#

10096

   $ 43,920,974.79       $ 289,879.00         12/06/2010         01/23/2014   

022042408

   UTILX CORPORATION    SACRAMENTO MUNICIPAL UTILITY DISTRICT    Underground
Cable Injection Services - Contract No. 460000754    $ 2,500.000.00       $
15,000.00         07/01/2012         06/30/2014   

K08534342

   WILLBROS T&D SERVICES LLC    CITY OF DENTON, PURCHASING DEPARTMENT    RFP
4676-Three Year Contract for Underground Electric Service Installation, Denton,
TX    $ 1,000,000.00       $ 18,000.00         07/19/2011         07/19/2014   
         Performance and Payment Bond Subtotal    $ 337,547,594.68       $
3,434,492.00         

Performance Bond

                 

929348208

   WILLBROS CONSTRUCTION (U.S.), LLC    DUKE ENERGY    Egan Hub Brine Disposal
Pump Addition; Install new brine pump and associated piping, remove existing
brine pump, Evangeline Parish, LA    $ 760,000.00            05/16/2005        
05/16/2006   

929348209

   WILLBROS RPI, INC.    DUKE ENERGY    Moss Bluff Brine Disposal Pump Addition;
Install new brine pump and associated piping, remove existing brine pump, Moss
Bluff, TX    $ 554,000.00            05/16/2005         05/16/2006   

022019569

   WILLBROS CONSTRUCTION (U.S.), LLC    NATURAL GAS PIPELINE COMPANY OF AMERICA
LLC    Agreement No. 07CS51849KLKW for Construction Services - Natural Gas
Pipeline Company of America LAX Project    $ 6,000,000.00       $ 45,000.00   
     08/29/2007         08/29/2008   

33036-08

   WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.    ENBRIDGE PIPELINES,
INC.    Alberta Clipper Expansion, Line 4 Extension Projects; R-126-001; Liberty
Mutual Bond No. 022005383    $ 91,285,000.00       $ 1,369,275.00        
04/01/2008         04/01/2009   

35005-09

   WILLBROS MIDWEST PIPELINE CONSTRUCTION (CANADA) L.P.    ENBRIDGE PIPELINES,
INC.    Alberta Clipper Pump Stations, Contract #103-025A; Liberty Mutual Bond
No. 022005406    $ 6,706,030.00       $ 83,155.00         03/02/2009        
03/02/2010   

022029100

   LINEAL INDUSTRIES, INC.    DOMINION COVE POINT LNG, LP    LN-26 Hydrotest
Project; Contract No. 2010-10    $ 1,342,241.00       $ 8,053.00        
08/05/2010         10/15/2010   

36443-10

   WILLBROS CONSTRUCTION SERVICES (CANADA), L.P.    ENBRIDGE PIPELINES
[SASKATCHEWAN) INC,    Contract No. 8660-BVF-MR-002-CS-001; Benson Terminal
Facility Upgrade; Bryant Loop and Steelman Tankage; Liberty Bond No. 022031787
   $ 816,292.62       $ 10,122.00         03/16/2010         03/16/2011   

K08597704

   WILLBROS DOWNSTREAM, LLC    LUMMUS TECHNOLOGY HEAT TRANSFER A DIVISION OF
LUMMUS TECHNOLOGY INC.   

Purchase Order No. 708023, Job No. 1552, LHT Ref No.
6-2599-1110 - Supply of Downcorner & Riser Pipe Fabrication to Port of Export

   $ 50,120.90       $ 551.00         08/31/2011         03/01/2012   

K0864892A

   WILLBROS T&D SERVICES LLC    SANDERSON FARMS, INC.   

Power Factor Correction Equipment for Sanderson Farms, Inc.’s Waco, TX
Processing Facility

   $ 31,439.00       $ 189.00         06/05/2012         06/05/2013   

K08534354

   UTILX CORPORATION    CITY OF TACOMA   

Specification No. PT11-0142F; Underground Cable Injection and Testing; Contract
No. 4600007408

   $ 500,000.00       $ 3,000.00         07/27/2011         07/27/2013   

MNR217198

   WILLBROS CONSTRUCTION SERVICES (CANADA), L.P.    BANTREL CO.   

Design, Supply, Fabricate, Deliver and Install Field Erected Tanks - South No. 2
(Water Treatment Area, Glycol Area) at the ConocoPhillips Canada Surmont 2
Project Site located south, south-east of Fort McMurray, Alberta

   $ 9,915,134.00       $ 59,491.00         03/25/2011         03/25/2013      
      Performanc Bond Subtotal    $ 117,960,257.52       $ 1,578,836.00         
Wage and Welfare Bond                  

022029112

   HAWKEYE LLC    LOCAL 282 TRUST FUNDS   

Welfare, Pension, Annuity, Job Training & Vacation/Sick Leave Trust Funds

   $ 100,000.00       $ 600.00         08/31/2011         08/31/2012   

6517141

   HAWKEYE LLC    THE BUILDING, CONCRETE, EXCAVATING AND COMMON LABORERS UNION
LOCAL 731   

Bond Guaranteeing Payments to the Union Welfare, Pension, Annuity and Training
Funds

   $ 100,000.00       $ 600.00         10/25/2011         10/25/2012   

105662302

   CONSTRUCTION & TURNAROUND SERVICES, LLC    JOINT ADMINISTRATIVE COMMITTEE OF
THE PLUMBING AND PIPEFITTING INDUSTRY IN THE DETROIT AREA (JAC)   

Wage & Welfare Surety Bond-Collective Bargaining Agreement with Plumbers Local
No. 98

   $ 30,000.00       $ 180.00         11/01/2011         11/01/2012   

105356812

   CONSTRUCTIONS & TURNAROUND SERVICES LLC    EMPLOYERS AND OPERAT1NG ENGINEERS
LOCAL 520 HEALTH & WELFARE FUND, PENSION FUND, TRAINING FUND, VACA    Wage and
Welfare Bond    $ 25,000.00       $ 150.00         12/22/2011         12/22/2013
  

104399667

   CONSTRUCTIONS & TURNAROUND SERVICES, LLC    TRUSTEES OF PIPE FITTERS LOCAL
#430 HEALTH AND WELFARE FUND    Employer’s Bond    $ 48,000.00       $ 288.00   
     01/01/2012         01/01/2013   

6465518

   UTILX CORPORATION    WEST VIRGINIA DIVISION OF LABOR    Wage And Welfare Bond
   $ 17,545.00       $ 105.00         01/022012         01/02013   



--------------------------------------------------------------------------------

Willbros United States Holdings, Inc., etaI

3Q12 BIF

 

BOND NO.    PRINCIPAL    OBLIGEE    DESCRIPTION    BOND AMOUNT      PREMIUM     
EFF.    EXP. 105356820    CONSTRUCTION & TURNAROUND SERVICES, LLC    JOINT
ADMINISTRATIVE COMMITTEE OF THE PLUMBING AND PIPEFITTING INDUSTRY IN THE    Wage
& Welfare Surety Bond-Collective Bargaining Agreement with Plumbers Local No.
636      $100,000.00         $600.00       01/26/2012    01/26/2013      
DETROIT AREA (JAC)                105356821    CONSTRUCTION & TURNAROUND
SERVICES, LLC    PLUMBERS AND PIPEFITTERS LOCAL 441    Plumbers & Pipefitters
Local Union 441 Indemnity Bond      $120,000.00         $720.00       01/26/2012
   01/26/2013 105481500    HAWKEYE LLC    ELECTRICAL INDUSTRY BOARD    Benefit
Contribution & Wage Payment Bond      $175,000.00         $2,100.00      
02/09/2012    02/09/2013 105402618    CONSTRUCTION & TURNAROUND SERVICES, LLC   
DISTRICT COUNCIL OF IRON WORKERS    Wage and Welfare Surety Bond- Local 378     
$ 10,000.00         $100.00       04/05/2012    04/05/2013 104477785   
CONSTRUCTION & TURNAROUND SERVICES, LLC    INTERNATIONAL UNION OF BRICKLAYERS
AND    Employer’s Wage, Expense, Welfare, Pension, Annuity, Vacation & Industry
     $20,000.00         $120.00       04/20/2012    04/20/2013       ALLIED
CRAFTWORKERS    Fund Payment Bond (137945821)             104477786   
CONSTRUCTION & TURNAROUND SERVICES, LLC    INTERNATIONAL BROTHERHOOD OF
BOILERMAKERS    Field Dues and Fringe Benefit Bond (indemnity to Union)     
$20,000.00         $ 120.00       04/21/2012    4/21/2013 6397670    LINEAL
INDUSTRIES INC.    WEST VIRGINIA DEPARTMENT OF LABOR    Wage and Welfare Bond   
  $41,000.00         $246.00       04/22/2012    04/22/2013 022011320   
CONSTRUCTION & TURNAROUND SERVICES, LLC    STEAMFITTERS, PIPEFITTERS AND
APPRENTICES LOCAL UNION NO. 475    Wage & Welfare Bond      $300,000.00        
$1,800.00       04/30/2010    04/30/2013 103103193    CONSTRUCTION & TURNAROUND
SERVICES, LLC    WEST VIRGINIA DIVISION OF LABOR    Wage Payment Collection
Surety Bond      $42,000.00         $252.00       05/17/2012    05/17/2013
K08534020    CONSTRUCTION & TURNAROUND SERVICES, LLC    PIPEFITTERS’
ASSOCIATION, LOCAL UNION NO 597 U.A.    Contractor’s Wage and Welfare Bond for
Pipe Fitting Industry      $200,000.00         $1,200.00       06/23/2012   
06/23/2013 104477846    CONSTRUCTION & TURNAROUND SERVICES, LLC    INTERNATIONAL
UNION OF BRICKLAVERS AND ALLIED CRAFTWORKERS    Employers Wage Expense, Welfare,
Pension, Annuity, Vacation, IMI & Industry Payment Bond      $25,000.00        
$150.00       07/11/2012    07/11/2013 105802343    CONSTRUCTION & TURNAROUND
SERVICES, LLC    INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL NO 18   
Fringe Benefits Bond      $50,000.00         $300.00       07/26/2012   
07/26/2013 104588567    CONSTRUCTION & TURNAROUND SERVICES, LLC    IRON WORKERS’
LOCAL NO. 25 FRINGE BENEFIT FUNDS    Fringe Benefit Bond      $25,000.00        
$150.00       08/01/2012    08/01/2013 104751561    CONSTRUCTION & TURNAROUND
SERVICES, LLC    CONSTRUCTION AND GENERAL LABORERS DISTRICT COUNCIL OF CHICAGO
AND VICINITY    Employer’s Bond      $5,000.00         $100.00       08/03/2012
   08/03/2013 103711968    CONSTRUCTION & TURNAROUND SERVICES, LLC    PLUMBERS &
PIPEFITTERS LOCAL UNION #94 OF THE UNITED ASSOCIATION OF JOURNEYMEN AND
APPRENTICES    Contractor Bond to Secure Payment of Wages, Dues and
Contributions and Payments to Health and Welfare Fund, Pension and Retirement
Funds, Statement Savings Plan, Holiday Fund, Apprenticeship Fund and other
Employee Benefit Funds and Programs      $48,000.00         $288.00      
09/13/2012    09/13/2013          Wage and Welfare Bond Subtotal     
$1,501,545.00         $10,169.00          Workers Compensation Bond 022029062   
B&H MAINTENANCE AND CONSTRUCTION, INC.   

NEW MEXICO SELF INSURERS’ GUARANTEE

FUND COMMISSION

   Workers’ Compensation Bond      $250,000.00         $1,500.00      
07/01/2012    07/01/2013          Workers Compensation Bond Subtotal     
$250,000.00         $1,500.00                   GRAND TOTAL      $503,375,503.42
        $5,369,183.00                              



--------------------------------------------------------------------------------

Willbros United States Holdings, Inc., etal

3Q12 Notary BIF

 

BOND NO.    PRINCIPAL    OBLIGEE    DESCRIPTION    BOND AMOUNT      PREMIUM     
EFF.      EXP.  

Notary Public

                 

15920533

   JANICE SLATER    THE GOVERNOR OF THE STATE OF TEXAS    Notary Public Bond   
$ 10,000.00       $ 50.00         12/10/2008         12/10/2012   

58660887

   KATHY E. ALEXANDER    STATE OF OKLAHOMA    Notary Public Bond    $ 1,000.00
      $ 25.00         02/27/2009         02/27/2013   

71168919

   UTILX CORPORATION    N/A    Washington Notary Public Errors and Omissions
Group Policy - 2 employees    $ 25,000.00       $ 30.00         09/15/2012      
  09/15/2013   

15960497

   MARGARET H. BOWEN    THE GOVERNOR OF THE STATE OF TEXAS    Notary Public Bond
   $ 10,000.00       $ 50.00         10/22/2009         10/22/2013   

58669609

   JANET HENDRICKS    STATE OF OKLAHOMA    Notary Public Bond    $ 1,000.00   
   $ 25.00         08/22/2010         08/22/2014   

58675185

   BARBARA E. BEASLEY    STATE OF OKLAHOMA    Notary Public Bond    $ 1,000.00
      $ 30.00         05/26/2011         05/26/2015   

71161257N

   CARRI P. GENTRY    THE GOVERNOR OF THE STATE OF TEXAS    Notary Public Bond
   $ 10,000.00       $ 50.00         08/29/2011         08/29/2015   

71173363N

   LAURA LEE GAEDCHENS    THE GOVERNOR OF THE STATE OF TEXAS   
Notary Public Bond    $ 10,000.00       $ 50.00         09/23/2011        
09/23/2015   

58686379

   RACHEL L. CRESS    STATE OF OKLAHOMA    Notary Public Bond    $ 1,000.00   
   $ 30.00         12/19/2011         12/19/2015   

58691310

   LINDA L. HARPER    STATE OF OKLAHOMA    Notary Public Bond    $ 1,000.00   
   $ 30.00         01/16/2012         01/16/2016   

71308760N

   KATHY PAXTON    STATE OF WYOMING    Notary Public Bond    $ 500.00       $
50.00         08/18/2012         08/18/2016            
Notary Public Bond Subtotal    $ 70,500.00       $ 420.00         



--------------------------------------------------------------------------------

Parent Company Guarantees

Disclosure statement

as of October 18, 2012

Parent Company Guarantees issued by Willbros Group, Inc.

 

Date of

Issuance

  

Contract No.

(If Applicable)

  

Contract

Name

  

Subsidiary (Contractor) and

Description

Project and Purchase Orders       7/2/2004       EGGS Project Phase 1 Pipeline
   Willbros Group, Inc. and Bilfinger Berger AG Guarantors of Willbros West
Africa, Inc. and Bilfinger Berger Gas and Oil Servicee Ltd. liabilities under
Consortium Agreement and Contract 9/15/2004    E-15361    EGGS Project Phase 1
Pipeline    Parent Company Counter Guarantee of Performance Guarantee of
Willbros Nigeria Ltd. and Willbros West Africa, Inc. Performance under Contract
9/15/2004    E- 15362    EGGS Project Phase 1 Pipeline    Parent Company Counter
Guarantee of Retention Bond of Willbros Nigeria Ltd. and Willbros West Africa,
Inc. Performance under Contract 9/16/2004    Tender Project No. 6089    Abu
Dhabi Oil EPC Inter Refineries Pipeline (IRP) Project    Willbros Middle East.
Inc. Performance Obligations should Contract be entered 9/22/2004       The
Netherlands    Musketeer Oil B.V. Financial Support Letter 10/7/2004    1430235
   EPC4    Willbros (Offshore) Nigeria Limited Platform Retrofits and Wellhead
Tie-ins 10/7/2004    1430235-A    EPC4    Willbros (Offshore) Nigeria Limited
Platform Retrofits and Wellhead Tie-ins 8/30/2005    Contract dated July 13,
2005    Cooper Cameron Corporation    Willbros West Africa, Inc. Contractual
Performance 9/26/2005    Purchase Order 4020-PO- 0059/CO2    Marubeni-IIochu
Tubulars America, Inc.    Willbros West Africa, Inc. Contractual Performance
10/13/2006    Project No. 13052634    Centerpoint Energy Gas Transmission   
Willbros RPI, Inc. Obligations under Agreement 5/31/2007       Suncor Energy Oil
Sands Limited Partnership    Willbros MSI Canada Inc. contractual Obligations
6/11/2010    Contract for Installation of Interconnecting Pipelines    Slatoil
Canada Partnership    Willbros Midwest Pipeline Construction (Canada) L.P.
7/13/2010    Tank Contract on Tomahawk Project    Magellan Midstream Partners,
LP    Integrated Service Company LLC 11/16/2010    Purchase Order dated
11/11/2010    Associated Substation Engineering, Inc.    Hawkeye, LLC
obligations contained in the Purchase Order 1/6/2011    Contract No. A2268389   
Imperial Oil Ltd.    Willbros Construction Services (Canada) L.P. performance of
work in Contract 6/28/2011    Performance of Warranty and liability obligations
under Pipeline Agreement dated June 7, 2010    Williams Energy (Canada), Inc.   
Willbros Midwest Pipeline Construction (Canada) L.P. 9/22/2011    Warranties
under Contract C311271    Petroleum Development Omen L.L.C.    The Oman
Construction Company, LLC 1/20/2012    Purchase Order 237194 00 OP    Buckeye
Pacific, LLC    Hawkeye, LLC obligations contained in the Purchase Order
2/23/2012    Master Construction Agreement No. MCA-445-2011-18403 (Red River)   
ETC Texas Pipeline, Ltd.    Willbros Construction (U.S.), LLC obligations in the
agreement 8/7/2012    Purchase Order 243026 000 OP    Buckeye Pacific, LLC   
Bemis, LLC 8/16/2012    Purchase Order 243196 000 OP    Buckeye Pacific, LLC   
Bemis, LLC 9/11/2012    Purchase Order 243844 000 OP    Buckeye Pacific, LLC   
Hawkeye, LLC Leasing Agreements 10/18/2006    Master Lease Agreement dated
September 28, 2006    Caterpillar Financial Services Corporation Master Finance
L    Willbros RPI, Inc. Obligations under Lease Agreement



--------------------------------------------------------------------------------

10/25/2006    Continuing Guaranty of Payment    Caterpillar Financial Services
Corporation Master Finance L    Willbros RPI, Inc. Obligations under Lease
Agreement 4/30/2007    Capital Lease Agreement dated February 26, 2007   
Canadian Western Bank Capital Lease Agreement    Willbros MSI Canada Inc.
Obligation within Lease Agreement 7/20/2007    Master Equipment Lease dated July
20, 2007    Merrill Lynch Capital Master Equipment Lease    Willbros RPI, Inc.
Obligations within Lease Agreement 7/20/2007    Master Equipment Lease dated May
31, 2007    First National Capital Corporation Lease Agreement    Willbros RPI,
Inc. Obligations within Lease Agreement 12/20/2007    Master Lease Agreement   
General Electric Capital Corporation Master Lease Agreement    Willbros RPI,
Inc. Obligations under Lease Agreement 8/26/2010    Master Equipment Lease   
Capital One, National Association (fka Hibernia National Ba    Wink Engineering,
LLC Obligations under Equipment Lease 11/11/2010    Equipment Lease    Key
Equipment Finance Inc.    Intercon Construction, Inc. obligations under
Equipment Lease 11/11/2010    Equipment Lease    Key Equipment Finance Inc.   
Bemis, LLC obligations under Equipment Lease 11/22/2010    Continuing Guaranty
of Payment    Caterpillar Financial Services Corporation Master Finance L   
Willbros Midwest Pipeline Construction (Canada) L.P. 2/16/2011    Continuing
Guaranty of Payment    GE Fleet Services    InfrastruX Group, LLC 3/31/2011   
Software License and Maintenance Agreement Contract ID #27041    Aspen
Technology, Inc.    Wink Engineering, LLC Obligations under Software and
Maintenance Agreement 4/6/2011    Continuing Guaranty of Indebtedness    Taycor,
L.L.C.    Chapman Construction Co., L.P. 4/21/2011    Lease Agreement Schedule
No. 8391228-006 dated 4/21/2011 and 8391228 dated July 14, 2008    Colonial
Pacific Leasing Corporation    Texas Electric Utility Construction, LTD.
4/28/2011    Master Equipment Lease executed on February 25, 2011    Jefferson
Leasing    Willbros United States Holdings, Inc. obligations in the agreement
4/28/2011    Continuing Guaranty    TFS Capital Solutions    Chapman
Construction Co., L.P. Apr-11    Equipment Transaction Documents    General
Electric Capital Corporation Master Lease Agreement    InfrastruX Group, LLC
5/4/2011    Lease Agreement    Terex Financial Services    Chapman Construction
Co., L.P. 5/31/2011    Continuing Guaranty Agreement    Altec Capital Services,
LLC    Willbros United States Holdings, Inc. obligations in the agreement
6/16/2011    Lease Agreement #8420043005 dated June 16, 2011    TFS Capital
Funding    Chapman Construction Co., L.P. 5/18/2011    Lease Agreement
#8420043006 dated June 18, 2011    Terex Financial Services    Chapman
Construction Co., L.P. 8/23/2011    Master Agreement No 8482489 dated August 23,
2011    GE Capital Commercial Inc. or Colonial Pacific Leasing Cor    Chapman
Construction Co., L.P. Sep-11    Master Lease and Financing Agreement No.
2496860688    Hewlett Packard Financial Services Company    Willbros United
States Holdings, Inc. obligations in the agreement 10/14/2011    Master Lease
Agreement    Vision Financial Group, Inc.    Willbros United States Holdings,
Inc. obligations in the agreement 10/1/2011    Commercial Loan and Security
Agreement    GE Fleet Services    Willbros Utility T&D Holdings, LLC and
Willbros United States Holdings, Inc. 12/29/2011    Landlord Lease Guaranty   
DBWG LLC    Chapman Construction Co., L.P. 12/29/2011    Landlord Lease Guaranty
  

DBWG LLC

   Willbros United States Holdings, Inc. obligations in the agreement 12/1/2011
   Master Motor Vehicle Lease Agreement    Donlen Turst. Donlon Corporation
and/or one or more or its    Willbros United States Holdings, Inc. obligations
in the agreement 1/11/2012    Master Lease Agreement No. TFG/WU 011112 dated
January 11, 2012    TFG-Texas L.P.    Willbros United States Holdings, Inc.
obligations in the agreement



--------------------------------------------------------------------------------

1/25/2012    Master Lease Agreement dated January 25, 2012    First National
Capital Corporation Lease Agreement    Hawkeye, LLC obligations in the agreement
3/1/2012    Master Lease Agreement (No. CG-5523)    CG Commercial Finance   
Willbros United States Holdings, Inc. obligations in the agreement 3/1/2012   
Any Leases entered between Enterprise and WUSH    Enterprise FM Trust   
Willbros United States Holdings, Inc. obligations in the agreement 6/21/2012   
Master Lease Agreement    Nations Fund I, Inc.    Willbros T&D Services, LLC.
Chapman Construction Co., L.P., Willbros Construction (U.S.), LLC. UtllX
Corporation. Hawkeye, LLC. Bemis, LLC. Lineal Industries, Inc., Trafford
Corporation, Premier Utility Services, LLC 7/16/2012    Lease Agreement dated
July 16, 2012    ARI Financial Services, Inc.    Willbros Canada Holdings ULC on
behalf of itself and its subsidiaries 7/27/2012    Lease of 100 Marcus
Boulevard, Hauppauge, NY 11788    100 Marcus LLC    Willbros Utility T&D
Holdings, LLC 9/1/2012    Fort Worth, Tarrant County, Office Lease    Benbrooke
Electric Partners, LLC    Willbros T&D Services, LLC Parent Company Guarantees
issued by Willbros United States Holdings, Inc. (includes those by willbros USA,
Inc.) Date of Issuance   

Contract No.

(if Applicable)

  

Contract

Name

  

Subsidiary (Contractor) and

Description

8/31/2004    6675 dated August 31, 2004    Colorado Interstate Gas Install Flow
Control Valves at Rawl    Willbros Mt. West, Inc. Payment and Performance
Guarantee 2/1/2006       Cheniere Sabine Pass 42-inch Sabine Pass Project   
Willbros Engineers, Inc. EPC Agreement Performance 2/1/2006    Memorandum of
Understanding dated January 31, 2006    Guardian Expansion Project (G-II)   
Willbros Engineers, Inc. EPC Agreement Performance 4/2/2007       Kansas City
Life Insurance Co. Penn Tower Office Building    Willbros Engineers, Inc. Lease
Agreement Performance 4/18/2007    CONST-5240-2006-6669    Trunkline Gas
Company, LLC    Willbros RPI, Inc. Agreement Performance 7/7/2007    Master
Equipment Lease dated July 20, 2007    Merrill Lynch Capital Master Equipment
Lease    Willbros RPI, Inc. Obligations within Lease Agreement 7/7/2007   
Master Equipment Lease dated May 31, 2007    First National Capital Corporation
Lease Agreement    Willbros RPI, Inc. Obligations within Lease Agreement
7/19/2007    07CS52057KMP_470839    Midcontinent Express Pipeline LLC   
Willbros RPI, Inc. Agreement Performance 7/23/2007    07-GA-51-844-LKW   
General Services Agreement dated July 20, 2007 with Natur    Willbros RPI, Inc.
Agreement Performance 3/2008    Master Equipment Lease    Deere Credit, Inc.
Master Equipment Lease Agreement    Willbros Construction (U.S.), LLC
Obligations within Lease Agreement 12/23/2009    FEP-MCA-SP34-WBRO   
Fayetteville Express Pipeline LLC 42” Spreads III and IV    Willbros
Construction (U.S.), LLC Contract Performance          Parent Company Guarantees
issued by Willbros Canada Holdings ULC 3/2/2011    Credit Exptension    Imperial
Oil    Willbros Midwest Pipeline Construction (Canada) L.P. performance of
payment obligations Parent Company Guarantees issued by Willbros Middle East
Limited

Date of

Issuance

  

Contract No.

(if Applicable)

  

Contract

Name

  

Subsidiary (Contractor) and

Description

11/18/2008    Tender    Abu-Dhabi Oil Refining Company Inter Refinery Pipeline
II P    Willbros Engineers (UAE) Limited – Abu Dhabi Branch Agreement
Obligations should Agreement be entered 1/21/2010    C311162-4 (‘Off Plot
Delivery Tender’)    Petroleum Development of Oman LLC    The Oman Construction
Company LLC performance Guarantee of Contract 1/27/2010    Tender C311152   
Petroleum Development of Oman LLC Off-Plot Construction    The Oman Construction
Company LLC performance Guarantee of Contract Parent Company Guarantees issued
by Willbros International, Inc.

 

-71-



--------------------------------------------------------------------------------

Date of

Issuance

  

Contract No.

(If Applicable)

  

Contract

Name

  

Subsidiary (Contractor) and

Description

3/3/2003

   2002-19810032    Escravos Gas Project Phase 3    Willbros West Africa, Inc.
Contract Performance

4/30/2003

      Occidental of Oman EPC Contract dated April 30, 2003    The Oman
Construction Company (TOCO) LLC Payment and Performance

9/20/2004

   Tender 6089 Project Number    Abu Dhabi Oil Refining Company EPC Tender of
Inter Refin    Willbros Middle East, Inc. Obligations should Contract be entered

11/15/2004

   Tender    P.T. Perusahaan Gas Negara (Persero) Tbk. South Sumater    Williams
Far East, Inc. Agreement obligations should contract be entered

12/22/2004

   79110-031    West African Gas Pipeline Company Limited Project (WARG)   
Willbros West Africa, Inc. Contract Performance

2/14/2005

   Tender    Sonatrach/TRC Realisation du Gazoduc GZ4/Medgaz 48” T    Wlllbros
Middle East, Inc. obligations should Contract be entered

3/29/2005

   EGP3-2004-40006542    Chevron Nigeria Limited Escravos EG3 Offshore Proiect
   Willbros West Africa, Inc. Contract Performance

4/20/2005

   Tender    Sonelgaz Transport du Gaz Projet Gazoduc Diametre 42” S    Willbros
Middle East, Inc. Obligations should Contract be entered

5/31/2005

   Tender    Sonatrach/TRC Construction du Troncon Nord du Gazoduc.    Willbros
Middle East, Inc. Obligations should Contract be entered

5/31/2005

   Tender    Sonatrach/TRC Lot 1 - Realization du Gazoduc Sougueur    Willbros
Middle East, Inc. Obligations should Contract be entered

6/3/2005

   Tender    Sonalgaz Lot 1 - Realization du Gazoduc Interconnexion Ks   
Willbros Middle East, Inc. Obligations should Contract be entered

6/5/2005

      Sonatrach/TRC bidding activity   

Willbros Middle East, Inc. financially supported in bidding endeavors

8/15/2005

   P3682    Kauther Pipelines Engineering and Construction of 36” 80km   

The Oman Construction Company (TOCO) LLC Financial

Obligations and Technical Assistance

10/12/2005

   Shell Tender No E17139    Forcardos Yokri Integrated Project - Residual Works
   Willbros (Offshore) Nigeria Limited Performance Obligations under Contract

12/15/2005

      The Shaw Group Inc. Purchase Orders for WAGP    Willlbros West Africa,
Inc. Agreement Obligations

1/23/2006

   Tender No. M-2006-01    Occidental of Oman Lump Sum EPC Mukhaizna Development
   The Oman Construction Company (TOCO) LLC Financial Obligations and Technical
Assistance

3/27/2006

   C310780    Hubara-Sahmah & Sehmah-KP 114 Main Oil Lines    The Oman
Construction Company (TOCO) LLC Financial Obligations and Technical Assistance

4/4/2006

   Shell Contract No. E17139    Forcados Yokri Integrated Project - Residual
Works    Willbros West Africa, Inc. Performance of Obligations under Contract

4/4/2006

   Shell Tender No. E17139    Forcados Yokri Integraled Project - Residual Works
   Willbros West Africa, Inc. Performance of Obligations under Contract

Parent Company Guarantees issued by infrastruX Group, Inc. nka Willbros Utility
T&D Holdings, LLC

 

Capital & Operating Leases – Guarantees for InfrastruX entities issued by
InfrastruX Group, LLC

             

Lease Number

    

Subsidiary

  

Lessor/Vender Debtor Name

   Begin Date      End Date     80       Chapman    Hibernia      12/1/2004   
     11/30/2010      530       Chapman    GE Capital      9/20/2007        
9/19/2013      1140       Chapman    GE Capital      10/1/2008         9/30/2013
     1141       Chapman    GE Capital      11/1/2008         10/31/2014     
1180       Chapman    GE Capital      4/1/2009         3/31/2016      1183      
Chapman    GE Capital      5/1/2009         4/30/2014      1184       Chapman   
GE Capital      6/1/2009         5/31/2014      1197       Chapman    TFS
Capital Funding      6/18/2009         6/17/2012      1198       Chapman    GE
Capital      5/1/2009         4/30/2014      1236       Chapman    Caterpillar
Financial Services Corp      10/16/2009         10/15/2012      1185       Gill
   Terex Financial Services      6/1/2009         5/31/2014      279      
Hawkeye    Bank of America      7/19/2006         7/18/2010      285      
Hawkeye    Bank of America      8/17/2006         8/16/2010      286      
Hawkeye    Bank of America      8/23/2006         8/22/2012      289      
Hawkeye    Bank of America      9/8/2006         9/7/2012      309       Hawkeye
   Commerce      5/1/2007         4/30/2011      427       Hawkeye    Bank of
America      8/18/2006         8/17/2012      428       Hawkeye    Bank of
America      8/29/2006         8/28/2010      430       Hawkeye    Bank of
America      9/21/2006         9/20/2010      525       Hawkeye    Commerce     
8/1/2007         7/31/2011      0526A       Hawkeye    Commerce      8/1/2007   
     7/31/2012      1103       Hawkeye    Altee      4/23/2008         4/22/2015
     1104       Hawkeye    Altee      6/16/2008         6/15/2015   



--------------------------------------------------------------------------------

1105    Hawkeye    Altec      6/16/2008         6/15/2015    1178    Hawkeye   
People’s Capital (Terex Affiliate)      3/6/2009         3/5/2015    1067   
Texas Electric    Colonial Pacific (Terex)      7/14/2008         7/13/2014   
1068    Texas Electric    Colonial Pacific (Terex)      9/8/2008        
9/7/2014    1069    Texas Electric    People’s Capital & Leasing Corp (Terex)   
  6/20/2008         6/19/2013    1070    Texas Electric    GE Capital     
8/1/2008         7/31/2013    1071    Texas Electric    GE Capital      8/1/2008
        7/31/2013    1072    Texas Electric    GE Capital      8/15/2008        
8/14/2013    1073    Texas Electric    GE Capital      8/6/2008         8/5/2014
   1074    Texas Electric    GE Capital      8/29/2008         8/28/2013    1075
   Texas Electric    GE Capital      8/1/2008         7/31/2013    1076    Texas
Electric    GE Capital      9/5/2008         9/4/2013    1121    Texas Electric
   Banc of America Leasing & Capital (Terex)      8/15/2008         8/14/2014   
1177    Texas Electric    People’s Capital & Leasing Corp (Terex)      2/19/2009
        2/18/2013    1232    Texas Electric    Colonial Pacific Leasing Corp   
  10/1/2009         9/30/2013   



--------------------------------------------------------------------------------

Other Indebtedness

All Debt of Parent or any Subsidiary owing to Parent or any of its Subsidiaries
that is outstanding on the Restatement Effective Date (but not any additions
thereto made after the Restatement Effective Date).

Nothing on this Schedule 6.02 shall be deemed to expand the meaning of the
definition of the term "Debt" under the Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 6.05(A)

Existing Investments as of the Closing Date

Chapman Construction Co., Inc. is a General Partner and Tax Partner of, and owns
a 40% interest in, Brenda Perkins & Associates, pursuant to the Brenda Perkins &
Associates Partnership Agreement, effective September 1, 1996, as amended.

Willbros Middle East Limited owns a 49% membership interest in the The Oman
Construction Company, LLC.

Willbros Middle East, Inc. owns a 49% membership interest in Willbros Al-Rushaid
Limited, which is a company that is dormant.

Willbros Middle East, Inc. owns a 40% interest in Willbros Kuwait Gas & Oil
Field Services Co. (Wi.I.), which is a company in liquidation.

Integrated Service Company, LLC owns 40% of the shares in Global Process
Services, Inc.

All Investments by Parent or any Subsidiary in Parent or any of its Subsidiaries
in existence on the Closing Date (but not any additions thereto made after the
Closing Date).



--------------------------------------------------------------------------------

SCHEDULE 6.05(A)

Existing Investments as of the Restatement Effective Date

Chapman Construction Co., Inc. is a General Partner and Tax Partner of, and owns
a 40% interest in, Brenda Perkins & Associates, pursuant to the Brenda Perkins &
Associates Partnership Agreement, effective September 1, 1996, as amended.

Willbros Middle East Limited owns a 49% membership interest in the The Oman
Construction Company, LLC.

Willbros Middle East, Inc. owns a 49% membership interest in Willbros Al-Rushaid
Limited, which is a company that is dormant.

All Investments by Parent or any Subsidiary in Parent or any of its Subsidiaries
in existence on the Restatement Effective Date (but not any additions thereto
made after the Restatement Effective Date).



--------------------------------------------------------------------------------

SCHEDULE 6.08(A)

Affiliate Transactions as of the Closing Date

Lease, dated April 18, 2001, between Trafford Investment Partners Limited
Partnership and Trafford Corporation.

Lease Agreement, dated May 30, 2003, between D&C Properties, LLC and B & H
Maintenance and Construction, Inc., as amended (5018 National Parks HIghway,
Carlsbad, NM)

Lease Agreement, dated May 30, 2003, between D&C Properties, LLC and B & H
Maintenance and Construction, Inc., as amended (2858 Stevens Road, Odessa, TX)

Lease Agreement, dated May 30, 2003, between D&C Properties, LLC and B & H
Maintenance and Construction, Inc., as amended (1300 North 1st Street,
Bloomfield, NM)

Lease Agreement, dated May 30, 2003, between D&C Properties, LLC and B & H
Maintenance and Construction, Inc., as amended (207 S.Loop, Eunice, NM)

Lease Agreement, dated September 28, 2000, between Ronald A. Cindrich, Sr. and
Darleen Cindrich and Lineal Industries, Inc.

Lease Agreement, dated December 2, 2000, between Gill and Gill and Gill Electric
Service, Inc.

Agreement of Lease, dated January 1, 2008, between North Berwick Road, LLC and
Hawkeye, LLC (Wells, ME)

Vacuum excavation services from Polaris Services.

Civil construction services from Grace Industries.

Services from Haugland Infrastructure Group.

Lease Agreement, dated April 14, 2006, between Bemis Line Construction Company
Inc. and Bemis LLC (Jacksonville, VT)

Subcontracting from SMR Contracting.



--------------------------------------------------------------------------------

SCHEDULE 6.08(B)

Affiliate Transactions as of the Restatement Effective Date

Lease Agreement, dated April 14, 2006, between Bemis Line Construction Company
Inc. and Bemis LLC (Jacksonville, VT).



--------------------------------------------------------------------------------

SCHEDULE 10.02

Addresses for Notices

To the Parent, Borrower or any other Loan Party:

Willbros United States Holdings, Inc.

4400 Post Oak Parkway, Suite 1000

Houston, Texas 77027

Attention: Chief Financial Officer

Fax No. 713-403-8074

To the Administrative Agent, Collateral Agent, and Credit Agricole CIB, as
Issuing Bank:

Agency Matters

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, New York 10019

Attention: Marisol Ortiz and Christie Jimenez

Fax No.: (917) 849-5528 / (917) 849-5521

Email: marisol.ortiz@ca-cib.com / christie.jimenez@ca-cib.com

Operations (Notice of Borrowing/ Conversion)

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, New York 10019

Attention: Agnes Castillo or John Chianchiano

Fax No.: (917) 849-5463 or (917) 849-5456

Email: agnes.castillo@ca-cib.com / john.chianchiano@ca-cib.com

In each case:

with a copy to:

Crédit Agricole Corporate and Investment Bank

1100 Louisiana, Suite 4750

Houston, TX 77002

Attention: Nimisha Srivastav

Fax No. (713) 890-8668

Email: nimisha.srivastav@ca-cib.com



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

[For Fiscal Quarter Ended                         (the “Reporting Period”)]

[For Fiscal Year Ended                         (the “Reporting Period”)]

This certificate, dated as of                 ,             , is prepared
pursuant to Section 5.06(c)(ii) of the Credit Agreement dated as of June 30,
2010, as amended and restated in its entirety as of November 8, 2012 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Willbros United States Holdings, Inc., a Delaware
corporation (“Borrower”), Willbros Group, Inc., a Delaware corporation (the
“Parent”), and certain subsidiaries thereof, as guarantors, the lenders from
time to time party thereto, Crédit Agricole Corporate and Investment Bank, as
Administrative Agent, Collateral Agent and Issuing Bank, and UBS Securities LLC,
as Syndication Agent, and Natixis, The Bank of Nova Scotia and Capital One,
N.A., as Co-Documentation Agents. Unless otherwise defined in this certificate,
capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement.

The Parent hereby certifies (a) that no Default or Event of Default has occurred
or is continuing, (b) [no change] [a change] in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Parent most recently delivered under Section 5.06(a) or 5.06(b) [describe such
change, if applicable] and (c) the following amounts and calculations are true
and correct:

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

1.        Section 6.15 – Maximum Capital Expenditures.         

(a)    Capital Expenditures made during the Fiscal
Year ended on the last day of the Reporting Period1

      $                                        

(b)    Consolidated EBITDA2 for the Fiscal Year ended on the last day of the
Reporting Period

      $                                        

(c)    25% of Consolidated EBITDA for the Fiscal Year ended on the last day of
the Reporting Period

      $                                        

Capital Expenditures3 do not exceed the higher of (i) $70,000,000 in the aggregate
for the Reporting Period or (ii) 25% of Consolidated EBITDA for the Reporting
Period

      Compliance    Yes    No           

 

1 

Only reported for each fiscal year.

2

See Schedule 1 for detailed calculation of Consolidated EBITDA.

3

See Schedule 2 for detailed calculation of Capital Expenditures.



--------------------------------------------------------------------------------

2.   Section 6.16 – Minimum Interest Coverage Ratio         (a)    

Consolidated EBITDA for the applicable number of

fiscal quarters period ended on the last day of the

Reporting Period

      $                                        (b)    

Consolidated Interest Expense4 for the applicable

number of fiscal quarters period ended on the last day of

the Reporting Period

      $                                        Interest Coverage Ratio = (a)
divided by (b)         Minimum Interest Coverage Ratio permitted under Section
6.16 of Credit Agreement:          

As of the last day of any fiscal quarter, not less than the ratio set forth
below with

respect to such fiscal quarter:

          Fiscal quarter ending September 30, 2012:       2.25 to 1.00    

Fiscal quarters ending December 31, 2012,

March 31, 2013, June 30, 2013 and

September 30, 2013:

      2.75 to 1.00    

Fiscal quarters ending December 31, 2013

and thereafter:

      3.00 to 1.00   Compliance    Yes        No           

 

4

See Schedule 3 for detailed calculation of Consolidated Interest Expense.



--------------------------------------------------------------------------------

3.

   Section 6.17 – Maximum Total Leverage Ratio.       (a)    (i) Consolidated
Debt as of the last day of the Reporting Period plus (ii) to the extent not
included in clause (i), all reimbursement obligations (contingent or otherwise)
as of the last day of the Reporting Period in respect of Financial Letters of
Credit issued upon the application of the Parent or any of its Subsidiaries or
upon which the Parent or any of its Subsidiaries is an account party, but only
to the extent the aggregate amount of such reimbursement obligations is in
excess of $15,000,000    $                            (b)    Consolidated EBITDA
for the four fiscal quarter period ended on or prior to the last day of the
Reporting Period          $                               Total Leverage Ratio =
(a) divided by (b)                                       

Maximum Total Leverage Ratio

permitted under Section 6.17 of Credit Agreement:

  

As of the last day of any fiscal quarter, commencing with the fiscal quarter
ending September 30, 2012, not to exceed the ratio set forth below with respect
to such fiscal quarter:

      Fiscal quarter ending September 30, 2012:    5.50 to 1.00       Fiscal
quarter ending December 31, 2012:    4.00 to 1.00       Fiscal quarter ending
March 31, 2013:    3.25 to 1.00       Fiscal quarter ending June 30, 2013:   
3.00 to 1.00      

Fiscal quarters ending September 30, 2013

and thereafter:

   2.75 to 1.00    Compliance       Yes           No



--------------------------------------------------------------------------------

[4. Excess Cash Flow for the Reporting Period:             ]5

 

5 

To be included if delivering the financial statements referred to in
Section 5.06(a) of the Credit Agreement. See Schedule 4 for a detailed
calculation of Excess Cash Flow.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, solely in my capacity as                     of the
Parent, have hereto signed my name to this Compliance Certificate as
of                    ,            .

 

WILLBROS GROUP, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

Calculation of Consolidated EBITDA

 

     

COMPONENT OF CONSOLIDATED EBITDA

   Quarter
Ending
    /    /        Quarter
Ending
    /    /        Quarter
Ending
    /    /        Quarter
Ending
    /    /        TOTAL   

a. Consolidated Net Income, excluding the results from discontinued operations
(as determined in accordance with GAAP)

              

Plus

  

b. Consolidated Interest Expense6

              

Plus

  

c. charges against income for foreign, federal, state, and local Taxes6

              

Plus

  

d. depreciation and amortization expense6

              

Plus

  

e. other non-cash charges or losses (other than non-cash charges related to the
SEC/DOJ Investigation)6

              

Plus

  

f.  extraordinary or non-recurring expenses or losses6

              

Plus

  

g. amortization, write-off or write-down of debt discount, capitalized interest,
debt issuance costs and commissions, discounts and other fees and charges
associated with letters of credit or Debt6

              

Minus

  

h. extraordinary or non-recurring gains7

              

Minus gain

Or

Plus loss

  

i.  any gains or losses on sales of assets of the Parent or any of its
Subsidiaries (other than in the ordinary course of business)8

              

 

 

6 

To the extent deducted in determining Consolidated Net Income.

7 

To the extent included in determining Consolidated Net Income.

8 

To the extent included (or deducted) in determining Consolidated Net Income.

 

Schedule 2 to Compliance Certificate – Page 1



--------------------------------------------------------------------------------

Minus

  

j.  the income of any Person (other than any Wholly Owned Subsidiary of the
Parent) in which the Parent or any Wholly-Owned Subsidiary owns any Equity
Interests, except to the extent (i) such income is received by the Parent or
such Wholly-Owned Subsidiary in a cash distribution during such period or (ii)
the payment of cash dividends or similar cash distributions by such Person to
the Parent or such Wholly-Owned Subsidiary on account of such ownership is not
prohibited by any Governmental Authority or by the operation of the terms of the
Organizational Documents of such Person or any agreement or other instrument
binding on such Person7

               Minus gain or Plus loss   

k. non-cash gains (other than gains resulting from derivatives to the extent the
amount of commodities hedged with such derivatives exceeds the Parent’s and its
Subsidiaries’ commodities sold) and losses as a result of changes in the fair
value of derivatives8

              

Minus

  

l.  cash payments made during such period in respect of non-cash charges added
back in determining Consolidated EBITDA (other than non-cash charges related to
the SEC/DOJ Investigation) for any previous period

               Minus gain or Plus loss   

m. fees and expenses in an aggregate amount not to exceed $20,000,000 relating
to the InfrastruX Merger, the Refinancing Transactions and the transactions
contemplated by the Credit Agreement6

               Minus gain or Plus loss   

n. gain or loss arising from early extinguishment of Debt or obligations under
any Hedging Arrangement8

              

 

Schedule 2 to Compliance Certificate – Page 2



--------------------------------------------------------------------------------

Plus

  

o. fees and expenses paid or payable in connection with any waiver or amendment
of any Debt6

              

Plus

  

p. any premiums or similar fees paid or payable in connection with a prepayment
of any Debt6

              

Plus

  

q. costs, expenses and charges relating to the independent compliance monitor
retained as a result of the SEC/DOJ Investigation incurred on or prior to
December 31, 2012, provided that the aggregate amount added pursuant to clauses
(q) and (r) in any period of four consecutive fiscal quarters shall not exceed
$5,000,0006

              

Plus

  

r.  costs, expenses and charges relating to the TransCanada Pipeline Arbitration
incurred on or prior to December 31, 2012, provided that the aggregate amount
added pursuant to clauses (q) and (r) in any period of four consecutive fiscal
quarters shall not exceed $5,000,0006

               Provided that   

s.  for purposes of calculating Consolidated EBITDA for any period, if during
such period the Parent or any Subsidiary shall have consummated any Acquisition
or any Asset Disposition of a Subsidiary, a business unit or a line of business
and the aggregate consideration paid or received in which by the Parent and its
Subsidiaries exceeded $25,000,000, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto in accordance with Section
1.03(c) of the Credit Agreement.

              

CONSOLIDATED EBITDA:

              

 

Schedule 2 to Compliance Certificate – Page 3



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

Calculation of Capital Expenditures

 

     

COMPONENT OF CAPITAL EXPENDITURES

   Quarter
Ending
    /    /        Quarter
Ending
    /    /        Quarter
Ending
    /    /        Quarter
Ending
    /    /        TOTAL   

a. all expenditures of the Parent and its Subsidiaries in respect of the
purchase or other acquisition, construction or improvement of any fixed or
capital assets that are required to be capitalized under GAAP on a consolidated
balance sheet of the Parent and its Subsidiaries as property, plant, equipment
or other fixed assets

               Excluding   

b. normal replacements and maintenance which are properly charged to current
operations

               Excluding   

c. expenditures made on account of any loss, destruction or damage of any fixed
or capital assets, or any actual condemnation, seizure or taking, by exercise of
eminent domain or otherwise, of any fixed or capital assets, or any confiscation
or requisition of the use of any fixed or capital assets, to the extent such
expenditures do not exceed the amount of the insurance proceeds, condemnation
awards or damage recovery proceeds relating thereto

               Excluding   

d. any Qualified Investment made pursuant to any Reinvestment Notice

              

 

Schedule 2 to Compliance Certificate – Page 1



--------------------------------------------------------------------------------

Excluding   

e. any such expenditures in the form of a substantially contemporaneous exchange
of similar fixed or capital assets, except to the extent of cash or other
consideration (other than the assets so exchanged), if any, paid or payable by
the Parent and its Subsidiaries

               Excluding   

f.  any Investment or Acquisition

              

Excluding

  

g. expenditures in connection with the construction, development and/or
operation and maintenance of any Governmental Fueling Facility.

              

CAPITAL EXPENDITURES:

              

 

Schedule 2 to Compliance Certificate – Page 2



--------------------------------------------------------------------------------

SCHEDULE 3

TO COMPLIANCE CERTIFICATE

Calculation of Consolidated Interest Expense

 

     

COMPONENT OF CONSOLIDATED INTEREST EXPENSE

   Quarter
ending
    /     /        Quarter
ending
    /     /        Quarter
ending
    /     /        Quarter
ending
    /     /       

a. The interest expense of the Parent and its Subsidiaries, calculated on a
consolidated basis in accordance with GAAP for such period

           

Excluding

  

b. amortization, write-off or write-down of debt discount, capitalized interest
and debt issuance costs and commissions, discounts and other fees and charges
associated with letters of credit or Debt9

           

Excluding

  

c. non-cash gains (other than gains resulting from derivatives to the extent the
amount of commodities hedged with such derivatives exceeds the Parent’s and its
Subsidiaries’ commodities sold) and losses as a result of changes in the fair
value of derivatives.9

              

CONSOLIDATED INTEREST EXPENSE

           

 

 

9 

To the extent included in the interest expense of the Parent and its
Subsidiaries.



--------------------------------------------------------------------------------

SCHEDULE 4

TO COMPLIANCE CERTIFICATE

Calculation of Excess Cash Flow

 

     

COMPONENT OF EXCESS CASH FLOW

   Fiscal Year Ending     /    /       

a. Consolidated EBITDA for such fiscal year (determined on the basis of
Consolidated Net Income not adjusted to exclude the results of discontinued
operations)

  

minus

  

b. the sum (without duplication) of:

      (i) Consolidated Interest Expense for such fiscal year actually paid in
cash by the Parent and its Subsidiaries,       (ii) the net amount, if any, by
which the “Contract costs and recognized income not yet billed” (or a similar
line item referred to in the consolidated financial statements of the Parent)
increased during such fiscal year,       (iii) the aggregate principal amount of
Loans, Long-Term Debt and Capital Leases repaid or prepaid by the Parent and its
Subsidiaries during such fiscal year, excluding (without duplication)      

(A) repayment or prepayment of the Revolving Advances and other revolving
extensions of credit (except to the extent that any repayment or prepayment of
such Debt is accompanied by a permanent reduction in related commitments or, in
the case of Revolving Advances, the aggregate amount of such prepayments exceeds
the amount of the Revolving Advances that may be reborrowed under Section
2.01(a) of the Credit Agreement),

     

(B) repayment or prepayment of the Term Loans, other than scheduled principal
payments pursuant to Section 2.07(b) of the Credit Agreement, and

     

(C) repayments or prepayments of Long-Term Debt funded with the proceeds of
other Long-Term Debt,

      (iv) all income Taxes actually paid in cash by the Parent and its
Subsidiaries during such fiscal year,       (v) the sum of (A) the Capital
Expenditures actually made in cash by the Parent and its Subsidiaries during
such fiscal year (except to the extent financed with the proceeds of Debt,
Equity Issuances, casualty proceeds, or other proceeds that were not included in
  



--------------------------------------------------------------------------------

   determining Consolidated EBITDA for such fiscal year) and (B) the aggregate
amount of cash consideration paid by the Parent and its Subsidiaries during such
fiscal year to make Investments and other Acquisitions permitted under Section
6.05 of the Credit Agreement,       (vi) to the extent not reducing Consolidated
EBITDA for such fiscal year (but without duplication of any other deductions to
Excess Cash Flow for such fiscal year), the aggregate amount actually paid in
cash by the Parent and its Subsidiaries during such fiscal year in satisfaction
of litigation and similar proceedings, earn-out obligations and other
obligations and liabilities (other than Debt), including any such amounts paid
in respect of items referred to in clauses (o), (p), (q) and (r) of the
“Consolidated EBITDA” calculation on Schedule 1 to this Compliance Certificate,
      (vii) to the extent otherwise included in Excess Cash Flow for any fiscal
year, any Net Proceeds for which the Parent has delivered a Reinvestment Notice
or applied to the repayment of Loans in accordance with Section 2.08(c)(v) of
the Credit Agreement   

plus

  

c. to the extent not otherwise included in Excess Cash Flow for such fiscal
year, net cash proceeds received by the Parent or its Subsidiaries during such
fiscal year from the TransCanada Pipeline Project, either through the collection
of receivables or pursuant to the settlement of the TransCanada Pipeline
Arbitration (it being understood and agreed that any amounts added back pursuant
to this clause (c) with respect to any fiscal year shall, to the extent
otherwise included in Excess Cash Flow for any subsequent fiscal year, be
deducted in determining Excess Cash Flow for such subsequent fiscal year).

      EXCESS CASH FLOW   